Approval of the Minutes
The minutes of yesterday's meeting have been distributed. Are there any comments?
Very briefly, Mr Killilea raised a point of order yesterday, which in my opinion is indeed a point of order, and I would kindly request that the Bureau take note of his complaint, which says that the standing of this Parliament is damaged by some colleagues, and to respond to that.
Mr Janssen van Raay has just indicated a desire that the Bureau should deal with the question raised by Mr Killilea, in his procedural motion. I can say to you, Mr Janssen van Raay, that the Bureau has already looked at this question, and believes it was a very serious one. The President and the Bureau have decided that Ms McKenna would receive a letter from the President in which the President would express to Ms McKenna his surprise and consternation. If, as we have every reason to believe, she has accused officials of this parliament without proof, of course the necessary follow-up action to these serious accusations will take place. That is what I wanted to say. I will simply add that this process of self-destruction is becoming more and more unhealthy and dangerous.
Ms McKenna, you will receive the letter in a few hours.
Under Rule 108 I should actually have three minutes to reply, if my name is mentioned, and in that connection I would just like to read out a letter from the State Prosecutor of Belgium: 'In reply to your letter of 10 July 1997...
(The President cut off the speaker)
Madam President, yesterday the Dutch member of the Court of Auditors, Mr Engwirda, gave a press conference in the Netherlands about the Court of Auditors' report. Dutch radio, it was conveyed to me indirectly, reported that Mr Engwirda was alleged to have said that 70 % of members of the European Parliament misuse the travel expense arrangements; 70 % of the members of the European Parliament are alleged to misuse travel expenses.
The report of the Court of Auditors states that 69 % of the members of the Committee on Social and Economic Affairs are alleged to have committed irregularities with travel expenses, not the European Parliament. One or the other; either Mr Engwirda has expressed himself incorrectly, or he was quoted incorrectly by Dutch radio. In any case, the damage in the Netherlands is yet again vast.
I would therefore like to ask, Madam President, whether the President of the European the Parliament could contact Mr Friedmann of the Court of Auditors to obtain clarification about what Mr Engwirda said, and issue a statement in which it is made clear that the Court of Auditors did not make a pronouncement about this House. That was my first question.
The second question. Perhaps the President can tell us why members of the Court of Auditors give out press statements in our Member States when the debate has not even begun in the European Parliament. Madam President, I cannot say I find that very elegant.
Thirdly, Madam President, I think that we all know that the Court of Auditors is also investigating the travel expenses of this House. I would therefore urge again, that the Bureau carries out the decisions taken by the Bureau and the Conference of Presidents in July, according to which the travel expense arrangements of this House need to be reformed. The principal decisions have been taken. Now they must be implemented. It is, I think, in the interest of this House that these decisions are implemented before 1 January.
Thank you, Mr De Vries. I can assure you that the President will do everything necessary to throw light on these matters, as you ask.
Madam President, after the excellent remarks by Mr De Vries I can be very brief, because I had wanted to speak on exactly the same point. I totally agree with Mr De Vries, and I ask the Bureau of Parliament to make a statement about this issue which is increasingly damaging this Parliament as soon as possible.
Madam President, I believe you interrupted Ms McKenna when she was speaking. She was properly quoting a rule which allows her to speak as her name has been mentioned. Why did you then interrupt her and allow Mr de Vries to speak? I am not complaining about Mr de Vries speaking, but I think you very rudely interrupted Ms McKenna.
Mr Smith, I shall most willingly give the floor to Ms McKenna, in application of Rule 108. I thought it was preferable that she should be informed of the letter of the President in order to prepare her defence. But if Ms McKenna wishes to present her excuses publicly, I shall give her the floor most willingly.
Madam President, thank you for your support on my right under Rule 108. I was quite surprised that I was going to be censored like this. I am not going to apologize, I want to put on record...
I have a right to defend myself under Rule 108 and you are wasting my time by interrupting me.
The problem is, firstly, that I still stand by the allegations I have made as regards the fact that you cannot justify the expenditure on the new building and it has to be investigated. What I said in the newspaper was that, unless these investigations were carried out, the public were going to assume that there was corruption going on, and we have a duty in this House to get things investigated. In that regard, I just want to read out a letter from the State Prosecutor in Belgium: ' In reply to your letter of 10 June 1997, 020211, I hereby inform you that a criminal investigation is under way into matters, including the possible misappropriation of funds belonging to Belgian public works contractors which took part in the construction of the European Parliament's property complex in Brussels D1, D2 and D3 buildings. The investigation is focusing in part on the possible payments of secret commissions to intermediaries with a view to securing contracts. It may therefore call into question the actions of individuals, officials and politicians, some of whom enjoy immunity. However, at this stage in the procedure, no such persons are involved. Should incriminating evidence emerge, it goes without saying that the relevant procedures would be implemented. I hope I have allayed your concerns. (Closing formula and signature)' .
I think that it is the duty of this House to realize that what is going on here is that the public perception of this House has to be taken into account, that we have to support any investigation, and even Members of this House have called for an independent investigation on what is going on. The cost of the new building is unjustifiable. We are going to be using that new building and therefore we have a duty to have these questions answered. I cannot be totally responsible for the way tabloid newspapers report things but I am still saying that I stand by what I said.
I also contacted the journalist involved yesterday and I told him that there were inaccuracies and I followed it up with a letter of which you can have a copy. But you are doing yourselves and this House a disservice by shooting the messenger, which is what you are doing here.
(Applause from the Green Group and non-attached Members)
Ms McKenna, I would really like to appeal to your conscience. Do you have any consciousness of the gravity of repeating such words which cast suspicion on all the officials of the European Parliament? This is extremely serious. People say either too much, or not enough. Let the legal proceedings run their course. If there really are people involved, they must be cited, but here, you are making unsubstantiated accusations, and you are passing on the content of this letter to the newspapers. This will throw discredit upon the institution. It is very unjust.
I do not think we can get into a debate on this point. We are at the heart of something very serious taking place in this Parliament. I really wanted to say that.
(Interruption from Mr Cohn-Bendit) No, Mr Cohn-Bendit, we cannot extend...
(Mixed react ions) But I am not attacking him!
Ms McKenna will receive the letter from the President. She will decided what response she needs to make to the President, and then we will see. I do not think we can prolong this debate.
Madam President, I would like to thank you and the Bureau for the swift action that you have taken in relation to this matter in inviting Patricia McKenna, as a Member of this House, to produce the evidence to substantiate the case that she alleged yesterday in an Irish newspaper.
You will know, as a Member of the Bureau, Madam President, that I wrote to you and to all of the Members of the Bureau yesterday, and in that letter I cited some direct quotations from the Member in question. She adds today a preface which says that if these matters were not investigated then the public might feel certain things. Regrettably that proviso did not appear in any part of yesterday's article, nor in quotations. Indeed if she was misrepresented or misreported in the newspapers I would suggest that, on the issue of substance on which she was actually quoted, she should withdraw or substantiate.
Can I quote for the House, because many will not know what the direct quotes said. They said in relation to the buildings in Brussels: "There are people in Brussels getting massive backhanders' . Second quote: "There is serious racketeering going on here' . These are extremely serious criminal offences and in making these observations either one produces the evidence or one has the decency to withdraw.
Madam President, I do not understand why you are getting so irritated before I have even opened my mouth!
Madam President, I do not understand. Ms McKenna has said something very simple...
(Heckling) Calm down, young man, you will have every right to shout afterwards. Or go and have some breakfast, and come back when you have calmed down...
Mr Cohn-Bendit, you should not be contemptuous of a colleague!
Well he should keep quiet! Things are very simple. Ms McKenna said that there was a criminal investigation on matters affecting us. We know that public opinion in Europe is extremely sensitive about institutions reacting in a purely corporatist and self-protective manner.
Ms McKenna has never said - and she repeated this - that she had any proof, but once an investigation...
Why are you getting so irritated?
Mrs Fontaine then spoke again and asked Ms McKenna to apologize for her words about an investigation by the Belgian State Prosecutor. I do not see why Ms McKenna...
(The President cut off the speaker)
Ladies and gentlemen, as you have heard, and I note it myself with satisfaction, Mr Cohn-Bendit has just corrected the words that were attributed to Ms McKenna in the press.
I now believe that Ms McKenna needs do no more than correct her words in similar manner, in response to a request from the President, and then we will see more clearly into the whole business. It has escaped nobody that there is a world of difference between what has Mr Cohn-Bendit has just said and what we all read in the press.
We will now move on to adoption of the Minutes.
Are there any comments?
(The Minutes were approved)
Madam President, I would like to ask if you could request the Commission to give a statement tomorrow on the situation in Iraq in accordance with Rule 37, paragraph 7. Why do I ask for this statement? Because we believe that the situation in Iraq could, in fact, change at any moment, and any resolution we submit tomorrow could be superseded within an hour; however, we think it is necessary for us to be well acquainted with the Security Council resolutions, in unabridged version. That is why we would like you to ask the European Commission to make a statement tomorrow during the period which is available for urgent matters.
Thank you, Mrs Oomen-Ruijten. That is a request under Rule 37.
Madam President, on a point of order. I want to rise, on behalf of my group, to support that request. You may know that there was considerable discussion in the Conference of Presidents about this last week and at the time one of the questions which I and others raised was: what exactly does one say at this point in time on a very complex and sensitive issue? It is appropriate that, if we can get a statement from the Commission, we should have thirty minutes of questions under Rule 37(6) of our Rules of Procedure. This will allow us to examine and hear the views on this issue in an atmosphere which does not mean that we are adding to and exacerbating the problems.
I would endorse the request. It is important that we deal with this before urgencies and objections because there are at present only four items on the urgency agenda. We could indeed take this as the first item with half an hour set aside for questions specifically on Iraq.
Madam President, on this matter, I believe that a statement from the Commission would be welcome, but above all, we need a statement from the Council, as the Council has responsibility for the CFSP, not the Commission.
I do not believe the Council will be present tomorrow. And I regret that.
Ladies and gentlemen, a proposal has been made, from two political groups. It complies with the rules. This half hour of questions to the Commission would fall within the timeslot allocated for urgent matters, and preferably before then. The statement would then take place from 3 p.m. to 3: 30 p.m. tomorrow.
Are there any objections?
There being no objections, that decision stands.
Madam President, please allow me to object to this procedure. You know the Rules better than I do. The proposal put forward has, it appears, come from two major groups who last week refused to accept a specific point on Iraq being put on the agenda.
You have taken up the proposal on your own initiative, because you know the Rules. Indeed, only the President can make a proposal during the sitting itself. However, the first urgent matter before you was raised by our group, with a view to raising the question of Iraq as the first urgent matter of major importance.
Mr Pasty is quite right. Asking the Commission questions does not mean much. Let us have a political debate on Iraq, and let us vote, and let everyone declare where their responsibilities lie with regard to this crisis.
Mr Dell'Alba, in reality, we are all fundamentally in agreement about having a debate on the question, which is indeed a topical subject of major importance.
I shall put my proposal to the vote.
(Parliament approved the President's proposal)
Topical and urgent debate
Pursuant to Rule 47, I have received objections in writing giving reasons for the objections to the agenda for tomorrow morning's debate on topical and urgent subjects of special importance.
Mr Dell'Alba and Mr De Vries, the objection that you raised to putting the subject of Iraq on the agenda as an urgent matter is now void, given the decision we have just taken .
Before subject I
Madam President, I would like to speak on the subject of Togo.
In fact, we all know that...
Mr Aldo, I cannot let you continue. The Rule is, objections regarding topical and urgent subjects are raised but cannot be debated.
This is not a point of debate, this is a point of order, Madam President.
A point of order under what Rule, Mr Aldo?
Rule 127a, Madam President. I request thirty seconds.
Togo is part of the Joint Assembly of the ACP and European Union, which operates under rules of procedure approved by us. However, today, we are asked to take a vote which is in violation of the procedures of the Joint Assembly of the European Union and ACP.
This is why our group, Madam President, is opposed to any debate or vote on the Togo dossier, which was the subject of a debate and a vote in the Joint Assembly fifteen days ago, and the result of which was a rejection of the dossier.
As you have presented matters, Mr Aldo, you can be deemed to have remained within Rule 127.
Treaty of Amsterdam
The next item is the report (A4-0347/97) by Mr Méndez de Vigo and Mr Tsatsos, on behalf of the Committee on Institutional Affairs, on the Treaty of Amsterdam (CONF 4007/97 - C4-0538/97).
Madam President, this debate is the final act in a long process which began last June, when Parliament appointed Mr Tsatsos and I co-rapporteurs for the report on the Amsterdam Treaty. Seventeen parliamentary committees, the representatives of the national parliaments - with whom we held a meeting last October - non-governmental organizations, and, especially, the Committee on Institutional Affairs have taken part in this process.
I believe that any assessment of the Amsterdam Treaty must be made from two points of view. The first is the political circumstances surrounding the treaty. And the political circumstances of last June were not as favourable as they could have been. The Members will recall that various elections were taking place, and that - especially - the Member States' attention was concentrated on maintaining the timetable for the introduction of the euro. That was a good thing, in my view. I believe that the euro will provide an extremely important focus for the progress of European integration, but I wish to make clear that the political circumstances for revising the Treaties were not as favourable as they could have been.
Secondly, the Amsterdam Treaty must be assessed from the point of view of its content. And its content cannot be evaluated in relation to the expectations that existed, or even in relation to whatever aspirations Parliament may have had. It must be evaluated in relation to what was there before: that is, the Treaty on European Union. And, in this regard, from the very beginning, Mr Tsatsos and I wished to send a clear political message: the Amsterdam Treaty represents substantial progress for the process of European integration.
Firstly, there is progress with regard to what we term the Community pillar. These advances are summarized in former article F, in which there are new points on the fundamental rights of European citizens and the affirmation that the Union is a Community based on the rule of law in which the principles of liberty, democracy and respect for human rights and fundamental freedoms are paramount. At the same time, however, it is a Community based on values. It is not simply a common market: it is a Community based on values. And the proof of this is the introduction of new policies for the environment, consumers, public health and - especially - social protection. I recall, Madam President, that when I entered Parliament I was surprised that there were no Community measures to combat employment. A good friend and eminent Member of this Parliament explained to me that Europe was an Economic Community, and that there would never be Community social policies or measures to combat employment. Well, five years is nothing in politics. Now there are Community measures to combat employment. It is true - as is frequently mentioned in this House - that they are inadequate. That is true. But the important thing is that the seed, the possibility, exists. Those who say that the available funds are insufficient are right. But there is the possibility of increasing those funds. And experience shows that once a road begins, it widens and more progress is made.
As far as the common foreign and security policy - the second pillar - is concerned, the Amsterdam Treaty rationalizes the existing legal instruments and creates new bodies of a political nature, such as the strategic planning and early warning unit; and the new role for the Secretary-General of the Council will increase the operational ability of the troika. All this is positive, but, in the field of foreign policy, the most important thing is political will. There will be no common foreign policy until the Member States' governments feel the need for one. And, undoubtedly, until the people of our countries feel the need for one too, the legal instruments which we desire will be worthless. There is a need to create that political will. Perhaps far less progress was made in the field of security and defence than we would have wished, but we have to make use of what there is. The Petersberg Tasks can become the launching pad for a European security and defence identity.
With regard to the third pillar - justice and home affairs - nothing is so deeply rooted in the sovereignty of the Member States. Under the Maastricht Treaty, matters of justice and home affairs are discussed in the framework of intergovernmental cooperation. But the Amsterdam Treaty takes a giant leap forward by recognizing that these matters belong under the Community pillar, that they are best dealt with by the Community method, not the intergovernmental method. It is true that there are limitations. But, instead of lamenting the fact, we must try to restrict those limitations. There are means with which to do this, and the annexed declaration along these lines introduced by Germany is, of course, a step in the right direction.
The Amsterdam Treaty also lays down important rules concerning the subsidiarity principle and the participation of the national parliaments via COSAC - and I wish to pay tribute to Mrs Fontaine, who chairs that conference so effectively.
Nevertheless, there is a major omission in the Amsterdam Treaty. And that omission is institutional reform: the institutional reform that is necessary for the Union to be able to function effectively and democratically with 15 Member States, and is absolutely vital for it to be able to function at all after enlargement. Mr Tsatsos and I have therefore proposed a method for preparing this essential institutional reform. And this method is a Community method. We are suggesting that the system of intergovernmental conferences has reached the limit of its usefulness, and we are calling for the Community method to be used to solve this problem, whereby the Commission draws up a report with proposals for the essential reform of the Union's institutions, which is then debated by Parliament and forwarded to the national parliaments in accordance with the COSAC protocol. At our last COSAC meeting - which took place just a few days ago, in Luxembourg - the responses of the representatives of the national parliaments were extremely positive. They are interested in taking the Union forward politically, and I believe that we can depend on them and work together with them. And if we - the Commission, the European Parliament and the national parliaments - succeed in drawing up a joint text, that text could be put on the table at the Intergovernmental Conference and serve as the basis for the final agreement to be adopted by the Member States' governments.
Parliament does not wish to alter the meaning of article N. It does not wish to do anything outside the strict framework of the treaties. What it wishes to do is contribute to resolving a problem that is currently outstanding in the European Union. And the way for it to do that is for it to move from playing the promotional role that it has played in the past to playing the codecision role envisaged for it in the Amsterdam Treaty.
In continuation, Madam President, I wish to thank Mr Tsatsos - with whom I greatly enjoyed drawing up this report; and I think that our duo worked extremely well - for his patience with me, as well as thanking the Committee on Institutional Affairs, the secretariat, which did a marvellous job, and all my collaborators.
I should like to end by referring to the vote this afternoon. I do not wish to address those who are going to vote against, because they will always oppose the progress of Europe. Rather, I wish to address those who are good Europeans, who have always been in the vanguard of European integration, but who are currently tempted to abstain or vote against because they believe that the Amsterdam Treaty is inadequate. I would recall the words spoken by Ortega y Gasset, in a speech that he made in Berlin, with reference to Miguel de Cervantes, who said, when he was old and tired of life, that there are times in a man's life when he has to choose between the inn and the road. Choosing the inn means not moving, standing still. Choosing the road means moving forward. The Treaty of Amsterdam is a road. Undoubtedly, it is a road which is too short for our ambitions. Undoubtedly, it is a road which is too narrow - many of us would have wished that road to be a broad avenue. But it is more important to choose the road and move forward than to choose the inn and stand still. I would therefore urge all those who have always wanted to take Europe forward, who have always been in the vanguard of European integration, to reflect on this and join in building that road.
Madam President, I will limit myself to the structures and logic of the resolution. The draft resolution that we are being asked to decide on refers to the past, the present and the future.
First of all, Mr Méndez de Vigo and I have attempted to assess politically the vital elements of the past. In this respect we have stressed the pragmatic and decisive influence that the European Parliament has had on the content of the new treaty. This influence, although it cannot rely on its - unfortunately non-existent - consolidation, has been won through the tenacious political activity of the European Parliament, chiefly through its previous resolutions.
Secondly, the draft resolution makes a political assessment of the historic present. The people of Europe must be informed of the reasons why the European Parliament considers the albeit qualified ratification, but the ratification nevertheless, of the treaty, to be a historic duty. On this point the report underlines the crucial steps that have contributed to the European issue without, however, suppressing omissions and errors. Thirdly, we politically assess the draft resolution with regard to a historic future. Our criticism of the treaty is not only by way of a protest but is chiefly constructive in nature. With our eyes firmly fixed on the future, we are demanding that those steps be taken that have not yet been taken and we are proposing a new methodology for the future, as my colleague and friend, Mr Méndez de Vigo, has already mentioned.
I shall now come to the basic philosophy of the resolution. Our first objective was to put before you a consensus view on Europe. We believe that Europe is not only a union of peoples but also a union of states. Processes of unification must, of course, lead to deeper understanding, which, however, must respect national constitutional governments. Only as long as the peoples of Europe are actively reconciled with the idea of a European Union, only as long as the peoples of Europe do not consider the process of integration to be a danger to their national and cultural identity, only then will Europe successfully move forward. Anyone who imagines European integration to be outside and beyond the will of the people, is guilty of fundamentally misunderstanding the European question. For this reason, we strongly welcome the fact that the treaty transfers a number of chapters from the third to the first pillar (the social package, a large section of the Schengen report, coordination of employment policy) and also the fact that the treaty treads with care in areas where national identity is a particularly sensitive issue.
In the Amsterdam Treaty the issue of unemployment is of primary importance for the European Parliament. Of course, as rapporteurs, we know that what has been agreed does not constitute a political reality just because it has been agreed. As my co-rapporteur has stressed, we need the corresponding political will for it to take shape.
The draft resolution takes a critical stance on institutional reform. Institutional reform has not, in essence, come about. For this reason, I move that the European Parliament clearly states that, before each enlargement of the European Union takes place, there has to be corresponding institutional reform. Allow me to mention two examples: the transition from the principle of unanimity to the principle of majority voting during the taking of decisions in the Council is necessary chiefly because of the projected enlargement, At the same time, however, this transition is meaningless if we do not maintain some basic exceptions in support of the principle of unanimity in constitutional matters. The realigning, or reweighting, of votes in the Council is generally considered to be necessary. For this precise reason, a method of implementing this must be studied and debated to ensure that it will not disturb the balance between small and large States, which is the outcome of the fundamental principle of equality among Member States.
I shall now come to the historical perspective, which my co-rapporteur, Mr Méndez de Vigo, has already given a thorough account of. The development of European institutions must cease to be, chiefly and exclusively, a matter of diplomacy and bureaucracy. It must form part of the political process. The basis of a new revision procedure that we are proposing will be the initiative of the European Parliament, of national governments, and of the European Commission alike. This means that the visions of the citizens that we represent will be those that will form the basis and the framework of the decisions of the next conference. Only in this way can we entrust the fate of these institutions to their natural channels. With our proposal, however, the ability of the national governments to pass legislation will be fully exploited and, at the same time, the cooperation of national parliaments will place the issue of Europe at the centre of national political debate, which is something that we have sought for years, but without success.
Madam President, my colleague, Mr Méndez de Vigo, and I have aspired to push for a new role for the European Parliament, a role it will share with national parliaments and which will justify its place as the vehicle and the champion of a new democratic idea in Europe.
Madam President, in presenting my opinion on this Treaty to the Committee on Foreign Affairs, Security and Defence Policy, I said that it was like a glass of water: you could describe it either as half empty or as half full. In terms of the common foreign and security policy, this treaty does not give us as much as we would want, and certainly not as much as Europe needs. I do not believe that we have passed the crucial point at which we will have a coherent ability to influence world affairs.
I and my committee are suspicious of the decision-making formulas generated in Amsterdam. But on the other hand there is some progress on which I believe we can, as a Parliament, build pragmatically and help the Union forward. We welcome the establishment of the Analysis and Planning Unit. It gives us continuity and it is based in Brussels. It may help us to escape intellectually from the 'tripartite ad-hocery' of the existing system. Similarly, I welcome the new role for the Secretary-General of the Council, again an individual specifically located and identifiable, and someone with whom we can build an intellectual and an ongoing relationship.
I echo what Mr Tsatsos has just said about working with national parliaments. That is particularly important in the development of a common foreign and security policy because between us - between all the parliaments of Europe - we need to destroy the myth of executive exclusivity that has too long dominated discussions of foreign policy.
I believe there is much that this Parliament could do, but we will only be able to do it if we build on the quality and the consistency of our own comments on foreign policy. I believe we took a good step forward in our decision taken earlier this morning to ask for a Commission statement on Iraq. The weakness of the system is shown by our inability to obtain a Council statement on Iraq. We can welcome the inclusion of the Petersberg Tasks in the treaty, while regretting the delay in the architectural restructuring of our defence in terms of the involvement of Western European Union with the European Union.
In summary, I would say that in its common foreign and security policy aspects the treaty is pedestrian. It is to an extent disappointing. But it is worth having. To echo Mr Méndez de Vigo, this is a road worth travelling even if it is a road that we still travel largely in hope.
Madam President, in its opinion annexed to this report, the Committee on Agriculture and Rural Development makes a negative assessment of the Amsterdam Treaty, specifying the inadequacies of the draft treaty's agricultural provisions and making clear its disappointment.
Our committee considers it a very serious matter that the European Parliament's legislative and supervisory powers in the agricultural sphere have not been widened. It believes that the fact that a Community policy like the CAP remains excluded from adequate democratic control by Parliament means that a serious democratic deficit still exists in the Union, requiring the extension of the codecision procedure to include agricultural policy.
Nevertheless, this report manages to steer this criticism and these demands in a positive, forward-looking direction, enabling the Committee on Agriculture to change its initial "No' vote into a "Yes' vote for the Tsatsos-Méndez de Vigo report, which genuinely serves to mitigate the inadequacies of the Amsterdam Treaty. Thus, ironically, what is actually a critical report by Parliament becomes the best tool for rectifying the shortcomings of this new treaty.
The co-rapporteurs and Parliament have produced an excellent piece of work which will enhance the value of this problematic treaty.
Madam President, ladies and gentlemen, it was easy for the Committee on Budgets to examine the Treaty of Amsterdam, as nothing came out of the treaty which met the expectations raised by and commitments entered into by the governments themselves when they signed the agreement on institutional affairs in 1993.
They undertook jointly with us to deal with budget matters, the revision of the budget rules and principles so as to achieve a clarification of procedures, simplification, better concertation, and so far as possible the disappearance or at all events the elimination of this archaic practice of differentiating between compulsory and non-compulsory expenditure. They had undertaken to examine all these matters, undertakings which were repeated at the opening of the Turin Conference, and as was time and again requested by the Parliament. In spite of that, nothing took place at Amsterdam. Commissioner Liikanen knows this very well, we all know this, and that is why, from that point of view, our task is easy.
We have of course stigmatized the attitude of governments and the results of Amsterdam, and have requested the measures contained in the report of Mr Méndez de Vigo and Mr Tsatsos, namely the paragraph which raises the demand that, in the budget field - and that includes the European development fund - there be a jointl, properly operating and democratic relationship between the two branches of the budget authority, and that the system of own resources be reviewed and subject to the approval of Parliament. This is in my view an important point of the Tsatsos report, which reflects the concerns of the Committee on Budgets on this point.
Of course the Committee on Research, Technological Development and Energy must be very disappointed - to put it mildly - that no energy chapter has been included in the treaty, especially if you consider that energy will be a priority in the internal politics of Agenda 2000. We now have the single market for energy, after all. And, of course, you have to criticize the fact that Euratom has been totally overlooked too. The issue here has nothing to do with Safeguard, but the entire nuclear industry, and in this area Parliament has absolutely no participation rights, a fact we deplore and are constantly complaining about. All that happens is we are kept informed - and this in an area of policy that provokes very different reactions in all the Member States! We would have, therefore, found it very beneficial - and we must continue to insist on this - if these two key policy areas which we are all so dependent upon had been incorporated into the treaty. It is becoming urgently necessary that Parliament receives full participation rights here and that we do not just have the appropriate funds at our disposal. Otherwise, democratic control is impossible, and without democratic control there can be no acceptance and still less any credibility.
Madam President, ladies and gentlemen, the principal demands on foreign trade have been laid down in several resolutions of the European Parliament: the object being to bolster the links between foreign and security policy, foreign trade policy, and development and cooperation. We demanded the introduction of a common foreign trade policy, including commerce, trade, services and capital transactions, intellectual property, investments, freedom of establishment and competition. We demanded a definition of the provisions made for the Union's participation in international economic organizations, especially the World Trade Organization. We further demanded that Parliament's powers be strengthened when it comes to formulating new strategies, negotiating mandates and monitoring talks in the area of foreign trade.
What is the outcome? I personally am of the opinion that the European Parliament has achieved a lot. In terms of foreign trade policy, however, we have been disappointed to the point of humiliation. The Commission in particular has been humiliated. I hope the Commission for its part will do something about the miserable effect of applying article 113. In international negotiations - as occur within the framework of the world trade organizations - it will not be possible in future for the Commission to speak with one voice for the European Union on the question of telecommunications and services, I regret to say, since the attempts to implement this have been rejected. The main problem was with extending article 113's area of application so as, if need be, to clear up any ambiguities that might exist as to the respective jurisdiction of the Union and the Member States, and to place the Union in a position to speak in unison at the negotiations of international organizations. The original motion was initially weakened and finally dropped entirely. The reasons for this are no doubt numerous.
In conclusion I would like to say that for the European Parliament the demand that we adapt to new challenges will be the most important point on the agenda. The politics of international competition require a unanimous approach in the relevant negotiations. I hope that this can be implemented in practice. Thank you for your patience.
A word of praise for both rapporteurs who have worked incredibly hard and have managed to get through an outstanding document. I make a personal appeal to both rapporteurs to consult article 216 of the treaty, which states that this Parliament does not have the right to determine the location of its own seat. Other Parliaments have this right, we do not. And I ask both rapporteurs to compare this to the last part of the sentence of paragraph 12 which states that we do have this right. That is a pity, because it lowers the quality of the report which is otherwise excellent, because, rapporteurs, when the directly elected Parliament assembled for the first time here in Strasbourg in 1979, we had no powers. When in 1999 the fifth elections of the European Parliament take place, we will be able to establish - once the Treaty of Amsterdam has been ratified, I hope - that no parliament has acquired as many powers in such a short time, 20 years, as the European Parliament. The Legal Commission considers the Treaty of Amsterdam to be not a half glass of water, but a full glass of Mouton Rothschild. We are very pleased with the Treaty of Amsterdam, and we also believe that we have the powers which we should have, and that is the Legal Commission's most important point, Madam President, to make even better use of them than we have done up until now. This Parliament should use the three Vice-Presidents who have exploited the codecision in such a way that we have become a fully fledged Parliament, as a model. We must support those three Vice-Presidents in that. That is the detailed advice which you will find in the report of the Committee on Legal Affairs.
I want to start by congratulating Mr Méndez De Vigo and Mr Tsatsos for their excellent, comprehensive report on the Treaty of Amsterdam. I recognized much of what the Social Committee has wanted to raise in the past. As draftsman of the opinion of the Committee on Employment and Social Affairs, I believe that the Treaty of Amsterdam is a success, and that it offers new opportunities for a social Europe. Whether the treaty will succeed will depend primarily, however, on the way the Member States and European institutions implement it.
We are particularly pleased with the inclusion of the social protocol in the treaty, as well as with the inclusion of a number of other social provisions. This signals that social policy in Europe will be raised to the same level as economic policy. Even though there are still too many issues which will need unanimous decision. Instead of an economic and monetary union we will now get a social and monetary Union. In other words, not EMU, but SMU. The inclusion of social protocol means social dialogue now forms part of the treaty. We submitted an amendment for this, which has also been included in the report, as interinstitutional agreement on this needs to be reached very urgently.
A second important improvement is the inclusion of the employment chapter in the new treaty. This means that guidelines can be adopted, and that trial projects can be set up.
Madam President, what matters now is that what we have achieved in social and employment policy is actively implemented. Parliament, together with other institutions, will have to do a great deal to get his going.
Mr President, Mr Commissioner, I would first like to say that I believe that the Amsterdam Treaty has positive aspects and represents a victory for Europe, progress for Europe. People might say that it is a Pyrrhic victory, a limited victory, but the time of great leaps forward has passed and this draft treaty represents a significant, though modest, advance.
I shall restrict myself to referring to the regional policy aspects. First, the draft treaty recognizes the fact that the outermost regions present the European Union with significant and unique problems. It also refers to the specific problems faced by certain regions because they are islands - even regions which could be classed as rich, such as the Balearic Islands, which I represent. I also welcome the fact that importance has been attached to crossborder problems. For the first time, a reference to cross-border cooperation - which, let us not forget, is one of the building blocks of European integration - has been incorporated into the Treaties. As Robert Schuman said, borders are the scars of Europe's history.
It is important that Parliament should consult the Committee of the Regions on cross-border problems, because this means recognizing that it is at the level of the regions, at the level of the institution that is closest to the people, that such problems can be dealt with most effectively. I therefore welcome this reference to cross-border problems in relation to the Committee of the Regions.
On the other hand, I too regret the fact that the draft treaty does not provide for the right of regions with legislative powers to bring proceedings in the Court of Justice. Nevertheless, I consider that this draft treaty represents a positive step forward as far as the European Union's regional policy is concerned.
Madam President, in the field of education and culture, the Amsterdam Treaty does not meet the expectations that it raised. I will not have the time to undertake a complete review of what remains of our proposals. However I would like to make some comments.
While we appreciated that fact that the treaty made reference to sport - although without giving it a legal basis - we regret that youth should once again have been left out. There is no official mention of the rights of the child nor of the European civilian volunteer service in the treaty. We would also have liked those who drafted the treaty to have projected themselves into the future and taken into account the information society and its consequences. But that is not the most serious aspect of things. What gives cause for despair - and I weigh my words - is the treatment reserved to culture and that notorious article 128. The principle of co-decision, which is a good thing in itself, associated with the maintenance of unanimous voting rights at the Council level, means that all cultural policy is sterile. We have only to look at the 'culture programmes' to be convinced of this. However, it is with culture and education that we shall construct a solid, open Europe, rich in values and in cultural diversity. The problem is how to convince those who reason only in terms of growth rates and economic criteria.
Madam President, first of all I would like to congratulate both rapporteurs, Mr Tsatsos and Mr Méndez de Vigo, on their excellent work.
On behalf of the Committee on Development, I would like to make the following comments.
First, we welcome the extension of the codecision procedure to the common development policy and we regard this as being a positive innovation of the Amsterdam Treaty.
Secondly, we regret that the European development fund has not been incorporated into the Community budget, and also that Community competence in the area of developmental cooperation remains limited and outside the policies implemented by the Member States.
Thirdly, we consider that the new treaty has not made sufficient progress with regard to the expansion of the cohesion and the coherence of external activities, which include, of course, developmental policy.
Fourthly, we consider that the new treaty unfortunately does not contain adequate means and recommendations for facing many of the enormous challenges of the twenty first century, a large number of which are mirrored in the developmental policy.
Finally, notwithstanding all the above, since we agree with the view expressed by both the rapporteurs that, despite all its problems, the Amsterdam Treaty is a step in the right direction, we declare ourselves in favour of the ratification of the treaty.
Madam President, ladies and gentlemen, the treaty has become a legal Frankenstein's monster. Everyone adds to it as they see fit, everyone gives it the shape and interpretation that suits them, and that is particularly evident and disturbing with the third pillar of the common justice and home affairs policy.
The powers of the European Court of Justice have as many holes in them as a Swiss cheese. The Schengen Agreement is a source of imponderables, and the new treaty fundamentally changes the constitutional order of the European Union because it massively strengthens the position of the executive over that of the legislature. To talk about this in the one minute allocated to the advisory committees is frivolous. Hence I invite you to read through the unanimously approved report of the Committee on Civil Liberties and Internal Affairs because in the report of the Committee on Institutional Affairs there is not one line from it.
I have experienced a lot in my time, but nothing quite like this! The special committees have been advising for months on the Amsterdam Treaty, which has been under negotiation for years, and then the Committee on Institutional Affairs dismisses all the amendments with a wave of the hand. All of them! Parliament could conduct itself ad absurdum in this way. I am very sorry to have to say so, but the outcome is fixed from the start. What is not allowed to be, does not happen! This attitude does nothing for our credibility. The Committee on Civil Liberties and Internal Affairs has decided unanimously that we cannot declare ourselves in agreement with the result. In doing so it is correct in both form and substance.
Madam President, the Amsterdam Treaty could not make friends with Blue Europe. Even forty years after signing the Treaty of Rome, only legal scholars and other experts in Community law are likely to find the fishing policy in the treaty creating the European Community, and then to find it hidden, in fact, once in article 38 and a second time in annex II, chapter 3 between edible slaughtered waste, birds' eggs and natural honey.
From a purely legal point of view, fishing is included in agricultural policy. Anyone who has been carefully following the debates in this House will understand that we do not have to wrestle with surpluses as farming does. On the contrary, we have to contend with the catastrophe of oceans being fished empty. Consequently, in their Intergovernmental Conference resolutions, the Committee on Fisheries and the European Parliament have called for the inclusion of a separate chapter on this issue in the new treaty. A chapter that sets out the fundamental objectives of a responsible fishing policy.
Sadly, the Heads of State and of Government at Amsterdam have failed to comply with this. The same applies to codecision. Fishing was unable to benefit from the extension of this procedure. That is why I am grateful to the rapporteurs and the Committee on Institutional Affairs that the resolution calls for this procedure to be extended to fishing policy.
One final point: international agreements are a most important part of the common fishing policy. Hence, this coming Friday, for example, we will be debating four international agreements at the part-session here, yet despite this - contrary to our demands at the Intergovernmental Conference - only the consultation procedure will be used. Here, too, I am grateful that the resolution demands that the procedure for approving key international agreements be extended.
The next intergovernmental conference will not be far away, and our demands for a policy on fishing will not be far away either!
Madam President, the Committee on Women's Rights is convinced that the draft Treaty of Amsterdam represents a step forward politically, since it codifies the principle of non-discrimination according to sex as a fundamental principle of Community law, and quotes equality of the sexes as one of the objectives of the Treaty on European Union.
It should especially be congratulated on its promotion of equality between men and women in Community posts and on recognizing the importance of mainstreaming and active equal opportunity policies in all Community actions.
The Committee on Women's Rights also considers that the distinction it makes between employment and the wider concept of work shows that it has attempted to include all aspects of women's activities, in addition to paid employment. It appeals to the Commission, and especially Commissioner Oreja, to aim its information campaigns in favour of ratification in all Member States specifically at women, thus raising levels of awareness of what they have to gain under the proposed treaty.
Finally, the Committee on Women's Rights calls for a conference, to be organized jointly by the Commission and the Parliament, to inform and mobilize the greatest possible number of women on elected bodies and NGOs in all Member States to campaign for the ratification of the treaty.
Madam President, the Treaty of Amsterdam contains significant advances on issues relating to fundamental rights, non-discrimination, freedom of movement and citizenship and also guarantees of those rights through control by legal institutions and the right of petition itself.
Our main concern is to ensure that these rights can be effectively exercised, and we therefore fear that insufficient institutional reforms in Amsterdam will prolong the ineffectiveness of the decision-making process designed to implement the rules of the treaty.
Our approach therefore has been to read the treaty objectively, without either wildly over-stating its advances or being hyper-critical of it as a whole because there is insufficient evidence of institutional changes in the light of the proposed enlargement of the Union. The treaty takes some positive steps towards meeting the specific interests and aspirations of its citizens. The Parliament should therefore give a it a positive signal that will make it easy for the public to back it at a time when they are preparing for the great qualitative change represented by the single currency.
The institutional strategy we are now proposing, especially regarding a new method of reviewing Treaties, less intergovernmental and closer to the processes by which they are created, through more effective intervention by the European Parliament and, I might add, national parliaments, deserves my full support. I cannot however say the same, nor should I do so, of the objectives of the institutional reform which is recommended, since these are limited to the decision-making powers of governments, raising the spectre of a Directoire of major states in the face of public opinion and regrettably overlooking other major institutional issues which are relevant to enlargement, such as the reform of the Community budget and the role and resources of economic and social cohesion policies. Nor can I approve of the recommended strategy of making enlargement conditional upon those institutional reforms, taking the peoples of the candidate countries as hostages in the power- struggle strategies of the existing Member States.
Madam President, any opposition to the treaty on the grounds that it is not sufficiently pro-European and prointegration may contribute to the strengthening of anti-European criticism and mistrust regarding changes which, although limited, are moves in the right direction; a more democratic Union, better able to regulate its economic processes with the object of ensuring equity and cohesion, more closely bound to the values of states that are governed by the rule of law, and closer to their citizens.
Madam President, ladies and gentlemen, the draft treaty rightly involves extending joint decision-making to the European Parliament. This is to be welcomed from a democratic point of view. I must, however, point out that, in essential areas which are important for the functioning of the single market, the codecision procedure is not guaranteed. This applies particularly to industrial policy, to the banking and finance sector, and to questions of taxation. It would really be significant if coordination were more efficient in this area, if only in the interest of employment. There is a need for improvement here.
What is most regrettable is the fact that very definite instruments are not provided for in the draft treaty. As with monetary union, there should also have been instruments coordinating economic policies better. That is why the Committee on Economic and Monetary Affairs and Industrial Policy believes it to be especially important that we still manage to arrive at a European strategy for cooperation and coordination in the interim.
We need to give tangible shape to the economic union and safeguard its method of operating. This will very much require the involvement of the European Parliament, and we will need to insist that article 103 is given concrete form, if need be by interinstitutional agreement by the time the treaty is next amended. After all, we want an economic policy within the European Union which is both efficient and democratically secured, while equally oriented towards employment objectives. We should not forget that non-coordination of economic policies in the years from 1991 to 1995 caused a drop in growth of 3 %, to the detriment of employment in the European Union. We cannot afford this! Even if the Amsterdam Treaty, fortunately, has not involved any retrograde steps in economic policy, we nevertheless have to say that the key policy areas of business, employment, and fiscal and monetary policy lack bite. Hence it is vital that an extension of the Community's powers, the concretization of its political instruments and the principle of majority voting are implemented at the next amendment to the treaty.
Madam President, the Socialist Group will today vote in favour of the Amsterdam Treaty and urge national parliaments and, where appropriate, through referendums, the people of the Union to vote in favour. For my group there have always been two priorities with regard to this treaty change: firstly, that it must meet the needs and aspirations and the hopes of the people of the Union more appropriately; and, secondly, it must prepare the Union for enlargement.
We in this House know and are deeply involved in the complexities of European Union decision-making. We in this House crave institutional coherence and common sense and the present treaty, we also recognize, is not sufficient in that context. Whilst we recognize the changes that Amsterdam brought to the treaty by extending in some areas qualified majority voting and codecision and by introducing other minor institutional changes, we, who are so deeply involved, also recognize that not enough was done to create a decision-making structure for twenty-plus Member States. That is why we insist in this vote today that enlargement is impossible without further institutional change.
That is not just our view in this Parliament, it is also the view of the Commission, it is also the stated view of several Member States of the European Union. We should be clear as well about the advantages which this treaty brings and the significant progress it makes in reconnecting Europe with its people.
Since June we have been involved here in an unbelievably intricate argument about how we can force a new round of institutional changes. This is important, I do not doubt, but it is hardly the stuff to convince those outside this Parliament that we care about the agenda which most people are talking about. So if we want ratification of the treaty across Europe, and I believe we do, then let us at least make clear what its benefits are. Let us be glad of the employment title which I hope will be given its first basic framework this very week at the Luxembourg Special Summit on employment. Let us be glad of the new competence to combat discrimination which, I must say, as I have gone round the Union in the last few months, has been widely welcomed, particularly in this European Year Against Racism. Let us be glad about the steps forward on equal opportunities, the environment, public health, consumer protection. Let us be glad of the developments on transparency and openness, the reduction in the number of decision-making procedures, the enhancement of the fight against fraud and the improved customs cooperation.
This is a long and significant list. Some argue that the public are gravely disappointed about the Amsterdam Treaty. Some argue that the deafening silence on the treaty since June demonstrates it is a non-event. Perhaps rather, it demonstrates that the treaty does not frighten them. As we know to our cost in this House, good news is often not regarded as news. I hope that the people of the Union will see the treaty as yes, institutionally modest, needing change before enlargement, but largely dealing in a serious though undramatic way with their major concerns. The search for jobs, the coherence of our society, the protection of our planet, the extension of citizens' rights, openness and democracy - my group votes for that agenda.
Madam President, ladies and gentlemen, on behalf of my group I would like to thank the rapporteurs for their erudite report which has united this House. We will support this report and, with it, the recommendation to ratify the Treaty of Amsterdam.
This treaty, however, has failed to meet the aim of providing the groundwork for enlargement. It satisfies the condition that we should begin negotiations, but not that we can conclude them. This has mainly to do with the fact that the efficiency needed to increase the size of the Union by 5, 10 or 11 Member States is lacking as a result of not extending the principle of the qualified majority vote far enough.
If the Ecofin Council says there should be no competition in taxes, then it is correct. Yet better still would be to apply the majority principle to fiscal policy to achieve the harmonization necessary in the areas needed. The same goes for structural policy and for the impossible situation found in the area of foreign trade policy, to name but a few key points. We should not only press for these institutional reforms at the next intergovernmental conference to be held prior to the next enlargement, but instead we should make it a priority that those legal and domestic policy areas which have become Community responsibility are given over to majority voting or codecision five years into the treaty.
It is not so much that we need new powers within the European Union. What we do need are the instruments to make sensible use of the powers we already have. We want to make this clear and carry it through by using the treaty appropriately. Clearly, we should not just talk about the negative aspects.
We should look to the arrangement that, in future, Parliament enjoys codecision in those areas of the first pillar in which the Council decides with a majority. And I consider this a major breakthrough for the rights of Parliament. Parliament has finally appeared on the European stage where legislation is concerned. The only exception is agriculture and fisheries policy, both in legislation and budgetary policy, and this will need to be revised in the next round, so as to achieve parity in this area.
We need to realize that the relationship of the institutions will change in the long term through the right of the European Parliament to elect the Commission President. In future the Heads of State and of Government will consider which candidate has the majority here. This will lead to a politicizing of this organization and will also affect the future relationship of Parliament and Commission in a particular way. I believe this is something we should be working on.
Some of the things I have heard from the reports of individual committees should be reconsidered. It is not a case of incorporating each particular area into the treaty by means of special rules; we actually need fewer special rules and greater simplification of the treaty to bring all policy areas under the same rules. We must not end up with a huge treaty, but at a smaller treaty. We need in the long term to arrive at a constitution because this is the only way to really make progress.
This treaty offers the chance to make basic social and civil rights the legally verifiable basis for evaluating our legislation. This is a major development! In the next round we want to implement individual rights to litigation on the strength of basic citizens' rights, but this first step is a great and positive step, which we should make proper use of. The inclusion of the social chapter and the employment chapter in the overall treaty gives the social dimension to this European Union. We are called upon as the European Parliament to make use of these instruments too. The European Court, contrary to the opinion of Mrs Roth, has been strengthened by this treaty, and to make large parts of legal and domestic policy Community responsibility, that is all areas dealing with the setting of norms and standards, is a breakthrough for the Community Europe and acts as a counter to intergovernmental Europe, and we should continue with this work.
With foreign and security policy we have new areas and new procedures. Practice will show whether these really bring progress. If I bear the planning unit in mind and see how it is talked about in certain Member States, that it is only a COREPER body in which the countries are represented by one person, then that is not progress. This planning unit should not be an intergovernmental organization at ambassador level or below, but rather a true Community solution fully involving the Commission, or else it will not bring success. We will have to see to it that a motion as sensible as this is tabled, and Parliament will approve nothing less.
We have exhausted the present method of the intergovernmental conference. Europe needs to be involved in a political dialogue and should not be held back by the doubting Thomases found in the offices of the national ministries. Only then will we be in the position to bring about a new order for Europe, and this is something we should be working towards.
Madam President, ladies and gentlemen, the debate we are engaged in today, on the Treaty of Amsterdam is an eminently political one, and not institutional. The reason for this, paradoxically, is that under the treaties, the European Parliament is totally excluded from the ratification procedure, even on a consultative basis, although Parliament has played a role which all recognize as being not insignificant in the work of the Intergovernmental Conference.
The rapporteurs of the institutional commission, Mr Méndez de Vigo and Mr Tsatsos, whom I would like in the name of my group to congratulate for the quality of their work - have made an overall positive judgement on the Treaty of Amsterdam, and they recommend its ratification to the Member States. The overwhelming majority of our group approves this recommendation.
Of course the results of the Intergovernmental Conference are very much below the ambitions objectives that it had set itself. Institutional questions, relative to the constitution of the Commission and to the weighting of votes within the Council, have been avoided, and the minor progress in the CFSP sector is quite clearly not enough to give true credibility to the foreign policy of the Union. This also applies to the absence of any common perspective on defence policy. On the other hand, the European Parliament should be congratulated for what it has achieved in the application and simplification of the codecision procedure, the inclusion in the treaty of a chapter relating to employment policy, the acceptance by the Community of Schengen, and the early application of the reinforced cooperation procedure, itself now recognized by the treaty.
Our wish was that this strengthened cooperation procedure should not in the future be used in an over-restrictive manner following the unwarranted exercise of the right of veto granted the Member States. Such progress justifies a positive stance towards the ratification of the Treaty of Amsterdam, but we must nevertheless continue to be active, so that institutional reform can get back on the rails as soon as possible, and goes into force - and this is essential - before the first enlargement.
This requirement is fundamental, if we want a Europe enlarged by eleven new members, a Europe which is a real political entity, determined to affirm itself on the international stage, and meet the high expectations of its citizens in the field of employment and growth. If, in other words, we wish for a political Europe, a Europe which is not simply a large single market and a currency area administered by mere managers, to whom the politicians have delegated their powers.
In order to achieve this, there must be a political will, and this cannot be decreed. Political will can only arise from the increasing awareness by the peoples of Europe and their governments of the challenges facing Europe at the dawn of the 21st Century. So far, the Europe of the six, which expanded over time to the Europe of the Fifteen, has been able to respond to the challenge of reconciling peoples whose destinies had clashed in the Second World War, before demonstrating its ability to contain the Soviet expansionism which was the underlying factor in the new and artificial divisions on our continent. The new challenges we face now are as difficult as those of the past, and include globalization, which threatens the social models to which we are attached.
We must also have successfully reunify Europe, which necessarily means proclaiming new solidarities, not only in economic and cohesion policies, but also in common defence policy.
Let us hope that once EMU has been set up, there will be evidence of a truly constructive policy emerging for the reunification of Europe, and that this will be accepted by all.
Madam President, Mr President of the Council, Mr Commissioner, I would first like to thank the two rapporteurs, Mr Méndez de Vigo and Mr Tsatsos, for their analytical work of the Treaty of Amsterdam, which is contained in the introduction to their document.
My regret is all the greater, in that the resolution which is the outcome of their work, is not on a par with their thinking. To call on Member States, in the first paragraph to ratify the treaty is more of an injunction than a balanced reflection on a treaty which in truth merited such reflection. Who can dispute the correctness of such an assessment?
Does this House need reminding that this House itself passed several resolutions strictly defining the absolute priorities that had to be met prior to the challenge of any enlargement profoundly modifying the Union, and that account was also to be taken of economic and monetary union and the completion of Agenda 2000?
Eighteen months of negotiations have given birth to a mediocre and disappointing document, which contains advances where we did not expect any. Among these were the first steps towards a social policy, employment, human rights, equality between men and women, power for the European Parliament. But also, what dramatic inadequacies there are in essential fields! The absence of any preamble to the Treaty of Amsterdam - and this is the first time that this has occurred - is an expression of the very disturbing inability of the fifteen Member States to agree together on the objectives of the European Union of the Third Millennium, at the very time when ten states are knocking on our door for admission into a project whose name, aims, means and values escape us.
As regards institutional reform - already a necessity for the fifteen Member States, and more than ever absolutely essential when there are twenty - for the second time I say that the Council has admitted that it is powerless, and simply said that it will do better.
A common foreign and security policy, and this is a matter of the external visibility of the Union, has been put to the test and has failed in Yugoslavia and elsewhere in the world. But The Union is now endowed with better intergovernmental tools, whose efficiency will depend, as the resolution emphasizes with a cruel realism, on the goodwill on each of the Member States, each of them possessed of the anti-Community weapon par excellence, the right of veto.
Neither in the field of internal affairs or of justice, nor in the area of reinforced cooperation, which is itself also subject to veto, is there any more cause for optimism.
Ladies and gentlemen, the attitude adopted this afternoon by the majority of Parliament of acquiescing to this draft, which is virtually unanimously considered inadequate, will be no more honourable than a possible alternative strategy, consisting of postponing our vote until after the European Council of Luxembourg, and asking that Council to make a clear announcement of its intentions on the future of Europe. If we had done that, we would have applied point 19 of the Méndez de Vigo and Tsatsos resolution, and Parliament would have exercised its rights and that would have been true politics.
Tomorrow will be the time for reflection, and for getting back to work on these issues, with, let us hope, with a Commission which is more up to its task, with a Council which is more united around a common objective, and a Parliament which assumes its role as a pioneer, an inspirer of European construction.
Madam President, I wish to pay tribute to the good job done by the two excellent rapporteurs, Mr Méndez de Vigo and Mr Tsatsos. Nevertheless, I have to say that I am disappointed by this somewhat florid debate. When there are no results, metaphors abound - and Mr Méndez de Vigo used the especially elegant metaphor of the inn and the road, taken from Cervantes, because his report is based on the philosophy of the step forward. There are always steps forward.
However, I would like another type of debate. Not a populist, opportunist debate, of course, but a clear, political and responsible debate. A debate which does not necessarily end in an obligatory yes vote by Parliament, which can decide to vote for, or against, or abstain, after a responsible appraisal from the position of responsibility conferred on it by the citizens. I should therefore briefly like to set out my group's position on the Amsterdam Treaty, then on the report.
Objectively, we believe that the Amsterdam Treaty is a failure. Subjectively, it is disappointment for both Parliament and the other institutions. Why? Because it makes inadequate provision for either social protection or the regulation of the market in the face of the predominance of, not so much the economic, as the monetary sphere - the monetarist logic; because it does not endow the Foreign Policy and Justice and Home Affairs pillars with the minimum Community characteristics that are necessary at this political moment; because it does not provide for the minimum institutional changes that are essential before enlargement, and were the principal goal of the Amsterdam Summit; and lastly, as has already been said in this Chamber, because it was drawn up using the traditional method employed for drafting treaties - a diplomatic, intergovernmental method far removed from the citizens and even their representative parliamentary institutions.
The report, which is technically very good, plays up the positive aspects and plays down the negative aspects of the draft treaty, although I recognize that it contains significant criticisms. It proposes using the Community method, and we agree with that. But that is not the vision set out in the draft treaty. It is a proposal for the future. Lastly, it recommends that the Member States ratify the Amsterdam Treaty. In political terms, I find it unreasonable that Parliament, which does not have the right to give its assent to the draft treaty, because it is denied that right by the Member States' governments, should now feel obliged to recommend the ratification of such an inadequate treaty. Consequently, on the basis of the declaration by the Governments of Belgium, France and Italy, we are requesting that, first, the necessary steps be taken to prepare for enlargement and significant undertakings be made to the European Parliament, the national parliaments and the citizens of the European Union.
Madam President, I believe that by voting on this resolution, the European Parliament is going to add a new chapter to its story of conformity with the governments and its refusal to carry out a role of political initiative in the process of constructing Europe. At the moment, we are observing a rite which, in its timing and in its principal content, has been imposed by the need of the governments signing this treaty which we can say has not been executed; governments which, to appease any MEPs and reluctant, disconcerted and misinformed public opinion, need to be able to use the favourable opinion given to the ratification of the European Parliament, which is absolutely irrelevant, however, as it is lacking in political consequences.
In fact, we are voting to give our governments a headline: "European Parliament says yes to Treaty of Amsterdam' , or "Important new stage in construction of Europe' . We all know that the truth lies elsewhere, all of us in this Chamber know that the Treaty of Amsterdam cannot achieve any of the objectives the governments had set themselves. We know that the European Union will not control the impact of the enlargement and monetary union will be at risk, without a change in the balance and operation of its institutions.
Beyond the absence of any overall, forward-looking view of this least ambitious of all treaties that have gradually marked the stages of the construction of Europe, beyond the fair criticisms we have heard in almost all opinions from the committees involved, I believe that this treaty provides a good representation of modern times in Europe. An integration crisis, a prevailing trend towards renationalization, a discussion of several basic principles and several clear roles acquired by the Commission and the Court of Justice, despite what Mr Brok says, a dangerous game of Russian roulette on expansion which, if developed under current institutional conditions, would penalize the Union's inability to make decisions.
On the Committee on Institutional Affairs, some of us have tried to suggest a more political, less conformist road for Parliament, more in keeping with a logic of Parliamentary independence. We have tried to suggest the road of deferring opinion, to ask and try to obtain, before giving an opinion, by the Council of Luxembourg, the undertaking to place on site and execute, before the new accessions, the institutional amendments not made in Amsterdam, as three Union governments are already asking. Not only has this request been dropped, but the inclusion of a somewhat diluted political content in the form of lukewarm calls to the governments has had to overcome unusual hostility and a surprising closing by the rapporteurs, not to mention the hard resistance to any change, particularly from the German delegations of the two largest groups that have guided the relevant groups in the noble undertaking to make a clean sweep of any political ambition held by the European Parliament.
We have thus witnessed the incomprehensible failure of traditionally unshakable positions held by Parliament, in a realistic logic whereby any initiative the governments do not like should not even be attempted. This is what our rapporteurs have been telling us for months.
In this framework of attacking the independence of the role of Parliament, the political fragility of the Tsatsos and Méndez de Vigo resolution is no surprise. It is an ambiguous text, with no political view of the future of Europe other than a request to the governments to implement the treaty properly, with no careful assessment of the Amsterdam appraisals.
Mr President, to use an English expression, this evening the whips will guide the vote of their own disciplined troops and there will be no surprises. Unfortunately, we are only left with one vote against this resolution so far from the ideals on which the European challenge is based and the associational method that produced it, convinced that the way to honour our mandate is to do so as servants of Europe and its democratic growth, and not as government spokesmen.
Madam President, ladies and gentlemen, permit me, and here this in no mere ritual on my part, to pay my respects to the often difficult work of the two rapporteurs, Mr Méndez de Vigo and Mr Tsatsos, who have defended their vision of things with brio. I must admit that our respective points of view were initially quite far apart, and have now become somewhat closer. Unfortunately, not enough for us to be able to vote in favour of their report.
I shall not speak about content. I shall never tire of repeating that the European Parliament, alas, does not have the power to ratify treaties. The task which is ours is a purely political one, and this should leave us far wider scope in our judgement. Most unfortunately, I have to observe that the work of the rapporteurs was from the very outset conditioned by the final message which they wished to get across, at no matter what cost, and even if getting that message across meant passing over the immense shortfalls in this treaty. I myself remain convinced that a more critical approach to the treaty was not incompatible with the call for ratification by national parliaments, which we support.
As regards the link between institutional reform and enlargement, let us recognize that the report has been very substantially improved. After the institutional fiasco of Amsterdam, it is quite unacceptable for the European Parliament not to pitch with all its weight into such a reform, prior to any enlargement. Failure to do so would mean that we risk not only delaying enlargement, but also imperilling the operation and survival of the European Union itself. However, we do not find in the report this determination to ensure that the Parliament wields its full influence.
The guarantees given in this respect by the institutional protocol annexed to the Treaty of Amsterdam are also inadequate. Hence the questions we raised a few months ago in this very House, remain as burning now as then. Has the time not come to say clearly that enlargement cannot be undertaken on a satisfactory basis except accompanied by the wide-ranging institutional reform of the Union, and that monetary union needs to be completed by substantial progress towards a political union, and possibly also economic, social and tax union?
As regards matters of form, and the same criticisms apply as to matters of substance, the general tone of the report seems to us to be something of a step back from the positions that have been expressed by the Parliament over the last eighteen months, and we regret this. I appeal to the political intelligence of the two rapporteurs to improve this result somewhat, by accepting a number of amendments. But there is also a question of strategy. The European Parliament must one day stop being a mass of institutions trailing in the wake of events, and break the umbilical cord which ties too many of us to the purely nationalistic positions of our respective governments.
Why should we, on the eve of the European Council of Luxembourg, give governments carte blanche, and take position here and now on the Treaty of Amsterdam, when we know that there is an unavoidable link between the Treaty of Amsterdam and the opening of official negotiations for enlargement? Why do we have to take a position today, when the national parliaments have a timetable which will allow them to pursue their own strategy? I remain convinced, like Mrs Spaak and Mrs Aglietta, that it would be preferable to come back with an opinion on the treaty at the beginning of 1998, which would enable us to exert some pressure on the Luxembourg summit, and give an opinion when the full facts were available to us.
The rapporteurs have not agreed with this point of view. I ask them at least - and we raise a call in this direction - to accept one of the amendments, whose aim is to reinforce paragraph 4 of the resolution. Those are the few considerations that I wish to express before this House, on behalf of the Group of the European Radical Alliance.
Madam President, the report from Mr Méndez de Vigo and Mr Tsatsos recommends that the Member States ratify the Treaty of Amsterdam, in spite of its shortfalls. But what are those shortfalls? And are they without consequence?
The accusation is first raised that the treaty does not adapt Union institutions for future enlargement. But this is an error that we could perfectly well make good in the years to come. On the other hand, there is another failing in the treaty, which is not so easy to put right, which should cause us to reject the Treaty of Amsterdam. The treaty makes for less democracy in Europe, as it tends to strip national democracies of their powers, without there being at the Union level any equivalent controlling authority.
The blame for this is not insufficient extension of powers of codecision with the European Parliament, as we occasionally hear, for codecision with the European Parliament could only be fully democratic if there were a single European people. However, not only is this not the case, there is even reason to doubt that there exists among the peoples of Europe the wish - alleged - to integrate in the strongest sense of the word, that is, the merger to which the European parliament attaches so much importance.
Under such conditions, the approach of the Treaty of Amsterdam, which increases the number of cases where codecision or majority voting in the Council takes place, which reduces the role of national parliaments and affirms the superiority of Community law, even when derived, over national constitutions, appears totally artificial and quite out of touch with real society. Here is the root cause of insufficient democracy.
The promoters of the Treaty of Amsterdam have put their money on the fact that it is possible to transfer powers to insufficiently democratic European institutions, hoping to be able to correct them at some future date. But has anyone given any thought as to whether this date might not be very far off, and that it might never even happen! A risky bet if ever there was one!
Alternatively, democratic Europe can be built today, and substantial power transferred to it. But everybody here knows that this is impossible. Or again, we should look at the situation face-on, and construct European Union on the basis of national democracies. But at all events, we have to put an end to the dangerous manoeuvring which is proposed by the Treaty of Amsterdam.
That is the reason why we are launching the 'SOS Democracy' appeal. That is why, for the good of the peoples of Europe, we are refusing to ratify this illegitimate treaty, and as regards France, we shall demand a referendum.
Madam President, there are many things in the Treaty of Amsterdam.
We find, among others, hypocrisy. First there is a chapter on employment when there are 20 million people who are unemployed because of Europe. In the social field, there are 40 million people in poverty because of Europe. There is also malpractice, teleological malpractice in the first instance. The Union has set itself all its objectives, in the economic, monetary, social, defence, public liberty, criminal, civil law and even immigration fields, because here too we are introducing Community approaches, based on article 235, the joker in the pack of Community articles, which gives the European Commission the ability to indefinitely extend its powers. And then there is institutional malpractice, with the presidentialization of the European Commission, and the increase in the powers of Parliament.
Parliament, which can set the conditions whereby its own Members can exercise their mandate.
Just now, we witnessed an incident. Ms McKenna had to beg forgiveness for daring to show insufficient respect to the high priests of European Federalism, the senior functionaries.
Teleological malpractice is not enough, we now have theological malpractice, which in turn betrays police malpractice. The Treaty of Amsterdam is the police, the criminal law, controls, sanctions, judge and jury, everything, in fact, except border controls, where immigration is rife.
The third pillar is in fact the third bar in the prison cell of the Amsterdam treaty, and confers on Brussels competency in criminal matters! Brussels can even determine what constitutes a violation of the law and of the sanctions. Then there is Europol - the European FBI. All we need now is a European Edgar Hoover and national witch hunts.
Criminal sanctions will be taken against Member States. In the event of serious and persistent violation of democracy, a state can be deprived of its voting rights. Mr Ford and his friends will be able to invoke article F1 against the national government of France, if on its own territory it takes a stand against the colonization of its inhabitants.
And to crown it all, to come back full circle, and tie up all loose ends, article 13 of the Treaty of Amsterdam states that this treaty is agreed for an unlimited term. Even the Soviet constitution introduced by Stalin in 1936 provided for the right of secession! What will a population wishing to secede do!? They will be repressed. Wherever you look, the Yugoslavia of Sarajevo, the Nigeria of the Ibos, the United States in 1860 and the Soviet Union, there is no exception to the rule. Federalism never made anyone happy.
So with the last free men, with the last representatives of those peoples who wish to survive, at 5.30 p.m. we shall be voting against the Amsterdam close-out, and I say to the French Members of Parliament who vote in favour, that history will always end up catching up with you, in the shape of the submission to the Court of Assizes in Bordeaux.
Madam President, ladies and gentlemen, I must first congratulate you for the quality of the report on the Treaty of Amsterdam, drafted in the name of the Committee on Institutional Affairs by Mr Méndes de Vigo and Mr Tsatsos. This is a substantial document, which places the Treaty of Amsterdam in its historic context, and underscores the considerable progress made with respect to the three pillars.
I also thank the Presidents of the committees and the speakers delegated by the political groups, the majority of whom have recommended adopting the present treaty.
I would like above all to note the generally positive turn of the draft, which is in the spirit of the resolution approved by vote of the European Parliament the day after the meeting of the European Council on 16 and 17 June in Amsterdam. The Committee on Institutional Affairs indeed recognizes the major advances of the treaty signed on 2 October in Amsterdam, even if some things remain to be done, in particular, with a view to the forthcoming enlargement. This incidentally is not disputed by the signatories of the treaty.
The Presidency has had occasion to express its opinion before you regarding the results of the Intergovernmental Conference, and it is not my intention to return to the details. I must, however, on this occasion, reaffirm that the over-hasty criticisms expressed in the aftermath of the Amsterdam meeting - and your discussion has just demonstrated this - could not withstand ever so slightly an attentive and objective a study of the results. It appears to me that as weeks go by, this assessment seems to be ever more correct, and I am delighted.
The draft resolution accompanying the report opens with a recommendation to the Member States to ratify the Treaty of Amsterdam. Allow me to emphasize the political importance of the recommendation made by the European Parliament, which is the institution representing the peoples of the Member States united in the Community, and two members of whom participated in the work of the Intergovernmental Conference. This shows that the Parliament sees in the Treaty of Amsterdam a continuing process which started with the earlier treaties, and that the Parliament rightly calls incomplete. But it is nevertheless part of the process of construction of European political union.
Of course, as the European Parliament has emphasized, this new stage in the process of European integration will only produce tangible results if a clear political will arises in favour of a common approach within the Union. The need for such a common approach is clear, today more than ever before.
Honourable Members have alluded to the method of treaty revision. In response, I say that an end to the procedure under article N can only be achieved by a unanimous vote. There is no other solution. Any alternative method - and there are some - will not obviate the need to confront the real problem of ratification by national parliaments.
The Treaty of Amsterdam will help us, as it provides a response to the multiple challenges confronting the European Union. The future enlargement of the Union is only one of such challenges. Indeed we must also and above all work to reduce unemployment in Europe, reinforce instruments combatting organized crime and the plague of drugtaking, ward off the threats to public health. Generally speaking, we must bring the Union closer to its citizens, by making it our strong priority to deal determinedly with the citizens' day-to-day concerns.
I entirely share the considerations of the draft resolution, according to which advances in European integration must be assessed in the light of the progress of the Union, not only as a common market, but also as a system of values, and in the light of the improvement in the quality of life that such advance makes possible. I note with pleasure that the Committee on Institutional Affairs acknowledges the progress made in this respect by the draft treaty, for the purpose of developing Union policies in the interests of the citizens.
More than anything else, the question of unemployment directly affects the life of millions of European citizens. With 18 million people workless today in the Union, the new treaty had an obligation to make the promotion of a high level of employment one of the objectives of the Union and to define an European strategy in favour of employment, while allowing Member States to define their own national policies with regard to employment.
Joint action at the Union level aims more at elaborating a strategy for the coordination of policies of employment, which include the adoption of guidelines for employment, along the lines of the mechanisms already in force for the economic policies of the Community and the Member States. This action also provides for an annual evaluation of measures adopted at the national level. I need not emphasize the importance that the Presidency of the Council attaches to the effective and rapid implementation at Union level of instruments combating unemployment and promoting employment in Europe. Witness the extraordinary summit of the Heads of State and of Government devoted to this question, which will be held tomorrow and the day after in Luxembourg.
This Extraordinary European Council will specifically deal with clearly identified proposals in the field of guidelines for employment, as expressed in quantifiable and verifiable objectives. Furthermore, the insertion into the treaty instituting the European Community of the agreement on social policy will provide for the creation of a single market in social and labour affairs, contributing to the development of a consistent policy at the Community level and, I emphasize this, with respect to applicant countries.
Inspired by the same considerations of concern for the citizens, the Treaty of Amsterdam substantially reinforces provisions relating to the protection of public health, enforcing high standards of quality, and the protection of citizens as consumers and inhabitants of an environment which must remain clean.
The objective of the free circulation of persons was already a part of the treaty setting up the European Community, and it was therefore logical to take steps so that asylum seeking, visas, immigration and external border controls might now be part of Community rules and procedures. Similarly, it is significant that the manuals and procedures developed over the last few years by the Member States in the Schengen system, for whom the free circulation of persons was already a reality, should be incorporated into the Union.
Freedom to circulate within a border-free area should not nevertheless reduce the security of persons living in the Union. Criminal activity, like terrorism, like crimes against children, drug trafficking and fraud, do not stop at national borders. Hence the Treaty of Amsterdam has established cooperation between police forces, customs departments and other law-enforcement organizations of the Member States, which will be developed to prevent and detect criminal activity. The operational capacities Europol will also be considerably improved.
The concrete improvements provided by the Treaty of Amsterdam in the field of foreign policy and common security, which the Committee on Institutional Affairs recognizes, should of course be assessed in the light of experience. Unanimous voting will remain the rule for PESC, but in those cases where the Council can come up with common positions, or launch common actions, the scope for qualified majority voting has been enlarged in article J-13.
The Council last week gave an update on the preparations for the introduction of the planning and rapid alert unit, and on the integration into the treaty of the Schengen manuals. Institutions were not the main theme of the Intergovernmental Conference, although the institutional results of that conference were what the judgement of many people targeted, to the exclusion of all else.
These modifications include very significant advances, some of which have been alluded to by the Committee on Institutional Affairs. In the eyes of many, these modifications are a failure, simply for the reason that there was no agreement on the weighting of votes in the Council or on the composition of the Commission. Simply, by way of a parenthesis, I would like to remind you that the European Parliament has never formulated precise proposals with regard to the composition of the Commission, nor with regard to the weighting of votes within the Council.
The reinforcement of the powers of the European Parliament, by codecision and the extension of the competencies of the Court of Justice and of the Court of Auditors, have not been sufficiently emphasized. The same applies to the new procedure for reinforced cooperation or flexibility, laid down in the treaty. I think it is time to put this into its proper perspective. The results of Amsterdam have clearly shown that public institutional reforms are necessary prior to the forthcoming enlargement. This is the very direction of the protocol on the institutions annexed to the treaty.
However, it would be an error to measure the results of Amsterdam solely in the light of the foregoing, just as it would be an error to isolate the reforms from all the other measures that will need to be taken to ensure the proper preparation for enlargement. Here I am thinking in particular about the reform of our policies and of the way our institutions operate, setting aside the way they are made up.
It is clear that both the Council and the European Council examine with interest any contribution that the Commission and the European Parliament would like to make to the debate, to ensure that such reforms can be carried out under the best possible conditions, without slowing up the process of Union enlargement.
Madam President, ladies and gentlemen, I would, as I draw to a close, like to warmly welcome the resolution of the European Parliament to intensify contact with the national parliaments. Such a decision is supportive of debate in the member countries, with a view to enabling rapid ratification of the treaty. This appears to me all the more important at a time when, as now, it is more than ever necessary to explain to public opinion the initiatives undertaken at the Union level.
Let us together try, in the words of your own report, to optimize the results of Amsterdam in the interest of European citizens and, to paraphrase Mrs Pauline Green, if we want the treaty to be ratified by national parliaments, let us emphasize its beneficial effects.
Madam President, Mr President-in-Office of the Council, ladies and gentlemen, I should firstly like to say how pleased I am to be able to participate in this debate to evaluate the Amsterdam Treaty, on the basis of the report presented on behalf of the Committee on Institutional Affairs by Mr Méndez de Vigo and Mr Tsatsos, whom I congratulate most warmly on their excellent work.
The motion for a resolution, through its methodology, and through its overall evaluation, its reflections on the legal bases and, above all, its proposals for a future strategy, clearly identifies, in my view, what the outcome of the European Council's meeting in Amsterdam represents.
I should also like to thank the representatives of the different committees and all other speakers - including those to come - for taking part in this debate. This demonstrates the importance of this debate.
You are well aware, ladies and gentlemen, that throughout the Intergovernmental Conference I engaged in deliberations with, and shared the disappointments and hopes of, Parliament and the Committee on Institutional Affairs. No more than two months would go by without me attending a meeting of the Committee on Institutional Affairs to listen to the views of the different political groups and parliamentarians, as well as to set out the Commission's position on the various issues. And you are also well aware that on the very day that the European Council's meeting in Amsterdam ended - at twenty to four in the morning - I left immediately for Brussels and met with you at ten in the morning to convey to you my response to the draft treaty, with the tiredness that is natural after an 18-hour meeting, and perhaps with the haste that is inevitable at moments like that.
At that time, I expressed to you - and, a moment ago, probably quite rightly, the President-in-Office, in a way, criticized this for being too hasty - my personal dissatisfaction. But I also spoke to you later - and I shall it repeat now and repeat it continually - of my commitment, and the Commission's commitment, to carrying on the fight. Indeed - as we all know - the European project did not end in Amsterdam, and the immediate future will be full of events which require our undivided attention.
In the view of the Commission, ladies and gentlemen, the Amsterdam Treaty must be judged by what it really means. We believe that it means significant progress in a number of fields - which have been underlined today - especially the field of citizenship, in the broadest sense. As an unfinished job with a lot of loose ends, it is undoubtedly unsatisfactory in a number of other respects, especially - as has also been underlined today - as regards the institutions and foreign policy.
Faced with this situation, we clearly have a number of options. One is quite simply to say that we are completely satisfied with the draft treaty. Another is to reject it. A number of speakers have announced that they are going to reject the draft treaty, describing it in a variety of ways: Mrs Roth called it an inflatable monster; Mrs Spaak said that it was mediocre; and Mr Méndez de Vigo called it a failure and a disappointment, adding that metaphors abound when there are no results. That is undoubtedly one possible response to the draft treaty.
However, alongside the options of quite simply accepting the draft treaty unreservedly or rejecting it, there is a clearly a third option, which is that presented in Mr Méndez de Vigo and Mr Tsatsos' report: we can undertake, as of now, to seek solutions to the outstanding problems. This will require us to do a number of things.
Firstly, we shall have to create the institutional conditions necessary for enlargement. Almost everyone has said that. We will not be in a position to tackle enlargement unless the necessary institutional changes are made. The fact is that those institutional changes were already envisaged in the Maastricht Treaty, and were one of the principal reasons for negotiating the Amsterdam Treaty. But this issue was then sidetracked and left unresolved. Consequently, we must create the institutional conditions necessary for enlargement. Secondly, we shall have to adapt the political institutions to a Union that will have a single currency whose stability will be constitutionally guaranteed, so to speak, by the European Central Bank. And we shall have to acquire the means to carry out - as everyone agrees, and Mr Spencer said earlier - a common foreign and security policy that is commensurate with our ambitions and responsibilities.
As the House will understand, the Commission does not wish to make a pronouncement at present on either the various amendments, judgements and criticisms put forward - many of which I support - or the objections expressed in relation to the draft treaty.
In my view, ladies and gentlemen - and here I am following on from what the two rapporteurs said - the important thing is to attempt to exploit the possibilities offered by the draft treaty to the maximum, utilizing the protocol on the institutions itself to prepare the necessary reforms.
The proposal to reopen the debate - which, in my view, is one of the most interesting and incisive elements of the report - has the political backing of the Commission, which undertakes to draw up the report requested in the motion for a resolution. In this regard, I wish to remind the House that the Commission proposes in its document, Agenda 2000, to take immediately the political decision on the weighting of votes in the Council which must accompany the reduction of the number of Members of the Commission before the first enlargement. It is also recommends convening a new Intergovernmental Conference as soon as possible after the year 2000 with a view to carrying out a comprehensive review of the provisions of the treaties on the composition and functioning of the institutions.
What we must not do is what we did last time. We must not stick rigidly to an event, and then find that we do not have time to resolve the institutional problems. Let us leave aside the event. Let us resolve the institutional problems calmly, efficiently and resolutely; and, once we resolved them, we shall be in a position to move towards enlargement.
I should also like to recall that the Commission has undertaken to submit a proposal amending the decision on commitology in June - and to do so in close cooperation with Parliament and the Council. Our goal must be to draw up a proposal which enables us to resolve a problem which has existed for years, and which was not resolved with the introduction of the codecision procedure. There can be doubt that the introduction of the codecision procedure was a step in the right direction, but it was clearly insufficient to resolve the commitology problem. This has been an outstanding issue for a long time. We have to tackle it with decisiveness. The 1994 "modus vivendi' agreement cannot go on for ever. We must make the procedures more effective; and we must fully involve the national administrations, whilst fully respecting the rights of all the institutions.
I also wish to tell the House that I am personally convinced that it is necessary to initiate a debate on the method of revising the treaties. A great many of speakers have referred to that today. Clearly, as the President-in-Office said a moment ago, we are restricted by article N: the amendment of any article of the treaties, not just article N, requires unanimity. Nevertheless, I believe that it is important for both Parliament and the Commission to be able to explore ways of changing the method of amending the treaties. I consider that we have reached the point at which the system that we have had for many years has outlived its usefulness. I believe that it is necessary to explore other ways. There is therefore highly important work for the Commission, Parliament and - of course - the Council to do to improve the current procedure.
I consider that the procedure must be made more democratic, since - although not formally - it is partly constitutional in nature.
Furthermore, there is a need to increase efficiency with a view to enlargement. Naturally, Parliament, the Commission, the Council and the Member States' governments will be the main players in this debate, along with the national parliaments and civil society. A great many speakers, including the rapporteurs, have referred to the role of civil society and relations with the national parliaments. In my view, this is very important. This is new language. I remember well when we were gathered together in November 1990 - I was a Member of the European Parliament at the time - at the celebrated assizes of Rome; although, as the House well knows, the least that can be said is that they were not a great success.
I believe that we must revive that idea, with the European Parliament fulfilling its role completely - and it can do so much more successfully with the powers conferred on it by the Amsterdam Treaty - but also ensuring a dialogue with the national parliaments, like the one that the European Parliament is conducting. And ensuring a dialogue with civil society, because civil society - as Parliament, which has organized two sets of public hearings, well knows - cannot be ignored. It cannot remain on the sidelines, leaving it up to ministries alone - or Parliament or the Commission alone - to do everything. Civil society must also participate. And it is therefore worthwhile drawing attention to the quality of the proposals submitted to us by civil society.
In short, ladies and gentlemen, we have a lot of work ahead of us. Firstly, we must perfect the implementation of the provisions of this draft treaty. Secondly, we must address important issues such as unemployment, which is a fundamental problem, and the most serious problem currently facing the European Union. We are on the eve of the Luxembourg meeting of the European Council on matters relating to the single currency and enlargement, and I confess that I am convinced of the urgent need to make progress. I would therefore echo Mr Méndez de Vigo's call to the House not to dwell on the details of the draft treaty, which, for all its defects, will enable us to continue making progress.
Lastly, I should like to make an appeal to all those who believe that our countries and their citizens only have a future in a Europe of peace and solidarity, and that we must act together with determination and resolve, as well as with enthusiasm, courage and patience, for the fight ahead will be hard. Quoting Cervantes, Mr Méndez de Vigo said that we must choose between the inn and the road. I should also like to quote our immortal national author and say that the wizards may try to steal the adventure from us, but with courage and effort we will not let them.
Madam President, ladies and gentlemen, with the Méndez de Vigo/Tsatsos report, the European Parliament has today sent an important political message to the Member States to ratify the Amsterdam Treaty. As Members of the European Parliament, we do so with increased self-confidence. For in the run-up to the treaty reform the European Parliament led the way for the discussions that followed as an engine for further integration. I am thinking here of my colleagues Mr Bourlanges, Mr Martin, Mrs Dury and Mrs Maij-Weggen. The European Parliament was able to play an important role in the discussions on treaty reform both with respect to the discussions themselves and in regard to public provision. Special thanks should go to our former President, Mr Klaus Hänsch, the incumbent President, Mr Gil-Robles Gil Delgado, and the Members Elisabeth Guigou and Elmar Brok. The European Parliament has come out the winner in the results of the treaty reform. 75 % of the legislation will be codecided by us, and we will also elect the Commission President in future.
In actual fact: Amsterdam, following the Single European Act and Maastricht, was an intergovernmental conference at which, once again, a difficult compromise between the various interests of nation states had to be reached. There is no doubt that it was only the change from Conservative to Labour government in Britain and France that made a social policy without opt-out and an employment chapter at all possible. If we consider the scale of what has been achieved, we can see already that it is quite considerable. First, with employment we have progressed via a chapter of our own to coordinating the policies of the Member States, to facilitating financially assisted incentive measures and to creating a committee on employment. Second, the agreement reached on social policy has been integrated into the treaty and improved. We now have a real chance to actively implement equality between the sexes. Third, where the environment is concerned, sustained development has been taken up as a treaty objective and the ecological goal for all Community policies implemented in the treaty. The same applies to improved provision in the area of health care.
Fourth, home affairs and justice. We now have an express safeguard for the basic democratic and constitutional structures at Union level and a guarantee of basic rights, with assured legal protection through the European Court of Justice. We have begun to apply Community-wide procedures in the areas of asylum, immigration, control of external borders, status of non-EU citizens and customs collaboration. We are also seeing the procedures of intergovernmental cooperation moving towards those of the Community and thereby witnessing a more precise definition of duties and powers, particularly in the area of crime-fighting. I am thinking here of greater support for Europol.
Fifth, foreign policy through the creation of an identifiable figure in the form of the Secretary-General of the Council, strengthening of the structures through the setting-up of an analysis and planning unit, and a new troika formula including the EU Commissioner. The funding must occur in accordance with general budget requirements in conjunction with our inter-institutional agreement. There are approaches to majority voting within the framework of the jointly approved strategies and, above all, the inclusion in the EU's responsibilities of the Petersburg agreement. That is one side of the coin.
The other side is - let us be open about this - that a lot of the proposals were much too timid. In many areas, especially home affairs and justice, foreign and security policy, only slight progress has been made, and the three pillars have not been surmounted. The European Parliament has come out in favour of a tree as the symbol of a growing community and not for three rigid pillars. This also applies to the deficiencies where the coordination of economic policies is concerned, and to the fact that majority decisions involving equal representation on the part of the European Parliament have not been included in the legislative procedure in general.
Above all, important institutional reforms are lacking in regard to the Council and Commission. We contend that this is not going to make today's European Union capable of enlargement. The European Parliament is generally critical of what has been achieved - and rightly so, for a whole series of our demands have not been realized! Still, we should not get into the habit, neither internally nor publicly, particularly where questions of European integration are concerned, of only registering successes in silence while constantly carping on about the questions left open. That will not take us forward in Europe! And I say to you that, in my judgement as a trade unionist too, the positive aspects outweigh the negative. That is why we can give our consent in Parliament. I also say this following the discussions with the national parliaments we have heard here. I also say this following the discussions we have held with the representatives of non-governmental organizations. For us there were only signs of approval. There were no signs that Parliament should reject this treaty outright. That means for me as spokesperson for the socialist group that we will be giving our political consent to it today in this House.
I am very conscious of the heckling from colleagues among the Greens. I deeply regret that you want to vote against ratification. I recall that a number of you brought an action in the Federal Constitutional Court against the Maastricht Treaty, while others fought against your country joining the EU. It lacks credibility if you only welcome the European idea in its mature form and shirk responsibility on a central question and timidly vote no.
The European Union today is on the threshold of making some of the most important decisions in its nigh-on fifty-year-old history of integration - treaty reform in 1997, entry negotiations in 1998, euro currency in 1999 and a new financial framework from the year 2000. To achieve this, we need the political vision for further institutional reforms to make the European Union work better following enlargement. That is why the reforms must take place before enlargement, but the reforms should not delay this process either. Not at all!
This is not an attempt to square the circle, but the situation should not be solved with the methods employed to date. Hence, it is important for the European Parliament to develop concepts now for the next steps towards integration. Thanks to my colleague Mrs van Putten, I had the opportunity to talk to journalists, officials and others at the Amsterdam Summit, in the Central Bank and on the fringe of the negotiations. I sometimes thought that if the citizens of Europe witnessed this type of negotiation, they would not understand Europe in future.
We need to turn Europe into more of an open process, where controversy is debated, and help bring about greater involvement of those who have been elected for this purpose in their own countries, that is to both the national parliaments and the European Parliament, In this way the resolutions needed are not lost in a long night beset with internal problems or the institutional reforms do not fail on the pretext of those who wish to hold the new democracies in central and eastern Europe hostage for their national interests.
Europe, that means its citizens. Their consent to the Community depends on the success of the Community's policies. The Treaty of Amsterdam has a host of advantages. The ruling of the European Court on women's equality is a great encouragement set against this background. The European Employment Summit needs practical success. It should not founder on the blockade of the German Federal Government. We all know that nationalism results from unresolved European problems. National problems can only be solved jointly, that is on a European scale. Hence we need to strengthen the European Union, and Amsterdam makes the European Union stronger!
Mr President, a French politician - now somewhat forgotten, although undeservedly so, because his healthy cynicism was so refreshing, President Henri Queuille - once said that politics is not about solving problems, but keeping those who raise problems quiet.
I fear that the shade of Henri Queuille may have loomed unnecessarily large over the work of the Intergovernmental Conference and the European Council of Amsterdam. For you have enforced silence on those who raised problems - be they states, institutions or some sectors of opinion - by satisfying them on some points, by fobbing them off with words when they wanted concrete reality, by dangling long term goals before them when they needed instruments by which to act, anything so long as action was avoided, lulling minds in a general incantation. But solve problems you did not, and you know it.
There were three problems that needed to be settled. first democratization, and on this point I grant you, progress has been made. Then deepening the Union, that is, the implementation of institutional measures giving strength and vigour to the policies proclaimed in Maastricht, but which had remained dead letters since. Here you merely shifted the same pieces about the board, you came out with more procedures, but changed nothing with regard to fundamentals. Finally, there was the 'massive' problem of enlargement, where I regret, Mr President of the Council, you are on record as saying that this was not the main purpose of the treaty.
How can we get a European Union of more than 500 million inhabitants, how can we get a European Union of nearly 30 Member States, how can we get a European Union as heterogeneous in political, cultural, economic and administrative terms as the one we are on the way to constructing, how can we get this Union to operate? Here you have nothing to say. You remain sterile. You have not settled the essential problem! Some say that the work of Amsterdam was worthless. I do not think so. I find it is merely mediocre. Above all, I find that it is off the point. And as a teacher of literature, I say that any work which is off the point is unsatisfactory.
This report proposes an approach which I broadly approve, at the stage where we now are. It can be summarized in three words. The first is protection. Protection of what we have achieved. As parliamentary soldiers, we have to build up our reserves, wherever we can lay our hands on them, in preparation for the campaigns that lie ahead, and that is the meaning behind the call for ratification. The second is criticism. Here we criticize the fact that we have fallen out of step in our joint march to enlargement and deepening of the Union through its institutions. The rapporteurs do not go far enough, although they are going in the right direction. Finally, proposal. This is where this report makes its major contribution, I believe. The diplomats have failed, it is now down to the citizens to take up the challenge, while respecting article N, I agree, but this provides for plenty of flexibility. This is the essential contribution of this report.
Here, ladies and gentlemen, is why I approve the report, at this point in time today. But I do not for all that discharge the European Council of its responsibility. The Council has not kept its promises. Incidentally, we do not see how it can keep its promises any better tomorrow!
Mr President, ladies and gentlemen, first of all, I agree with those who are pleased with the work carried out by Mr Méndez de Vigo and Mr Tsatsos. I recognize immediately that their work has not been easy, because they have had to live with two opposing sentiments: whether or not to vote in favour of the draft treaty. In fact, when faced with a treaty that identifies new political objectives, that outlines the Union's strategies for the Third Millennium but that raises the problems but does not resolve them, the very strong temptation could also be to suggest that the Chamber vote against it.
The same rapporteurs also say, and rightly in my opinion, that this Chamber does not make the great political decisions of the European Union, once again leaving the problem of the democratic deficit, which is not unfounded, unresolved. In the general interests of the Union, which should always act with the citizens' consent, the political legitimization of the great choices cannot exclude the assumption of more direct responsibility by the European Parliament which, among other things, having received the mandate, should give the citizens a direct answer. But our rapporteurs too, like us, will have assessed the impact of a possible negative vote cast by this Chamber, not only on the citizens but also with regard to the important objectives we have raised with the new treaty.
Our vote is certainly not binding in legal terms; it is, however, a political vote and Parliament, aware of the role assigned to it by the Treaties, has the duty to remain in its own field, which we consider inadequate and insufficient in relation to the objectives aimed at.
This consistent approach which we find in the document drawn up by the Committee on Institutional Affairs fails, in our opinion, in the final paragraph of point 12, which relates to the seat of the European Parliament. While accepting the political legitimacy of a similar request, I would like to point out that the choice of seat for Parliament was made in government circles, of which many of our parties are the expression.
I am surprised that such an article stems from the legal consistency of this document which should be adopted by a parliamentary chamber.
I would like to conclude this speech by recalling at least the passage in the Méndez de Vigo and Tsatsos report which, in point 19, calls for politics to have a more incisive and important role in the future treaty reforms, with more direct involvement of the European Parliament and the national parliaments. The Europe we are laboriously building has to be heard by our citizens, who have to be able to discuss in order to get inside the processes of development; without them, without their consent and their convinced acceptances, irremediably involuted processes could develop one day. For this reason, the legitimizing duty of this Parliament should be recognized by the Member States as soon as possible.
Mr President, ladies and gentlemen, the coverage of the Amsterdam summit has been largely negative, and that impression has lingered. The new treaty is supposed to be a superfluous measure, or just a tiny step forward, and it would hardly matter if it was ratified or not. The negative impression, colleagues, has been caused in particular by the failure to reach an institutional agreement. Isn't it ironic that commentators and observers, who had up until then not attached any importance to the institutional issues, suddenly saw nothing else. It made the task of the rapporteurs difficult, but they have accomplished it in an exemplary way. A sober, yet correct analysis and evaluation of the treaty and a recommendation which, as Jean Racine put it, contains neither this excess of honour nor this indignity.
Their detailed report, 269 points over 72 pages, contains an excellent analysis and evaluation of the treaty, and proves the need for ratification. I will support that call, as will the majority of my group. But it has been shown just as strongly that the entire institutionalization process has yet to start, and that it will have to happen quickly. Quickly, so as not to not slow down the enlargement. Because, Commissioner, colleagues, Mr President, this enlargement is the greatest challenge which this Union has faced during peace time. A weak Union would collapse under such a confrontation, it would not be able to cope with such a confrontation. It follows that enlargement and intensification of the Union are by no means mutually exclusive; on the contrary, they are complementary. I have noticed recently how a gap has been growing between those who think that those things are mutually exclusive. I can imagine that the gap is regarded with great satisfaction by all those who want neither intensification, nor enlargement. That is why, ladies and gentlemen, we must get to work immediately, to make clear that we want both enlargement and intensification. I am delighted that the rapporteurs suggest this is done together in conjunction with the national parliaments. I am somewhat proud that I have been able to make a small contribution to this during the previous parliamentary session.
Mr President, within the framework of the Treaty of Amsterdam, governments were mandated to rethink the Union on the eve of enlargement. They did not do so. They have not democratized these institutions, even if under the pressure of opinion and due to the European Parliament, some partial advances are there in the draft. This is no failure in negotiation occurring after in-depth debate. This failure is the result of an obstinate refusal to think and act. So what should we do?
The rapporteurs are asking the Council to enter into a more authentic process of institutional reform, from 1998 onwards. This is fine, but should we at the same time approve Amsterdam, that is, allow our citizens to believe that things are going forward? Our Parliament would be stronger and more courageous if it were to recommend that the national authorities did not ratify the draft in its current state, all the while governments had not got back to work on it and solved the problems raised. Enlargement is not the only thing that requires reform, we also have to deal with the social and political crisis in Europe, and that brings us to the prospect of the single currency. The euro cannot succeed without a cultural and democratic change within the Union. It is a vehicle of opportunity but also of major risk. We need social regulation of the market, cooperation in respect of common polices, and not simply coordination. The Union, as a space where rules are applied, must become far more of a space where there are shared projects.. Hypocritical subsidiarity must be replaced by the burden of solidarity. For this we need common powers which are far more legitimate and effective. We need to make the Council responsible, be more deliberate about our policies, establish powers of initiative and control by the citizens, consult the actors in civil society - and all this is urgent. We are not looking for a short-term miracle Meccano solution to our institutional problems. We want to lift the obstacles to Community democracy. We want attitudes and behaviour to be full of solidarity, and to allow citizens and actors in society to face up to their problems and if possible choose for themselves!
Mr President, ladies and gentlemen, whether the ominous, much cited glass of water is half full or half empty can only be gauged by the thirst of the person looking at it. I can assure you, the thirst of the Heads of State and of Government for European democracy in Amsterdam was, God knows, very slight. The thirst for European democracy, for a basic social order in Europe, for ecological progress, must have been very slight to make the glass seem half full to many of them.
I can at any rate assure one of the previous speakers, Mr Janssen van Raay, a glass of Mouton-Rothschild tastes different.
What this House will resolve today about the Treaty of Amsterdam is legally of no consequence. Many people, quite rightly, are complaining about this. So, we can only offer the electorate one course which counts in politics as basic, namely the truth about the Amsterdam Treaty and the future state of the EU. That is the only opportunity, the only power and the only duty this House has.
Yet what is the truth? Is it the contention of the rapporteurs that the Amsterdam Treaty is a step towards the building up of Europe, or are we not closer to the truth if we open another report, a very discreetly treated one, a very secret one, conceived in this House too, the report from the Intergovernmental Conference working party to the President of the European Parliament? This says that all in all, the new treaty only represents the measure of the national and even nationalistic electoral aspirations of its signatories without any forward-looking objectives. Do we not come closer to the truth when we follow this report further and it states that above all, the Amsterdam Treaty represents a strikingly clear failure compared with the original mandate of the Intergovernmental Conference and the three axes around which it was constructed, namely greater popular responsiveness on the part of the European Union, the reform of the institutions in a more democratic and efficient Union and the bolstering of the Union's capacity to act externally.
It may be true that we have only the truth to offer the people of Europe today. That might not be much, but we should not make it anything less! We should not owe that to the people as well! For this truth will be the basis for whether we find a way out of the crisis in the Union. Either this House will find this way out or no-one will find it. That is the task facing this Parliament, and it should not withhold the truth to achieve this. It will not be able to cover up the failure of the national governments.
As to the failure of Parliament, today's sitting will decide. Amsterdam has already decided on the failure of the national governments.
Mr President, ladies and gentlemen, my fellow group member, Mr Saint-Pierre, has already outlined the reason why our group will not approve the report. Amsterdam was above all a vain attempt in the face of necessary institutional reforms. The Union continues only to have to dialogues with unitary Member States, even though they no longer have any legal powers in many areas. In Belgium, for example, only the federal states of Flanders and Walloon each for itself and separately have constitutional powers over culture, education, planning, the environment, scientific research, structural funds, transport, and so on. These federal states have become constitutionally independent with their own address, own house, own budget, own management. Yet the Union continues to send its invoices and minutes to the old address of their parents. A Union which cannot even keep up with a change of address is structurally hopelessly out of date. That is why Maastricht was a missed opportunity on this issue as well, and Europe is too dear to us to say yes to this report.
Mr President, with the Amsterdam Treaty you and other Britons are getting a written constitution without democracy. Perhaps that is better than having a living democracy without a written constitution anyway. And the other 14 countries in the EU are getting a new constitution, a new basic law, this little bagatelle in fact, which will replace this little bagatelle, the Danish Constitution. To the extent that the Union constitution conflicts with the Danish Constitution, we know of course that it is Union law which takes priority. The Court of Justice made that up as a principle, and what is new about the Amsterdam Treaty is that it is written into the protocol on subsidiarity. There it is written that the relationship which the Court of Justice has developed between national legislation and Community legislation shall not be touched, and account must also be taken of the Treaty on European Union, which says that the Union shall provide itself with the means necessary to attain its objectives and carry through its policies.
So this is not a principle of subsidiarity, but the opposite. It is the principle of the supremacy of Union law, even over national constitutions, which is now being written into the treaty itself for the first time. And that is why it is a new written constitution, which Great Britain is now getting for the first time in your lives and in the lives of other Britons. So, is the constitution we are getting a fine constitution? No, it is not. It is not a fine constitution with fundamental rights inscribed in the first chapter and with provisions on institutions and democracy in the following chapters. It is a constitution which does include fundamental rights and social rights, but they are spread around the treaty. But the basic principle is that the fundamental rights of the Member States in the national constitutions are being exported, and with them the practice of the Commission on Human Rights and the Court of Human Rights in Strasbourg, to the Court of Justice in Luxembourg and to the Union's authorities, which shall act in unison. As far as content is concerned this is a constitution, but as far as form is concerned it is a normal international agreement. I hope nevertheless that the Member States will treat it as a constitutional amendment and therefore give the voters the opportunity to have the final word.
Mr President, the new treaty has not solved the difficult problem of the competence and duties of the Institutions. The small steps taken in the improvement in the structural requirements of the European democracy will never manage to make good the deficit we have reported for years which we have been fighting since the Treaty of Maastricht. The current institutional structure is no longer able to govern the unification process appropriately. The failure to execute the institutional reforms causes a fortiori a slowdown in the decisions on the expansion of the Union. I share the attitude held by France, Italy and Belgium, which emphasize the inadequacies of the treaty in the prospect of expansion and make new accessions conditional on institutional development.
The opinion held by the Alleanza Nazionale for years is confirmed, in that, failing a reformed institutional framework, failing a political union, any new accession increases the state of operational and decision-making inadequacy of the European Union. The hierarchy of the rules is a problem the treaty leaves unresolved and is not bureaucratic but affects the nature of the Community acts closely. Who should decide in each individual case? What competence can be transferred to the executive bodies? Who supervises the delegated legislative business? How can the legislative bodies exercise this essential function of control?
The protocol regulations include the social protocol that gives the Union's social policy a greater consistency and unity. The inclusion of the protocol is not yet a policy: the history of the Community is full of protocols, charters and declarations on social rights! A real development in the social policy only took place during the period of economic development and the growth in production in our countries in the '60s and '70s, which means that, with no expansion of the economy and with no increase in the GDP, the social policy remains a protocol of good intentions.
With regard to the foreign policy and policy on justice and domestic affairs, we are far from beginning a real political union, without which the Union will remain imbalanced in favour of the single currency, not resolving the problems of imbalance and disharmony of the unification process. Finally, the Treaty of Amsterdam has started down a road, taken a few short steps in the right direction, but the road is a long one, too long! It does not come up to our expectations and does not convey any message of hope to the citizens, which we are sorry about. At the October sitting, during the debate on the state of the Union, we said that Amsterdam was a big disappointment; today we would like to add that it was a lost opportunity. We believe this Parliament should finally note that it should move in the direction of the strongest citizens, because otherwise the treaties will remain a dead letter and political union will remain a dream.
Mr President, the new treaty has just been signed by the Union's Ministers of Foreign Affairs and is today undergoing its final examination by the European institutions. Up to now the treaty has lived in its creators' aseptic cocoon, its contents filtered through speeches by the specialists and diplomats who, for the last three years of often contradictory advances and retreats, have been trying to breathe new life into the old Maastricht Treaty.
But on attaining its majority today the text of the Treaty of Amsterdam goes to each of the States of the Union to be subjected to the risks of debate and national public opinion and, subsequently and consequently, to acceptance or rejection by the citizens of Europe.
The die is cast, therefore, as regards the fate of the treaty, from the moment of our vote today. We count ourselves among those who will wish it a prosperous future, and will, therefore, vote in favour of the opinion of the European Parliament; who hope it will be speedily ratified to make it possible to set up a stabilized institutional framework, with clear and enduring rules, to face other challenges confronting the Europe of the Fifteen.
From our point of view there must always be a balance between stability and reform. We must constantly assess where the priority lies according to Europe's historical interests. In our view this is a time for stability. To rush into amending a treaty which has not yet reached adulthood might be tantamount to throwing out the baby with the bathwater.
It is therefore more important to be calm than to agonize over it. It is more important to publicize and immediately ratify an amended treaty than to amend it again. Mr President, there is a saying in my country that cats in a hurry give birth blind kittens. Let us not be blind. So before revising the treaty, before revising what has already been revised, we must first win the argument.
Mr President, the Treaty of Amsterdam has been received with little enthusiasm by the public. What should have been a thorough renovation of the European Union's house, has resulted in a little wall here, a shed there, and a nice dormer window. Achievable adjustments have been implemented, but the necessary conversion, necessary, too, for enlargement and to keep the Union workable, did not take place.
What should the European Parliament advise national parliaments on their duty to either ratify or not ratify this treaty? In itself it is very positive that the national parliaments, or at least some of them, have asked for our opinion, and do not want to proceed to approval before they know this opinion. That, incidentally, shows that the relationship between the national parliaments and the European Parliament is much better than many people think, and that is a good thing, because we have many common interests.
The cooperation between the national parliaments and the European Parliament will increase, and become increasingly necessary to improve the democratic calibre of the Union. I am pleased to say that on that front we have reason to be somewhat satisfied. Because precisely as far as the participation of the European Parliament in deciding legislation important leaps forward have been made. We owe this partly to our colleague Mr Brok and our former colleague Mrs Guigou. In fact we can say now that 80 % of European legislation is now subject to participatory procedures, and that is a substantial improvement.
At the same time it is regrettable that this democratization was not implemented for agricultural budgeting and agricultural legislation, but it is sensible to say yes to this treaty, merely for the sake of that step forward, because there is more democracy. That way at least the small amount that was achieved in Amsterdam is landed.
Otherwise we cannot always be satisfied, unfortunately. An achievement has been made with regard to the rights of citizens. The anti-discrimination article has deservedly been mentioned several times. A small step forward has also been made regards the transparency of institutions, because the Council minutes will be made public in the future. And in the social sphere a step forward has been made, but we will have to see at the employment summit this weekend whether the content will prove to be positive or not.
Sadly far too little has been achieved in the area of internal security and in foreign and international security policy. The large gap is institutional. Everyone recognizes that. That is the reason why the excellent report by Mr Méndez de Vigo and Mr Tsatsos recommends us to make a takeover in that area, too, that is to say, to organize another round to ensure that there will be solutions in that area, before new entries are discussed. That is a sound proposal. And it should not be attempted in the usual way, through the IGC, in the usual European way through proposals from the European Commission, through advice from Parliament, and on that basis there will be a result. Until then enlargement cannot really justified. The European Union will become a mess if we implement the enlargement before these institutional problems have been solved. In that respect we can say yes to the treaty, but we must hope that at a later stage the steps will be taken which should have already been taken in Amsterdam.
Mr President, in the spring of next year there will be a referendum in Ireland to decide whether or not to ratify the Amsterdam Treaty. During the course of the debate leading up to the referendum vote together with my colleagues in the Fianna Fáil political party, I will be campaigning enthusiastically for a strong 'yes' vote. I hope that the Irish people will once again give a strong endorsement for my country's continued participation in the European Union as they have done on each of the three previous occasions when a European referendum has been held in Ireland.
I had expected that the Members of the European Parliament would be given an opportunity to cast a vote on the changes to the treaty being introduced following the Amsterdam Summit. If this had been the case, I would have voted in favour of endorsing the new treaty.
I very much regret that Parliament is not being asked to vote directly on the contents of the treaty but instead, is being asked to consider the merits of a lengthy opinion from the Committee on Institutional Affairs. The document tabled by the Committee on Institutional Affairs should have confined itself to a simple recommendation to vote for or against the Amsterdam Treaty. I hope that when a similar situation arises following the next intergovernmental conference, our procedures are changed to facilitate such a vote.
The Committee on Institutional Affairs' report contains many elements with which I am in total agreement. However, it also contains comments with which I profoundly disagree. It is not necessary, for example, for this text to complain about the policies which are not in the new treaty. There is no need to reopen the argument concerning the membership of the Commission. This issue was discussed at length prior to the Amsterdam Summit and, in my view, the correct position was taken by the Heads of State and of Government to maintain the present practice whereby each country has the right to nominate a Commissioner.
Secondly, the Heads of State and of Government took the view in Amsterdam that there was no compelling case to involve Parliament in the administration of the common agricultural policy. The present system whereby the Commission operates the CAP on a day-to-day basis subject to the overall supervision of the Council of Ministers has been satisfactory and should be maintained. The Heads of State and of Government also took the view that there was no compelling necessity to have a common defence policy at this time and did not include it in this version of the treaty, a decision which I fully endorse.
I fail to see the need to reopen this debate in the context of this report. For this reason and for the reasons I have already referred to, I propose to abstain on the final vote on this report while at the same time, firmly recording my support for the Amsterdam Treaty.
Votes
Mr President, as I pointed out to your services and while I understand the reasons that inspired the authors of the amendment, I nevertheless believe that the reference to a protocol which is now somewhat 'old' , if I may say so, is not necessary at this stage. I will therefore ask you to proceed to a separate vote, the first part of the amendment being word for word identical to the text of the Rules Committee. I will ask this House, and I will leave it free in its wisdom, to decide to also vote through the second part.
(Parliament adopted the decision)
Mr President, Mr Pimenta was the author of this resolution in the Environment Committee. He has to be in Lisbon today because of ill health in his family and I ask your permission and that of Parliament to introduce a four word oral amendment to clarify the meaning of paragraph 2 in order that we can maximize Parliament's support for the Union's position in Kyoto.
I want to insert the words 'after the Kyoto conference' following the opening phrase which says 'Calls on the European Union' to convert the Commission's recent communication into a binding commitment in order to give substance to our commitment. It was not Mr Pimenta's intention in drafting this, or that of the Environment Committee, to bind the Commission's negotiating hands in Kyoto. By adding that phrase 'after the Kyoto conference' we make that clear and I hope the House will then be able to support the revised text.
(Parliament accepted the oral amendment)
(Parliament adopted the resolution)
Mr President, as you well know there is an unfortunate tendency on the continent to mix up England and Britain, something which you and I feel is an important distinction. Unfortunately the services have made a mistake in Amendment No 41: the word 'anglaise' in the original French text has been translated into 'British' . This is highly regrettable. I should like this to be recorded.
We will ensure that all the language versions are correct and these important distinctions are adhered to.
(Parliament adopted the resolution)
Mr President, I would like to draw your attention to the fact that Amendment No 45, which we introduced, should read in the second part of the German version: ' advocates maintaining a cohesion fund' and not, as was incorrectly translated, ' demands for its part the maintenance of a cohesion fund' . It is a very important point that the words are reproduced exactly as I uttered them, or else there are likely to be problems. The discussion in the groups and in the Committee was very intense. It is important to have the same, correct version in all languages.
Mr President, to avoid all doubt, I would call for the Spanish version, which is the version negotiated, to apply. I can read it out if you wish, since it is very short: "Notes that the Commission proposes that the cohesion fund be maintained in its present form; is in favour of maintaining a cohesion fund' .
Mr President, I would like to point out that at this point the first part of the original text should be taken, and this reads: ' advocates maintaining a cohesion fund' . This is the common text which was discussed by everyone. Now the translation of what my colleague Mr Izquierdo Collado said into German was still such that there could have been some ambiguity. I insist that this wording 'advocates maintaining a cohesion fund' is correct in the second part.
I understand that this is important but we cannot hold a linguistic discussion at this point. I have checked and discovered that the original version was in English. We shall therefore as is the usual practice ensure that all languages correspond to the English version.
(Parliament adopted the resolution)
Mr President, I wanted to make a point of order because I wish to congratulate you on your patience on taking us through this vote. However, I have to say that in committee we had 275 amendments to this report and we managed to bring it through with virtually no amendments. I am disappointed with the I-EDN Group which chose to table amendments and ask for split votes, thus taking up valuable time in this House. It would suit them better if they attended committee and put their energy and effort into committee work instead of taking up your time.
After long negotiations, the Conciliation Committee has finally reached an agreement relating to the internal market for postal services. We need to guarantee a universal postal service and, within the necessary framework of the liberalization of this market, determine which services should be reserved to universal service providers, and which should be the unreserved fields, open to competition. European quality standards will be fixed in the interests of the consumer.
Public service must absolutely be guaranteed, even in an open market. Some domains are reserved to public service: letters and packages of a certain weight, as well as letters which are registered or have declared values. Furthermore, this protection forces public service providers to comply with certain quality standards, that is, ' access points' (letter boxes) in sufficient number, reasonable frequency in the collection and distribution of mail, continuity of service, and pricing to allow the use of postal services by all.
Out of concern for transparency, the directive will force postal companies to operate their accounts in such a way that they separate accounts for reserved services from accounts in services open to competition.
The decision for liberalization in direct mail services and cross-border mail has been deferred to 1 January 2000, when the Council and Parliament will have to decide on whether to pursue liberalization in this sector.
Finally, the directive has struck a just balance between the all-out liberalization practised in certain parts of the world, and our perception of public service. The new provisions should guarantee consumers better quality services and more competitive tariffs, without calling into question the universal service and the public administrations which provide for it. Seen from this point of view, the compromise of the Conciliation Committee is an acceptable draft which will still need to be transposed into national regulations, without adversely affecting the structures that have proven their worth in Luxembourg.
In my opinion a deregulation of postal services should not be a subject of debate at all. Postal services in society are based on public service. The Post Office should reach everyone everywhere. People living in cities should help to subsidize postal services in sparsely populated areas. If this is opened up to profit-driven companies in the area of postal services, it will only lead to the profitable activities being hived off. The profits will then go to the private companies instead of helping to subsidize the socially beneficial services.
It is with regret that I am forced to make a decision on this report today. However, I know that the rapporteur has done everything in his power to soften the negative effects of this proposal as far as possible.
My group objects strongly to the procedure being followed at present. It may be that Council and Parliament, as institutions, have reached a high level of agreement. It is, however, known to all those concerned that this agreement was not reached without a fight. First of all the Commission submitted a proposal that anticipated far more liberalization than was present in the text which is we are now waiting to vote upon. After ten long years of resistance from national monopolies in numerous Member States the Commission has given up the fight and thus forsaken its duty as implementer of Treaties, and as defender of a free internal market.
This resistance on the part of Member States has arisen from considerations of two kinds:
as long as there is a monopoly, there is no need to take account of inefficiency and postal services can thus be used for all sorts of improper purposes such as giving away public jobs and bestowing political reward; -in a few Member States which have to wrestle with depopulation in rural areas, maintaining post offices is seen as a social service, which provides a number of essential services to an aging and decreasing population cheaply, which would otherwise have to be taken care of by an socio-administrative public service. However, these Member States overlook the fact that for example in Sweden and Finland maintaining both essential services and privatization of the postal services go hand in hand perfectly well. However, this should not happen at the expense of tariffs which might be seen as a subsidy given by densely populated areas to thinly populated areas.Both Council and Parliament also overlook the established fact that, whatever they protect in reserved sectors, competition will raise its head anyway. Not only will delivery services, which are able to operate more cheaply than the top heavy postal services, increasingly be able to find ways to by-pass the monopolies, and not only will business customers make increasing use of this, but it is also absolutely certain that the liberalized telecommunication services such as fax and Internet will replace the traditional post, also for the private user. Businesses who of necessity have to make use of physical delivery services, such as direct mail and mail order companies, will soon reach the point where they will take care of such services themselves, or make use of the services of others.
For the liberal group the most unpalatable aspect continues to be the embargo on cross-border postal services other than those provided by official postal services, and this against prices which could be described as extortionate. This means that the principle of the free internal market is violated in such a way, that this point alone might be considered a reason for our voting against. That not one of the Member States has not regarded this as a reason for voting against may be regarded as a sign of the birth of the integration ideal of Europe. Everyone from the political groups and institutions knew that the liberal group had these objections. I myself have stated this explicitly and in front of the entire conciliation delegation under the Presidency of Mrs Fontaine. We should have at least been given the opportunity to announce this at a public meeting. All we can do now, is to do this in an explanation of the motive behind our vote, and to make clear that the Council and Parliament are not as united as the larger groups and the large Member States would like to make us believe.
Fontaine report (A4-0337/97)
Once again, the European Parliament has demonstrated its inability to understand the problems of the smaller countries. At the first reading, Mr Fayot and myself took the liberty of proposing an amendment stating the concerns of the Luxembourg legal environment with regard to the formalities required for the registration with the competent authority of a foreign advocate. This amendment was rejected, and I continue to deplore this.
I am nevertheless convinced that any regime for free circulation of advocates must be defined in a manner such as will guarantee that consumers have protection in all circumstances, meaning by this that the consumer can be sure of obtaining legal assistance from an advocate with qualifications in the law of the Member State concerned. However, this objective cannot be met if a Member State has no right to check the knowledge of advocates in the national law. I would like to yet again raise the fact that the vote on the Fontaine Report will not in any way change the rather more than special situation of the Grand Duchy of Luxembourg, which is at the crossing point of several legal systems. Hence, the constitutional and administrative law is essentially of Belgian inspiration, whereas civil and commercial law are influenced by France and Belgium. Tax law originates in German tax law, and the decisions both of the government administration and the courts are made with reference to German jurisprudence.
Another difficulty resides in the fact that the Grand Duchy of Luxembourg is a trilingual country. However, the language problem is an essential one for any advocate who works professionally in the Grand Duchy.
It must also be noted that very many residents of Community countries who are qualified in foreign laws are currently registered with the Luxembourg legal authorities' training course, and successfully meet the requirements of the end-of-training examinations.
Having said that, I believe that the current system enables advocates of European citizens to offer their services and to set up in Luxembourg without difficulty, while ensuring that they are sufficiently qualified to give advice on Luxembourg law.
Luxembourg citizens do not understand why this situation should be changed by a directive, and this is the reason why I shall vote against the new report. I nevertheless acknowledge that Mrs Fontaine has gone to much trouble to understand the Luxembourg problem, and for this reason I would like to thank her at all events.
I wish on the one hand to congratulate Nicole Fontaine for the excellent work that she has carried out on the subject of this proposed directive, examined under the codecision procedure.
On the other hand, there is reason to congratulate ourselves on there being a common position, which was precisely the wish of our parliament in the first reading. Indeed, the amendments made by the Council of Ministers do not go back on the spirit that the European Parliament wished to give to the directive, and that is the reason why I voted in the favour of the decision approving the common position.
The examination of this text by the European Commission, the Council, and the Parliament shows that the three institutions can, with calm deliberation, implement the principles of negotiation, which prevail in community legislative procedures, and end up with a highly satisfactory result.
I am all the more pleased with this good result, as the draft is of major importance, insofar as it contributes to the effective introduction of the European Union, and more particularly, to a concretization of the principles of free circulation and freedom of establishment.
Dell'Alba report (A4-0345/97)
I voted yes to the report. There are great opportunities to coordinate the European project through increased cooperation between the EU and the Council of Europe, especially the two bodies' parliamentary assemblies and their committees and delegations. This could lead to a more firmly based European cooperation and reduce unnecessary duplication. A wider study should be carried out jointly between the two European institutions on how this cooperation should be deepened.
Jöns report (A4-0352/97)
With this explanation of vote we would like to emphasize the fact that in the final vote we supported the report. After the inability of the Member States to produce a directive for many years, the agreement which has been negotiated between the ETUC, CEEP and UNICE is of great importance for millions of workers in the European Union. It is therefore vital that the European Parliament supports the agreement in its opinion. We also believe there is cause to reiterate, as the report does, Parliament's request to the Commission that it should ensure that a directive is put forward for other atypical work.
There are, however, a number of paragraphs in the report with which we cannot agree. Among other things we believe the report contains criticisms which cannot be regarded as entirely factually accurate. For example, the criticisms made in paragraphs D, H, 4 and 6. These mainly concern criticisms directed against the agreement on the question of failings in establishing minimum rules and failings in the scope of the agreement and on the question of what can be regarded as objective criteria.
We also think that the criticism of articles 3 and 4 in the agreement on social policy, as it is presented in paragraphs 12 and 16, is unwarranted. We believe, on the contrary, that the role of European partners in drawing up rules for the labour market are of great significance for the development of a European social model.
We are also sceptical in principle about the idea that the parties in the labour market should be liable to report to the Commission, as stated in paragraph 21, in an area which falls under EU law.
Finally, we consider it inappropriate to do as paragraph 22 does and propose changes to the text of the framework agreement itself. It is particularly inappropriate because the report sets out with the ambition of trying to make its own interpretations of what could be described as objective criteria and to define who is a part-time worker. In spite of these objections, there was never any doubt that we would support the report in the final vote.
The Danish Social Democrats are voting against the report by Mrs Jöns, in spite of the fact that it contains a lot of good elements. It is important that the European Parliament presses for corresponding agreements to be made for employees in other types of atypical employment. And it is good that attention is being drawn to the areas where the agreement could have been better. But social dialogue is a precondition for creating a more humane and just society and a European Union with a more human face. The agreement on part-time work is an important step forward for the establishment of a social dialogue at the European level. To try to restrict it at its tender birth could have catastrophic results. It is therefore regrettable that the Commission in its legislative proposal has set the stage for interference in the agreement. We should instead allow the agreement to remain in force without changing it, out of respect for the social partners' negotiations.
We are also concerned about the wording of paragraphs 17 and 19 of the report. We do not believe there is cause for concern about the way in which the social protocol has been written into the Amsterdam Treaty. And there is, in our opinion, no immediate need to expand the circle of social partners beyond those who are already involved in the social dialogue.
24 million people are employed part time in the European Union. Women, young people and the least qualified are those most affected. The rise in the number of those working part time is especially marked in certain countries, such as the Netherlands and Great Britain, where part time work accounts for 25 % of the whole. Too often, part time working is enforced by companies and not chosen by employees.
The framework agreement between the European social partners has set out as its first objective the recognition of the principle of non-discrimination between part time and full time workers. This should contribute to improving the conditions of employment of part time workers and give them better conditions of service. But there are too many shortfalls and grey areas, particularly with the absence of provisions relating to equality of treatment in the field of social protection. This lack of clarity leaves the door open to differences in interpretation and, above all, the possibility of too many derogations for ill or undefined 'objective reasons' . I am delighted that the report of the Committee on Social Affairs has also deplored these discriminatory derogations.
The framework agreement appears unbalanced. While it provides some assured conditions of service, albeit limited and subject to derogation, to part time workers, it encourages flexibility in working hours in the context of the development of part time working. From this point of view, it is part of the approach of the Commission in the run-up to the European Council of Luxemburg on employment.
Our group is opposed to this approach, which aims at greater labour market flexibility in a manner which exclusively favours the interests of companies.
To develop employment and improve the conditions of life and work of the employees, our group proposes that the reduction of working hours be one of the central themes of the European Summit on employment, and so give European employees the strong signal that they expect.
A decision on 21 November in Luxembourg to open up the prospects of reduction in working hours could also mark a new start in building Europe and a move towards a Europe of progress, peace and security, which would make social progress and employment the motors of a new form of development.
The outline agreement signed by our social partners subscribes to some of the objectives to which our group attributes great importance.
The struggle against the discrimination which afflicts part-time workers, who are victims twice over, furthermore, because they arrive in that situation by way of a process that penalizes them, the improvement of their working conditions, and the placing of emphasis on the voluntary sector as a basis for the development of this type of work - these are indeed objectives for which we are all genuinely fighting.
We must however express our regret, as we did in the amendment we submitted, that the principle of nondiscrimination against part-time workers is subject to general exceptions in the agreement, and those exceptions leave the way open for the principle to be disregarded.
Furthermore, we cannot accept the underlying philosophy represented by the enshrinement of the so-called flexible organization of time which, in reality, means that job security becomes precarious and there is a real tendency to treat the workforce as merchandise. Even those aspects of the agreement that can be considered positive do not extend to other forms of work which until recently were considered unorthodox.
It will be said, as the Jöns report claims, that the outline agreement is a first step towards the creation of a range of legal measures which will gradually eliminate existing forms of discrimination. It would be nice to think this is true, but the agreement is so timid and hesitant that there is a risk that it will be accepted as such - as a first step - and that the illusion will be created that we are on the right road when we are actually going against the interests of workers.
These are the reasons for all our reservations why we are voting as we are.
I am backing adoption of this agreement as reached between employers and trade unions in June this year.
Countering discrimination at work faced by part-timers, improving their working conditions as well as the promotion of part-time work and flexible hours as useful options for many people are all things which we can enthusiastically support.
I accept that the rapporteur may feel that the agreement could cover other types of work and even social security systems. However, speaking as a British Labour Member, I feel that we should back agreements reached by the two sides of industry wherever possible. Agreements reached by those who will carry them out might well be better able to last and evolve than anything we as politicians could devise on their behalf.
Of course we can have our say in these policy areas in future. But we should support the social partners in their gradual development of policies which can benefit our fellow citizens at their places of work. I for one do so with enthusiasm rather than reluctance.
Mr President, ladies and gentlemen, last July, our Assembly adopted a resolution on the reinforcement of the Community strategy for improved air safety. The text on which we are today to give our opinion is part of this set of measures. By analogy, the Committee on Transport and Tourist is asking for the application to the air transport sector of what is being done in the maritime sector.
We are requesting that third world countries respect the safety standards of the Chicago Convention and the rules of the International Civil Aviation Organization. The European Union must have a strict position in this. We know that many aircraft do not respect elementary safety rules. Proof of this is the 'airports of convenience' which are being developed in order to circumvent obligations. This we cannot accept, as nobody can play around with personal safety.
Finally, we also know that some countries, particularly the least wealthy, will be adversely affected by this safety code. We will therefore have to devise means of cooperation with these countries, through technical assistance.
Knowing the difficulty of a technical report of this kind, I would like to congratulate our colleague Mr Gonzalez Triviño on his serious work. I am a supporter of the conclusions and the features of this directive, which deals with the safety of non-Community aircraft.
Like the rapporteur, I believe that henceforward, we must concentrate more on the airlines than on the airport authorities. I support the key undertakings of this directive, and I appreciate its determination to impose enforceable measures on operators, who on occasion use aircraft flying in hazardous safety conditions.
I support the amendments of the initial draft, whose purpose is to make public information on grounded aircraft.
This desire for transparency is praiseworthy and necessary. It must be imposed on all and in all fields. More transparency will contribute to giving citizens more confidence in those who take decisions.
The report of 1 March 1996 by aviation experts from the Union shows that increasing numbers of countries are shirking their obligations to implement and uphold international safety standards. This objectionable omission, which has already cost large numbers of human lives, must be challenged actively.
In order to protect the safety of their own citizens the European countries must be careful when entering into aviation agreements with third world countries. It would be advisable if they adopted the policy of USA, which only enters aviation agreements once the authorities in the countries concerned are able to guarantee the safety of the air fleet.
Aviation competition in Europe tempts the Member States into adopting a flexible attitude towards unreliable airlines from third world countries. We therefore agreed with the SAFA procedure, as suggested by the Commission.
When a breach of the safety regulations is suspected to have taken place, aeroplanes from third world countries should be checked within the Union, and if necessary, should be grounded. That way the Commission will be able to prevent policy competition at the expense of safety. It is desirable that a Member State proceeds to platform inspection when there are serious complaints or when there is legitimate suspicion on safety grounds.
Considering the above we supported the amendments to the González Triviño. We regard in particular Amendment No 12, which would like to see the publication of the details of grounded aeroplanes, as a good addition to the proposal of the Commission. Citizens need to be able to know which airlines are not totally safe.
Junker report (A4-0318/97)
I have voted yes to the report because it is important for decisions in an EU context to be based on a perspective of the role of the sexes and equal opportunity. The Committee's addition about an EU control group with national representatives at a high level to integrate questions of gender into development work are good. However, the setting up of a number of well-paid expert services at the Commission's DirectorateGeneral and other authorities must be rejected.
The Commission's proposal should be received positively. It has the right objective - to integrate gender issues as an important factor in development cooperation. But implementation, turning it into reality, is another thing. And not a lot has happened on that point.
Mrs Junker talks about equal rights. I would instead like to argue for a form of 'positive discrimination' for women. The western way of thinking about equality between men and women does not hold up when you are talking about developing countries, especially not where Africa is concerned. We must accept that, unlike in Europe, people are not people first and men or women after. In developing countries it is often the other way round, and we cannot change that. We must consciously make a distinction and tailor the help directly for women, because that it where it does the most good.
For example, everyday life for most African women is a life on the land, often without a husband, who is perhaps dead or working somewhere else. And it is far from certain that a woman will see anything of her husband's money. It is her responsibility alone to get everyday life at home to work. She tills the soil, fetches water, cooks food and has need of money for the children's schooling, medicines, tea, sugar, bus fares and shoes for the older children. But, unfortunately, help from the EU often benefits the men, not the women, where it would do most good.
We must instead support women directly through the allocation of land, loans, better equipment and technology. Women should be included in all aspects of development cooperation and in all EU policies which have to do with developing countries. It is not enough to have individual success projects. The involvement should be a constant feature in all stages. The Commission's general mainstreaming approach could be part of this strategy, if the principle is carried out in practice and does not remain empty words.
Help for the Third World will simply be wrongly organized and not benefit the right people if we do not give weight to women in the development cooperation. In evaluating development assistance we should also use genderclassified statistics throughout. Without such statistics we cannot measure the effect on men and women respectively.
You have to doubt how serious the EU is about gender politics. We saw that in the Green Paper on Lomé, but also in other agreements. Nor is any priority given to staff in the area. At the moment there is one person in DG IB and two people in DG VII, of which one is an expert on temporary loan. The staff should be permanent employees at a high level to have clout. The gender issue should be involved everywhere in development cooperation. Only in that way can the aid be effective.
The gender issue must become part of development. In many countries it is women, after all, who not only keep the economy running, but who also support society. If our development policy is to be in the slightest bit effective, then it is important that women benefit fully from it.
Unfortunately that is not all that these days. After all, men control the political and international, bilateral and multicultural agenda in the south, too. In itself the proposal of the Commission contains useful suggestions, which chiefly amount to capacity-building for women. Key words are thus advice, methodology, procedures, guidelines, training, etc. I would like to emphasize that these are all useful proposals. But they are by no means sufficient.
In addition money absolutely must be allocated to support concrete women's projects. That at least will achieve something! It will definitely help to engage women more in the decision-making process, because they will start feeling stronger once their socio-economic position improves. Fortunately Mrs Junker argued for the same thing. This is expressed in the amendments.
My group will vote wholeheartedly in favour of this report and hopes that the Commission will implement these amendments.
Gutiérrez Díaz report (A4-0317/97)
I hope that not only British, Northern Irish and Irish Members but our colleagues from across the EU will be happy to support this report.
Although the EU is already the largest contributor to this fund, I share the rapporteur's desire to ensure that the money provided from it is additional to, and not a substitute for, other public or private funding.
Of course it is also right to ask that this money be coordinated with that already committed to Ireland and Northern Ireland by the EU's structural policies.
The EU was originally founded on the basis that by living and working in peace alongside each other, old enemies across this continent could secure a prosperous and safe future for future generations.
At this time the cross-party talks process inside Northern Ireland is at a crucial early stage. This practical gesture from the EU to continue its funding support for economic and social development inside Northern Ireland and in its relations with the Republic is welcome news.
My colleague John Hume has spoken eloquently in the past of the example this city of Strasbourg has set as a place of reconciliation between old enemies. The jobs and projects helped by this fund build bridges between the old enemies of Ireland.
Let us remember the victims of all sides by building a 'bridge for the living' . To quote Philip Larkin, a British poet. 'Always it is by bridges that we live' .
Linkohr report (A4-0343/97) and Kyoto conference
Mr President, I did not vote for the Linkohr report. It is not certain to me that climate change in the form of global warming is taking place, and even less clear is the part played by human activity or specifically by carbon dioxide.
Parliament should be wary of trying to solve something that may not exist. Precautions can only be taken successfully against a known problem.
If, however, carbon dioxide is a threat to the world, then the Green position has logic on its side: an end to the use of all fossil fuels, oil, gas and coal. However, last year the world consumed more coal, more oil and more gas than in 1995, and by significant amounts, and not only in developing countries. My concerns are to reduce atmospheric pollutants which are life-threatening - CO2 is not - and to place maximum emphasis on energy efficiency.
Finally, we should remember the two billion people, 40 % of the world's population, who have no access to any commercial energy supply whatsoever. For them climate change is not a priority.
The report from our colleague Rolf Linkohr is at once determined, comprehensive, serious and of high quality. I would like to congratulate him.
The Parliament has, on many occasions, had laid before it problems relating to the environment in general and to gaseous emissions contributing to the greenhouse effect in particular. This is a major problem both for today and over the next few years.
Not long ago, we voted in a resolution whose aim was to reinforce mechanisms of surveillance over CO2 and other gases. Not all are pleased about this, and some may even be of the opinion that we do far too much in this field. For my part, I believe that we should ceaselessly work to preserve our environment and the quality of our air. In the strict sense of the term, this is a vital question.
I support Rolf Linkohr in his determination at the Kyoto conference to forge an ambitious position for the European Union, particularly as he is doing so with a keen sense of his responsibilities with regard to the economy and to employment.
As this date draws closer, I am astonished at the lack of enthusiasm by some countries for ratifying vital and minimum commitments. These same countries are much more prompt when it comes to imposing their own visions, whenever unbridled liberalization bears down on individuals with all the weight of the sacrosanct law of profitability.
Yes, ladies and gentlemen, we do have to envisage measures of constraint, to enable the effective putting into practice of actions to achieve our proclaimed targets. We should not forget that in this field, most unfortunately, the question is not how to improve the current situation, but to avoid it becoming too very much worse.
We are all beginning to suffer the consequences of climate change. Even the most reluctant can no longer deny the scientific and factual evidence of this alarming fact, which was announced years ago. Emissions of greenhouse gases, especially carbon dioxide, have increased by 3.4 % in the United States, but this does not deter the Clinton Administration's incomprehensible attitude towards the conference or the disappointing cuts announced by Japan.
The EU delegation is going to the conference with a positive approach and the mandate of the Fifteen to seek the inclusion in the new protocol of the target of reducing emissions of greenhouse gases by 15 % by 2010 compared with 1990, with a reduction of 7.5 % by 2005.
The Union must ensure that these objectives and this timetable, as well as the future strategies, are binding for everyone. We are agreed that a failure at Kyoto would have such dramatic consequences that the industrialized countries' sense of moral responsibility must prevail at the conference.
The climate conference in Kyoto should be a starting point for being able to limit world emissions of greenhouse gases. Unfortunately, both the USA and Japan have a very intractable position when it comes to getting to grips with the problem. The EU's position is in the right direction, but in my opinion it does not go far enough.
I do not share Commissioner Bjerregaard's and Council representative Lahure's view that, in order to really be able to do something about the problem, the EU should not take a lead and introduce binding commitments unless other industrialized countries also do so.
Comprehensive measures are needed in the areas of energy, agricultural and transport policy. I think it would be better for us to take these measures now rather than wait until it is too late. We have to adapt to the limitations of nature to a much greater degree than today. Comprehensive measures will also give companies in EU countries a competitive advantage against those of other countries if in order to reduce emissions they develop new technology which can be sold to other countries. The EU's demands are in fact on the low side, but they are nonethe-less far more realistic than those of the USA and Japan.
I voted yes in the final vote, but no to the amendment on support for nuclear power.
Mr Linkohr deserves praise for his report on the energy dimension of climatic change. It is good to learn that anthropogenic climatic change is being taken seriously and that the horrific scenarios which are put forward by scientists about the climatological effect of greenhouse gases on the world are not being ignored. A sensible energy policy should aim to change behaviour at all stages in which greenhouse gases are produced. Many of the greenhouse gases which alter the climate come from large industrial plants which can easily be regulated and which can easily be inspected. Centrally-directed solutions are in order here. Mr Linkohr's report gives many excellent examples of that.
However, we have to be aware that there are also very large emissions of greenhouse gases from domestic animals, traffic and other small producers which are difficult to control. You can of course counter this to a certain extent with increased controls and by making administrable demands on the local authorities and the supply businesses which are in direct contact with the citizens. But we must go even further. If we really want to solve the problem of emissions which are difficult to control, we must use financial incentives. It should be financially beneficial for individual households or farmers to save, and it should be financially beneficial to convert to using sustainable energy in households, trade and industry.
However, I am very unhappy with the energy priority which the rapporteur is proposing as a solution to anthropogenic climatic change. It is proposed that you can let nuclear power replace existing CO2-contaminating power stations, because nuclear power is one of the cleanest sources of energy which does not emit greenhouse gases. I do not agree with that. Technical advances in recent years have greatly improved the efficiency of sustainable sources of energy, and instead of supporting and giving so much money to the European nuclear power industry, as the Community notoriously does, we should reinforce efforts to promote sustainable sources of energy. Nuclear power might be cheap, but the low price should not be a reason for us to forget to think on new lines. The many nuclear power installations also represent major safety problems for our environment, and it is true that the management of uranium mines in Canada, Mexico and Africa is far too poor. The uranium mines are often left in an unprotected condition and are a great danger to the surrounding environment.
It is in the areas where there are uranium mines that the indigenous peoples live who are entirely dependent on nature. They no longer dare to eat game which has been deformed by pollution, and they are themselves exposed to radiation which is making the death rate from cancer, among other things, alarmingly high. In addition there are the problems connected with the disposal of spent reactor waste. There are still no sensible methods of storing the spent waste.
Nor can I support the rapporteur's proposal to introduce an energy tax at the EU level. I am an opponent of allowing the countries which wish to go forward to be held back by the less progressive countries simply because there should be joint solutions. Tax policy should not be made an EU concern. It would be unfortunate, for example, if Danish energy taxes were harmonized 'down' to, for example, the Belgian level. What we need is a system in which the minimum rules are constantly raised and requirements are toughened for all Member States.
BSE
Mr President, while welcoming the debate yesterday on BSE and the subsequent resolution, this House should not forget the human price of past negligence. Twenty-one people have died of the new variant of CJD, the human form of BSE, in Britain since 1995. Last Friday I met the parents and boyfriend of one of the victims in my constituency. Mr and Mrs Sinnott lost their 23-year-old daughter, Nina, to new variant CJD last May. They and the other parents of sons and daughters who have died deserved an explanation.
The last government is guilty of a cover-up and they have been warned by the Royal Environment Commission back in 1979 and the Southwood report in 1989, but failed to act. The Sinnotts and the public have a right to know the facts. Parliament's work should be followed up by a public enquiry in Britain.
As a member of the Committee of Inquiry into BSE, and the Temporary Committee to follow up the Recommendations of the European Parliament relating to BSE, I would like to draw your attention to a particular point in the dossier, at a time when fifteen months of work are now being completed with the vote on the Böge report.
We have, over time, brought to light on a number of shortfalls and failures. Now, this long and painstaking work has enabled us to set up a new strategy at the European level to guarantee our citizens food safety at all stages of the food chain, from animal feed to the table. This was an absolute necessity. We could not have done otherwise. All the food production sectors, like the consumers themselves, have understood the full import of this drive to clarify matters.
In the future, we will of course not be satisfied with this. The work that has already been done will need to be continued, so that each one of us, and in particular those who, like me, are members of the more sensitive committees, such as agriculture and health. The conference on food safety and consumer safety which will be held twelve months hence will be one more opportunity to continue with this very strict monitoring.
However, we need not seek to go too far in all fields. Here, I essentially have in mind industrial uses, where procedures are so tried and trusted as not to present any dangers to end users' health. For example, industrial applications that use tallow by-products as raw materials.
This occurs in sectors other than foods, in pharmaceuticals and cosmetics, and in industrial activities and detergent production, paint manufacture, lubrication, or public works. Such sectors would inevitably be affected if excessive measures were implemented.
In the light of their implications in the field of employment, we have to be particularly vigilant when applying directives, to avoid being overcautious, once we can be sure that consumer health is satisfactorily guaranteed.
I therefore approve of the Böge report. This should be an opportunity for the European Parliament once again to meet the expectations of the European population in the fields of health and food fields. The threat of a censure motion demonstrated how effective our control over the Executive can be.
I also share the opinion of the rapporteur, when he says that he is delighted at the effort undertaken by the European Commission, which has an obligation every six months to give us a regular and ongoing report. This is progress in the right direction, even though there is still a long way to go.
Since the first report to the European Parliament on mad cow disease, which was adopted in February 1997, the discovery of a number of massive frauds has shown that the embargo on British beef can be got round with a disconcerting ease. At the end of September, it was estimated that more than 10, 000 tonnes of prohibited meat had been sold and consumed in the European market. This fraud is all the more dramatic as it has just been proven virtually definitively that the infectious agent causing bovine spongiform encephalopathy (BSE, or mad cow disease) has crossed the species barrier, and caused a new form of Creutzfeldt-Jakob disease in man.
Given this situation, what are the European Commission and the Member States doing? Out in the field, inspection is still inadequate, particularly in the transportation sector. In particular, the dogma of the uncontrolled circulation of products (the so-called 'free circulation' in the biased language adopted by Brussels) is so strong that it paralyses all our defensive reactions. The European Parliament monitoring committee report states that "measures and controls of the Member States and of the Commission, insofar as they are possible within the framework of the single market, have not been enough to prevent circumventing the embargo on British beef' , and that 'the Commission and the Member States have therefore been unable to protect the health of the population from the sale of potentially infected meat.'
To date (end November 1997), the Commission has still not presented to the Council or to the European Parliament any proposal aiming at improving border controls, and there has not even been introduced a system of compulsory notification of all meat and animal transportation from the United Kingdom. It is therefore clear that, once again, the Commission is giving the concern for free circulation of products a higher priority on the internal market than consumer health.
However, I do not want to insinuate that the Commission has done nothing in this field. It has ensured that the works of its expert committees are more transparent, and has undertaken a certain degree of regulatory activity, for example, regulations on the manufacture and use of animal meal, on the prohibition of potentially hazardous products in animal feed and in the human food chain, and the voluntary labelling of beef (this should become compulsory in 1998, instead of the year 2000).
But the move to regulations is hampered by three contradictory factors.
First contradiction: the Commission is unwilling to call into question the dogma of total abolition of internal border controls, as I have already said; such abolition was an error, and it will one day have to be recognized as such.
Second contradiction: the Commission is too much wedded to the idea that, in order to combat the risk to health, the powers of the Commission should be increased, and the rights of the Member States to self-defence be reduced. A reflection of this is, for example, the stupefying amendment to article 100a, proposed to the Council of Amsterdam and accepted by it. In the future, when taking national measures of protection in the fields of health or environment, and when making derogations to Community rules (and therefore to the rule of free circulation in particular), Member States will need to make a request under very restrictive conditions, where the Commission enjoys full latitude in its assessment. Hence, the Member States will have no means of independent defence against the inertia, prejudices, and failures of the Commission, all of which have, as everyone knows, been the major difficulties we have been faced with in handling the mad cow affair. At a time when the whole business should have served as a lesson to the Council of Amsterdam, to set a new balance in the relationship between the Commission and the Member States, it has been used by the dominant ideology to reinforce the powers of the Commission, and to shift the burden of guilt a little bit more onto the Member States.
Third contradiction: while trying to use Community regulation to ward off the danger of other epidemics in the future, the Commission is continuing to water the seed bed in which such epidemics can grow, by proposing a framework for an ultra-productivist agriculture, based on the lowest prices in the world market, in its Agenda 2000 programme. For our part, we want an agriculture which respects natural mechanisms, and so supplies the peoples of Europe with hazard-free food. However, such an agriculture will not be possible unless in future commercial international negotiations, there is recognition of the legitimate rights of regional zones of preference.
This is the reason why we are calling on the European Council of 12 and 13 of December next, which will be examining the Agenda 2000 programme, to reject the agricultural proposals of the Commission. We are calling for a firm orientation in favour of community preference, with a view to what is already being called the 'Clinton Round.' We are calling for a revision of the dogma of elimination of internal border controls. Finally, we are calling on all the peoples of Europe to refuse to ratify the revision of article 100a, and therefore for this very serious reason (although this is not the only one) to reject the Treaty of Amsterdam.
I voted in favour of the Committee of Inquiry report on BSE because of the important balance that the report reflected between reminding us of the disastrous history of BSE in Britain, under the last Conservative Government, and the measures that are now being taken by the new Labour Government and by the Commission to ensure the health and safety of the public in food and agricultural policy from now on.
Much has been written about the whole question of food safety following the BSE crisis and we in Ireland, with a substantial food industry, are interested in any improvements the EU may introduce in order to enhance consumer confidence.
The Commission has recently put forward a proposal which would include primary agricultural products within the scope of the existing EU product liability directive (85/374/EEC). Consumers will therefore be able to seek compensation for damages caused by defective primary agricultural products such as meat, cereals, fruit and vegetables. Farming groups in Ireland are concerned by the possible costs of this proposal to their members. Consumer groups have pointed out that it is notoriously difficult to trace a disease back to the primary agricultural product. The Commission is therefore contemplating introducing a measure which does not have the whole-hearted support of two major groups relevant to food safety - producers and consumers. Has the Commission learnt nothing from the BSE crisis? You must get the support of all of these groups if you want to have an effective regulatory regime.
In 1995 the Commission assessed the impact of introducing such a proposal to the agricultural sector and stated that 'it would not adversely affect the agricultural sector' . I am calling on the Commission today to further investigate this situation, before this extension of the Product Liability Directive is enacted into law. The Commission has established a Food and Veterinary Office in Ireland. This study is the type of work this new EU office should be completing and I call on the EU to commission such a study/report immediately.
One of the main tasks of the Food and Veterinary Office is to monitor the observance of food hygiene, and veterinary and plant health legislation within the EU and elsewhere. It will cooperate with the many existing national food agencies, including the Food Safety Authority of Ireland. I call on the present Irish Government to speed up the process to get this agency up and running by passing a bill in the Dáil establishing its powers. The Fianna Fáil party during the recent general election stated that it would scrap this body. They should not be playing with people's health while at the same time leaving the Irish food industry in the dark about what powers the agency will have.
In the original FG/Labour/DL proposals the agency was to have the power to carry out audits on food companies and ultimately fine the companies if they were not adequately following hygiene legislation. Fianna Fáil instead believed that the ultimate decision over whether a company should be fined would be taken by the responsible Minister for Health. Consumers will not have confidence in such a scenario. We know that pressure can be put on Ministers not to fine a company. I call on the present government to maintain the independence of the Food Safety Authority as that will be good for consumer confidence in the short term an for the reputation of the Irish food industry in the long term.
Since the setting-up of a Committee of enquiry on BSE, the European Parliament has been able to exercise a really effective control over the executive. To date, we note that the Commission has taken up most of the recommendations of the Parliament, either by directly applying them, or setting deadlines for their implementation.
We have now set up a date with the Commission for six monthly assessments on work in progress. Considerable progress can now be observed, and although relations between the Parliament and the Commission have been tense, it now appears that they may end up by being mutually beneficial, and I hope that this will continue into the future.
We of course know that there is major dissension with regard to certain specific points, on which we have taken positions - and rightly so - in our resolution, which I wish to support.
Having said that, it is fundamental that we continue with our joint efforts, with the Commission, with the Council, and with the Member States who so wish, to correct the errors of the past, to change the order of priorities to a degree, and to place public health, and hence product safety and quality, at the very top of our list of concerns. Everyone, or nearly everyone, now agrees on this basic principle. However, to meet this objective, there has to be a real change in mentalities.
This change must now and will need in the future to take place in the form of a number of choices that we will have to make at the European level, particularly with regard to new production and processing techniques, or in the decisions that we will need to take with regard to Agenda 2000.
This change will also need to translate into the responses that we can give to the many questions raised by the BSE problem: can herbivores continue to be fed with animal meal? If so, can this meal really be made from the recycling of sick animals, whether the sickness be BSE or rabies or anything else. If not, what do we do with the carcasses of the animals destroyed? Are the funds allocated to research and health inspections sufficient? How can we provide for efficient control of the food processing chains from the farmyard to the table? How can we reconcile the legitimate demands of our consumers with some of our international commitments (hormones, labelling of genetically modified organisms, etc.)?
We will need to set up a real ongoing process of vigilant oversight on every occasion where we need to make choices which can have repercussions on public health. We need to be sure that all these fundamental questions are the subject of public debate in each of our Member States.
The real cause of the BSE problems for the UK was a series of actions by the UK Thatcher Government.
1.The agri-feed industry, generous donors to the Tory Party, were given the benefit of deregulation; thus the feed bags to farmers did not have to list ingredients (unlike even the modest tin of beans).2.Renderers were given the benefit of removal of stringent temperature rules. Commissioner Fischler, in a meeting with myself and Allan Macartney, agreed to the principle of regional lifting of the ban but the Unionist parties and the Farmers' Unions of England and Scotland both refused this saying the Scots had to sink or swim with England!Scotch beef is desired in EU markets but London has prevented this.
We have not taken part in the BSE vote today, for a number of reasons.
The first is that, under the procedure in force, the Group of the European Radical Alliance was involved neither with the work of the monitoring committee, nor with the drafting of the common proposal within that committee, so failing the most elementary rules of democracy. This has prevented our voice being heard and prevented us affirming our position as we did in the temporary committee of enquiry into BSE.
The second and probably the most important reason is that the draft is a reflection of a soft and quite politically correct compromise, which is no honour to this House. We are not opposed to the majority of points raised, but we cannot by our vote in favour lend our support to what has been passed over in silence. Do you not think it is odd that in no place is there mention of the overwhelming responsibility of the United Kingdom in the management of the BSE crisis? Or of the reticence of the Council and of certain Member States with regard to the adoption or at the very least compliance with the regulatory measures which are essential to the protection of public health? Or of the scandal of the fraudulent breaking of the embargo? Or of the uncertain wherabouts stocks of potentially contaminated animal meal? Do you not think it is strange that the victims of the new form of Creutzfeldt-Jakob disease and their families have not been indemnified, at a time when we clearly know who has prime responsibility for the crisis and its origin? Do you not think it is quite illogical that the resolution fails to mention that the European Commission has not explored all means available to it to institute legal action for damage and interest against the United Kingdom?
The third reason is that we profoundly regret that the Parliament has not pursued its ambitions to their full extent, and is unable today to go beyond the analysis contained in the Böge report and to draw the true political and institutional conclusions which must be drawn. This was the time, now or never, for the European Parliament, as an independent political organization, with the ability to overcome national constraints and divisions, to impose its authority.
Even so, I would wish to remind the House that we are otherwise delighted at the actions and initiatives already undertaken by the European Commission in order to introduce a European Community food safety policy and we exhort it to continue that action. We hope that the Council will support its efforts and that the Parliament will be truly associated with this drive.
In spite of a real charge sheet from the Committee of Inquiry on BSE some months ago against those with responsibility for the crisis - including the British government and the Commission - the majority of the European Parliament refused to censure the Commission, and gave it a few more months.
At the time, our group, which was in favour of the censure motion, saw in this decision of the Parliament a failure on its part, evidence of a lack of necessary political will to send a clear and strong signal to governments and to the Commission which had 'given priority to market management, at the expense of health.'
I recognize that the Temporary Committee monitoring the recommendations of the Committee of Inquiry has given positive results. The Commission has effectively taken a series of decisions in line with the recommendation of the Parliament. I am delighted in particular that financial resources have been released for the families affected by Creutzfeldt-Jakob disease.
But these improvements remain technical and do not go to the heart of the problem that the mad cow crisis contributed to revealing. Here I am talking about the design itself of European construction, which sets greater store on profit and free competition, at the expense of public health and the interests of livestock breeders.
This is the essential reason why I am abstaining from the final resolution. Even if the resolution notes the responses of the Commission and the Commission's shortfalls, it does not draw all the lessons of the mad cow crisis. It in no way calls into question the orientations of the Commission relating to CAP reform. As part of the same logic as that adopted in 1992, the resolution may well lead to further intensification of farming, which may adversely affect the environment and product quality. Measures of a totally different scope should be taken, both in terms of CAP reform and for the circulation of goods, which should take more into account both the environment and consumer health.
The temporary monitoring committee, which took over from the committee of enquiry, has just completed its work, and its conclusions are damning as far as the Commission is concerned. The Commission for a long time had serious scientific information at its disposal which showed the high risks of transmissibility of Creutzfeldt-Jakob disease to man. The most recent scientific work has but confirmed this analysis, and the draft final resolution, presented by Mr Böge, naturally takes account of this.
The Commission needs to be kept under strict control, and this is the first lesson to be drawn from this sad business. In this field, our Parliament has a legitimate role to play. It must do so with far more firmness, clearly setting down the priorities which must be enforced on all. Should not concern for the public health of European citizens naturally prevail over the old ideological behind-the-scenes deals which have some of our colleagues to the most regrettable self-censorship? Should we turn a blind eye to the scale of the Commission's responsibilities in the BSE dossier, on the excuse that we should not, in the name of a shared federalist ideology, diminish the credit of the 'objective ally' that the Commission is thought to be?
This surveillance of the Commission by the European Parliament appears all the more indispensable as the mad cow problem has revealed the very special malleability of European functionaries when faced with to pressures of a certain kind. In order to dispel the merest hint of a hindrance to the extension of the single market, to the ratification of the Maastricht treaty, to the setting up a single currency, they have relegated to a secondary consideration, the priority concern which should have been the health of consumers.
To keep rigorous control over the Commission, we do not need, as is proposed in the compromise resolution - with which we do not agree with on this point - to extend codecision to agricultural expenditure. This proposal is quite foreign to our debate. Adequate instruments of control already exist. All we need is the courage to use them, at a time when the Commission's responsibilities, as is the case here, have been clearly established.
We can but regret that 118 members only have supported this proposal, which was put forward in this Parliament last spring by Philippe de Villiers, in a call for a vote in favour of censuring the Commission, in the wake of the very serious failings which were brought to light by our Parliament's commission of enquiry.
We must not therefore let up the pressure. This is the reason why, in the person of our colleague, Édouard des Places, we have stated that we would be paying the greatest attention to monitoring this dossier and that we would hold the Commission responsible at the plenary session of November 1998, by putting forward a new motion of censure, if it has not before then undertaken the indispensable reforms.
We are happy to note that the Green group, which did not support the censure motion last spring, now supports this proposal. Vigilance in our control will be of benefit to all, and will once again enable our Parliament to act both legitimately and effectively in a field which is really part of its competency.
I am supporting these reports from Parliament's special BSE enquiry committee as I think it has done excellent work on behalf of the people whose interests we are sent here to represent.
Thanks to parliamentary pressure, confidential documents can now be seen by MEPs, monitoring of food policy has been separated from other parts of the Commission, new laws to ensure better food quality controls are set to be proposed and we have the Commission's support for a greater say by this elected House on agricultural legislation.
This last point is one of the most important to emerge from the tragic story of the BSE crisis. Had there been more involvement and knowledge within this Parliament about agricultural policies in the past, we might by now have a less costly common agricultural policy as well as one which takes consumers' interests at least as seriously as those of producers.
It is taxpayers' money which funds EU agriculture to such excessive amounts - it is high time that their interests were taken properly into account. For the amount of money they contribute, the least they can expect is safe food to eat.
Menrad report (A4-0354/97)
Mr President, we have voted on a report for the participation of employees in the decisions concerning them, but in France, today, this has no meaning. The official trade unions, which are less and less representative, are good for nothing except preventing all competition. In a few days, the elections for the prud'hommes , the wise men or lay magistrates who give decisions in industrial tribunals, will take place. All employees, whether or not they are in trade unions, are under the law both electors and eligible. The reality is quite different. The profiteers in the official trade unions want to forbid any presentations of candidates whom they suspect of sympathies towards the National Front, although this is the leading working class force in France. For this purpose, no manoeuvre, no trickery, no felony has been spared. Madame Aubry, the minister, has failed her duty and shown an extraordinary partiality. In order to extend the time allowed for invalidation, the head of her ministerial office has antedated a circular which contravenes the provisions of the Official Journal. The prefects are under orders re-examining the lists of independent candidates, without checking the others on a similar basis. Courts give their decisions outside their set times, without even convening defendants, so violating the constitution, the law and all the general principles of legality. In what is tantamount to a true breach of their duties, the tribunal d'instance at Evry and Judge Camille Lignières, of the Bobigny court, are acting ultra vires, making decisions on the grounds of the legal dispute before them and eliminating candidates by reason of their supposed political sympathies, and all of this at the behest of the communist trade union CGT, whose general secretaries are on the political bureau of the Communist Party. Never in thirty years has there been such violation of the law, such cynicism, such arrogance.
The report proposed by our colleague at the very least, reveals much cultural diversity in Europe. The introduction of a minimum system for participation of workers is a difficult matter. It is certainly regrettable that this text is short on ambition. It is the result of two important cultural factors: language and relationships between managers and employees, both being the result of history.
Differences in the field of relationships are substantial. This is not the place to draw up a list and to distribute good and bad marks to each of Member States, at least at this stage. One thing does appear to me to be important: the acknowledgement by the European Parliament and by the European Union of the importance of negotiation, and of the need to lay the basis for workers to express themselves.
I do not have too many illusions: this discussion is heavily charged with ideology. I am a socialist member of Parliament, and I believe that the participation of workers should enable the regulation and influence of the great free market which is being imposed upon us. Once again, I shall repeat myself: the globalization of the economy should be done with and on behalf of citizens, who are also workers.
Gentlemen crusaders of ultraliberalism, giving more power to employees and their part in the process of production goes hand in hand with economic growth. As far as I am concerned, this is one of the conditions of such growth. Ultraliberalism crushes democracy. It manufacturers poverty, just as surely as it increases the wealth of some. This is the reason why I shall continue to fight for the dignity of the employee, of the citizen, against the totalitarianism of money, which wishes to bear down on all, and particularly on the weakest!
The European Parliamentary Labour Party expressed its opposition to elements of the Menrad report on the Davignon Conclusions concerning European systems of worker involvement.
We find the mechanism which calls for compulsory reference rules an unacceptable element of this otherwise voluntary approach to a European company statute.
In this respect we have voted against paragraph 9 (original text) and Amendment No 4(a) (new) which introduces punitive measures.
Hernandez Mollar (A4-0353/97)
We have objections to three paragraphs in the report. In paragraph 10 the Member States in general are called upon to reduce the total tax burden for individuals by transferring taxation from work in the direction of consumption in areas like the environment and energy. This is a far too general and ill-considered demand, which we cannot support.
In addition, paragraph 23 makes general demands for increased flexibility in the market for goods and services and in the labour market. It claims that without this flexibility the current levels of social protection will not be able to be maintained. To support such an abstract demand willy-nilly is impossible.
Paragraph 24 emphasizes the importance of monetary union for employment. However, the opposite is the case. EMU is going to mean a tough blow for regions affected by decline, and is going to force citizens to be more mobile to find work.
Unemployment and social exclusion are two of the greatest problems confronting the Member States of the European Union They are problems which urgently need to be solved. If they are not, one of the main pillars of the construction of the New Europe, economic and social cohesion and solidarity between Member States will be placed in jeopardy.
The recent inclusion of a section on employment in the Treaty of Amsterdam represents an important basis for the construction of a coordinated strategy between Member States to achieve a high level of employment. But in addition to writing it into the treaty, we must therefore define specific quantifiable objectives with practical applications at European, national and regional level, and governments must prove that they are committed to achieving those objectives, as they have been doing in relation to the convergence criteria.
Among the various suggestions made by Mr Hernández Molar, I was pleased to note the proposal for territorial employment pacts, his call to the Commission to give priority to projects in the peripheral and ultra-peripheral regions designed to create lasting jobs, involving the various social partners in a partnership scheme.
The Autonomous Regions of Madeira and the Azores are privileged regions for the promotion of local employment initiatives, particularly in the fields of tourism, the environment, crafts and atypical work. The feasibility of these projects will depend on the financial support of the structural funds. It is to be hoped that initiative and innovation will be in evidence.
On the eve of the Luxembourg Summit on employment, the report from Mr Fernandez Mollar broadly satisfies me.
I completely agree with him when he emphasizes that growth is a necessary, but no longer sufficient, condition for job creation in Europe. Growth must be accompanied by structural measures which will create more flexibility in the labour market.
Success by our enterprises will also depend on the increased coordination of budget policies, but also on fiscal policy at the European level, whose purpose is so far as possible to prevent distortions in competition arising from discriminatory fiscal measures.
I subscribe to the need to move from passive to active measures in the labour market, to promote the spirit of initiative and to fight against loss of worker motivation, which is also an explanation for our high rates of unemployment.
On the other hand, I would like to temper the words of the rapporteur on two points:
I am favourable to a reduction on the tax burden on labour; but for this measure to be effective, it should not translate into a transfer of taxation to other taxes such as indirect taxes, and in this respect public and social expenditure in general should be reduced, in order not to increase the budget deficit; -As regards the targets for jobs, it seems to me to be difficult to make a parallel between the criteria for economic convergence and criteria for jobs. Job creation cannot be quantified in the same way as the reduction of budget deficits. On the other hand, these data can be considered as benchmark indicators, so making for easier statistical comparison in Europe.Apart from these two points, I shall approve the report of Mr Hernandez Mollar.
For us the report is a disappointment. It is of course good that we are studying how to create new jobs in the EU countries, but unfortunately there is no mention of the fact that we must also try to prevent the disappearance of jobs, particularly in the public sector. Unfortunately, the EU's policy, through the goal of economic and monetary union, means that many jobs are being cut in the public sector where many women work. The report entirely lacks an analysis in this area.
We cannot agree with paragraphs 3, 4 and 24, which concern the necessity to coordinate economic policy at the EU level. We do not believe this is a way to create more jobs, mainly because, among other things, the industrial structures in the EU countries look very different.
Of course there are also parts of the report which are positive, including the request to study unemployment among the young and to put forward proposals which the Member States can use to do something about youth unemployment. It is also important to have a switch in taxes so that tax on work is reduced while tax on energy and raw materials is increased, which is a policy the Green Parties are pursuing in the Member States. A reduction in working hours is also a good way to reduce unemployment.
I am abstaining on the report by Mr Hernandez Mollar, as it does not deal with macro-economic orientations, which are of determining importance for employment.
The convergence criteria, which are absolute and sustainable constraints since the adoption of the stability pact, have deprived Europe of the economic recovery which is essential if mass unemployment is to be reduced. Employment is the inevitable result of choices which are above all financial and monetarist in nature. The dangerous and recent decision to increase interest rates, taken by the central banks, bears this out, alas!
The report does not go sufficiently onto the offensive with regard to the urgency of a European growth policy, growth through recovery of investment, by providing substantial European funding to launch a programme for major works, as proposed by the Commission in 1993, and still not implemented, growth by supporting recovery in consumption, the Achilles heel of our countries, by revising our tax system and by supporting wages policies.
Nothing will be possible without redistributing the wealth of capital towards labour, without European taxation of capital movements, without reducing VAT on essential products, in certain job-creating sectors or in sectors with a future.
Finally, the report does not sufficiently or vigorously affirm our determination to stop the current social deregulation. Europe requires real social convergence, such as the European principle of a guaranteed minimum wage, fixing the legal working hours at 35 for the year 2000, reduction in maximum working time, etc. The recent lorry drivers' conflict in France highlights the risk of social dumping, of an open market, without commonly accepted social and labour relations standards.
If the Luxembourg Summit does not take decisions and put them immediately into force in favour of employment, for a minimum regulatory framework, and for a pact for economic recovery, Europe will not accept an automatic move to the euro. For monetary union without a reinforced political Europe, without social Europe becoming a reality, means that we labour under a major risk for the future: we shall have a diluted Europe, which is powerless when faced with unemployment, and far from the aspirations of the people.
Izquierdo Collado (A4-0324/97)
Mr President, I voted against maintaining a cohesion fund in this report because I believe that - should we have monetary union by 1.1.1999 - you can no longer justify subsidizing countries that are not involved in monetary union. I think it is particularly important in regard to the vital EU enlargement eastwards that we save money here which we urgently need for enlargement in the East, and these ECU 3 billion annually can be very usefully employed for this. Moreover, I consider it a disadvantage for the future new Member States from central and eastern Europe if we continue to subsidize countries not involved in monetary union while at the same time the new Member States fail to enjoy this cohesion fund. That is why I have voted against this amendment to maintain a cohesion fund in contrast to the majority of my group.
Mr President, the report presented by Mr Izquierdo Collado formulates proposals whose intent is to improve the way Community policy in favour of greater social and economic cohesion currently operates. Of course this report rightly emphasizes the need to preserve the principle of additionality, and to concentrate Community initiatives which have to date been too scattered, to pay attention to the increasing number of people who are in situations of economic precariousness and exclusion, and work for better respect of the environment, and reinforced support to small and medium-sized companies. The report finally touches on the theme of misappropriation of subsidies.
However, our agreement on these points should not make us forget that we refuse the rampant federalism which is characteristic of this report. The group of independents for Europe of the nations cannot concur with the act of faith recited by Mr Izquierdo Collado at the foot of the altar of monetary union, affirming that monetary union will be beneficial for the whole of Europe, provided it is associated with close economic coordination between the Member States. Yes, we refuse any unacceptable slide towards a single European government, as is currently being prepared for under the economic approach. And we similarly reject any propaganda in that direction.
Furthermore, the present report demonstrates as clearly as could be wished a concern to encourage cooperation with regional and local authorities in order to cut the ground from under the feet of the nations. The only real interlocutors of European institutions in our view must remain the Member States, whose wishes are the fountainhead of the legitimacy of those institutions.
On the other hand, the financial proposals in the report leave the disagreeable impression that the intention is to give everyone a little bit of something to keep them happy, hence a glaring contradiction with the declared determination of fighting against piecemeal interventions. No more funding for the cities. No more funding for the information society, no more funding for research. No more funding for the cohesion funds, etc. Now we understand why the budgetary framework of Agenda 2000 was not bold enough in the eyes of the report.
The Group of Independents for a Europe of Nations believes that common policies and structural policies should be kept separate, and would appreciate the Community concentrating its financial effort on common policies for cohesion, such as the CAP, and the PCP. The Community should for example avoid scattered efforts in the labyrinth of urban deprivation, where it will inevitably be no more than window dressing. In the immediate, you will understand why, for all these reasons, our group cannot vote otherwise than against this report.
Mr President, I would like to explain why I voted as I did on paragraph 51, Amendment No 16, referring to the policy to be adopted for the islands of the Aegean.
I voted against the amendment that was submitted by Mr Ephremidis since the subject of the policy on behalf of the islands, about which we naturally agree and which is included in the Amsterdam Treaty, is mentioned at another point in Mr Collado's report. In no way does my vote mean that I do not agree with the implementation of an integrated policy on the part of the European Union, with the aim of giving equal opportunities for development to all the islands of the European Union including, of course, the islands of the Aegean, which are sorely in need of special support to enable them to participate on equal terms in the European Union.
The report is very full. It makes a number of very good demands, but unfortunately it also contains a number of statements whose points of view we do not share. Above all we do not believe at all that the common currency is going to have beneficial effects on all regions in the EU.
What paragraph E of the draft report points out is important, i.e. that even though the differences between the Member States have been reduced, the differences in income between the regions has remained practically unchanged, while at the same time the differences in levels of unemployment have increased. With this result there is reason to wonder what the point of all the work on cohesion policy is.
Nor do we believe, as paragraph 14 of the report states, that a liberalization of the transport and telecommunications sectors will automatically bring advantages for consumers and companies. Deregulation has often proven to lead to the weakest members of society being hit the hardest.
Nor do we agree with paragraph 30 of the report on repudiating all attempts at renationalization of structural policy. On the contrary, we believe that a lot of regional policy could be simplified if this part was returned to the Member States.
However, the most important question for us concerns the future of the objective 6 area. It is regrettable that the report did not touch on this topic. We shall never renounce the demand that the current support for the objective 6 area for arctic and subarctic regions should be maintained at the current level and that the criteria for these regions should remain unchanged. We also ask to be allowed to point out that big promises were made to the Norrland region of Sweden in connection with the referendum. These promises must be kept.
We would like to thank the rapporteur for a good job on the report. With this explanation of vote we would like to stress the importance of maintaining aid in the area currently covered by objective 6 aid even after a change in the structural funds. We would also like to stress the need for a thorough overhaul of the aid currently given to the agriculture and fisheries sectors.
Mr President, ladies and gentlemen, economic and social cohesion by definition translates into a desire for solidarity going out from the richer countries to the poorer countries. However, the excellent report of our colleague discloses shortfalls in this field, serious shortfalls in the perspective of Agenda 2000.
While, in ten years, revenue disparities between the Member States have certainly been reduced, regional disparities have remained virtually unchanged. Worse still, unemployment has risen from 17 % to 22 % in the poorest regions! What can be deduced from this? All the evidence shows poor coordination in many Community policies. Such coordination is essential if we want successfully to take up the gauntlet of enlargement.
The Agenda 2000 shows some ways ahead, which must be the subject of reflection with the relevant actors. Do not let anybody say that we have to reduce the number of structural objectives, that would only result in excluding the eligible regions who need them. Disparities would become still greater. At attentive and meticulous examination of what is being undertaken in these regions, with economic actors and politicians - I emphasize that - is essential, so that we can find solutions together.
In recent years, the objective of economic and social cohesion has been pursued with good planning and a certain political will, favouring a continuous development of the European regions. Despite that, the regional disparities within the EU and the individual States have deepened. The distance between the richest and smallest regions has grown by around 7 %.
An examination of the official documents shows an inconsistency and a lack of coordination of many Community policies with regard to the objective to strengthen cohesion. We need to ensure greater consistency between the regional policies and the other EU policies because, even if considerable financial incentives are handed out in the scope of the structural funds, we have come to a dead end: that is not to say that quantity leads to quality.
The success of the economic and social cohesion policy should be examined not only in the light of the infrastructures constructed, but also in the light of the economic convergences, the development of human resources and productivity, and the employment statistics. And in recent times there has been a constant loss of ground in the battle against unemployment.
It should be recalled that the policy of cohesion, aimed at favouring the adaptation of the structurally weak regions, will supplement the single market by offsetting the negative effects produced by the rules of an open market and seeking to reduce the differences in income between the states. Moreover, when the new countries become full members of the EU, there will be an even greater difference in development within it than at present, which is already considerable, jeopardizing economic and social cohesion.
For that reason, there should be closer cooperation between MEPs, governments, European Commissioners and representatives of local authorities, with greater involvement of the regions and local partners, so as to considerably increase the efficacy of the policy of economic and social cohesion.
Without a concerted action, the EU's ambitions for the twenty-first century will be frustrated and it will inexorably head for fragmentation.
Beating the challenge of cohesion means enabling a new concept of solidarity and intra-Community unity to triumph, thanks to which the EU will not sink to the ranks of a vast free trade area.
I share the fundamental preoccupations of our colleague. The report is frank and well-constructed in its content. In a word, this is good work.
I fully agree with the concern to harmonize levels of technology in the various regions. I hope that this aspect will be supported by the European Parliament and by the Commission. The general philosophy of the report is good: it is necessary to reaffirm the vocation of the European Union for structural adjustment of the regions and the Member States.
Union enlargement, if it is to be beneficial, must take into account these priorities. For this reason, we must maintain and reinforce the cohesion funds. If we concentrate over-much on the internal market as part of the global market, we shall lose the political dimension of European construction, which was so dear to the heart of the founding fathers.
This report requests that more allowance be made for local authorities when meeting defined objectives. I approve of that orientation, as this partnership would promote a better matching of proposed actions to the reality of the lives of local actors. This would guarantee better visibility with regard to the commitment from the European Union to the regions who have vital requirements. The image of the Union would be reinforced and enhanced.
The European Union, if it is to be strong when facing the new challenges, must be united and coherent. If some regions are left to fall behind, there is a risk of fragmentation, which would be detrimental to the future.
We should not lose sight of this idea, and of the necessity of this point of view, when we come to the study of the reform of the structural funds.
I wish to explain my vote on the report by Mr Izquierdo Collado, as it relates to a subject which in my view is essential for the future of the Union, and that is economic and social cohesion.
The first three-yearly report on economic and social cohesion threw light on the persistence of considerable disparities between the fifteen countries of the European Union, this being so in spite of the acknowledged efficiency of the structural policies undertaken for a number of years. The report also emphasized the lack of coordination which may exist between the various Community policies with regard to the objective of cohesion.
Mr Izquierdo Collado is not content with analyzing these conclusions, but goes further, by placing the future reform of the structural funds within the perspective of the two major challenges of years to come, the enlargement of the Union and the single currency, and on this basis developing a number of recommendations for the future of cohesion.
I supported the Izquierdo Collado report, as I am, like him, convinced that economic and social cohesion must remain one of the priorities of the European Union, and that substantial resources must be employed to that end. Account must be taken of this when establishing the financial prospects of the Union, and defining other Community policies.
Indeed, while specific policies are carried out in the name of social and economic cohesion, it is also necessary to develop synergies with the other Community policies - whether these are policies in the field of research and development, transportation, communications or competition, or contribute to meeting the objective of cohesion fixed by the text of the Union treaty.
Furthermore, while structural policies remain, of course, a privileged instrument of cohesion, their forthcoming reform naturally raises a number of expectations among all actors in the Union. Mr Izquierdo Collado is in his report setting out a number of priorities, which I subscribe to overall.
But I would simply add that I believe it is necessary for the European Commission to inform us as soon as possible of its detailed and precise proposals in this field, both as regards the definition of new objectives, and the phasing out, or the development of partnership, so that we can give all the care and attention that they deserve to the examination of these questions, and not act over-precipitately.
In the vote on Amendment No 16 of the Confederal Group of the European United Left I abstained, though not because I believe that the islands of the Aegean should not get support. Quite the contrary.
However, I believe that this particular paragraph concerns clause 227, paragraph 2 of the Amsterdam Treaty, which does not mention the islands of the Aegean. Therefore whatever position Parliament were to take on this point would be meaningless.
Furthermore, there is a special reference to the islands of the Aegean in paragraph 52, where the Commission calls for immediate measures to be taken on behalf of their inhabitants.
Neither the declarations of good intentions which were shown in this report, nor calls for social cohesion, can hide the terrible social reality.
While it clearly appears that there are continuing disparities between regions, there is something which is more serious still, which is the general state of social, economic and demographic disintegration of most of the countries of the Union, and to begin with in France.
The economic policy of savage competition and of the opening of our markets enforced upon us by the Commission, the unceasing flow of immigration from outside Europe and the exorbitant social security charges which weigh down on labour are plunging our country into a crisis of employment and into an enormous social crisis. Unemployment, insecurity, immigration, tax, drugs, loss of identity, ageing of the population: this reality is not social cohesion, but generalized social disintegration.
You propose continuing down the same track, bolstering up the same policy, ever more generously financing the same actions. But the Commission has gone down the wrong road. We need another policy and another Europe, in order to set up Community preference, in order to protect our markets from social dumping and from immigrationcolonization, and to re-establish security in our cities, free tax payers from tax slavery, and guarantee a true family policy.
Your Europe is one of failure and crisis. We want nothing to do with it.
In spite of investment in economic and social cohesion through the structural funds, the cohesion fund, the social fund etc., the injustices largely remain in Europe between the poor and the rich, between those who do and those who do not have work, and between the strong and the weak regions. The Commission's suggestion that the problems are going to be solved through the introduction of EMU and through further efforts on the route already taken does not inspire confidence.
Nor does the report, which largely recommends the same solutions. A reduction in the number of objective areas in the structural funds is justified, but under no circumstances should it be at the cost of the aid itself as such. The proposal to incorporate the objective 6 area into the objective 1 area must not be allowed to lead to reduced regional aid for Sweden. It is good that the structural funds are being used more extensively to increase employment. To merge objective 3 and objective 4 in order to concentrate solely on re-education and training appears panicky.
That concludes voting time.
(The sitting was suspended at 1.35 p.m. and resumed at 3 p.m.)
On a point of order. Mr President, I would like to bring to the House's attention an incident that happened at lunchtime today. During the voting at lunchtime, one of the Members of this House claimed that during the translation of certain amendments one of the amendments had been incorrectly translated into English from the original version in French. He claimed that the text should have read 'English meat' instead of 'British meat' .
Can I point out to this House that I have a copy of the original amendment, signed by that Member, which quite clearly states 'la viande britannique' , which quite clearly points to British meat. That Member was misleading this House and I wish the record to be corrected.
Treaty of Amsterdam (continuation)
The next item is the continuation of the debate of the report (A4-0347/98) by Mr Méndez de Vigo and Mr Tsatsos, on behalf of the Committee on Institutional Affairs, on the Treaty of Amsterdam.
Mr President, I really would like to admit to our two rapporteurs that the Treaty of Amsterdam has brought benefits and developments in its wake. However, historically, we must concede that the governments and leaders of the Member States have failed in the historic dimension insofar as they have not managed to give the European Union of the Fifteen greater decision-making powers, nor have they succeeded in making it capable of enlargement. That is the historic failure of the governments, not Europe, but the governments.
What we are now faced with, and what I really fear, is a very difficult dilemma, that on the one hand the political situation could develop in such a way that the institutions will not get to be reformed and that, on the other, enlargement will be postponed, or even declared to be impossible, in view of the lack of institutional reform. This dilemma is the legacy of Amsterdam. We should admit this quite openly.
The following course seems advisable to me. The most important point is that we do not let the political discussion about institutional reform peter out. The European Parliament needs to ensure, together with the national parliaments, that political pressure is maintained in the direction of institutional reform. If we cannot manage that, then the thing I really fear will be upon us, with the result that neither enlargement nor a consolidation of the European Union will happen.
The reason for us getting into these difficulties still lies in the fact that in reality there is no consensus about the aim of European integration. That is the original cause of our difficulties. We need to show commitment to bolster support for the political union publicly, in our own countries, because this is not just a central responsibility, but also the crucial point, if we want to move forward with European integration.
Mr President, like the majority of my group, I am going to vote no to the report in question and advise the Member States against ratifying the Amsterdam Treaty. The treaty means that even more powers will be transferred from the elected representatives in the national parliaments to the EU's institutions; institutions which are under much weaker democratic control. There is no area where decision-making is being transferred closer to the citizens of the Member States.
Major changes are taking place in the Union of today compared with the Union which Sweden joined almost three years ago. The border controls which it was then said would remain are now going to be banned, the right of veto which we were to have in the area of foreign policy is now to be severely limited, new steps are being taken towards a common defence which it was said would not become a reality, supranationality is increasing and the influence of small states is being reduced, while the European Parliament is being given increased power. This negative development is not outweighed by the limited advances also being made in the treaty in areas such as employment and openness.
I would like in particular to point out two paragraphs in the report which I cannot accept. There is a demand that the European Parliament should have a right of assent in future treaty changes. That would be a crucial change which would change the nature of the Union in the direction of a state. If the Member States are no longer able to decide the development of the treaty themselves, they will also have lost control over the direction in which the Union is going.
The second area is that the report demands new large institutional changes as an absolute condition for a future enlargement of the EU. In this way enlargement is being taken 'hostage' , but there is nothing to say that an enlargement would be more successful if the dominance of the large states in the EU were increased further by giving them more votes on the Council of Ministers. Nor is there any connection between supranationality and efficiency within the EU. Perhaps the clearest example of this is the fact that the EU's agricultural policy, which has been supranational for almost the longest time of all policy areas, is one of the most inefficient by far.
Mr President, Mr Méndez de Vigo and Mr Tsatsos have done a lot of work on this report, which we are grateful for. I am, however, surprised by the turn which the reading of the Amsterdam Treaty has taken. From seeing the treaty as a great disappointment and directing massive criticism against it, it now appears that a majority are prepared to vote for the treaty, even though it has not been changed. We were agreed and the criticism was massive precisely because of the lack of openness and public insight as well as the 'concerns' about supranationality, intergovernmentalism and protocols etc. in the third pillar which make it completely incomprehensible, and mean that it could in fact lead to legal uncertainty.
At the beginning of the debate Mr Méndez de Vigo addressed the 'good Europeans' and not those who were thinking of voting no, i.e. not to those of us who do not want any federalism. I would recommend him to go round the various Member States among the people of Europe. Of course they want to have cooperation, but they do not want to be subjected to the centralized and bureaucratic acquis communautaire . The citizens have very little sympathy for these superpower dreams and there is very little desire for EU federalism.
The really good Europeans represent a popularly-based and democratically legitimate Europe. We want cooperation to apply to the whole of Europe, without reservations, so that we can create a stable peace and democracy. We are going to vote no and want referendums in the Member States.
Mr President, I would like to congratulate the rapporteurs on their work, although I normally refrain from doing so in principle because of the time. Although we will not be approving the report, the work involved really does need to be highlighted.
In presenting its arguments, the report objectively shows up the merits and deficiencies in the text of the treaty in a way that could have just as easily borne the famous 'no, although' as the 'yes, but' opted for by the rapporteur for political reasons after controversial debate.
For us independents, alongside the For and Against, the lack of progress in the institutional sphere heard today, reflecting in our view the situation in the Union, there is also the casting vote of 'no, although' . That is largely because we see this as signalling that the intergovernmental conference has reached its limits, because the citizens of Europe are not prepared under the given circumstances to surrender sovereignty further and because we believe that this phenomenon should be taken seriously.
Mr President, unlike many colleagues, I have no intention of criticizing the Treaty of Amsterdam. I adopt a realistic position. This is probably the optimum compromise that Member State, in the current state of their willingness to integrate, could achieve. Some in this House have shown extreme frustration with respect to the Union institutions, to the extent of making them into a stumbling block to ratification of the treaty. It is true that in negotiations leading up to Amsterdam, we all made the tactical error of wanting to keep the institutional questions to the end, putting them so to speak between parentheses. Why? We did so because these questions raised the problem of relationships of strength between the Member States, and because they affected the very existence of those Member States. Far more the smaller states than the larger. There should be no illusion, in some major states, about the possibility, for example, of there being a Commission restricted to ten members, with representation of all the major states, but only a few smaller ones. I may therefore be in agreement with the demands contained in the report of our two colleagues at the institutional level. I would nevertheless have to add that these demands worry me a little, in so far as they are both precise and vague at one and the same time. Hence, it is said for example that a new weighting of votes is necessary within the Council, and that the number of commissioners should be adjusted, but that equality between the states should be maintained. Here you really feel that every word is worth its weight in gold. We have to 'adjust the number of commissioners' . It is not said that the number should be reduced, and no figures are stated. Equality between states must be maintained, but this is only 'fundamental' equality. Is there therefore a less fundamental equality? In conclusion therefore, Mr President, while we are in agreement on the equality of all Member States, my understanding is that any form of directorate by the major states should be rejected, and that the Union should remain a democratic whole in which each Member State should have the means to get its voice heard, and to participate in Community power.
Mr President, this assessment is more general. The Amsterdam Treaty could be regarded as the agreement of the many little steps, most of which must be described as positive. However, the radical reforms that our times demand were absent. The European Union has not been institutionally strengthened even on the eve of a new cycle of enlargements, which must not be put off till doomsday. A joint foreign policy remained one of the demands and defence policy remained in the hands of a NATO which is not exclusively European and in which Europe does not play the leading role. Great aspirations met with rejection and with the scepticism of those who still aim at seeing Europe gradually being transformed into a broader free trade area. The shadow cast by the transition into the third phase of economic and monetary union and the euro did not permit new leaps forward. Most European governments did not feel strong enough to move forward, even in the institutional sector, in a Europe that continues to be plagued by unemployment and that has not yet stabilized its economic recovery.
On this view, the Amsterdam Treaty may be regarded as an interim agreement. The weaknesses that have been pointed out must not lead us, however, to feel disappointed and to condemn the treaty, nor to underestimate its advantages. The steps that have been taken may well have been limited, but they were many and in the right direction. They also contributed to transparency, to a more social and a more community-oriented Europe, which is making a greater effort to move closer to its citizens and to simplify its decision-making procedures, to a more democratic Europe with a stronger role for the European Parliament and with the balance between large and small States essentially unchanged.
The analysis of the details of the treaty, which Mr Méndez de Vigo and Professor Tsatsos achieved with such great success and after a great deal of intense effort, leaves the final conclusion in no doubt. In spite of its weaknesses, Mr President, the treaty is worthy of ratification, and the representatives of the governments of the fifteen Member States, during their meeting with our committee, although driven by different motivations, came to the same findings.
The crucial question now is what the next step is going to be. The intergovernmental system for the revision of Treaties has reached its limits and the rapporteurs suggest a different approach, with a Commission proposal and political dialogue with national parliaments. Mr President, it has already become urgent for us to move forward to political dialogue without delay, because it would be dangerous to complete further enlargements without in-depth examination of the issues. And it would be a mistake to risk this in-depth examination without respect for equality between large and small countries. Balances need to be maintained, because they are established by the general interest and by the very philosophy of the European Union.
Mr President, ladies and gentlemen, every time we have discussed Europe here in the European Parliament or elsewhere, we have been concerned to know where we are going and, above all, where we want to go. We will make no exception to that rule today.
At a time when the future of the European Union is being redefined, we sincerely believe that it is by reverting to major political causes that its leadership will be affirmed. The fundamental principles of humanism, with its inherent prosperity and quality of life, the unyielding defence of democracy and transparency in our institutions and participation by all the citizens of the various Member States in the building of Europe are the great values which will enable us to strengthen and, furthermore, to keep fresh in our memory the original foundations of the European Union. We should be reminding ourselves that strengthening political cooperation is, therefore, an imperative which we cannot allow to be overlooked, and affirming that its grounds of justification are based on unyielding respect for the diversity of the different nations of which the Union is composed. This, then, is an aim with which we must identify ourselves.
Political cooperation between Member States must be strengthened through the effective participation of all citizens. Everyone says so, and they are right. What is not said by so many people is that Europe must not be imposed, but rather consented to, loved and desired.
This fits in with the Méndez de Vigo-Tsatsos report on the Treaty of Amsterdam - and I take this opportunity of warmly congratulating its authors on its technical quality and its creativity - a report which, while more reasonable than so many others, does not give answers to the fundamental questions with which we are concerned. It contains positive aspects, such as for example the acknowledgment that the European Union is a union of states which, therefore, are equal with one another, although the necessary institutional consequences are not drawn here. The fact is that while institutional reform is recommended before the time-limit for the formal adhesion of the 16th country to join the European Union, it omits, or perhaps it does not omit, to make a statement on a matter which really is essential for us. What institutional reform, at the end of the day?
Furthermore, the report defends the ratification of the Treaty of Amsterdam. While it is debatable whether the report can recommend this to Member States from the institutional point of view, it is politically entitled to do so. In my opinion this report fails to raise the question of representative power in Europe. And that is a question worth raising, and I shall always be willing to raise it.
Mr President, like my Liberal colleagues I am in favour of the outcome of negotiations in Amsterdam because it contains a number of small improvements with regard to the principle of subsidiarity, the environment and simplified, democratic decision-making procedures. But the most important thing that history will remember us for is not the treaty, but what it paves the way for. The enlargement with the new democracies in the East is our generation's historic opportunity to secure peace, democracy and prosperity for future generations in Europe. That is what the whole purpose of the European cooperation was. It is far more important than the question of to what extent the treaty could have been better on certain points. I agree that with 20 or 25 Member States we should change to majority decision-making in several areas so that the Union can carry out its core tasks effectively. But I do not agree with the rapporteurs and the Committee on Institutional Affairs when they threaten to say no to any enlargement if we do not have more majority decision-making. Imagine that we have 5 countries ready for membership in the year 2002. Would this Parliament say no to them and take them hostage because we are unhappy with the Council? Do we really want to take the new, young democracies hostage over this dispute with the Council? I would like to ask the representative of the Council what you think of paragraphs 15 and 16 of the report by Mr Tsatsos and Mr Méndez de Vigo. And I would like to ask the representative of the Council to repeat what your Prime Minister, Mr Juncker, said. He has clearly distanced himself from the statement by France, Belgium and Italy. These three countries of course have the right to have their opinion and to promote it, but, and this is the crux of the matter, if Parliament goes in and stops the enlargement, and if the twelve countries do not fall in line with the three countries, history will condemn this Parliament. It is a simple lack of historical perspective, a lack of a sense of proportion. Therefore, ladies and gentlemen, vote against the last part of paragraph 15 and against a some words in the introduction to paragraph 16.
Mr President, ladies and gentlemen, I thank the rapporteur for this excellent report. I would ask support for the motion for the amendment which was approved in the report. In it a parallel is drawn between the vitally important issue of alliance for new Member States and non-alliance, actually for the first time, in this type of document. The committee voted against the amendment but, through my initiative, we got it in the part-session as revision 18 of the whole Socialist Group.
Parliament's position as a legislator has strengthened the base for the joint decision process. The Union is becoming more democratic, I am glad to say. So-called globalization has, however, meant a change in direction. The state withdraws, and keeps an eye out. Supranational market forces means we must keep a sense of balance. Why are decisions on these issues not forthcoming?
National opportunities for influence and information-gathering must be extended, since the broader foothold the Union has, the more open it must be too. The working party reforms gained at Amsterdam will not, however, provide nourishment for expansion. That is why we need a new study, or else we will choke to death. A ship that gets wider, but not deeper, can hardly keep up straight. What is important is the expansion of a region of peace and stability.
The change of emphasis in the Council's votes, as planned in the Amsterdam Treaty must be made very cautiously and always respecting the say of smaller Member States. In changing the number of members in Parliament we must also remember that the small states, too, need parliamentary representation, as the most important principle of the Union is solidarity.
Uniform status for Parliament members was not achieved at Amsterdam. I have recommended to the part-session of Parliament that all representatives receive the same pay and that only bona fide travel expenses be paid.
Mr President, I too appreciate the work of Mr Méndez de Vigo and Mr Tsatsos. You cannot fail to approve their report and the treaty: every small step forward, however small, is always progress and deserves appreciation.
Moreover, as the European Parliament, we have to direct the examination of the national parliaments, because it would be very serious if the national parliaments failed to approve the treaty at the confirmation stage. We still have to favour the process of accepting the prospect of greater integration of those countries that are already members of the European Union that have not yet joined the monetary union, and we also have to offer those countries applying to join the European Union the image of a truly effective unity of intentions of the entire Union.
I approve the treaty for those reasons, but we cannot hide our disappointment at the inadequate changes at institutional level. It is not a romantic disappointment, caused by an abstract and idealist European culture; it is a political and therefore a concrete and realistic disappointment, not so much because the European Parliament had hoped that the intergovernmental Conference would approve the institutional changes relating to operation, prerogatives, composition of the Council and the Commission, and the Parliament itself, which were largely unanswered, but also because we know that, without these institutional reforms, the European Union risks a real process of regression and even collapse. What was not done in Amsterdam should be done as soon as possible. What was not done in Amsterdam for political reasons, which we can readily guess, should be done first, before any concrete expansion; what was not done can be justified by being impossible technically, time-wise and politically in Amsterdam, but can never become a mental reservation for not achieving expansion or, on the contrary, for using expansion to make the powers of the political union less effective and empty.
But it is not only a question of expansion: monetary union itself invokes a rapid institutional reform, the institutionalization of a political government for the Union that is just that. Monetary union implies the absorption into the Community of decidedly consistent shares of national sovereignty that cannot be handled with efficiency, fairness, transparency and participation: and this we cannot pretend to ignore.
As the European Parliament, we should state clearly that expansion and the birth of monetary union and the objective of a greater integration of the European Union seek the completion of the institutional reform that only began in Amsterdam.
Mr President, enlargement is now the EU's most important task and no obstacles must be put in its way by making absolute demands for reforms before an enlargement. Doing that would create uncertainty about Europe's development with a high risk of civil war. Therefore there are parts of paragraphs 15 and 16 for which I cannot vote. On the other hand, I am pleased about paragraph 20 about a continued and strengthened cooperation with the national parliaments, and I would like to urge the Committee on Institutional Affairs to go further with this with regard to creating a vision of the future cooperation in Europe. The Amsterdam Treaty is not perfect, because we human beings are not perfect. Nor do we agree on all the answers to the questions of life and of everyday living. We have different traditions, cultures, living conditions and problems, so the Amsterdam Treaty is a compromise. It is incomplete, but it is a good basis for peace in Europe. I am therefore voting yes to the Committee's report, which is a signal that a yes to ratification is the most important thing.
Mr President, the Amsterdam Treaty clearly falls short of the aspirations of this Parliament, as has been pointed out by many speakers in this debate. But the choice facing us today is not between the Amsterdam Treaty and an ideal treaty that we would have wanted. It is the choice between the Amsterdam Treaty and the existing treaties as they are now. If you make that comparison, the Amsterdam Treaty includes a dozen or more significant steps forward, even if it falls short on one major point which is preparing for a wider Union.
I will not go through all the improvements. They have been alluded to already. I will just mention some key ones: the social protocol, the new possibilities opened by the employment chapter; the improved provisions on public health, consumer protection and environmental policy; the integration of part of the third pillar into the first pillar; the better protection of human rights and the procedure that is introduced, for the first time, to deal with any Member State that ceases to be democratic, should that ever happen; the better provisions on transparency; and above all, the extension of the powers of this Parliament, both in scope of the codecision procedure and in the procedural changes, which are precisely the ones we wanted.
It is interesting to note that none of these changes would have taken place - not a single one of them - without the change of government in the United Kingdom on 1 May. It is also interesting to note that many of them, especially those concerning Parliament, were certainly facilitated by the work of Mrs Guigou and Mr Brok, representing us in the Intergovernmental Conference.
That being said, the new treaty fails to provide for the functioning of an enlarged Union. The European Council itself acknowledged that in the protocol that it attached to the treaty. This provides and needs further institutional reform. I believe that this reform must include, above all, the question of extending qualified majority decision-taking instead of unanimity.
Unlike Mr Haarder, I do not think this need for reform means that enlargement will be held up - far from it. There is time to agree those reforms and to ratify them together with the enlargement as a single package, perhaps even in the same treaty in due course, which would make ratification easier in certain countries and would of course also require the assent of the European Parliament, because we give assent to accessions. There is time to do it. It must be done. We must put the two processes together and make sure that enlargement takes place with the necessary institutional changes.
Mr President, in light of the speeches that have been made in this debate, I think that it is legitimate to ask whether we are talking about the same treaty. Indeed, for some Members, the Amsterdam Treaty is a resounding failure, but for others it represents the triumph of pragmatism over idealism. And, in my view, that is the most significant thing about this draft treaty: its ambivalence.
Those who have accorded maximum priority to the institutional pillar have condemned its inadequacies - and I agree with them. Those who have emphasized the economic aspects have welcomed the fact that the draft treaty gives a boost to economic and monetary union and introduces a large number of innovative elements - and I agree with them too.
I believe that the rapporteurs have managed to overcome this difficulty, with intellectual rigour, and without extolling the draft treaty's virtues or concealing its defects.
Whilst this considered approach is important, the most significant thing is that this report is set within three complementary perspectives:
Firstly, the perspective of the past, since the Amsterdam Treaty already belongs in the past. However, the report does not restrict itself simply to stating the facts, since what the draft treaty represents can only be understood as a function of the historical process whose roots lie in the origins of the European project.
Secondly, the perspective of the present, since history is not made only by counting past successes. On the contrary, we must also recognize our new point of departure.
And thirdly, and most importantly, the perspective of the future, since if we do not know where we are going, we will recognize neither our new point of departure nor the road itself - to which Mr Méndez de Vigo referred this morning.
The rapporteurs firmly understood - and, in my view, have clearly expressed in the explanatory statement - what the European Union has been, what it is, what it can be in the light of the possibilities offered by the draft treaty, and, above all, what it should be.
To this end, there is an unavoidable need to change the method. And, in my view, this is the essential contribution that this report makes: it looks to the future. This report is therefore set in the perspective that we are still in time. But in time for what? In time for ensuring that the wrongs which we condemn do not occur? No. We are in time to ensure that they cease being wrongs. And, in this regard, there are two possible approaches: continuing to argue about how many angels will fit on the head of a pin - whether the Amsterdam Treaty is good or bad, that is - which will change absolutely nothing; or ratifying and implementing this treaty, and working to change and improve a situation with which we are not satisfied.
Mr President, ladies and gentlemen, congratulations to the rapporteurs, Méndez de Vigo and Tsatsos. The quality of their work strengthens the credibility of the European Parliament in its exercise of its share of Community powers.
It is true that we expected a Maastricht II from Amsterdam and only got a Maastricht I and a half. Yet Amsterdam should be compared with Maastricht, and not with some ideal model, as my colleague, Mr Corbett, was saying here just now. The construction of Europe consists of a series of efforts, not a gift from heaven. In any event, it would be an illusion to think that history is made by laws. In the best scenario law is an accessory to history, in the worst, a reflection of it.
Now, if we are not mistaken, Agenda 2000 is no longer than Amsterdam. And the extension of the first enlargement to include five countries is measured by the same standard. Amsterdam, therefore, is moving at the speed of history itself. Obviously, institutional reform held no great attraction. But what we have done here is a step in the right direction; a strengthening of the codecision procedure of the European Parliament and the democratic legitimacy of the President of the Commission. The path to real Europeanization lies along the Commission/Parliament axis and it can make contact with its citizens again through the democratization of the Union.
The questions of the number of commissioners and the weighting of votes on the Council are simultaneously insufficient to resolve the problems of transition to a new enlarged Europe and too much to alter the whole European construction model, without sufficient debate or the express consent of the electors, as though it were being brought in surreptitiously by the back door.
Until the single currency comes in we have time to think about real institutional reform. This is also the case because you do not find two revolutions taking place at the same time and the one that is now in process is the change to the single currency. I suspect, furthermore, that the first issue on the agenda today, the institutional question, has been and still is the apportionment of powers between Union and States, due to the Intergovernmental Conference model. Institutional reform could only take that principal place in a framework in which the codecision procedure of the European Parliament also played a part in the revision of the treaties. That is why I agree with the rapporteurs and their suggestion of a new method of revising the treaties, with greater participation by the European Parliament.
Mr President, ladies and gentlemen, as we already said last June, the results of Amsterdam are not satisfactory. An observation made here, of course, and elsewhere too.
Have we given this treaty enough of a chance? Perhaps not. Although the worst may never happen, it is never wrong to be lucid and critical. Our ambitions for the European Union are not limited to the pure summation of national interests, averaged down to the smallest common and acceptable denominator. It would be better even so to ratify the treaty. We prefer a little bit of not very much, to rather a lot of nothing at all.
I know many of my colleagues and friends will vote against today, but would in fact vote for if they were member of national parliaments. Intellectually, the teacher that I am, or that I remain, understands this subtle distinction. But politically, now that I have become a European Member of Parliament, I disapprove of that approach.
After long and painful labour, Mr Tsatsos and Mr Méndez de Vigo heard new demands rising on all sides. A consensus has come into being around four basic points. Whatever our assessment of the Treaty of Amsterdam, institutional reform is still ahead of us. Institutional reform is a prerequisite to any enlargement, and must be undertaken now, and in another way than at present.
Now let us move on to the future. Let us ask others also to think about the future. Our parliament has said and proclaims this louder now. The Commission has heard this voice. It needs to act, and said that it was ready to do so this morning. Governments have responded. It is down to the Council to listen, and take this message forward, to give a signal, both to ourselves and to the citizens at the Luxembourg summit, to say that they have understood and that they are going to get on with the job.
We could have adopted a more radical position, especially as our expectations were so high, and our hopes so dashed. We were almost cut to the quick to see that in Amsterdam, the European idea appeared to have been set to one side.
Our expectation from the Luxembourg summit is that Heads of State and of Government should take a grip on themselves, give a meaning to Europe, and say to the citizens that they know where they are going, and above all, that they all want to go there together.
Let us listen to René Char's words, as if he were speaking to us here in this Parliament, both today and for the future, and as if he were saying to us what he wrote for others: ' Work for your happiness, go out towards where your risk lies. The more they watch you doing this, the quicker will they get used to it.'
Mr President, first, flowers for Mr Méndez de Vigo and Mr Tsatsos, mental and verbal flowers for a well executed piece of work. The debate has shown that the decision in Amsterdam was too shortsighted, which is why I do not intend to go into the general institutional questions now, but directly to the area which I have observed as suiveur and to ask the central questions there.
Has the Union now got a decision-making system which is capable of strengthening the work in the field of justice and home affairs? There have been a number of advances, but are they sufficient to deal with the issues which we are facing? Europe is on the verge of great challenges which are going to require a strong legal cooperation. This concerns refugee flows, for example. We see unevenly shared burdens among the Member States of the EU. We also already have 200 Russian mafia organizations which have started to operate within the Union's borders, and drugs syndicates have multi-billion turnovers in the Union.
Do we now have sufficiently smooth decision-making structures for the essential decisions which the Union will have to be able to take if we are to be able to defend ourselves against criminal networks which use the highest financial, legal and high-tech expertise? The fight against drug smuggling, trafficking in people and subsidy fraud requires both European and global coordination. Such a coordination could have benefited from a more efficient decisionmaking structure.
The Union needs to create a clearer profile and a stronger European identity in order to give our coordinating efforts greater effect on international developments. The demand for consensus shows that understanding of what is necessary spreads too slowly. We are going to need stronger cooperation and faster decision-making.
A shared right of initiative between the Member States and the Commission is needed during a transition period. That ought to be able to contribute to the Member States taking a greater European responsibility and raising the value of the citizens' European interests. The deadline of five years which has been introduced in the first pillar for qualified majority voting on legal issues is quite unreasonable, not least because the police and most of the legal issues still remain in the intergovernmental third pillar.
From the perspective of enlargement, the transition period of five years before a new decision on qualified majority voting can be taken is risky. I am very concerned about this, since I am afraid that it could delay enlargement. I am therefore grateful that the report takes this up. A reprioritising must be considered before the end of the five-year period. If the Amsterdam decision has difficulty delivering, i.e. does not deliver the security which the citizens expect, we shall risk losing public support.
I would like to end by emphasizing that the citizens must feel a European identity which makes them conscious of our European community of interests. That is the ultimate basis for the will of the people which can drive forward the necessary reforms.
"Ille faciet ' said King Karl IX of his son Gustavus Adolphus: ' he shall do it.' He was referring to the expansion in the Baltic of the time. However, it is not enough to do what was done in the 1600s, that is, put our hopes in the younger generation. It is not a matter of what others shall do later, but of what we shall do now.
Mr President, my congratulations to the rapporteurs for their report. The Treaty of Amsterdam is very modest and for that we can be glad. Nevertheless, it contains many good things. For this Parliament it contains increased powers that will improve the democracy and efficiency of the EU. For my country it provides a secure legal base for the retention of our frontier controls while not frustrating the desires of the other members of the EU. And although I have to admit that it has not been the constant point of discussion on every street corner, it contains much that is of relevance to the citizens of the EU. The employment chapter, the anti-discrimination clauses, the new protocol on animal welfare, the UK's opt-in to the social chapter are all of relevance to citizens.
Of course it does not contain everything that people would want. In fact, it is not as anybody would have written it. It is clearly a compromise, as any treaty of this sort must be. Mr Corbett has mentioned its deficiencies in respect of enlargement. I would like to have seen some reform of articles 38 to 43 on agricultural policy which clearly are extremely outdated. But, on the whole, the treaty is a good one and this is partly because it recognizes, as some contributors to this debate have not, the fairly modest aspirations of most EU citizens in respect of the growth of European powers.
Members of this House may be frustrated with the slowness and lack of vision of the member governments of the EU but it is those governments who have got to get whatever treaty they agree passed by their national parliaments and passed in referendums if that is required in their countries. Mr Bourlanges - who is now here - said: ' The diplomats have failed. The citizens are going to have to take over' . Personally I rather doubt that if we had a Europe shaped by the citizens, it would quite meet the aspirations of Mr Bourlanges or a majority of this House. That is why I have doubts about the end of intergovernmentalism as a means of designing treaties, which several people in this House have mentioned.
Mr President, I thank my colleagues for this report, which seems to me a very good one, as it is, in my view, the political expression of what the Parliament as a whole believes. It is not necessarily completely consistent with my own approach, however, and my colleagues know this well.
Firstly, much has been said here about citizens. It is true that whenever we hold one of these meetings, at least in my political framework, the citizens reject the Treaty of Amsterdam, and reject the Treaty of Maastricht. But that is not the problem that faced our rapporteurs. That is a collective problem, which involves the question of how are we to rekindle the European flame. And here, I see only one solution. This is in fact to do more Europe, to make the Europe we are constructing better, and to ensure our actions relate to their problems. I hope that the Luxembourg summit on employment will contribute to this.
Secondly, should we say yes or no to Amsterdam? I think the question was already settled in July. We said then it was not the best treaty that we could have had, but we have already said yes to it, in a certain manner.
Thirdly, the real problem is of course that of enlargement. If this Treaty of Amsterdam was intended only for the fifteen, I would say that, in the final analysis, although this does not add up to a major revolution in the Community, the treaty does contain some things which are not too bad, in the field of the environment, in social affairs. However, when seen from the point of view of enlargement - and here, I am only repeating what our colleagues are also saying - this treaty is absolutely inadequate.
This is the real problem. The European political project is one of enlargement. If we do not manage our own reforms first, and achieve democracy and efficiency, we will be faced with enormous difficulties, which will mean that our citizens become even more reticent than they already are with regard to Europe.
And finally, the fourth question. This is how we are to organize the forthcoming intergovernmental conferences. We have already seen quite clearly that the current procedures for discussion among governments did not give good results. The governments are prisoners to their own constraints. Let us allow the citizens to speak out more clearly, and let us give more power to the European Parliament. This is the message already contained in the report. This is the message we wish to lend even more support to.
Mr President, Commissioner Oreja, ladies and gentlemen, the Treaty of Amsterdam is the European Union's visiting card to introduce it to its citizens. And through the treaty, what it says, what it does not say and above all what its citizens can succeed in learning by reading it, they can create the will to be Europeans. To achieve this the Treaty on European Union must fulfil three objectives: it must be an effective basis to enable the European Community to meet the challenges of the information society, the knowledge society, which is what the society of the Third Millennium will be; it must give high priority to people; and it must be clear and legible.
None of these principles is satisfactorily enshrined in the text which came out of Amsterdam. The Méndez de Vigo/Tsatsos report has been the occasion of great debate between those who advocated the pure and simple rejection of the text and those who recommended that Parliament should support its ratification. That debate has transcended all party politics, which I think is a healthy sign.
The Parliament will show a responsible attitude by adopting a clearly critical but constructive position as regards the results of Amsterdam - as suggested by the rapporteur, who has shown great flexibility in including countless suggestions, and even criticisms, some from within his own group, in the final text.
It is obvious that there can be no enlargement without genuine institutional reform. There can be no institutional reform without a radical change in the method of revising the treaty and, above all, of the intergovernmental rationale which has held sway up to now, and thus without the total involvement of the Parliament and parliaments; that also is obvious. A further point which is self-evident is that only profound institutional reform will make it possible to create speedy and efficient decision-making mechanisms. But, Mr President, the fact that statutory equality of members is the very basis of the Community and that its wealth lies in the cultural, geographical diversity and varying sizes of the States of which it is composed is another important truth which I wish to emphasize and which must be taken into account when we consider institutional reform. The fact that the cultural dimension will be the driving force behind the European project in the future knowledge society is perhaps the least known, but also the most fundamental of truths and must be represented in the text of the treaty.
And, finally, I live in hope of seeing the Council moving closer to the Parliament's position as regards the urgency of establishing a new method for the next revision, and also of seeing a reference to culture in the preamble to the treaty and the addition of a specific article on language policy, in view of the importance of that question to every citizen.
Mr President, I think the most important achievement of the Treaty of Amsterdam is that as a result, economic and monetary union will start on time, and secondly, that the process of enlargement has not been obstructed. The treaty itself is thin. That cannot be denied. It offers, in particular for the European Parliament, some attractive perspectives on the issue of further democratization. But, Mr President, the problem remains for this Parliament too, that no parliament exists without a relationship with the people: democracy. If you look at what is in the treaty, further intergovernmentalization, opt-ins, opt-outs, flexibility, then you will end up with a situation in which the people of Europe will never be able to understand how democracy in Europe functions.
Mr President, the shortcoming of the Treaty of Amsterdam is that enlargement will not be easily achievable, and that we will have to hope that, by reaching agreement on institutional reform, enlargement will become possible; without it the quality of the existing Community will decline. To me that this is the crux of the issue.
Mr President, I do not feel all that confident about this, as the existing Community already finds it difficult to function well. I will illustrate this. We are always discussing the reforms of the Commission, the number of members in this Parliament, but we never discuss the Council. But I saw in the paper today that my Minister of Transport did not manage to get the European Council of Ministers to discuss something as topical as the transport strikes in France, because the councils are no longer able discuss topical issues, if these have not been extensively prepared by officials. That means a lot of time is lost.
Mr President, I think the problem is starting to seem as if there is no remedy; that, as price for enlargement, further bureaucratization will occur, and this further bureaucratization can be an important obstacle in the democratization of Europe, and I think we made very little progress on that issue in the Treaty of Amsterdam.
You should always measure yourself against your opponent. Who is fighting this Treaty of Amsterdam with the greatest vehemence? On the one hand, there are the Euro-fundamentalists. For them the Treaty of Amsterdam does not go far enough. They want a quicker and more complete move to a European federal state, and this Treaty of Amsterdam is a long way off that. On the other hand, the Treaty of Amsterdam is being fought by the main opponents of the European Union, who either do not want a common Europe at all or only want a very loose confederation of states, a superior free trade zone of nation states, who can say no to everything. For such opponents and their arguments the Treaty of Amsterdam cannot be bad at all. But it could be better. It could, and should, embrace much broader and deeper institutional reforms if it is to bring about each bit of consolidation needed for the next enlargement of the Union. We still have a few years yet until enlargement. We must use this time for further treaty review, which follows other rules than the previous Intergovernmental Conferences. The previous method of treaty review is out of date. It leads to veto positions in areas where we need movement. It leads to the lowest common denominator in areas where we need great - if not the greatest - commonalities. Which procedure will help us out of this dilemma?
Mr Méndez de Vigo and Mr Tsatsos bring the correct approach to the discussion. The next treaty review needs to follow European rules of lawmaking. It must proceed in the way we traditionally make European laws: on the basis of a notice of motion from the Commission and with the legitimate involvement of Parliament and Council. If we conduct the next review according to these rules, then it will be successful, and then the next treaty will not only fail to prevent enlargement, but actually promote it.
Mr President, ladies and gentlemen of the Commission and Council, if the work of the treaty were to be appraised in one idea, then it might be said of it, drawing on the words of the German poet Bertolt Brecht, that it involves 'moderate progress' . Bertolt Brecht meant this very cynically and critically. Certainly, you can convey this element; you can also be very positive and say that it is progress. We should not deceive ourselves, however, into thinking that the progress is too slight when measured against the demands that this House makes.
How does the citizen of Europe regard the European Union after the Treaty of Amsterdam? The citizen of Europe sees that we will be arguing and debating hotly in the near future because in many cases we have not succeeded in moving from the principle of unanimous voting to majority voting. That is a crucial task which we need to put right with the next reform, so that Parliament can slowly arrive at the position it really deserves.
Secondly, there is an aspect I am constantly experiencing in the area of foreign policy: the citizen of Europe sees that here there is a large continent that produces a lot, pays a lot, but has very little say in the matter, because it does not speak with one voice, but with many voices compared with the single voice that comes from America. We surely need to correct this.
My final point: Mr President, how are things to proceed from here? Mr Rack and many others have already stated - and you will find this too in the report from Mr Tsatsos and Mr Méndez de Vigo - that things need to be different. There is a need for this House, that is for the voice of the people, to express a greater willingness to reform! For this was the way things were after Amsterdam: each head of government went home and said, ' Amsterdam was a great success. I gave away nothing. We did nothing for Europe, and I saved my home country.'
That is why Parliament, which represents the higher interests, must play a greater role in future. In this respect I would like to thank the rapporteurs Mr Tsatsos and Mr Méndez de Vigo for their excellent report as a starting point for new reform, which must express more strength and more desire for a common ground.
Mr President, let me first establish that the Amsterdam Treaty is a much better treaty in our view than the Maastricht Treaty. I think it is important to bare that in mind. The Amsterdam Treaty places emphasis on what we in Denmark have called our important issues, but they are also important issues for many others. Examples include better environmental protection, cooperation in the fight against unemployment, transparency and greater influence for the European Parliament. However, I would like to say that we have some difficulties with the report on the Amsterdam Treaty on some points. We will have to vote against some of the points. We think it is very regrettable that people should want to put obstacles in the way of enlargement by demanding that all institutional reforms should be in place before enlargement begins. We also think the report can be faulted for linking together Denmark, Ireland and the UK with regard to the Schengen agreement. As the rapporteur should be aware, Denmark does participate, on an intergovernmental basis, while both Ireland and Great Britain are entirely outside the cooperation. The wording in the report sends the wrong signals to the Member States about Denmark's involvement in the Schengen cooperation, and we will therefore have to vote against that. It would have been preferable to us if this section had not been there. What it says is quite simply wrong. The report also sets the stage for further cooperation in the field of defence and security policy. We of the Danish Social Democrats do not agree with that and will therefore have to vote against paragraph 9, because we believe that it conflicts with Danish reservations.
Apart from that I would say that we agree that the European Parliament is helping to make decisions in the EU more democratic and transparent. We therefore support, among other things, the fact that agricultural policy is coming under the joint decision-making procedure. It is also important to remember that there is a wider perspective to a yes to Amsterdam than what we are discussing here today. It includes a more peaceful EU, a more peaceful Europe, a Europe in which the old dictatorships in the East will, in the long term, be included in a complete Europe. We must not forget that perspective. That is why we will vote in favour of the report in the final vote.
Mr President, I am very conscious today that we are taking part in a continuing historic evolution of our European continent. I wish to say that this latest stage of European integration sees the third significant treaty change in over a decade.
The ordinary citizen wants to know what this treaty is all about. We have to spell out very clearly what it is and, to put it at its simplest, it is there to strengthen the Union's policies and the effectiveness of its institutions. In this regard, I very much welcome the fact that the Union is being given enhanced powers in the fight against crime. In future the aim will be to ensure that citizens can benefit from free movement while criminals do not.
I also welcome the new treaty provisions which reinforce the powers and the competence of the European Parliament in areas such as employment, the environment and all the other areas, such as social exclusion and poverty, that have been mentioned here this afternoon. These are areas, naturally, where the public expect us to be active.
A further major advance in this treaty is in the area of a more effective and coherent foreign policy. This involves streamlining decision-making procedures with a limited provision for qualified majority voting while preserving a national veto whenever vital interests are at stake.
For Irish nationals this is very important, and it is important to realize under this heading that there is no threat here to Irish neutrality. In fact the treaty will have to be ratified by way of a referendum in Ireland and in a number of countries. In this regard, I would ask the Irish Government to ensure that it provides simple information, not complicated texts in legal jargon.
One regrettable point about the treaty is that the seat of the European Parliament has now been reinforced here. The ordinary Members of Parliament, the elected Members, do not have a say on this and this is very regrettable. I welcome the debate today and I look forward to the debate in the national parliaments in the months ahead.
Mr President, I should firstly like to congratulate Mr Méndez de Vigo and Mr Tsatsos on a clear and comprehensive report which makes a critical but realistic analysis of the Amsterdam Treaty.
This week, three important events with a European dimension are taking place: this debate in the European Parliament; the special Employment Summit in Luxembourg; and - a situation which affects Europe, although Europe is not playing a major role in it - the conflict between Iraq and the United States, or Iraq and the United Nations.
I am going to depart somewhat from the question of the Amsterdam Treaty, depart from the confines of Parliament and depart from Strasbourg. I am going to put myself in the position of the European public. Whatever form is given to the treaties - by means of a system of revision which clearly cannot be the present system of an Intergovernmental Conference alone - as long as Europe does not have a socioeconomic model or an international political vision, the Community, the Union, will continue to function, for better or for worse, with highly competent institutions, but it will not be integrated into the world. And, in this regard, it should be recalled that the Community was founded on the basis of a typically European socio-economic doctrine. Within the capitalist system, Europe was endowed with an economic model based on an indicative plan for private enterprise, a binding plan for the public sector, and provision for social security. This model lasted from 1957 to 1986, or perhaps 1989, when Europe was subjected to a different socioeconomic interpretation and lost its distinctive identity. Europe was built by means of a Christian Democrat-Socialist consensus. I am now calling for a consensus to establish a European model. When this model exists, and when Europe defines its position in a world which is no longer bipolar, or under the hegemony of single power, but multipolar, the entire European project will be easier, and the revision of the treaties will be easier.
As far as the technical revision of the treaties is concerned, it is logical for us to focus on our tasks, but we must also call on Europe to maintain its international and socio-economic models, since, otherwise, we shall be engaging in mere formalities.
European reform, European action, the European position must be viewed in relation to the need to enhance Europe's image on the world stage as a socioeconomic and international political model. The rest will then be easier, and we shall not find ourselves with a suit made for an adolescent which is growing, or which we do not wish to grow.
Mr President, Mr Commissioner, as the institutional debate on the Europe of the euro gradually deepens, we find that Amsterdam could not have been anything other than what it was. Only when the institutional consequences of monetary unification have been specified will it be possible to outline the overall institutional framework of the European Union, not on account of virtuous automatism of monetary unification, creating political institutions, but the need to finally take into account, with all the information available, what has been the real and disturbing Maastricht revolution, that is the design of a Union that is always a union, but no longer a union of equals but rather a union of different people. The government of differences is therefore the great challenge faced by the Union for it to remain a Union.
The extraordinary effort of convergence that has already been made in the field of public finance shows how this vision of a Union with differentiated status is both realistic and worrying owing to its intrinsic novelty for the Member States. This should therefore be the focal point of the political and institutional attention of this Parliament in the near future, because the question of expansion will also jeopardize not only the guarantees of our unity but above all the ability to manage our differences; with this tension between unity and diversity, which already exists in our system, a decisive factor of cohesion will be the transverse institution consisting of the European people and their rights and duties, that is, the institution we call citizenship. The deepening of the substantial dimension of Union citizenship is basically the most important institutional contribution this treaty could give and has given, as all other aspects have been brought to a compulsory standstill.
It is in this climate of transition that, concluding this long debate, I believe it is good advice to follow the opinion of Mr Tsatsos and Mr Méndez de Vigo.
The debate is closed.
The President congratulates the rapporteurs, Mr Méndez de Vigo and Mr Tsatsos on their excellent work.
The vote will take place this evening at 5.30 p.m.
EU/USA summit and trade relations
The next item is the debate on the statements by the Council and Commission on trade relations, including sanctions, and the implementation of the new transatlantic agenda (2nd and 3rd Pillars of the Treaty on European Union) with a view to the European Union/United States of America Summit to be held on 5 December 1997
Mr President, ladies and Gentlemen, ladies and gentlemen, I am pleased to be able, in the name of the Council, to take part in this debate on the forthcoming United States of America - European Union Summit. As you know, the new transatlantic agenda signed after the summit between the European Union and the United States of America, which was held in Madrid on 3 December 1995, along with the joint European Union - United States action plan, which was associated with it, have given a new focal point and orientation to all aspects of partnership between the European Union and the United States.
The new transatlantic agenda, as our American friends call it, has encouraged both parties to enlarge and intensify their cooperation in many fields of common interest. I believe I can say that the six-monthly summits are an essential element of the NTA. Not only do they emphasize the global reinforcement of relations between the European Union and the United States, but they contribute to advancing the implementation of the NTA, and are an opportunity for overall re-examination of the European Union - United States relationship, and for debating specific matters of common interest. The president of the European Council and myself are awaiting with interest this forthcoming summit, which will take place, as you know, in Washington on 5 December, following the summit between the European Union and Canada, held the day before.
Preparations for this summit are well advanced, and the President of the Commission and the American representatives will meet tomorrow in the top level group established between the European Union and the United States to make an assessment of the current state of implementation of the new transatlantic agenda, and to examine some of the main questions that we face today. We are now establishing a detailed agenda for the summit with our American partners, but I can already tell you that we are expecting to raise points as important as our commercial relations with the United States, in particular in the framework of the relationship between the European Union and the United States in the WTO, and with regard to the Helms-Burton legislation. Also, there are other topical subjects, such as the peace process in the Middle East, the question of Cypress, the question of climate change, fighting against crime and organized crime, the fight against terrorism, narcotics, drugs, immigration and asylum. These are the essential matters, I believe, for debate at the summit.
As in previous summits, the United States and ourselves will focus on concrete successes which have been achieved in the last six months. We hope we will be in a position first to sign the scientific and technological agreement, and then to put our initials to the agreement on the implementation of the principles of active courtesy in the application of our competition rules. Thirdly, we can also, at least I hope so, officially announce initiatives such as the Transatlantic Information Exchange System, the digital library and transatlantic dialogue on civil society. As regards the European Union and United States programme in favour of democracy and civil society, announced at the Hague summit, we hope that we can confirm the names of those who will have seats on the judges' college.
This summit, Mr President, ladies and Gentlemen, will be the fourth since the NTA has been set up. In the last two years, we have reached a number of substantial, concrete results. Hence, in the field of foreign policy, the two parties have reinforced their cooperation on key questions, including the promotion of peace, stability, and reconciliation in the Balkans, in the Middle East and in Central Africa. The membership of Euratom, on 17 September, in the organization for energy development of the Korean peninsula, alongside the United States, Japan, and South Korea, illustrates our joint willingness to reinforce efforts undertaken in the field of nonproliferation.
As regards the field of humanitarian aid to development, we have improved our coordination in response to the needs of societies torn by war. We are also collaborating in the promotion of democracy and the reinforcement of civil society. The European Union and the United States are working together to meet the challenges raised at the global level. As part of our cooperation in the field of the fight against narcotics, at the Hague summit we signed an agreement on chemical precursors, in order to combat the misappropriation of chemicals for production of illicit drugs. We are working together in the Caribbean region, and hope to extend our cooperation to the Andes region.
We are currently making great efforts to exchange information as part of our effort fighting international organized crime, and we have launched a coordinated information campaign initially directed at Poland and the Ukraine, in order to combat international trafficking in women. In spite of divergences between the European Union and the United States on the timetable for the reduction of greenhouse gas emissions, we are reflecting on the ways and means to cooperate at the Kyoto conference on climate change, which is due to be held in December.
Some important results have been achieved, as regards the multilateral agenda on trade and on efforts to create a new transatlantic market. As part of the WTO, the European Union and the United States have made a common effort to finalize the agreement on information technologies and the agreement on basic telecommunications services, which together will make it possible to liberalize some thousand billion dollars' worth of international trade in goods and services. Within the framework of the OECD, joint efforts have contributed to the adoption of major decisions in the field of fighting corruption in international commercial transactions.
Mr President, within the framework of the new transatlantic market, the European Union and the United States have worked together to reduce barriers to trade and investment, in many cases responding to the recommendations for transatlantic dialogue between companies. Following the conference which was held in Chicago in November last, and the European Union - United States Summit, which was held at the Hague on 28 May of this year, the two parties signed a cooperation and mutual assistance agreement in the customs field, which will contribute to facilitating trade, reinforced implementation of decisions, and fighting fraud. Negotiations on an agreement for the mutual recognition and the evaluation of conformance have been completed.
A fundamental aspect of the NTA is the development of links between peoples. Transatlantic dialogue between companies is contributing to closer ties between the European and American business environments, promoting good practice, and further liberalizing transatlantic trade. Following the success of the Chicago conference, the TABD met again on 6 and 7 November in Rome.
On the other hand, a transatlantic conference entitled 'Building a bridge across the Atlantic' was held in May in Washington, and brought together experts in civil society, education, youth and culture, in electronic trade and parliamentary links, from both sides of the Atlantic. We are particularly pleased that relationships between the European Parliament and the American Congress are becoming every closer, a development to which Mr Alan Donnelly, member of the European Parliament, is making a substantial contribution.
Mr President, ladies and gentlemen, the NTA is a dynamic process which the two parties are constantly stimulating into new movement, by continually updating priorities and reviewing new targets. However, it must be admitted that it is not the solution to all our problems. Very major differences, such as those relating to the Helms-Burton and D'Amato legislations, to hormones, and even, the to the banana protocol clearly testify to this. But the NTA on the other hand has generated mutual confidence and has allowed the two parties to develop their overall relations within a spirit of cooperation which has taken its inspiration from fundamental, jointly shared principles and objectives.
Mr President, on the eve of the EU-US Summit on 5 December in Washington, I wish to start by explaining why I believe that the relationship between the United States and the European Union is so critically important, why it is essentially healthy and why it is in both our interests to work together to overcome the problems which arise between us.
The relationship is the most important bilateral economic relationship in the world. The annual value of trade in goods and services in 1996 exceeded ECU 360 billion. We are the largest investors in each other's markets. European companies are the largest investors in 41 United States' states and the second largest in the rest. One in twelve American factory workers is employed by European firms, and American companies employ three million workers in Europe. We are deeply interlocked, and that benefits both sides.
But the heart of our relationship lies much deeper: we share many basic values, attitudes and interests; we cooperate to promote those common interests and values around the world in working for political stability, democracy, open trade and human rights, and that is why we are working together in Bosnia and Eastern Europe, and in promoting peace in the Middle East.
These common interests have not been removed or reduced by the end of the Cold War but they may have to be refocused. Many of the issues we are now facing, such as globalization, climate change, the emergence of China, and drugs, are not the old issues of East-West confrontation but they are issues on which we stand together and on which we often take joint initiatives in multilateral fora.
Against this background, the first theme in what I want to say today is that we have our differences - sometimes very serious - on a range of issues but we have to see them in context and keep them in proportion. Across the board the EU-US relationship is strong and deep. Perhaps it is because our ties are so fundamentally sound that we allow ourselves to voice our differences so openly and so frankly.
When we agreed two years ago to launch the new transatlantic agenda, both sides saw the importance of having a comprehensive framework in which we could promote our cooperation in the very wide range of fields it covers. That has paved the way for a leap forward in the EU-US relationship.
In the new transatlantic agenda we set four main priority areas for cooperation: promoting peace, stability, democracy and development; responding to global challenges; expanding world trade and closer economic relations; and building people-to-people bridges. We have made progress on all these fronts over the past two years, less than we might have dreamt of but creditable nonetheless.
We are developing our foreign policy cooperation. We are making progress in working on global problems such as drugs, organized crime and trafficking in women. We have been able to deliver tangible benefits to our business and peoples through our collaboration in international organizations, such as the WTO, and also in our bilateral agreements, most recently the mutual recognition agreement covering six sectors and approximately $50 billion of trade.
I was most glad to see that both Mrs Erika Mann's report on the new transatlantic agenda for the Committee on External Economic Relations and Mr Souchet's report on EU-US relations for the Committee on Foreign Affairs, Security and Defence Policy acknowledge both the early fruits and the future potential of the new transatlantic agenda process.
Let us not forget that the NTA is still young. We can and will do more. I am particularly concerned that we move forward to build what is described as the new transatlantic marketplace, drawing from the recommendations of the very successful transatlantic business dialogue by focusing on those barriers which really matter, while taking into account consumer and other interests on both sides of the Atlantic.
Secondly, it is important to recognize that this is increasingly a relationship of equals. That is not always going to be very palatable in the United States but it is in both our long-term interests. The European Union can at times seem a frustrating partner for the US because of our institutional complexities and the mixture of national and Community competence. However, for all that, we are becoming more coherent in our external relations and increasingly acting as a single player on the international stage. As such, we will become an ever more capable partner of the US while having to cope with the US Congress, which often seems to us to be becoming inwardoriented and unilateral-minded.
The European Union is already a fully equal partner of the US in international trade and we put that partnership to excellent use in leading the international agenda in trade and liberalization, whether you talk about the information technology agreement, telecoms or financial services which is due to be concluded on 12 December this year.
If you look at the benefits of that very close cooperation with the US - what we do with each other in such areas as mutual recognition and what we do with each other vis-à-vis the rest of the world in providing joint leadership to bring about the very important international agreements which we have already achieved even this year - then that puts into perspective the negative effects of rulings by the WTO Dispute Settlement Body, such as in the bananas case.
I am fully aware that many people see such rulings as the Americans using the WTO against the European Union. But let us also reflect that they represent a welcome move by the United States away from purely unilateral trade legislation and action and towards binding multilateral dispute settlement. We should not put into question the value of that just because we may not be comfortable with some of the decisions.
I, for my part, shall not hesitate to propose to Member States that we should make full use of those rights, which we negotiated in the Uruguay Round and which we have used in many cases and will be using in the future - the Japan spirits case is a very good example - against the United States when it, in our view, has acted in breach of its WTO obligations. We, indeed, started the process of doing so in a case only this week where we thought that export subsidies in the United States were contrary to the rules. We shall use that quite as vigorously as anyone else.
The trend to see the European Union as an equal partner to the United States is obviously going to be reinforced by the launching of economic and monetary union in January 1999. It is no coincidence that there is a welter of articles from the other side of the Atlantic - some alarmed, others alarming - but all focusing on the apparently new reality to the United States of economic and monetary union. The European Union, when that happens, will have a single currency which is appropriate, matching its status as the world's leading trading economy. And the euro will become a competitor with the dollar as a global currency. For a country which is so keen on competition, that should be something that is acceptable, if not always welcome.
I am convinced that in monetary matters as in others, competition is healthy both for us and for the world as a whole. But it is extremely important, now that the reality is becoming more clear to the United States itself, that Europe and the United States begin more intensive discussion on the international implications of the introduction of the euro in order to avoid surprises and reap benefits. In this context I very much welcome the growing appreciation of EMU by the US administration.
In a recent hearing in Congress the Under-Secretary of the Treasury, Mr Summers, testified that the US Government is now convinced that EMU will happen. US policy-makers are now starting to consider its effects on their economy and the international monetary system. The Treasury has advised American companies to speed up preparations for the euro.
Let me now turn to the problem of extra-territorial legislation reflected in the Helms-Burton Act and the Iran-Libya Sanctions Act, ILSA. These issues are of great concern to me, to the European Union's Member States and, of course, to Parliament. I am very much aware of the two resolutions adopted by the plenary concerning the Understanding reached with the United States on how to attempt to bridge our differences.
I want to explain our policy on this important matter of principle - and this is my third point - taking into account the questions put forward by the honourable Members, Mrs González Alvarez, Mr Cabezón Alonso and Ms Oddy. I would like to thank the Members of the European Parliament US Interparliamentary Delegation and in particular, its chairman, Mr Alan Donnelly, for the great efforts that they have made to convey the depth and the width of European concern about these issues to members of the United States Congress.
They have in fact gone beyond expressing concern. I welcome, in particular, Mr Donnelly's proposal to convene a transatlantic conference on Cuba next year. The root problem lies with the legislators. Given the prevailing mood on international issues in the American Congress, European parliamentarians have a central, and not a peripheral, role to play in presenting our views to them. In respect of Cuba, as also in the case of Libya and Iran, the tragedy is that we and the Americans share similar, if not identical, policy objectives: in Cuba, promotion of democracy, economic growth and human rights; in Iran and Libya, human rights, opposition to the promotion of international terrorism and the proliferation of weapons of mass destruction. The fundamental truth is that we are each other's strongest allies in seeking these objectives.
We have taken many concrete steps in that direction in both cases, through our common position in Cuba and the measures we have taken against Iran and Libya. The presidency and President Santer informed President Clinton in detail about our counter-terrorism and non-proliferation measures against Iran and Libya at the May summit in The Hague. The European Union and the United States, jointly with Canada, have also subsequently greatly intensified their foreign policy dialogue on Iran. But the threat of secondary embargoes on European companies introduced under the Helms-Burton Act and ILSA has been a set-back to EU/US cooperation in tackling these problems. It has not helped the common objective. It has hindered it. We are of the opinion that such secondary embargoes are illegal in international law. But beyond that, they are counterproductive in policy terms. This has led to a huge diversion of energy and attention away from the real priorities of dealing with Cuba, Iran and Libya. I welcome the fact that there has emerged from this House a suggestion which will enable us to explain to the American public and Congress what we really are doing and the interests that we are advancing in those areas.
But we had as our primary duty the obligation to protect European interests. To do so we turned to the WTO. It was the action taken in the WTO, and only that action, which led to the Understanding which I negotiated in April of this year, under which, in exchange for our suspending but not abandoning our WTO action, the American side agreed to work towards the granting of waivers, both of Title IV of Helms-Burton and under ILSA. The Helms-Burton waiver is linked to bilateral negotiations on disciplines for investments in illegally expropriated property on the one hand, but on principles relating to extra-territorial legislation, on the other hand. We had not reached agreement by the target date of 15 October but we are continuing to work and to consider how best we can reach an agreement.
In order to reach such an agreement there has to be a readiness on the part of Congress to authorize waivers of both pieces of legislation in respect of the EU when the terms of the understanding have been fulfilled. It will require longer term agreement between us on the wider aspects of sanctions policy which may involve enhanced consultations regarding countries of concern. But it is clear that since the understanding was reached no action has been taken against any European company under either act. It is clear also that if action is taken against any European company that would render it, in my view, impossible to continue the suspension of the WTO panel and we would be right back there.
I would also emphasize again that to be acceptable, any overall settlement must cover not only the negotiations on Helms-Burton but also protection for European companies against the effects of the ILSA Act. We consider that the European Union fully qualifies for a waiver under ILSA and that obviously includes Total, which signed an agreement fully compatible with Community and international law.
Let me conclude my remarks now by briefly looking at some of the other subjects which are likely to be covered at the summit. Complementing the Presidency's remarks, I imagine our foreign policy discussions will be focused on how to increase EU-US complementary efforts in support of the stalled Middle East peace process. We will ask the US to press all parties to implement the full terms of the Oslo agreements.
The other major topic will be the possibility of strengthening the economic reform process in Ukraine. Climate change, as has been mentioned, will obviously play a major role at this summit, which takes place just prior to the ministerial part of the Kyoto climate conference and, difficult as it seems, it must be our common aim to bring Kyoto to a successful conclusion.
On bilateral trade we reserve the right to point to the discriminatory draft American implementation rules of the GATS Basic Telecoms Agreement as well as to the raising tide of unilateral sanctions legislation at state level in the United States. And no doubt the Americans will raise their concerns about the risks to trade of any ban on specified risk materials used in pharmaceuticals and cosmetics. I also have no doubt that the question of genetically modified crops will also be raised.
There may also, I hope, be two forward-looking presidential statements. I say 'I hope' because the preparations for the summit have not yet been completed and we are still working on these issues. First, a statement on increased regulatory cooperation between the European Union and the United States' authorities with a view to improving effective market access for our exports to each other while maintaining the necessary high standard of protection for health, safety, consumers and the environment. When negotiating the mutual recognition agreement, which was the top priority of the business communities, it became very clear that there was ample need for much greater cooperation between the regulatory authorities.
A second declaration will, I hope, give electronic commerce a major boost by establishing common principles which will help guide its development across the Atlantic and around the world. The growing importance of new people-topeople links across the Atlantic will be reflected by the envisaged signature of the Science and Technology Agreement with the United States, providing new opportunities for our scientists and scientific institutions to collaborate on cutting-edge issues.
I have no doubt that this House, and the Presidency and the Commission, will look at the relationship in the round, its beneficial features, the problems - warts and all - as well as the opportunities. I am quite confident that a robust defence of European interests is not inconsistent with the advance of common interests, quite the reverse: it facilitates the resolution of problems, which enables us to go on to work closely together. It is in that spirit and with these aspirations that we approach the forthcoming summit.
Thank you Sir Leon. I think that was one of the longest Commission speeches ever made in this place. I assume you were carried along by the interest you have on this subject and by how important you think it is. And I agree with you which is why I did not ask you to wind up before the 20 minutes - double the time of the Council. However, it has been a most interesting speech and I hope this is also the opinion of colleagues.
Mr President, Mr President of the Council, Mr Commissioner, I think it is proper that the speech from Commissioner Leon Brittan was somewhat longer than usual because it was a very full and important speech.
The Commissioner has shown that the USA and Europe are both partners and competitors at the same time. He was very optimistic that we are increasingly becoming equal partners. I do not know if everyone sees it like that, especially in the United States of America, or else Helms-Burton or D'Amato might perhaps be viewed differently, and then things might perhaps be viewed differently at McDonnell-Douglas and Boeing, and British Airways and American Airlines, too. It still seems to me that the view is that Europe has to adhere to bilateral and multilateral agreements, but that America is fully entitled, every so often, when it suits its own interests, to make unilateral arrangements or even unilateral resolutions.
This is no doubt to do with the fact, Mr Commissioner, that in many areas we hold very varying opinions in Europe itself. You mentioned Bosnia and the Middle East. We are still not so far down the road that we support the same code, and it is precisely where the Middle East is concerned that I agree with you. It is not acceptable that Europe should be putting a lot of money in this area, to no avail, because America is exerting too little pressure here to really bring about a peace process through the appropriate attitude of Israel.
I would like to give you my whole-hearted support where Helms-Burton, D'Amato and other acts are concerned. Europe can be ready for compromise on the detail, but not on the substance; it should be clear that - if, for instance, action is taken against a company - the waiver must cease, for then we must be prepared for argument and debate at the WTO. I also agree with you: it is good that we now have breathing space, but it is only breathing space and not an overall settlement, and I would like to support you in your efforts to bring about an overall settlement.
One last point in view of the time: fast-track negotiations, talks in the USA, failure and the consequences. I believe the USA is in a similar situation to us, without overestimating the question we need to ask together - and I stress together - namely: How can we carry out and implement free trade in the world if at the same time there are many economic and, particularly, social problems connected with this form of trade? We are supporters of free trade because we gain from it. Yet we need to make it clear to our own people, just as it is necessary for President Clinton to do so in the USA, that free and fair trade are compatible, that, with all free trade, the trade must be fair in the eyes of our citizens. In this sense it is an important assignment to conduct these talks with the United States of America, at this summit and beyond. In this respect, may I wish you, Mr Commissioner, a pleasant and successful trip to America, which you will be embarking on tomorrow, I believe?
Mr President, I warmly welcome the two statements which we have had this afternoon. There is no criticism of anyone for speaking too long. It was extremely clear and very beneficial that we should be able to have such a statement before what will be an important summit meeting early in December. Therefore I welcome the statements made. We can recognize the significant progress made when we look at all the issues which are now under discussion concerning something which is barely two years old, the new transatlantic agenda.
However, it is important to stress why this summit in particular has its importance. The danger is that we have at present a number of differences, as the Commissioner has pointed out, but we also have an overwhelming bundle of common interests. Will we be falling into a trap, not through lack of interest but a lack of priority, when we come to deal with the introduction of the single currency, as the Commissioner mentioned, and as we come to the question of enlargement eastwards? It will not be simply through lack of interest but through lack of priority in dealing with the transatlantic relationship that all these issues that we have heard enumerated today could go further down our list of priorities and not get the attention they need in six or twelve months' time.
Attached to this, it is rather evident to us in the political field that all the issues under discussion between the administrations also have their political context. Increasingly economic issues, whether sanctions or the building up of a new transatlantic market-place, will require this House and the US Congress to be involved in some way, whether in the shaping of regulations or the stimulus of finance or whatever else is necessary to ensure that this new transatlantic agenda is successful.
I would like to ask three questions of the Council and the Commission in terms of this summit meeting. Firstly, will the President-in-Office of the Council and the President of the Commission, when they both go to the summit, ensure there is a long-term perspective built into the summit conclusions so that we know we are working together on both sides of the Atlantic to shape a longer term transatlantic partnership?
Secondly, could we ensure that such a perspective looks forward to the 21st century, where we could think of having a comprehensive institutional framework, perhaps a treaty. Then you could bring in the political communities alongside the business communities, to work with the administrations to create this new transatlantic relationship.
Lastly, would the Commissioner like to say a little bit more on the new transatlantic market-place which I know he stressed is an important concept? We will have to define that concept. Perhaps it is at this summit in Washington that the green light can be given to that examination.
Mr President, Commissioner, colleagues, the new transatlantic agenda, agreed in December 1995 in Madrid, underlines and confirms the joint efforts of the European Union and the United States to extend and deepen their relationship. The liberal group is therefore pleased with the success of the Transatlantic Business Dialogue. In this framework, many trade barriers have been demolished since November 1995. The most important examples of this are the Multilateral Recognition Agreements. The MRAs will stimulate international trade and lower the cost for business and the consumer.
I therefore very much regret the protectionist attitude of the American Congress at present, which seriously hinders the implementation of existing agreements and the reaching of new ones. Trade encourages business growth and is thus crucial to employment. I therefore hope and expect that Congress will abandon this wrong track, and return to its traditional liberal attitude regarding free trade. On behalf of my group I also call on the Commissioner to implement this Parliament's resolutions on the trade disagreements with the United States.
The EU-USA summit in the Hague was very successful and for the first time emphasized the importance of the relationship between citizens on both sides of the ocean. This is invaluable to our long term relationship. During the summit in Washington this will be furthered by means of a Thai project which encourages electronic exchange between citizens.
In addition, the signing of the agreement on scientific and technological cooperation signifies a milestone within the new transatlantic agenda.
I would finally like to ask Commissioner Brittan whether he can advise Parliament on the summit with Canada which will take place on the fourth of December. Canada is another transatlantic partner, and moreover, the Union has a joint action plan with it. I would like to have your answer on this, Mr Brittan.
Mr President, we have heard today quite a lot about achievements, intense discussions and indeed some problems with our partners on the other side of the Atlantic. There is no doubt that negotiations at the Washington summit or wherever else have to proceed whenever dissent emerges as a substantial obstacle to the transatlantic agenda and dialogue.
It is also true that in some cases negotiations per se, in particular with protracted deadlines, serve only the purpose of the other side. The troublesome case of Helms-Burton should have taught us a bitter lesson by now. Since 11 April there have been seven or eight rounds of negotiation between the European Union and the United States; on the European side naturally some satisfaction has been expressed in that Title IV and the suspension of the United States sanctions have spared some but not all European companies, while, by the way, hitting hard firms outside Europe.
At the same time an atmosphere of intimidation and fear has been created and continuously fuelled as a result of threatening statements by some congressmen. The results are in front of us. Trade between the countries of the Union and Cuba has been drastically reduced. Investments are being cut or halted to the levels of 1996. In other words, Helms-Burton is operative. It works wonders for the USA while endless negotiations go on with only some barking and very little bite in this House and in Brussels.
May we suggest that the time has come to fix a deadline - let us say 31 December - and then go for the only option available, recourse to the WTO panel. We would like very much to have a clear-cut opinion from the Commission on the matter of a deadline concerning negotiation, on Helms-Burton or, for that matter, the D'Amato Act.
Mr President, patting each other on the back is the last thing we want in these days before the EU/USA summit. Because there are a whole lot of issues missing from the new transatlantic agenda that belong in any dialogue committed to the environment and the welfare of the people. This dialogue, which we undoubtedly need, must be both a critical one and one capable of withstanding criticism among friends. False friends are no use to anybody. And right at the top of the list of priorities of the two largest economic blocs in the world should not be the kowtowing to company interests, but rather political guidance in the direction of world peace, socially and ecologically sustainable regulation of the global economy, and equal participation of all countries, especially the weaker ones.
It is also absurd to push for a multilateral trading system under the aegis of the WTO, on the one hand, while pursuing special bilateral paths, on the other, that exclude and disadvantage the rest of the world for the protection of your own economy. The opposite course would be more appropriate: common concern for greater consumer protection, raising the standard of the existing social environment, and providing better public information. Preparations for the next WTO Conference of Ministers should also be on the agenda. Because substantial proposals in the areas of social and environmental standards need to be made early. Genetically modified soya, hormone-treated beef also need to be banned from our menus according to the WTO text.
The EU should also remind its friends of its homework in Kyoto and Ottawa, where in December the international agreement banning land mines is to be adopted. Because we have a global responsibility. We do not need a fortress Europe nor a hegemonic US superpower.
Mr Kreissl-Dörfler, please persuade your group to allow more than a minute and a half. It is only natural that you cannot express your thoughts in such a short time.
Mr President, Mr Minister, Mr Commissioner, it goes without saying, and hence I shall not take up further time on this point, that our group is perfectly aware of the extreme importance of the relationships between the European Union and the United States of America, and that we wish for them to be reinforced within the framework of the new transatlantic agenda. But we above all wish for a new balance to be struck, so that the Europeans no longer appear in a position of inferiority, with regard to their great friend across the Atlantic.
This new balance will clearly require a change in the over-domineering attitude of the Americans. Several members mentioned the unwelcome Helms-Burton and d'Amato laws, but I would lay particular emphasis on European responsibility. When we are united, we can obtain a great deal. When we are disunited, inevitably, the Americans will see to it that their interests and points of view prevail.
I will take one example; the Blair House agreements in 1994. Initially, France, with reason, denounced the iniquity of some provisions. Then, when it had rallied several members of the Union to its cause, among them Germany, it was able to see a number of provisions relating to community aid modified in the direction that it wished. This example shows that the Union of the Fifteen was able, at a second stage, to achieve what negotiation in the hands of the Commission only, notwithstanding its great talent, was unable to obtain.
In this respect, I would like most emphatically to remind this House of our wish to see the Commission itself benefit from wider competency so as to act with efficiency.
In truth, in the commercial field, matters are exactly as in the political and foreign policy field. Our national positions on their own have little chance of success. Success requires uniting our forces, in pursuit of a clearly identified objective, with terms of negotiation jointly agreed and with converging actions of the Member States and the Commission.
If these conditions are not fulfilled, Europe will be an earthenware pot, and the United States a cast iron one, giving them a definitively dominant position, and this, like all monopoly situations, will be unhealthy. All this requires a true foreign and common security policy. Shortfalls in this field, or even the absence of such policies, will have perceptible effects, not only in the field of foreign policy as such, in Yugoslavia, the Middle East, Africa, or elsewhere, but also in the commercial field.
Europe's economic power, which is considerable, can only bring success with regard to the United States if the power that we have is backed up by a true political power.
With this in mind, I wish you, Mr Minister, Mr Commissioner, every success in the forthcoming European Union - United States Summit.
Mr President, transatlantic dialogue will only be truly fruitful and the meeting of 5 December will only be a truly useful stage in this dialogue, if both make moves towards the settlement of a series of major legal and commercial disputes, which today oppose the European Union and the United States of America.
I am therefore delighted with the announcement that we have just had, stating that the Helms-Burton law was on the agenda. More broadly, we believe that the very serious question of the extra-territorial application of national American legislation should be raised to its full extent.
We have the strongest regrets that the bilateral concertation in October did not end up with substantial progress in this area. However, it is essential for the European Union to stifle perverse practises such as these at birth, for if not, we risk proliferation in the future.
The path chosen by the Commission at the time of the Uruguay-Round was to make European countries pay a high price, in counterpart to the United States renunciation of unilateral practices. If the United States continues with unilateralism, we shall have been sold a pup. We therefore have to show the greatest firmness on this question of principle, and if necessary, brandish the threat of credible sanctions, and for this purpose, ensure we have the indispensable instruments for a foreign trade policy.
Has the strategy of the Commission been the right one? Was renouncing the WTO panel, albeit on a non-definitive basis in consideration of a very fragile assurance of short-term non-application of the Helms-Burton legislation to European companies, the best possible choice? There is reason to believe not, as instead of seeking a definitive elimination of legislation whose illegality is beyond all doubt, we have contributed to maintaining a climate of legal unsafeness, which is detrimental to our companies, and which may have dissuasive and paralyzing effects. The laws remain on the books, and may be used at any time a chance event may cause the American administration to put an end to the moderate way in which the matter is now handled.
Furthermore, leaving such legislation on the books unchanged may only encourage other lobbies to mobilize and - at the federal, state, and local authority levels - impose new legislations with extra-territorial effect, as we have seen with Massachusetts.
Our interest therefore, Mr President, is to put a complete end to this very pernicious trend. Hence, it is essential at the meeting of 5 December that we raise the awareness of our interlocutors as to the serious and very harmful effects that these provisions may have on the climate of transatlantic relationships.
Mr President, ladies and gentlemen, I was not surprised when I heard the Council and the Commission. But even so, I was astonished not to hear a single word about the asymmetry in the relationships between Europe and the United States at present. When I use the word 'asymmetry' to avoid using the word, ' colonization.' Political and military colonization - and just see what happened in the discussion between France and the United States over the NATO southern command. Commercial and economic dissymmetry - did the Commissioner speak about the three million workers in Europe whose livelihood depend on American decisions? That is unilateral, and what about the other side? Cultural colonization - just look at the tidal wave from the American sub-culture which is swamping our television screens and the cultural universe of the European youth. Building a bridge over the Atlantic under such conditions would be to set up a one-way traffic lane, reduce barriers, and allow the strongest to become even stronger at our expense.
Not a word either about Iraq, this virtual genocide under which nearly a million Iraqi children have suffered to date. All that in the name of human rights, which is really an extraordinary position. Not a word about the scandalous cartel between Boeing and McDonell-Douglas. Not a word about the scandalous policy of American domination in the Balkans. Not a word about the discussion which might affect the steel market, the electrical construction markets, the agricultural markets, where America is wholly dominant. Of course, the Helms-Burton law has been mentioned.
The truth is that the American empire has won three world wars. With the First World War, it got rid of the German and the Austrian-Hungarian empires. With the Second World War, it got rid of the British and French Empires, and with the Third World War - the Cold War, in fact - it got rid of the Soviet Empire.
Fine. But the result of all that, is that we now have an American superpower, which is colonizing the whole world. We expected just a little resistance from Europe, in the face of this unilateral process.
Mr President, may I say I welcome Sir Leon's remarks on the WTO. I would wish, on behalf of my group, to underline his point that we cannot think the WTO is a good body when it finds in our favour and a bad body when it finds against us. However, I do think that if the European Commission actually withdraws its case on HelmsBurton, having satisfied European interests, then it would be undermining the WTO itself.
This debate does raise a very important question of what we feel is a very dangerous emerging democratic deficit in the new global world order which, to some extent, this transatlantic dialogue can offset. I was moved to make these remarks by Sir Leon's use of the expression 'diversion of attention' when talking of Congress's attitude to Helms-Burton. Politicians can play an important role as intermediaries, but it is important that non-elected politicians, as you choose to be nowadays Sir Leon, are aware that it is a two-way process.
All too often politicians - and they sometimes volunteer themselves - have to be intermediaries in explaining to the electorate decisions taken by other people about which they sometimes feel uneasy. Politicians also have another role and that is representing the views of the electorate to decision-makers. Although politically I have no sympathy whatsoever with Jesse Helms, as an elected politician I do have some sympathy with the rights of people who are elected to put forward legislation which they feel reflects the views of their own voters. Unless we are careful we will see a very dangerous discrepancy develop between what is decided amongst the great and the good and what needs to be encouraged and explained to the electorate.
In that respect I would hope that the transatlantic dialogue will develop a democratic arm and include more and more elected politicians as a small step to getting beyond what is, I repeat, a rather dangerous emerging democratic deficit in this new world trading order.
Mr President, ladies and gentlemen, I would like to thank the President-in-Office of the Council and Sir Leon Brittan for their report and the insight they have given us. I believe that over the last few years a lot has been achieved by the work of the Commission in particular. Good relations between Europe and the United States have provided for freedom, peace, more human rights, stability and prosperity over the last decades. We need to see to it that this is kept alive in the future, while appreciating too that, because of the new world order, the end to power bloc confrontation, the diminished significance of alliances forged through military threat, the strengthening of the European Union to the point of monetary union, things have changed to such an extent that we need to find new responses to the mechanisms and that NATO alone cannot be relied upon to maintain transatlantic relations.
I think we should see beyond the transatlantic declaration, beyond the transatlantic agenda, to how we might use the momentum from the successful work of recent years to strengthen these relations. It is precisely the decision in regard to Helms-Burton, the inability of the American President to push fast-track through in Congress, which shows that things will only work if we can bring this together at a political level that also includes the American Congress. Anything else, I believe, is impossible if we wish to improve relations long term.
I think that is why a transatlantic market-place with clear objectives and a timetable is very important, to maintain the momentum while providing a framework for a treaty which takes in the democratic institutions of the European Union and the United States. In this way it can be made clear that the common interest is greater than the individual interests which are asserted at times.
Mr Commissioner, I should first like to thank you for answering a number of questions which could not be answered yesterday for lack of time.
Secondly, as I have only one minute, I shall refer solely to the question of the extra-territorial application of legislation, which, as you can see, is of concern to everyone taking part in this debate. And this is for two reasons, I believe: firstly, because the United States seems to be trying to impose a model of political and trade relations whereby it decides how and when everyone else should trade; and secondly, because a number of us have the feeling that by withdrawing its complaint before the WTO and continuing to negotiate on illegal laws, the European Union is contributing to the illegal embargo on Cuba that has existed for years. Indeed, the Helms-Burton Act is no more nor less than a reinforcement of the embargo, or blockade, as you wish to call it. The European Union must not contribute to this, because, as you are well aware, in the last vote in the United Nations, the General Assembly condemned the embargo as illegal by an overwhelming majority, and therefore condemned the Helms-Burton Act. I believe that the European Union must adopt a vigorous stance vis-à-vis the United States, and must not enter into negotiations on the Helms-Burton Act, but affirm that act is illegal. I believe that a superpower like the United States will be far more impressed by sincerity and the vigorous defence of principles - principles, which, as you can see, all the Members of this Parliament are calling on you to uphold.
In any event, I am aware that the agenda is very broad, and I wish you luck.
Mrs González Alvarez, I will make the same comment to you: that your group should take more than a minute. I feel very bad when I have to interrupt a colleague after just one minute but, goodness me, the groups should allow two or three minutes.
Mr President, I should like to thank the President-in-Office and Sir Leon Brittan not only for their excellent presentations this afternoon but for the real commitment that has been shown by the Commission and the Council to deepening the relationship with the United States of America. There are the Cassandras in this House and in the American Congress who will use any issue to say that the transatlantic relationship is not working, that it is disastrous and should not be continued. The fact is that the relationship between Europe and the United States is the most important relationship that exists on this planet. This is particularly so now that the Congress has refused fast-track for trade negotiations for the US President. We have to step up our activity in trying to deepen the relationship. You cannot simply allow this dynamic to fail. We have to look at new ways: people-to-people links, education establishments, diplomats, politicians and trade negotiators working more closely to try to make the Congress understand that this relationship between Europe and the United States is so important for our mutual future.
That is why I hope when the transatlantic summit meeting takes place in a few weeks' time, that rather than being just a thin audit of what has gone on in the past it pushes the agenda further forward, in particular on electronic commerce, fighting crime and fighting organized crime and drug trafficking in the third pillar areas. We should look for new ways of cooperation.
This House has a responsibility - and I say this to all the political groups represented here this afternoon. You cannot expect the civil servants - this is the point Michael Hindley was making - to deal with the US Congress. It is up to us as politicians to deal with the US Congress. We have to speak to them, we have to meet them regularly, we have to solve this problem. That is why I hope that in the context of the work of the Committee on Foreign Affairs, Security and Defence Policy, the Committee on External Economic Relations, the delegation for relations with the United States, we will look very carefully over the next month or two months at ways of talking to the Congress, of deepening that relationship, in particular with the new Congressmen and Congresswomen who simply do not have a grasp of the international relations that exist between Europe and the United States. It is our responsibility, not the responsibility of the Commission or the Council.
Mr President, Mr Commissioner, ladies and gentlemen, the forthcoming summit between the European Union and the United States is perhaps a decisive and definitive opportunity to test whether or not the European Union has its own voice, and whether or not it has institutions whose actions are governed by the will to defend Community political and economic interests.
It is therefore important that in December the Council and the Commission should be capable of preventing the United States from continuing to maintain and impose arrangements which run contrary to the guidelines that have been agreed multilaterally. It is obvious that the existing rules on competition in the agricultural sector, or in the aeronautical, naval or audio-visual industries, should be just as valid on the east or the west coast of the Atlantic.
It is fundamental to ensure that the WTO genuinely operates independently of American interests, as regards the protection of public health, the predicted death of Community banana producers, or the pure and simple rejection of those legislative attacks on human rights, the so-called Helms-Burton or d'Amato-Kennedy Acts.
Mr President, Sir Leon Brittan, Minister, I have heard of the success you have had in recent times, and it is impressive. Indeed, we cannot claim that there was too little on the new transatlantic agenda, rather we can assume there was too much. Perhaps that is one of the problems. The sweep of political and economic issues really does extend from trade disputes, via the question of how we are to deal with extra-territorial legislation, to a whole range of political questions: What are we doing in the Ukraine? What are we doing in the Baltic? What are we doing in the Middle East? How can we bring our citizens together in future, and how can they reasonably participate in this new transatlantic agenda which politicians and economists have got off the ground? All this is very sensible.
However, I believe we have to shoulder a special political responsibility, and by this I am referring now to the three institutions that are active on the side of the European Union. I believe we need to add two things to the overall range of issues just mentioned on the political and economic agenda, and we should do this in the next half year. Firstly, we should bring people more into the dialogue we are conducting. We have conceived four dialogues: one for the citizens, one for the small and medium-size companies, one for the flagship generally, namely the Transatlantic Business Dialogue, and one dialogue for the workers and trade unions. We know we have considerable problems apart from in the area of the Transatlantic Business Dialogue. We need to do something here; this is part of the responsibility we need to assume, and we need to do it together.
The second thing we must do, and this will not be any less dramatic: we need to include ourselves as parliamentarians in this form of the work. It will not do that we have a political and economic agenda, but not a parliamentary one. We need to ensure that we are included in future in all the arrangements you come to and in all forms of agreement you make, including the issue of the transatlantic market-place - and that we are included by means of the codecision procedure. I think we can come to a sensible form of cooperation in this area too!
Mr President, I just wish to support most of what has been said in this debate this afternoon. This is not a particularly controversial issue between the various sides of this House. There is a general assumption that we want to maintain and improve relationships at all levels in the United States - the administration and the Congress. I welcome the very full introduction to the debate from Sir Leon Brittan.
Without being - and certainly not wishing to be - churlish, I would, however, like to suggest that he adds one thing to his list, which appeared to be omitted, and that is the suggestion that there should be much closer cooperation between the competition authorities on this side of the Atlantic and those on the other side, notably the Justice Department and the Federal Trade Commission. There have been some highly controversial competition issues in recent months in our relationship with the United States - Boeing and McDonnell-Douglas being one, Guinness and Grand Met being another, and KPMG and Ernst & Young being potentially another. Those of us who belong to the delegation were reassured by the promise we had from Commissioner Van Miert to try to work towards closer relationships between competition authorities on both sides.
Sir Leon mentioned the need for closer cooperation between regulatory authorities but I would respectfully suggest that competition is a rather different matter.
One other thing I should like to add to the shopping list is the suggestion that every time there is a transatlantic summit we have a debate like this, with the representative of the Commission and the representative of the Council coming to talk to Parliament, just as they did this afternoon.
Mr President, relations between the European Union and the United States must be set in the political sphere, but in today's world of globalization, politics are inseparable from economics, and I should therefore like to refer to a number of trade issues. I believe that the European Union must vigorously defend its interests, and must affirm its identity as a unified and coherent whole, both in the field of the aeronautical industry - to which other speakers have just referred - and in the field of the World Trade Organization, where the European Union has lost its cases before the panels on hormone-treated beef and the EU banana regime. And I hope that the negotiations that Sir Leon Brittan is carrying out on behalf of the Commission will enable us to ensure that the European Union's interests are adequately defended and that the chosen method of consensus will not prejudice Community action.
I should quickly like to ask the Commissioner a few questions specifically concerning the difficulties that President Clinton has encountered in securing the celebrated fast-track powers from the US Congress. What implications does this have for the new transatlantic agenda? Does the Commissioner consider that the fact that President Clinton has not, for the moment, secured those powers from the US Congress will somehow mean that he will not secure the necessary powers to modify Title III of the Helms Burton Act? And, lastly, in view of the fact that he has not, for the moment, secured those powers, will the European Union take advantage of this window of opportunity to increase its commercial presence in, and develop commercial ties with, the countries of Latin America?
Mr President, straight away I would like to express my gratitude to all those who actively participated in this debate. I think we all agree in recognizing that transatlantic dialogue is extremely important, not only out of technical and commercial considerations, but also because the foreign trade and direct foreign investment figures testify to very major economic ties between the European Union and the United States of America.
As regards the results obtained to date, I think it can be said, although there are some areas requiring improvement, that the overall assessment is broadly positive, particularly as transatlantic dialogue got underway some two years ago only. There exist, as you emphasized in a number of your speeches, clear differences, and I would say that these are on occasion striking differences, between the approaches adopted by the United States and the European Union. Witness the notorious Helms-Burton and d'Amato laws, and the European position with regard to them. I therefore wholeheartedly agree with what Sir Leon Brittan said to you. I think it is perfectly unacceptable, and Europe should say as much loud and clear at the summit. And since we are talking about critical dialogue, I think that the placing on the agenda of a debate on these two laws provides clear proof that the European Union intends to defend its commercial interests vigorously.
Partnership has been mentioned. Some have said that we were under American dominance or hegemony. Others have already mentioned partnership between equals. For my part, I would say that we are perhaps midway between a partnership between equals, and that European monetary union will be a key element in achieving that equality of partnership.
Let me explain myself, Mr President. In July 1995, I was privileged to attend an official visit of our Prime Minister, Mr Juncker, to the United States. At the time, we spoke a great deal about the project of economic and monetary union in the European Union with President Clinton's administration and the relevant officers of state. At the time, nobody in the United States believed in it, and all were ready to lay money on the fact that we would be unable to rise to the challenge and achieve economic and monetary union. I think that the fears that are now being expressed in certain quarters of the United States - the American Congress and the corporate sector - show that the completion of economic and monetary union is essential for the commercial and economic policies of the European Union at world level.
Mr President, ladies and gentlemen, I would also like to say a word about our policy as part of the WTO. I would quote something Mrs Lalumière said, if I am not mistaken: united we can do a great deal. I hope that we will be united and remain united, as in these last few weeks, and particularly during the Florence euro-workshop, where we saw that there was a broad consensus on the future agenda for the WTO. I think I can say that we will have great solidarity between ourselves on this dossier, which is a particularly important one for the European Union and the Member States, and here I mean financial services. If we are able to show the same cohesiveness as for other dossiers, for example, telecommunications services, the meeting at the ministerial level of the WTO on 11 December in Geneva will be a great success for the European Union. That is my hope.
On the other hand, much is being said on the settlement of disputes relating to the WTO, where we have, I would say, lost a battle or two. This should prompt us to reflect on how to reinforce or even change procedures in the settlement of disputes. We are open to discussions on this subject. But I would say that the system currently in force, even if it is not always satisfactory at the multilateral level, is far better suited to the defence of commercial interests than the unilateralism practised earlier by the Americans. That already is an important point.
On the other hand, the question has been raised as to President Clinton's chances of getting the fast track adopted. Firstly, there is the major summit meeting, where I do not doubt for an instant that the presidency of the Council and the Commission will once again place their arguments on the table. Having said that, this extremely important political dialogue, at the Presidency and Commission level, which takes place every two years, deserves to be pushed on to completion. On this point, I believe that all those in this House who have pleaded in favour of a more active role in this Parliament in the political dialogue with members of the American Congress are right. Indeed, I believe that there is a role not only for the Commission, and for the Council, but also for the Parliament.
The agenda was also raised, and it was said that subjects such as Iraq were not on it. Mr President, in my speech I specified that the agenda for this summit with the United States made room for discussions on negotiations on peace in the Middle East. It is quite clear, after the events of the last few weeks, that the question of Iraq will be raised. I have no doubt whatsoever about this.
Mr President, we have also been asked whether we took into account the long term, whether we had made plans to discuss themes relating to the future. The agenda that we are now finalizing expresses the desire on the European side to deal with subjects which will play a useful role in the real development of our relations with the United States in years to come.
Mr President, I have no time to say more. I will add just one thing. I find the Presidency's appearance in this House prior to every summit an interesting idea. But there is another idea which I find interesting, which is to come and keep you informed, at your December session, of the results of this summit.
I very much agree with Mr Swoboda in his statement that it is necessary for us to enlist the public in an understanding of why trade liberalization with the United States and working with the United States and the rest of the world is desirable.
I certainly can assure Mr Elles that there will be a long-term perspective for what we are trying to do with the United States and the question of the appropriate framework for the new transatlantic marketplace to be developed further is one which is very much to the fore of my own thoughts, even if I am not able to give a conclusion to it today.
As far as the Canada summit is concerned, I would say to Mrs Plooij-van Gorsel that we will be focusing mainly upon the devolution with Canada of progress following our agreement with Canada, which has been considerable.
To Mr Manisco on the Helms-Burton issue, I would say that we are actively negotiating. I do not think it is useful to announce a deadline at the moment. If you are negotiating, it is only worth negotiating if there is any sign of progress. We are not interested in negotiating to eternity without any prospect of a result. That I very much agree with.
I do not think it is right to say, as Mr Souchet has said, that we are operating on the basis of no definitive solution to the problem. We are seeking a definitive solution. It is not right to say that we have withdrawn from the WTO. We have suspended it and reserve the right to return at any time, I would point out to Mrs Gonzalez Alvarez.
As far as Mr Hindley and others who have advocated Parliamentary participation in the new transatlantic agenda are concerned, I welcome that. I would add that the new transatlantic agenda specifically refers to that possibility and it is up to Parliamentarians to make the most of it.
Similarly, those such as Mrs Erika Mann, who spoke of bringing people in to a greater extent. Again, I would welcome that. That is part of the new transatlantic agenda.
As to the fast-track, I agree with Mr Donnelly that the problems over the fast-track mean that we should step up the dialogue. I believe that the European/US dialogue is a way both of increasing the chances that fast-track may nonetheless be passed and also of making progress in the absence of fast-track. It is certainly true, as Mr Salafranca Sánchez-Neyra has said, that there is a window of opportunity for us in South America. I would like us to take up that opportunity, not just because the United States has injured itself by not passing the fast-track, but also for its own sake.
To Mr Cassidy I would say, yes, a cooperation of competition authorities is very much part of the game. We are actively negotiating a second and supplementary agreement with the United States which would build on the one that we already have, which would enable the principles of positive comity to be applied more systematically. That is an important part of the agenda.
Sir Leon, your contribution to this debate has been extremely interesting.
We have accepted 8 motions for resolutions pursuant to Rule 37, paragraph 2 of the Rules of Procedure.
The vote will take place on Thursday at 12 noon.
The debate is closed.
Votes
Mr President, there were four problems to be solved if the reform of the European Union envisaged by the Maastricht Treaty was to become a reality: the elimination of the constitutional democratic deficit of a Union from above and of a Europe of the intergovernmental conference; the elimination of the institutional deficit of a Union without legal personality, of dualism, the pillar-and-space structure lacking any single competence to act in the matter of peace and legal policy; the elimination of the legal framework deficit in the confusion of Union, Community and international law; and finally the elimination of the paralyzing lack of clarity as to how future integration and enlargement measures should be carried out to finally overcome the East-West divide in Europe.
It is not a case of denying the partial improvements made to the Maastricht Treaty by Amsterdam when pointing out the lack of a solution still to these fundamental problems. No-one is going to devalue the efforts of the two rapporteurs on Amsterdam. But their report remains ambiguous in regard to these fundamental problems and is therefore unacceptable to my group.
In view of the failure of the Intergovernmental Conference it is not so vital whether this House recommends accepting the Amsterdam Treaty or not. Rather, what is central is whether the European Parliament limits itself to being a proud co-mover of partial institutional reforms or whether it finally rouses itself to become the leading voice in a constitutional process, the heart and nerves of the next crucial steps towards integration!
(Applause from the Green Group)
Mr President, I voted against the report because I did not wish to be party to a utilization of the European Parliament by national parties and national governments, which not only serves to undermine the sovereignty of the European Parliament, but equally the sovereignty of the national parliaments themselves, because these are the bodies that have the decisive word at the moment in the ratification process. This dilemma that we have with this decision suggests that now is the time to get serious with a central claim, which states: old-type Intergovernmental Conferences like this are no longer in the position to drive European integration forward! Precisely because this is the case it only works if we say that, in the ratification process for Amsterdam, we need to ensure that the next intergovernmental conference takes place with the European Parliament enjoying codecision. Otherwise we can leave everything the way it is!
Mr president, I too voted against this resolution. The reason was that I do not believe that the intergovernmental conference is any longer the right way to further the development of the European union. It is in many respects a failure. I believe it will, for example, lead to the European parliament's inability to effectively influence amendments to the treaty. Europol is a good example of how the protection by law of citizens is in danger when governments are disinclined to give either the European Parliament or national assemblies sufficient powers of democratic supervision.
The other example of an inter-governmental conference's ineptitude in solving these fundamental problems is EMU. The issue is whether in formulating economic and monetary union we will have created an essentially federalist part of the EU, while there will be a move to administer it as if it were an inter-governmental project. With that, the democracy deficit and the future lack of central bank control is clear. I think we ought to switch to the kind of constitutional legal process whereby the rights of citizens would be an important ingredient in the debate.
Mr President, I voted on the resolution on the two reports without any illusions. Without illusions because of course Amsterdam was a failure, in that we are saying yes to enlargement without yet having the institutional means to achieve that enlargement. And the paradox of this situation is due to the fact that we are now saying yes to a failure so as to avoid saying no to Europe. That was why I voted the way I did. You will see that the debate on ratification of the treaty will turn into a debate opposing those in favour of and those against Europe. And that is once again the reason why we are saying yes, and yes without illusions. And as we do so, we take the measure of the report for which we have voted and which, if you will allow the expression, is somewhat of a lubricant allowing us to slip ratification through.
Mr President, the European Parliamentary Labour Party, on whose behalf I speak, broadly welcomes the Amsterdam Treaty, not as something that is perfect but as something that contains many good things. In particular, we know that our constituents would welcome the UK opt-in to the Social Chapter, the provision for Europe-wide legislation against discrimination and the new protocol on animal welfare. There are also many other things we welcome.
However, we have some reservations about the final report and while we have kept our separate votes to a minimum, nevertheless we have voted against five parts: the first indent of paragraph 8 on border controls; the first indent to paragraph 9 on a common defence policy; the second indent of paragraph 12 extending codecision to fiscal policy; the fourth indent to paragraph 12 giving the Union and the Community a single legal personality; and, the third indent of paragraph 16, restricting unanimity to constitutional areas. With those provisos we can broadly welcome both the report - and we congratulate the rapporteurs on their work - and the Amsterdam Treaty.
We support the Amsterdam Treaty and agree with Parliament's appeal to the national parliaments to ratify the treaty. It is a success for political cooperation in the area of the environment, equal opportunity and, above all, employment. We also welcome the principle of increased openness and the citizens' access to documents.
We do not support the demand for a common defence, and in a special supplementary proposal we have pointed out that the position of the non-aligned states must be respected.
We share the view that a number of institutional questions must be solved in connection with enlargement. Regarding the decision on increased use of majority voting, we are not prepared to support the report's far-reaching demands for common majority voting. We do not therefore support the second and third points of paragraph 16.
Nor do we support majority decision-making in the area of cultural policy (paragraph 12, eleventh point). We consider that to be mainly a question for the individual Member States.
After having indicated the paragraphs on which we have a dissenting view, partly through voting and partly through this explanation of vote, we voted for the report in the final vote. We think that it is an important signal to the citizens of Europe that the Intergovernmental Conference was successful on several issues which are important to citizens.
We are saying no to the Treaty of Amsterdam, which is a further step towards pushing down nations. This is not what the peoples want. A survey recently undertaken by the Commission itself across Europe, showed that 8 % of those questioned only were favourable to a European superstate, 40 % were in favour of cooperation without loss of national sovereignty, and 38 % were in favour of cooperation accompanied by jointly pooled competencies in limited fields, and finally 14 % were for strict national independence without cooperation. These surveys, and the Commission did not see fit to continue - and we all know the reason why - shows that Europe is today being built by Eurocrats, with the agreement of governments, and that it is not the Europe of the people.
Now we understand far better why the Treaty of Amsterdam, following on from the Treaty of Maastricht, has been drafted in such an obscure way, and why we find such esoteric provisions, hiding behind the protocol on subsidiarity, and which - but without clearly saying so - adopt the position of the European Court of Justice, on the claimed superiority of Community law over national constitutions. There is a reason for this obscurity. It throws simple citizens off track, and prevents any understanding of the real long term purpose of what the citizens are asked to ratify, and it allows those who are responsible - and the French Ministry of European Affairs was a recent example of this - to hide behind technical questions, to support the view that it would not be the right time to consult the people by holding a referendum.
It is easy to understand the short term tactics behinds these manoeuvrings, but the longer term aims are not so easy to divine. People say that the federal construction, once completed, will be more effective than the Europe of the nations. But does anyone perchance believe that it will be possible to achieve efficiency by adopting purely technocratic procedures without the commitment and support of the people? This is a pure illusion. In reality, there can be no efficient European construction unless it has the support of the people, and this is the reason why, whatever people say, the Europe of the nations is not only the most democratic of Europe's, but also the most efficient.
The Danish Social Democrats have voted yes to the report on the Amsterdam Treaty today. We have done so in the opinion that the report emphasizes many important Danish issues. Examples include better environmental protection, cooperation in the fight against unemployment, transparency and greater influence for the European Parliament.
However, the report on the Amsterdam Treaty is problematical in some areas. It was therefore necessary to vote against some paragraphs in the report. In our view it is very regrettable that the European Parliament wants to try to put obstacles in the path of enlargement by demanding that all institutional reforms should be in place before enlargement begins. It has therefore been necessary for us to vote against these paragraphs.
Another criticism of the report is the linking together of Denmark with Ireland and the UK with regard to the Schengen cooperation. Denmark participates in Schengen at an intergovernmental level, while both Ireland and the UK are totally outside the cooperation. We are therefore voting against it because it sends the wrong signals to the Member States about Denmark's involvement in the Schengen cooperation.
The report also sets the scene for a further cooperation in the area of security and defence policy. It is the opinion of the Danish Social Democrats that the security and defence of Europe should be secured through membership of NATO and not through the WEU. We are therefore voting against paragraph 9, because we believe that it conflicts with the Danish reservations.
The European Parliament is helping to make decision-making in the EU more democratic and transparent. We therefore support the fact that agricultural policy, among other things, is to come under joint decision-making in the European Parliament. However, we cannot support the inclusion of defence and foreign policy or legal and internal affairs, which are in the third pillar, under this procedure.
The European Parliament is generally regarded as the big winner in the Treaty of Amsterdam. An appropriate conclusion, in view of amongst other things the enlargement of the area in which the joint decision-making procedure is to be applied, and the required approval of Parliament for the appointment of the President of the European Commission. A large number of the European Parliament's wishes have not been granted, but the majority of this Parliament is sufficiently pragmatic to recommend to Member States that they ratify the Treaty of Amsterdam. That, however, is not our advice to the Member States.
The rapporteurs point out that the European Treaties, including the Treaty of Amsterdam, will not lead to a federal European state. This ideal is evidently out of fashion. Yet I cannot but interpret the new treaty which extends the powers of the Union in areas such as employment, social affairs, internal security, and defence, and which strengthens communal procedures, as a step in the direction of a European political union. This ambition has been superseded, in view of the future enlargement of the Union to an even more heterogeneous bond of 20 of maybe even more Member States.
It is also problematic that no account was taken of the dissatisfaction of the citizens of the Member States about a governmental structure which has been imposed from above. The public support for 'Europe' has decreased considerably over the past few years, as shown in opinion polls, election results, and in the turnout for European elections. A treaty with a less ambitious estimation of what European government can do, would have been a better way to show the surplus value of European cooperation. A slimming down of the European portfolio would make European decision-making clearer, in the end, and would simplify the enlargement.
The extension of the powers of the European Parliament is in our view not the best solution to the democratic deficit in European decision-making, after all. The awareness that Parliament functions at a considerable distance from the citizen is not getting through frequently enough. By definition, it has inadequate representative strength and legitimacy, partly as it has to represent an increasingly larger area via a limited number of members. Although the European Parliament fulfils a useful role in some areas, the national parliaments need to remain the main focus to their citizens. National parliaments will be looked at as a priority at the ratification of the Treaty of Amsterdam.
We reject the Treaty of Amsterdam and that is why we have voted against the Méndez de Vigo/Tsatsos report.
It is an understatement to say that the conclusions of Amsterdam were not a cause for jubilation and enthusiasm from European public opinion.
As is the case for all compromises, the Treaty of Amsterdam leaves those who, like myself, are passionately interested in Europe and European construction, and have been for a score or more years, somewhat dissatisfied. Let it be said clearly: this treaty is not up to the challenges and ambitions of European construction, which should, in less than five years from now, have completed single currency, enlargement, the fight against employment, political Europe, and social Europe.
But is that a reason to reject the treaty, and join the camp of those who are such constant adversaries of European construction? I think not. If so, the cure would be worse than the illness itself! Following on from Maastricht, Amsterdam has opened up a number of doors. We need to have no hesitation in using them and the new resources they make available to advance towards a Europe of citizenship which can combat unemployment and have a political existence on the world stage. It is up to we sincere Europeans to work for this!
But we also must demand that tomorrow's Luxembourg summit on employment should be concrete, strong, and active, and that the day after tomorrow, we need new institutional reform, so that the forthcoming enlargement takes place as it should, without disorganization or weakening.
We have entered into a new stage with Amsterdam. Things might have been better, but the important thing now, is to prepare for the next step.
Despite the fact the Alleanza Nazionale has made strong criticisms of the conclusions of the Intergovernmental Conference and later of the final draft of the Treaty of Amsterdam on several occasions, we have decided, owing to a sense of responsibility, to vote in favour of the report drawn up by the Committee on Institutional Affairs, as we have found that some of our negative positions on the treaty and some of our proposals to strengthen the pillars of the foreign and defence policy have proved essential for the Union to become a real political community of European States and peoples.
Ours is therefore an act of good will, despite preferring the report to have been more decisive and complete on some points, such as the expansion of the Union and the rebalancing of its political and economic actions in respect of the South and the Mediterranean.
We are now waiting for the actions to follow the words, particularly with regard to the importance of the "unconditional approval' of the joint declaration made by Belgium, France and Italy, identifying the need for further institutional reforms, as a prerequisite to any expansion.
Our vote in favour is therefore further confirmation of the vocation and political choice of the Italian Right, with the primary objective of creating a real political Europe.
I regret that the resolution presented by the Committee on Institutional Affairs by the Parliament has not taken up the conclusions of the legal committee relating to the re-numbering of the treaty. The decision to re-number all of the articles in the treaty appears to me to be regrettable in two respects. As regards fundamentals, I fear that this may be an apparent simplification, which will in practice result in confusions and complications for the actual users of the treaty, who are the national administrations, professionals, etc.. Any reference to the treaty will lead to two-fold searching and checking, both with the old numbering and the new.
As regards procedure, a reform on this scale should have been preceded by in-depth consultations with the people involved, and that was not the case. Only the European bars reacted spontaneously, by expressing their opposition to reform. But their protests were rejected summarily, in the name of an overhasty technocratic argument.
Irish voters will have the opportunity to ratify the Amsterdam Treaty in a referendum due to be held in March of next year. During the referendum campaign I will be strongly supporting a 'yes' vote. I will adopt this approach not because I think that it is perfect. It is far from that. However despite its imperfections the treaty does represent significant progress on the road to European integration.
In particular I welcome the progress that has been made in the social area, especially with regard to employment, equal opportunities and anti-discrimination measures. Some positive decisions were also taken in relation to improving internal security although it has to be acknowledged that much more needs to be done if we are to win the war against organized crime, especially the drug barons.
The major disappointment of Amsterdam is in the institutional area. The failure to remove the national veto, develop a coherent common foreign and security policy and to introduce codecision for all legislative proposals will pose fundamental and long-term problems for the European Union particularly as we conclude our discussions on enlargement. These issues must be resolved before the accession of new Member States. A failure to do so could result in an enlarged Europe which is unable to take any decisions and represent a coherent and influential view to the outside world.
Despite these reservations I still believe the treaty is worthy of support.
The outcome of the revision of the Maastricht Treaty was far from satisfactory, since the political objectives that had been set were not met.
As a convinced European, I deeply regret that having failed to rectify the Union's political defects prior to the essential enlargement, we now have to postpone to a new Intergovernmental Conference the resolution of such important institutional problems as the reduction of the number of Commissioners, the generalization of qualifiedmajority voting, etc. What greater indication of the Amsterdam summit's failure can there be than the fact that before the draft treaty is even ratified by the Member States we already talking about the essential need to amend it?
On the threshold of economic and monetary union, the Union has still not adapted its institutions to the forthcoming enlargement - which, by any reckoning, is seriously irresponsible. It still does not have a common defence policy, and it has still not clarified the treaties so that the citizens can understand them.
Lastly - although some people wrongly believe that this a minor issue - the Amsterdam Treaty deliberately fails to include any reference to tourism, ignoring the fact that, amongst other things, tourism is the biggest source of job creation in the European Union.
These necessarily brief remarks will explain why I abstained in the vote, although I wish to qualify that abstention by congratulating Mr Méndez de Vigo on his excellent work, for as the poet Machado said, the road is built as we go along.
The motion for a resolution on the amendment of the Union Treaties submitted to the Plenary of the European Parliament by Mr Méndez de Vigo and Mr Tsatsos, on behalf of the Committee on Institutional Affairs, is, in my view, inadequate, ambiguous, irresolute and insensitive to public opinion and the role of the national parliaments. Admittedly, the amendments tabled have improved the motion, but the European Parliament, whose right to vote to approve or reject the revision of the treaties has not been recognized, has an obligation to point out the draft treaty's inadequacies in the fields of democratization, social rights and human rights. It also has an obligation to make clear that the Amsterdam Treaty does not make it possible to meet effectively the challenge of future enlargements, and leaves it up to the parliaments - or, as the case may be, the people - of the individual Member States to decide, in accordance with the conditions laid down, whether or not to ratify the new treaty. Instead of that, the report submitted to Parliament mixes criticism and calls for further changes and new methods with the specific recommendation that the fifteen Member States should rapidly ratify the treaty. Undoubtedly, the final assessment in the individual Member States will have to be made in accordance with the commitments undertaken by their respective governments. But the European Parliament, in my view, now has a duty to make its critical assessment in accordance with the positions that it maintained throughout the Intergovernmental Conference. Consequently, in view of the rejection of the amendments that I tabled along those lines, and with a sense of responsibility as a committed European, I voted against the Méndez de Vigo-Tsatsos report, although without prejudging the position that the Iniciativa per Catalunya MPs will adopt in the Spanish Parliament in due course.
I am voting against this report, because the Treaty of Amsterdam does not allow for the establishment of a true political pillar providing for the balanced completion of the monetary aspect of European Union.
The Maastricht treaty wagered it would make moves towards a single currency on the basis of rigorous (actually, far too rigorous) economic convergence criteria, but that it would also consolidate political integration by providing for institutional reform for the purposes of improving the efficiency, democratic operations and role of the European Parliament.
The IGC should also make it possible to develop European policy in social and labour relationships, fields which are critical to our peoples. We cannot but observe that the Maastricht bet has not paid off, and that the intended balance has not in fact been respected. Monetary union is going full steam ahead, whereas political Europe is getting bogged down powerlessly.
This situation is all the more serious as our destiny is increasingly conditioned by the decisions taken by an independent European central bank, without there being any government with decision-making powers in the economic field over the major areas of choice affecting economic growth, European competitiveness, and employment.
Hence, Europe is increasingly becoming an extensive financial and economic area which escapes all regulation or democratic control. Enlargement to the Eastern European countries will only increase the dilution of democracy. While the report proposes further institutional reform, prior to any enlargement, the European Parliament has not moved to a position where it can make this an effective and absolute condition. We have not achieved a situation where the Parliament can weigh with its influence on the future summit on employment at Luxembourg, and hence, in practice, move social Europe onwards.
While the introduction of a reference to social affairs and employment in the new treaty is positive, the way this is formulated is ambiguous, as the treaty simply makes reference to the coordination of policies of employment, which remain national.
In brief, once again, Europe has postponed political reinforcement, and has left the social question in abeyance, while monetarism and liberal dogma is enforced upon us in the form of constrictive criteria.
Far from serving the ambitions of those who wish for a federal Europe, a Europe where the people can make their will felt, the treaty is a consecration of weakened nation states, without the construction of a true European political counter-power. It is unacceptable.
The Amsterdam Treaty does not constitute the final step towards creating a United States of Europe, but its contents move in a direction which strengthens the EU's ambitions to develop into a federal state structure with superpower characteristics. Supranationality is being strengthened, border controls are being abolished and the EMU process with a common currency and central bank is being confirmed.
Institutionally, it is the EU's supranational organs, the Commission, the Court of Justice and the European Parliament, which benefit from the Amsterdam Treaty. The losers are the Council of Ministers and the national parliaments. There is not a single sentence in the treaty which confirms that decision-making power is going to be transferred from the EU to the Member States.
Questions of major concern for Nordic countries about employment, openness and the environment have at best been given well-meaning words, but ultimately these could be forced to capitulate to the supremacy of the single market. The so-called environmental guarantee is even a step backwards compared with the time when it was introduced.
It is unacceptable for a new Intergovernmental Conference, which further strengthens the EU's federal character, to be made a condition for the eastern enlargement. We also find it unwarranted to give additional power to the larger countries if the EU is to be enlarged. Giving the European Parliament a right of assent for treaty amendments must be rejected. That would entirely remove the basis for the intergovernmental nature of the treaty.
There is an obvious reason why the Amsterdam Treaty does not go as far as the most outspoken federalists in the EU had hoped. Public sympathy for EU federalism has probably never been as low as now. The peoples of Europe want to have cooperation, but not at the price of subordinating themselves to the EU's centralistic, bureaucratic and old-fashioned Acquis Communautaire. According to opinion poles in the Nordic countries, there is solid opposition to participation in EMU, i.e. the project which is in a way the engine for the creation of a federal state structure at the EU level.
The basis for every society which wants to guarantee people jobs, a good education, a good environment, social justice and solidarity with the people of poor countries, is that its political system is popular and democratically legitimate. The EU will not have the ability to achieve that for the foreseeable future. We have voted no to the report.
I wish to state that I have voted in favour of the Vigo report and in favour of the Amsterdam Treaty. I am disappointed with what has been achieved in Amsterdam. What is most regrettable, Mr President, is that we must go through the whole process of ratification for what is a very small measure of progress. It will be difficult in Ireland, where a referendum is required, to generate enthusiasm for the Amsterdam Treaty.
What I most regret is the failure to secure a proper reform of the way decisions are made; institutional reform as we call it. This failure has to be described to the people in plain language. It means that if we enlarge the Community then from that day on not only present Member States can prevent important decisions but even Slovenia or Estonia will be able to apply a veto and block important decisions in a whole range of Community policies. We are being irresponsible to agree to further enlargement in such circumstances. There is the danger of creating serious crisis and stagnation. The bigger the number of states the greater the danger of a crisis occurring.
I welcome the extension of powers for the European Parliament. It is important that 70 % of all legislation will be by codecision between Parliament and the Council. The principle of democracy must be applied to the European Union as it is in all Member States.
Finally, I want to make it clear that I am happy that we have made some progress in the area of common security and defence. All Member States have accepted the creation of a political union in ratifying the existing treaties, and that political union cannot be complete without the development of common defence arrangements. The Amsterdam Treaty makes common defence possible but provides for reluctant States to opt out. I am sure that in the short term my own State will decide to opt out. This is largely because the political establishment and the Irish media still insist, in all public discussion, on retaining the terminology of World War II and defining this question in terms of neutrality as was traditionally observed by the Irish State. On the other hand, when opinion polls in Ireland offered the question whether Ireland should help to defend a fellow Member State the majority replied positively. That is why I believe that I am representing the view of the vast majority of Irish people when I say I support the common defence policies because I believe that it is not the will of the Irish people that they should have all the benefits of membership while refusing to accept responsibility for security and defence.
For me there is no doubt that the Amsterdam Treaty must be welcomed as an overall improvement on the EU's treaty basis in a number of areas. It is therefore gratifying that the Committee on Institutional Affairs is clearly recommending a ratification of the treaty by the EU's 15 Member States. But I also agree with the Committee that at the meeting of the European Council in Amsterdam people should have gone further in their endeavours to reach agreement on reforms of the EU's institutions which are essential if the enlargement with the countries of central and eastern europe is to have a satisfactory outcome.
I am therefore voting yes to the report, even though I am opposed to the report's proposal to make the European Parliament's ratification of future treaty amendments obligatory, as well as being an opponent of any attempt to change the principle that the governments of the Member States adopt amendments to the EU Treaty by unanimity.
Treaty of Amsterdam, Amendment No 13: Text does not conform to the principle of Austrian neutrality.
The main criteria to be used in the assessment of the Treaty of Amsterdam have been summarized in Amendment No 32 made by the I-EDN group. There are four such criteria. Let me review them.
First criterion: respect for national democracy and constitutional rules of the Member States, within the framework of an association of sovereign states in which the national border is the one of greatest legitimacy for the democratic expression of the will of the people.
Second criterion: reinforcing the role of national parliaments in the European decision-making process.
Third criterion: the search of a more transparent Union.
Fourth criterion: the need for enlargement, which requires at the institutional level the setting up of a variable geometry Europe based on differentiated cooperation.
Now, what does the Amsterdam Treaty propose? Bypassing national democracy, basing itself on individuals, against the peoples and Member States. The absence of any role for national parliaments, which are gradually to be deprived of their competency in decision-making at the European level. Opaque negotiations, ever more complex procedures, and weakened democratic control. Systematic communitarization in all fields, which itself raises so many obstacles on the path of the necessary enlargement. Open communitarization of the two intergovernmental pillars of the Maastricht treaty: justice and internal affairs; and indirect communitarization, by means of its financing, of common foreign and security policy.
Far from being a harmless treaty, the Treaty of Amsterdam is considerably accentuating the process of federalization and centralization of the European Union. Instead of making good the democratic deficit, it is increasing the democratic deficit. Instead of providing Europe with the dynamic flexibility which it needed to come through this historic stage of continental reunification, the Treaty of Amsterdam is pushing us up the cul de sac of federalism. In so doing, the date of effective enlargement is being postponed.
For this reason, we shall resolutely militate against this very poor treaty, and promote an open concept of a variable geometry Europe. This will mean that at last we can welcome into a renovated Europe all the Member States which communist ideology had kept artificially separate. We will not accept that any other ideology, under whatever guise, should take over and erect a new Berlin Wall, and create two Europes.
In spite of the fact that the European Parliament has institutionally guaranteed right of participation, nor any power of ratification, it is called on to give its opinion on what they call the Treaty of Amsterdam. This is a treaty which has caused and will certainly continue to cause much ink to flow.
This treaty, which President Juncker said it would be difficult to ratify, and which Jacques Delors did not correct the Maastricht errors enough, has in just a short space of time become a good treaty, one acceptable to all. When you remember that for more than two years, preparations for the intergovernmental conference in all European countries mobilized the best minds in the governments, parliaments, political parties, and other organizations, we are forced now to the conclusion that all these proposals and reactions have been a waste of time.
How can we explain to our citizens that those with the most influence, in other words, our Heads of State and of Government, were able to get together on matters as important as the introduction of the euro and enlargement, but were unable to do so on themes regarded as rather minor, such as the composition of the Commission prior to the first wave of new members, or the weighting of votes in the Council of Ministers, or again, the use of majority voting. The bets laid on the future of Europe have only partially paid off, and in spite of all that, we've said yes to a treaty which does ducks the reforms essential to the proper operation of an enlarged European Union.
With the greatest respect to our Heads of State, and to our ministers, I must say that I have difficulties accepting an agreement which leaves open practically all the questions essential to the proper functioning of European institutions, an agreement which does not say how the re-casting of regional aid and the new agricultural policy will actually take place.
I also believe that the Treaty of Amsterdam might have helped public opinion better understand how Europe was to be built, and bring it closer to the construction of a Europe of citizens. Nothing like this has been done, on the contrary. The gulf between the words of the specialists and the words intended for the consumption of citizens has increased yet again.
If, after all these criticisms, I am still prepared to vote in favour of this treaty, it is because the treaty confers a little bit more power on the European Parliament, thanks to which it will better play its role as a driving force in European construction.
Despite the well-known improvements achieved by the Treaty of Amsterdam in the promotion of equality between women and men in Community assignments, and with the recognition of the importance of mainstreaming and active equal opportunities policies in all Community actions, through the amendment of article 3, I find it regrettable that article 118 places the European Parliament in a weaker position - as regards the fields of social security and the social protection of workers - than that of article 119 and that it makes it difficult to take decisions in favour of women because it demands unanimity on the Council.
I consider that the enlarged role given to the Parliament in the process of adopting measures under article 119, and also the re-wording of article 119 to provide means of positive action, are encouraging.
I would request that the co-financing rules be revised so that women's NGOs can play their part in the PRINCE programme, as unanimously approved by the Committee on Women's Rights, enabling the NGOs to include factors such as the value of work performed by volunteers and set-up costs when calculating their contributions.
I therefore find it regrettable that none of the articles in Part III of the treaty explicitly defines measures designed to establish equality of rights between men and women in all aspects of life in principle and reality, and recommend that the Union be given a mandate next time the treaty is revised to carry out an express survey of all the fields in which sexual discrimination exists and follow up the political green light which has already been given in the present draft treaty, with regard to equality of opportunities and mainstreaming.
Finally, I consider that before the next revision of the treaty the following points need to be developed:
article 119 should be extended in such a way as to provide a legal basis for equality between men and women which clearly goes beyond the field of employment; -article 6-A should be re-worded to give direct effect to the prohibition of sex-based discrimination, or at least to give the Parliament a greater role in determining the measures to be taken pursuant to that article; -the implications of including equality between women and men in articles 2 and 3 should be clarified from the legal point of view.
I voted against the resolution on the Treaty of Amsterdam, as I agree with it to a large extent. Unlike the majority in this Parliament I take the criticism of the treaty seriously.
The credibility crisis in which the EU finds itself, the arrival of EMU, the entry of the new Member States - a promise we must not go back on - necessitated a fundamental review of the treaty. The treaty was supposed to enable us to build on a political, social and ecological union in a democratic and bold way; the necessary complement to the union of market and money. It did not work.
The most important part of the treaty review, preparing the Union for enlargement, was likewise not achieved. That is why we cannot advise Member States to ratify the Treaty of Amsterdam. That would be inconsistent in the light of our criticism. The treaty needs to be rewritten up again.
The least the European Parliament could have done, was to defer its judgment on Amsterdam, and to put the government leaders under pressure to force them to adopt a new treaty review before the millennium, at the summit on enlargement in December. The major political groups of this House seem even to lack the courage to use our advisory role strategically, as argued by S.O.S Europe.
Some, for instance the Dutch government, proclaim Amsterdam as a victory for the European Parliament. Yes, we will obtain more power in the main pillar. But a gaping democratic hole remains in place around agriculture and foreign trade. in Amsterdam foreign policy is' Brussels-ized a little more, but it has certainly become no more democratic.
The idea of parliamentary control on foreign policy has perhaps been buried for good. Even worse is the fact that democratic control on asylum and immigration policy is being eroded further as a result of Amsterdam, while it is in this area that lives literally depend on careful policy including checks and balances.
Neither the European Parliament nor the national parliaments look like they might have a grip on what will be concocted in the Council's fortress in Brussels. If this Parliament is truly concerned about the EU's democratic deficit - and not just its own power - then it should have called on the national parliaments to ensure parliamentary control in those policy areas in which the European Parliament stands powerlessly at the sides. If necessary, following the Dutch or Danish model, by chaining their ministers to parliamentary right of assent.
This is not a step back in European unification, it is a rescue operation for a constitutional achievement which is being undermined by the present path of integration, because would not it be convenient for ministers and civil servants to be able to make decisions in Europe without having to deal with a parliament?
With the Amsterdam Treaty the EU is taking a big step in the direction of federalism. That is not what I wanted to come out of the Intergovernmental Conference. Today EU federalism has very little support among the citizens. The Union's centralism, bureaucracy and long-winded acquis communautaire are important reasons for this.
The report from the Committee on Institutional Affairs contains little that is new and, in my opinion, is of little value. Above all I object to the growing demands for decision-making by qualified majority. This entails a serious weakening of democracy to the extent that the governments of the national states could be forced to adopt laws to which they are opposed. This democratic aspect is the whole reason why I am taking a stand against this report.
Nor do I think that the European Parliament deserves to be given more decision-making within the EU system, partly because this increases supranationality within the EU and so weakens democracy, but also because of the Parliament's poor discipline and weak democratic roots. Political debate in Europe today is concentrated around elections to national parliaments. Only a very small political elite knows that the European Parliament does.
The European Union should be a cooperation between independent states. We should build up a Europe of the democracies, not a United States of Europe. Unfortunately the European Union being built today is an EU of the market. It is the free movement of goods and services and open competition which now take priority over the demand for democratic roots and legitimacy. That is why I am voting against this report.
That concludes the explanations of vote.
Question Time (Council)
The next item is Question Time to the Council (B4-0901/97).
Question No 1 by María Izquierdo Rojo (H-0757/97)
Subject: The situation in Algeria
What consideration has the Council given to the situation in Algeria over the last few weeks?
Faced with the situation in Algeria, words fail us. The European Union, like many other countries and international organizations, like this House, is profoundly concerned by the way in which the situation in Algeria is developing. The European Union confirms its solidarity with the Algerian people, and reiterates the population's right to protection. The European Union resolutely condemns the terrorism and blind violence which is afflicting the Algerian people. The Union supports the progress of democratic and economic reforms undertaken by the Algerian authorities. It encourages those authorities to make the Algerian political process as open and as far reaching as possible. The Union encourages President Zeroual to extend dialogue to all democratic forces, that is, to all democratic forces which refuse violence, for the completion of institutional construction, and continuing democratization.
Algeria is an important partner of the Union. Bilateral relationships have been further reinforced, due to the Union's active involvement in the framework of the Euro-Mediterranean partnership. In this context, and the context of relationships between these partners and Algeria, we attach great importance to the respect for fundamental liberties and human rights, and to reinforced democracy. The Union is ready to continue its cooperation with Algeria. It hopes that negotiations with a view to a new agreement of association may be concluded as speedily as possible. The Union is ready to act along the lines that the protagonists, and first and foremost the Algerian authorities, might wish to follow in facilitating a political solution. The Council's concern is to avoid any gesture such as might compromise the objective pursued, which is to create a climate of confidence favourable to the re-establishment of internal peace and the institution of democracy, while ensuring consistency of action within the European Union. We believe that, rather than fixing our position in a political declaration, it would be more effective to undertake direct and discreet dialogue with the Algerian authorities. It is in this spirit that the first meeting between the presidency and the Algerian Minister of Foreign Affairs will take place in Luxembourg on Wednesday, 26 November, and - if I am rightly informed - the Ministry of Foreign Affairs of Algeria will come to testify for the European Parliament.
I thank the President-in-Office for his answer, which I believe was correct and which demonstrated great respect for Algeria, although I am unsure that it was sufficient from the point of view of effectiveness.
I believe that despite the difficulties, it is possible to take forward the peace process in Algeria. We must try to do so. And when we tackle this immediate objective, we shall realize that the peace process is inseparable from the fight against corruption. It is essential to take forward the process of halting the violence; and we must provide the maximum possible political and parliamentary support for this process, the initiative for which must come from Algeria itself.
I must say that I share the analysis that Mrs Rojo has just made of the situation in Algeria, and of the way to get out of that situation.
I personally consider that a meeting between the presidency and the Minister of Foreign Affairs of Algeria is only a first step, and that political dialogue between the European Union and the Algerian authorities must be intensified, as also the dialogue between all parties of good will. This needs to be done in all directions, not only at the level of the Minister of Foreign Affairs and the Council presidency, but also bilaterally, because Algeria has many friends in Europe. I would like to briefly recall, Mr President, what was said in this House during the September session, as to the role which should also be played by the European Parliament when seeking a peaceful solution to the situation in Algeria.
Thank you, Mr Wohlfart, but allow me to detain you within the scope of this question, as I have received two requests to put supplementaries. Before giving the floor to Mr von Habsburg, however, I shall use the powers invested in me by the Rules as President in the Chair to place on record my congratulations to him on his eighty-fifth birthday and my recognition of his work in Parliament.
Mr von Habsburg, I have the honour of giving you the floor.
Mr President, I should firstly like to thank you and say what a pleasure it is to work under your chairmanship, which is so good for this Parliament.
I would like to ask the following question of the representative of the Council: do you really believe it is possible to reach honest democratization by eliminating those who represent the majority of the people? It should not be forgotten that the original error from which all this has arisen, was the fact of an election which very clearly showed what the demands of the Algerian people were, and that election being cancelled. And it must be recognized that those who might have restrained the forces of violence have been singled out for elimination, because there were plenty of moderates in the FIS.
Second question, would it not be good thing to carry out a policy of supporting the two moderate Arab countries which are on either side of Algeria, i.e. Tunisia and Morocco, insofar as increased support would create a situation which was more favourable in the future?
On behalf of the Council, I would first of all like to join in with the Presidency in congratulating the honourable Member who wears his age so well and, as I remember the hours of questions which we were involved in together, late into the night, some six years ago, I must say that the honourable Member has lost absolutely nothing of his verve.
In response to the first question raised by Mr von Habsburg, I would say that if we were in 'It's a Knock-out' , the television game, yours would be the toughest question of them all. Of course, there was the government decision at the time to stop the electoral process. There is bound to be doubt as to whether this was the right approach. Personally, I have doubts about that, and I would like to say that, under the current circumstances, we must establish positive dialogue with all moderate elements, belonging to all the factions, once they have opted for democratization and for the rule of law.
In the second instance, I fully understand your sympathy for the two neighbouring countries of Tunisia and Morocco, especially as we already answered a similar question, among others that you raised some months ago. You wish to prompt those two countries into giving a good example, as they are already doing.
As part of the Euro-Mediterranean initiative, new partnership styles have rightly been adopted with these two countries, but the problem which arises is how, within the financial spending limits provided for in the next few years by the Commission, to achieve an equitable balance as regards interventions benefiting Tunisia and Morocco. Knowing Mr von Habsburg as I do, I have no doubt that he will take advantage of the next opportunity to raise this pertinent question with the Commission.
Mr President, the interpreter in the German cabin has translated your congratulations to Mr von Habsburg and spoken of his 58th birthday. I only wanted to endorse the interpreter's judgement.
Mr Posselt, as you will have noticed, we have excellent interpreting booths, which not only improve our speeches when they are translated, but are even able to determine our age in accordance with our appearance. And that is what they did for Mr von Habsburg.
Ladies and gentlemen, after that pleasant and agreeable point of order, I would remind Mr Wohlfart that I said that we had two supplementary questions. The second is by Mr Wibe, who has just one minute, since it is not his birthday and I am unable to give him longer.
Actually, I would like to agree with the doubts about the current policy expressed by Mr von Habsburg. For a long time people have taken it for granted that the terrible massacres in Algeria were carried out by Islamic groups. However, recently there have been very credible reports that in fact the Algerian government itself may have been involved in this. It is also known that the Algerian government has actively opposed attempts by international organizations to enter the country and investigate the facts.
I would like to ask the Council whether this is not a lead which should be followed up, and whether we should not strongly urge the Algerian government to open the country to international organizations which would come in and investigate this.
Let me say that I do not believe that these massacres are going to end if we simply continue to put the blame on people who we do not know are guilty, i.e. the Islamic parties.
I certainly share the fears that have just been expressed by the honourable member, and as I know how concerned M. Poos, our Minister of Foreign Affairs, is with regard to this dossier, I can guarantee that this aspect of things will certainly be raised at the meeting with the Algerian Minister of Foreign Affairs. Furthermore, this is the purpose of this meeting, which is to send a message at once both clear and positive.
Question No 2 by Hans Lindqvist (H0781/97)
Subject: Carriage of radioactive waste within the EU
I understand that a new Euratom Directive (No 96/29) on radioactive waste has been adopted, and will become law in the Member States by May 2000. Under the Euratom Treaty waste may be moved within the EU. It would in principle be open to Germany, France or the UK to store their nuclear waste in a waste dump in Sweden. So if Malå commune, which recently held a referendum on the final disposal of radioactive waste in its area, had said yes rather than no, would it also have been permissible to dump foreign waste there? The directive also proposes that radioactive waste be diluted with other waste to bring it below the 'danger' limit values.
Is this correct? If so, is there not a risk that there will be an increase in the carriage of radioactive waste and that countries with good primitive rock structures may become waste dumps for the whole of Europe?
Directives 96/29 Euratom setting basic standards relating to the health protection of the working population against the hazards of ionizing radiation, to which the honourable Member refers, and they represent, I would say, an overall approach to health protection, setting strict standards and giving better protection to all.
These standards of protection naturally also apply to radioactive waste. In this context, the elimination, recycling, or re-use of radioactive substances or matter containing radioactive substances require prior authorization.
Furthermore, the directive contains no provisions requiring mixing radioactive waste with other waste to bring down the levels of radioactivity to comply with standards.
As regards the circulation of radioactive waste, the Council would like to remind this House that directive 92/3 Euratom relating to the oversight and control of the transfer of radioactive waste between Member States, and on entry to and exit from the Community, lays down a strict monitoring regime. Transfers between Member States can only take place on the basis of prior approval of the competent authorities in the recipient Member State.
In more general terms, the Council specified in the resolution adopted on 19 December 1994 relating to radioactive waste management, that it believed that it was the responsibility of every Member State to see to it that radioactive waste produced on its territory was managed in an appropriate fashion. The Council also considers that optimal use should be made of installations at the national level, and that there should be more detailed examination of the various approaches possible which might, among other things, reduce transportation of radioactive waste.
I hope it will be possible to convey that answer to those in my country who are concerned that shipments of radioactive waste are going to increase. I understand the answer to mean that, on the contrary, the Council's representatives are saying that there is no risk that radioactive waste could stray into any Member State which has not itself approved the import of shipments from other countries. That is, of course, good news. I hope that it will apply for a long time to come and that each country will decide for itself what shipments of radioactive waste from other countries it will accept. This is a positive response which I look forward to passing on in Sweden.
However, I think the second answer was very unclear. I understood the directive to mean that it is quite clear that people intend to dilute radioactive waste with other waste to be able to get below the limits which apply for handling, transport and storage etc. I believe that my interpretation of this is correct, but if it is the case that this is also wrong and that the Council is right, I would also be pleased to convey that message to my country, Sweden.
I think that I have so far as possible, on a very sensitive and very important subject for human health, tried to give answers to the various questions raised by the honourable Member.
For my part, the most important thing is the provision laying down the responsibilities and competencies of the recipient Member State. This means that if in this particular case Sweden does not accept a transfer, it is thereby protected from possible storage of the radioactive materials which the honourable Member has alluded to.
I would also say that this was the principle which was very vigorously defended by Sweden at the time of its membership negotiations, because it wanted to avoid pollution of its territory with nuclear waste. In this context it is worthwhile remembering that Sweden on the one hand, and the Community on the other hand, made a request to annex to the final membership agreement the following declaration: as regards the terminal portion in the cycle of nuclear fuel, it is the responsibility of each Member State to define its own policy. I think this is a clear position.
Mr President, Mr President-in-Office, you know I come from Austria, a country where all nuclear questions are handled very sensitively. I must confess, to my shame, that I am not familiar with the 92/3/Euratom directive quoted by you. The question this raises for me, and which is no doubt interesting for many Austrians, concerns the passage of nuclear waste. Only the Member States of destination are ever referred to. Would it be possible under this guideline for a country like Austria to practically defend itself against the relevant substances being transported through it? I am not just talking about the final disposal.
I must admit, this is a question to which I would not wish to give a wrong answer. I would therefore propose to the honourable Member to give him a reply in writing as soon as possible.
I hope the honourable Member understands the position I am in.
I have two supplementary questions. The first concerns the explanation which the President-in-Office of the Council of Ministers gave, and which is in the Swedish Treaty of Accession. Is it not the case that this explanation relates to the method to be used for terminal storage and that that is decided by people themselves, not by the waste that is to be terminally stored? That is how I have understood this explanation until now.
The second question is as follows: if we have a situation where Sweden, or some other country, refuses to accept a shipment of radioactive waste, will it be possible to challenge that decision in the Court of Justice? Could the Court of Justice in that case overturn a Member State's decision to refuse to accept radioactive waste?
As regards the first part of the question, I have no further information. I would say that we would use the same procedure as was promised to Mr Habsburg. If there is a problem in Community law, the Court of Justice should be able, in my opinion, to deal with the matter.
Question No 3 by Patricia McKenna (H-0787/97)
Subject: Mass arrests at the Amsterdam Summit
A recent report from the Coalition for a Different Europe estimates that at least 700 peaceful demonstrators were arrested during the Amsterdam Summit in June. Photographic evidence of police behaving aggressively towards the protestors has also been published.
Between 200 to 300 demonstrators are reported to have been deported to other EU countries and there have been numerous reports of protestors being manhandled by police, including reports of women being subjected to body searches and accompanied to toilets by male police officers.
Civil liberties groups throughout the EU have criticized the Dutch Police authorities for sanctioning the mass arrests of demonstrators. In October the Danish Foreign Minister, Niels Helvig said that the arrests were questionable.
What action will the Council take on the basis of the reports of police misconduct at a vital EU event?
I already had an opportunity to reply to questions on this matter, which was raised by Mrs Gonzales and Mr Diaz, at the July session. The Council has never discussed the problem raised by the honourable Member in her question.
I would like, for the sake of completeness, to draw your attention to the fact that maintaining public order on the territory of the Member States of the Union is the exclusive responsibility of the national police authorities. The honourable Member will therefore understand that the Council has no authority to take a position on something which is not part of the competencies conferred upon the Council by the treaties.
First of all I would just like to say that a report was published yesterday by the independent Amsterdam Police Complaints Commission. They confirm that there was an inquiry, the three mass arrests were incorrect, and the criticism of the manner in which the arrested persons were treated was essentially very wellfounded.
Regarding the Minister's response, it is quite clear that the Council is playing a role here, in that it is agreeing on the Europol Convention. Member States throughout the European Union are seeking agreement on policing throughout Europe and the Europol Convention. Europol, without political or judicial control, will have massive powers of collection of data, etc. It will be immune from the law. We are setting up a federal European police force that will carry out its police activities in Member States. The European Union has to address this and the dangers this will involve.
I would like the Council's reassurance that at the next summit in Luxembourg we will not have mass arrests. It is a very dangerous precedent to set for members of the European public, that they cannot have the right to demonstrate and to highlight their concerns regarding what is happening in Europe. It is a fundamental right for people to be able to protest throughout the European Union. You cannot wash your hands of it and say 'Oh well, that is the individual responsibility of the Member State' .
First, I do understand the reasons which prompted Ms McKenna to raise this question. But whether we like it or not, there are treaties and there are also community and non-community competencies. And that is the context of my reply.
Furthermore, when making reference to Europol, in my opinion we are speaking about several things. Europol will, at least I hope, be operational soon. But I would like also to draw the attention of the honourable Member to the fact that if reference is made to Europol, we should not lose sight of the fact that, as things now stand, ratification took place yesterday, for two Member States only. Therefore, I think this gives us food for thought.
My personal feeling, is that I think it would be interesting to promote in the various Member States - and here, I speak as the former Secretary of State for public order in Luxembourg - to increase the number of women in the police force. This is a purely personal viewpoint, which would perhaps make it possible to avoid a number of controls, which are, so to speak, unfortunate or heavy-handed.
Furthermore, as regards the employment summit, I think I am in a position to say that the instructions given to our police forces are very clear. What is involved, as was emphasized by the honourable Member, is the fundamental right of European citizens to demonstrate in the capital of the Grand-Duchy of Luxembourg. This right will be respected. On our side, we are going to make the necessary arrangements to ensure that this demonstration can take place in a calm and dignified manner.
Question No 4 by Per Gahrton (H-0794/97)
Subject: Strategy for relations with China
The visit to the USA by President Jiang Zemin of China raises the question of the West's future strategy for its relations with the world's most populous country. The basic question is: how will it be possible to cooperate and conduct trade whilst actively and effectively helping to advance the process of democratization and introduce fundamental universal human rights? Some Chinese affairs experts believe it necessary to keep up strong, overt criticism of China for its failings in those areas, whilst others argue that silent diplomacy would be preferable. Norway's new government has opted for an overt, hard line, whereas some EU Member States have clearly decided to keep a low profile.
What is the Council's current China strategy? What plans are there for the EU to take action within the UN Commission on Human Rights?
The situation with regard to respect of human rights in China is a constant concern of the European Union. All countries in the European Union share the determination and objective of achieving a significant improvement in human rights in China.
Following on from the 53rd session of the Commission of Human Rights of the United Nations in Geneva, the European Union undertook to re-examine its policy on China, from the points of view of human rights, with the aim of adopting a consistent approach.
The question of human rights is on the agenda of the regular meetings between the European Union and China. The Luxembourg and Chinese Ministers of Foreign Affairs have had meetings on this subject in July, on the fringes of the post-ministerial meetings of the ASEAN, which took place in Kuala Lumpur, and on the fringes of the General Assembly of the United Nations in September 1997, in New York. In New York, there was agreement that the European Union and the People's Republic of China would renew dialogue on human rights at expert level, on the understanding that this dialogue would be without preconditions.
Dialogue on the human rights between the European Union and China was first launched, I remind you, in 1994. Before the Luxembourg presidency, two meetings took place at the beginning of 1995 and at the beginning of 1996. Under our presidency, the first meeting took place at the end of October in Luxembourg, and the second meeting was scheduled for the beginning of December in Peking. This dialogue will enable us to examine all questions of interest to the two parties.
Mr President, in this context, I must point out that China announced that it had signed the international pact on economic, social and cultural rights, and that work leading up to the signature of the international pact relating to civil rights and politics is continuing. You doubtless learned last Sunday, that China released Mr Wei Jingsheng earlier than expected, a gesture that was welcomed by the presidency. The case of Mr Wei Jingsheng had been regularly raised by the European Union, and recently in Luxembourg itself.
Thank you for the answer which contained a lot of facts, but no news. The question is whether the release of Wei Jingsheng is the spark that could light a prairie fire in the form of further strong stands on human rights in China, whether it is the butterfly which will set off the hurricane which will really create change in China.
There are many different opinions. A great deal has happened recently, partly at the latest party congress and partly during President Jiang's visit to the USA with the famous statement about a 'mistake' at Tiananmen Square. Now we also have the release of Wei Jingsheng.
I wonder whether, against the background of these facts, the Council has any new strategy. Have you any interpretation of what is happening? Is a hopeful change taking place in China or not? What is the Council's interpretation?
I believe that the Members of this House will agree with me in saying that, as between what we, the Council and European Parliament, all wish regarding human rights, and the actual reality, there may well often be a yawning chasm. There is much work still to be done. As regards China, which is a country I know fairly well, as I had an opportunity to go there on a number of occasions as part of our bilateral relationship, I believe there is a degree of openness, albeit timid. Let me explain. In 1992, I was able for the first time to raise the question of human rights with the Chinese Minister of Foreign Affairs. At the time, this was a taboo question for the Chinese, and the reply was very curt, and very dry. I had an opportunity in February of last year to accompany our Prime Minister, Mr Juncker, on an official journey to China. Once again, the question of human rights and democratization was raised, but we observed some change in the tone of the reply we received. We felt a certain willingness to speak about some aspects of human rights, even if they were related to education, training, health, and labour rights. I believe that we should have no illusions. The strategy which the European Union may well adopt is one of continuous dialogue at all levels, a dialogue which will make it possible to progress on a step by step basis. I think this is a policy which will for some years still give us somewhat less than we have a right to expect. However, in my view, there is no alternative at the present time. But I persist in believing - and I say this as a personal view - that the comments made by the President in the United States are still of interest, as there is a degree of openness. We should perhaps let a little time go by, as you know, in Asia, patience is a great art.
Thank you, Mr Wohlfart, for your answers, and especially for your recommendation of patience, which is an absolutely essential virtue in this highly complex institution. And I must also request your patience as I ask you to maintain your attention on this question, since, pursuant to the Rules, I have received a request to put a supplementary from Mr Posselt, who has the floor for one minute.
Mr President, I congratulate you on your brilliant response to China. I would just like to inquire by way of addition: we do not take an uncritical view of American foreign policy, of course, but actually a very critical one. Yet American foreign policy has done something very positive recently with the appointment of its own Tibetan envoy. I wanted to ask you whether the European Union is also planning to appoint a similar envoy, or how the question of Tibet is currently being handled in the Council.
This is a very good question. Until now, this possibility, raised as it happens by the honourable Member, has still not been examined by the Council. But as the European Union already has a number of special envoys in place to defend the position of the European Union as a negotiator or mediator in various parts of the world and, given the political, economic, and cultural importance of a country such as China, but also the interest that we all have in the promotion of human rights and democratization, I believe that the suggestion merits our support, and at all events, I intend to present it at the time of a forthcoming General Affairs Council.
As they deal with the same subject, the following questions will be taken together:
Question No 5 by Sören Wibe (H-0802/97)
Subject: Inspection of meat infected by salmonella
Between March and September the Swedish Food Administration examined 569 consignments of meat imported from EU countries. 75 % of them had veterinary certificates stating that the meat was salmonella-free. One in four of the consignments of meat examined had incomplete or no certificates. Of 57 samples taken from consignments with veterinary certificates, 12 were infected by salmonella. Seven of them were French, two Danish, two Spanish and one Belgian. Seven of the eight French consignments inspected were infected. In early September 1997 the French Minister of Agriculture promised his Swedish colleague that French checks would be intensified. French meat infected with salmonella is continuing to enter Sweden. In September alone there were five cases of positive salmonella samples from French meat.
A comparison of salmonella and BSE is illuminating. Every year twenty or so people die of CJD in Europe, while salmonella may kill a thousand.
May Sweden therefore institute routine checks on consignments of meat imported into Sweden? Has the Council discussed the problem that, as in this case, veterinary certificates can be completely wrong? One absolute minimum requirement is that veterinary certificates issued in an EU country must be trustworthy. Should the Council not be urging the countries concerned to intensify their checks on meat exports to prevent the export of salmonella-infected meat? Question No 6 by Hadar Cars (H-0815/97)
Subject: Spread of contaminated meat within the EU
When Sweden joined the European Union it became part of the common market in agricultural products. This is a market which presupposes that countries carry out inspections of their agricultural products. Sweden is one of the few practically salmonella-free countries in Europe. Inspections carried out in Sweden on imported meat have revealed large quantities of salmonella.
The meat had been stated by the supplier to have been inspected and free from salmonella, and there are also veterinary documents certifying this, clearly unfoundedly. Most of the meat which was inspected and subsequently proved to contain salmonella comes from France. Several thousand people die each year throughout Europe from salmonella poisoning. These are high figures and in themselves clearly show that the EU should take measures to ensure that meat sold in Europe meets the required standard.
What measures does the Council propose to take to prevent the spread of contaminated meat within Europe?
The two questions raised by the honourable Members relate to problems of inspections carried out by the Member States themselves on certificates drawn up by their own veterinary departments. The Council, for its part, has taken all the measures possible in this respect, and I would like to refer you to the directives which are currently in force.
Over and above the general Directive 64/433/EEC, I would cite more particularly Directive 89/13/662/EEC, which in particular sets down the rules in the area of inspection at the country of origin and the country of destination, and more recently, Decision 95/409/EEC, setting down rules related to microbiological sampling tests for salmonella.
The question of assessing the degree to which these measures are complied with is a responsibility first of the Member States, but also, more generally speaking, of the Commission, as guardian of these treaties, and in the last resort if necessary, of the European Court of Justice. On the initiative of Sweden and Finland, the Council has nevertheless raised this question at its September session this year. Then, the Council took note of the concerns of the two Member States, and of the Commission's intention to examine the situation in far greater detail and with the greatest attention, and to enter into direct contact with the various Member States concerned. The suggestion of re-establishing routine inspections by Member States on imports, made by Mr Wibe, which always in practice means a return to systematic inspection, is not compatible with the provisions laid down with the free circulation of products within the European Union. On the other hand, as is provided for by the directives, Member States may always, in the case of suspicion, undertake inspections at point of destination on a sampling basis.
I would first like to correct a choice of words in my previous contribution. The reports on massacres in Algeria which I spoke about do not implicate the Algerian government, but they do implicate the Algerian authorities.
As far as the Council's reply is concerned, I would still like to ask the President-in-Office of the Council whether it is not reasonable for us to be able to introduce routine inspections in Sweden. This is an issue which rouses the entire Swedish people. We have never had salmonella in our country, thanks to the fact that we have had proper veterinary inspections. However, the treaty we have entered into is based on the idea that the certificates we receive from the exporting countries should be correct. Evidently they are not correct. In this case, surely, concern for human health must be the spirit of the treaty, so to speak, and must therefore allow Sweden to set up routine inspections when we import meat, as long as it continues to be the case that meat is infected in spite of the fact that people have certificates saying the opposite.
Mr President, I will not conceal the fact that the question of salmonella contamination is of the greatest interest to myself as a trained doctor. It is also a matter of consumer protection, given that there are in Europe, as mentioned in the question, around one thousand people who die every year as a consequence of sammonelosis. The problem is therefore a relatively important one.
As concerns the supplementary question, I have just said that the Commission's mission was to take the necessary measures and as necessary to present appropriate proposals to ensure compliance with rules for the protection of consumer health. This in my opinion should be of the utmost priority, alongside other rules whose purpose is to avoid the introduction into intracommunity trade of items adversely affecting the rules governing the internal market. If there is no wish to consider the possibility of changing the rules governing intra-Community trade in meat to overcome the disadvantages which have been raised in the questions, the best thing to do would certainly be to invite the Commission itself tomake a proposal to the Council in the proper way.
Keeping salmonella out demands a lot of a country. Wherever it occurs, the whole flock or herd must be destroyed. That is also what happens. It is necessary, but it is expensive. How can we justify these costs when, in spite of veterinary certificates, of a lot of the meat being imported proves to contain large amounts of salmonella?
I am in favour of the European market for agricultural produce. It is good for consumers. But a precondition is that we are all able to rely on the fact that the food we buy is not a danger to health. We cannot do that today. Thousands of Europeans die each year from salmonella poisoning. As consumers we must be able to have confidence that the food we buy and eat is good for us. It is therefore in the interests of the whole of Europe for the Council to accept its responsibility to stop salmonella. After Mr Wohlfart's formal and uninvolved response, I am unable to trust the Council in this respect.
If my ears do not betray me, and if I understand the honourable Member aright, he was not asking a question. He said that I had made a declaration which was fairly clear and straightforward, but he doubted that I was really convinced about the action to be undertaken, if I have understood things right. Is that it?
I thought the answer the Minister gave did not suggest there was any great will to tackle the problem of salmonella in Europe in its entirety. An awful lot needs to be done if we are to make Europe salmonellafree. We have succeeded in Sweden, but it cost us a great deal. What are you doing on the Council to ensure that other countries act in a similar, if expensive way and so eradicate salmonella?
Mr Wohlfart, Mr Cars, you are establishing a dialogue outside the framework of the Rules. I am extremely flexible in the Chair, but I would ask you to allow me to conduct the sitting so that I can at least justify the emolument that I receive for being here.
I will not now take up all the time available for speaking by entering into a dialogue, and at all events, yours is the sole responsibility for directing the debate.
If I understood the reasons for this question, the countries are known, and I would say that if you had a suspicion, I think that controls at point of destination, by sampling, are always possible. Furthermore I would add that if the Commission believes that the situation is becoming truly a matter of concern, it is the Commission's responsibility to make a proposal to the Council of Ministers, along the lines suggested by the honourable Member.
Salmonella in itself is one problem. Even worse are the salmonella bacteria which have become resistant to antibiotics. I would like to know whether the Council is aware of the situation with regard to antibiotic-resistant salmonella bacteria in the EU, how they are being fought, how people are thinking of coping with this problem at all, and where they exist.
I have not ducked an answer, but the Commission must give you a formal answer. However, as a doctor, I must point out that as regards resistance to antibiotics, the problem, unfortunately, is not limited only to the bacteria known as salmonella. It is due in fact to an unwarranted use of antibiotics. We could have a 24-hourlong debate on resistance to antibiotics, and I would be very pleased to have one day in private with Mrs Hulthén.
Mr Wohlfart, you can, of course, arrange a meeting with Mrs Hulthén afterwards. As President, and also speaking as a doctor, however, I wish to say that the appearance of antibiotic-resistant bacteria is an indisputable fact. There are countless cases of this, including staphylococcus, the bacterium which causes infections that are treated with penicillin. However, that is a scientific matter, and we are examining the issue from the healthpolicy point of view. Mrs Thors therefore has the floor for one minute to speak on this issue.
The problem with salmonella is due partly to the fact that we cannot rely on the inspections which have been carried out. My question is when does the Council really expect to have effectiveness so that the inspections which are carried out can be checked and we can rely on the certificates which exist. The questioners have emphasized this.
On the other hand, we also know that we would not have the problem with infected turkey meat, for example, if the same rules which are now being introduced for beef - country of origin labelling - were to apply to all food products. Today it is impossible for us to label meat which comes from a country whose inspections we cannot rely on.
I would also like us to be able to rely on the certificates which are issued in all parts of Europe. When does the Council expect to realize the intentions which are contained in the Commission's proposal on food legislation and which are being so hotly debated in the Member States?
The question of controls and subsequent protection of the consumer, and in this case protection of human life, is part of the Commission's remit. I would not wish to speculate further. I believe that if the Commission, with proof to hand, can demonstrate other more efficient means to react to the problem, it will be the Council's responsibility to take these decisions, and take its appropriate share of responsibility.
As you see, this is a very important question for us in the North, especially in Sweden which has often been hit by infected meat.
I have a follow-up question which I would like to have answered. If it is the case that Sweden's health authorities decide the risks of salmonella infection spreading in Sweden are too great, and, in spite of the fact that you say it is not allowed, they introduce random inspections or regular routine inspections, as mentioned in Mr Wibe's question, what will happen then? What would be the result if Sweden still introduced routine border inspections? Would we then receive a visit from the President-in-Office of the Council, or another representative of the Council, who would stop the inspections? What would be the result of such a decision on the part of Sweden?
I did not fully understand the end of the sentence. I invite the honourable Member to repeat his question.
If Sweden concludes that routine border inspections are necessary and introduces such inspections, in spite of the fact that you said that it was not allowed, what would happen then? What would be the result of that for the Member State of Sweden?
I think we have possibly not understood one another. I said that if the authorities of a member country, in this case Sweden, had a suspicion, in this instance, they could set up controls. There is no prohibition on inspection if there are suspicions. I think in the way you express the reasons behind Mr Wibe's question made allusion to certain countries. It may be possible to establish a link, which would become the basis of a suspicion. Then the Swedish government is free to carry out inspections.
I am not sure that the Council properly understands why we are so angry in Sweden and Finland, but it is of course due to the fact that this is a problem which has arisen through our becoming members of the European Union. We were promised that the problem would not arise. That is why we expect a little more commitment.
I would like to ask what objectives actually exist. Is there an objective that the whole of the European Union should be as free of salmonella as Sweden and Finland were before their membership of the European Union? We are a little suspicious, because the French ambassador in Sweden went public and said, more or less, that people can tolerate a little salmonella. These Swedes seem a bit wimpish, a bit hypochondriac and oversensitive. Salmonella is part of everyday life. I am not quoting word-for-word, but that was the impression he gave.
In the light of this we desire a bit more commitment and an objective that salmonella shall also be eradicated in the rest of the Union.
We are well and truly into salmonella! Joking apart, I can assure the honourable Member that the presidency has understood perfectly well what is at issue. It would be a pity if a doctor did not understand what is at stake with the risk of salmonella. Trust me, I fully understand the scale of the problem raised here, because by the number of supplementary questions, I can see that it is a matter of grave concern in your countries.
On the other hand, I do not know which ambassador you had in mind when you were speaking, but to me it does not appear that this ambassador had a very sophisticated understanding of medicine. This is a personal opinion.
I can only repeat this. If the Commission, which gave an undertaking to carry out its homework on this, during the health council which was held in September this year, draws conclusions which are quite possibly those which you are coming to now, I believe it is the Commission's duty to accept its responsibilities, and out of concern for consumer health, to propose to the Council adequate and effective protection measures. The Council will then take its responsibilities. I have no doubt, in this particular case, that the Council will do just that.
Question No 7 by Robin Teverson (H-0803/97)
Subject: Road hauliers
Will the Council confirm that it will take all possible measures to protect road haulage companies from industrial action in other Member States? If action such as road blockades, set up in France last year and threatened again recently, does result in financial loss or physical hardship will they make sure that hauliers are compensated quickly and given all possible help?
First, the Council is fully conscious of the untoward consequences that road barricades had in France in 1996 on the free circulation of goods and persons in Europe. It is delighted at the outcome of the recent conflict between truckers and their employers. The Council remains convinced that, now as then, negotiation is the best way to cope with these and similar situations.
I would also like to point out to the honourable Member that the Council took note of the actions undertaken by the Commission, which had responsibility for overseeing respect for free circulation within the single market, in regard to the French authorities and the authorities of the other Member States, for the purposes of facilitating a resolution of the conflict, of mitigating the effects of the barriers, and finally accelerating procedures for compensation for damage, if any, suffered.
I am glad that the President-in-Office understands the great hardship this has caused a number of companies. My concern here is not just that compensation should be paid quickly - which has not happened at all in the past - but that a code of practice should be accepted by all Members of the Council. First of all this should ensure that roads are kept open during national disputes so that trade between European countries can continue to take place and foreign drivers are not affected, and then, if that fails, there is a code of practice which makes sure that financial compensation is always paid by the Member State concerned, and that compensation is paid quickly.
Would the President-in-Office see whether such a code of practice could be agreed between Member States for any such future incidents?
Firstly, I would like to say that with a view to a solution to this strike, the COREPER at its meeting of 5 November last, looked at the possibility of calling an extraordinary Transport Council. Fortunately the tripartite negotiations in France made it possible to solve the problem, out in the field.
But the questions which have been raised by earlier road blocks, involving the need to guarantee transit corridors and accelerate compensation procedures, have already been raised at the Council of Ministers of Transport, and in the General Affairs Council.
For my part, I shall try to submit your proposal, relating to a code of good conduct, to my colleague Mme Delvaux, who has responsibility for the Council of Ministers of Transport, with a view to examining the possibility of adoption of a code of good conduct, as proposed by the honourable Member.
Mr President-in-Office of the Council, as you will see when we reach the subject of the European City of Culture - I am the Member for Valencia - the problem of the losses caused by road hauliers' strikes is a regular occurrence.
Of the five hundred actions brought in the French courts, only one has been successful. This is because, like all courts, the French courts require two things: that it be clearly determined who is responsible; and that the losses be quantified. I believe that Community law can be extremely useful with regard to both those requirements.
Firstly, the President-in-Office will surely agree with me that the free movement of goods is the very essence of the treaties. He will also agree that the Member States have a duty to ensure compliance with the treaties. And he will probably agree that all Member States are objectively responsible for dealing with the inadequate functioning of public services. The conclusion is that we must establish that the Member State in question is responsible by means of Community law. And, as regards quantification of the losses, I would propose that a Commission service be set up to assess the losses objectively in order to facilitate the work of the courts. At the very least, the witnesses would be considered expert witnesses under any of our legal systems, which are derived from the Justinian Code.
I shall be extremely brief. The honourable Member has himself outlined the solution to the problem that he has just raised. It is now down to the Commission services to do their duty.
Mr President-in-Office of the Council, you were very polite in replying to my question, but your answer reminds me of the words of the owner of a house whose roof leaks every year: when it leaks, he says "I had better do something about it' ; then, when the rain stops, he does nothing. And, the following year, the roof leaks again, and he has to put buckets under the drips, and so on. Do you not think, Mr President-in-Office, that, with regard to the interruption of road traffic as a result of industrial action, the Community, the free market, is like that house with a leaking roof, and that it is time for the Council to address the issue of the organization of road transport, the industrial problems and the broader question of compensation once and for all, and not wait to hold a special meeting of the Council, but adopt wide-ranging Community legislation?
The honourable Member is being too kind to me. In fact, I do not regard myself as the owner of the house, nor as the person responsible for the water which has given the truckers wet feet. However, I do see myself as the next door neighbour. Let me explain. We are fully aware of the problem, of the fact that in my opinion there is not only a problem of free circulation, but also a number of connected problems of compensation and other issues. I think it is now down to the Commission to draw the consequences of this failure to comply with free circulation and its untoward effects, because in fact, the owner of the premises, in my view and in this instance, is the Commission itself.
Under such conditions, if you were to raise the question with the Commission, I am sure that it will give you a reply. However I do not know if that reply would satisfy you.
You are caught between a rock and a hard place, as they say. You know that you must address your questions to the Commission, Mr Medina Ortega, and I expect to see you at Question Time to the Commission next month.
Question No 8 by Maj Theorin (H-0805/97)
Subject: Legal rights of asylum-seekers
When an asylum seeker is refused entry and returned to his home country or another country outside the Schengen area that person must have a guaranteed right of appeal against the decision refusing him entry. This right should initially be guaranteed by the country the individual is returned to. If that State cannot guarantee that right it should be the country refusing entry.
Are there any guarantees that a state refusing entry will offer asylum-seekers the right of appeal?
I shall now try to perform my duties. The Council resolution of 20 June 1995 on minimum guarantees for asylum procedures lists in detail the guaranteed rights which apply to the processing of asylum requests.
As regards the rights of asylum seekers in matters of appeals and reassessments, reference should be made to paragraph 4 of the resolution, which deals with reassessments. The following paragraphs in my opinion give replies which adequately answer the question raised by the honourable Member.
First, it is specified in paragraph 8, in the event of a negative decision against the asylum seeker, there should be a possible appeal to a tribunal or an appraisal organization which will make an independent decision on individual cases.
I would also like to refer to paragraphs 15 and 16 of this same resolution which deals with the information given to the applicant regarding the decision, the reasons for the rejection, the possibility of reassessment of the decision and the deadlines applicable, and finally the availability of time to make an appeal.
As regards paragraph 17, this paragraph lays down general principles allowing the applicant to stay in the territory so long as no decision has been taken regarding appeal and allowing the asylum seeker to make an appeal to the independent organizations mentioned in paragraph 8, and then be granted authorization, due to the special circumstances of his or her case, for temporary residence on the territory of a Member State, when the legislation of that state authorizes an exception to the general principle.
With regard to manifestly groundless requests for asylum, I refer to paragraph 19 of the resolution which specifies that the Member States may, by derogation to the principle stated in paragraph 8, deny the right of appeal against the rejection of an application if, on a prior basis, instead of and in lieu of such procedure, an independent organization distinct from the authority examining the case, has confirmed the decision for rejection of the application..
According to paragraph 21, the Member States may lay down exceptions to the principles of paragraph 17 in limited cases. However, there must at least be a guarantee that the decision regarding the application shall be taken at a high level and that sufficient additional measures, such as an identical assessment confirming the validity of the original decision are made by another authority which is both central and has the necessary experience and knowledge in the field of asylum rights and refugees, prior to the enforcement of the decision.
Finally, with regard to requests for asylum made at borders, I would refer you to paragraphs 23 and 24 of the resolution which guarantees that, first, any asylum seeker arriving at a border has the possibility of lodging an application for asylum, and that if a special procedure is applied for the purposes of undertaking an examination before the decision relating to entry, if the application is manifestly without foundation, no measure for deportation should be taken while the special procedure is underway, and finally that, if entry is refused and there is a derogation to the general principle of the suspensory effect of the appeals procedure, there must be a guarantee that the decision for refusal of entry is taken by a minister or by a comparable central authority, and that sufficient additional safeguard measures, such as the prior examination by another central authority, should provide an assurance that the decision taken is a just one.
I thank the President-in-Office of the Council for his reply. The Schengen cooperation involves a more restrictive asylum policy for Sweden, which means more applicants are going to get a negative answer and be refused. When the chances of an asylum seeker being granted asylum are reduced, there really must not be any lack of legal certainty for him or her. Therefore it is important for us to have certain fundamental rights truly guaranteed. There must therefore be guarantees for the right to appeal.
I am very grateful for the legal answer which I got from the minister. When I get the answer on paper I am going to go through it again and I will come back if I feel that the answer needs to be elaborated.
In fact, I see no objection to providing supplementary information to the honourable Member in writing. I would simply add some words, as Schengen has been mentioned.
I was myself a signatory to the convention of application. I can assure you that it was, as it happened, a difficult and painful exercise. But I can also say this. The principle of the first host country having responsibility of checking whether or not rights of asylum can be granted, is indeed applied, in theory; and it is also true that, for humanitarian reasons, the second country to which the political asylum seeker may make a request for asylum may still grant the asylum seeker that right. The rules are not as restrictive as they might appear at first sight.
Question No 9 by Richard Howitt (H-0806/97)
Subject: Child labour in West Africa
Trafficking of children in West Africa is widespread and on the increase, involving the following countries: Benin, Togo, Nigeria, Niger, Burkina Faso and Gabon. Child trafficking particularly affects young girls from the south east of Togo who are in high demand to work as domestics in relatively wealthy areas around Lagos in Nigeria and Libreville in Gabon, both oil exporting countries. Also last year an illegal 'labour camp' for children was discovered in Lagos. The haggard, malnourished children found there were mostly from Togo. It is believed that an average of approximately 30 children are brought into Lagos every two months by brokers who scout for children in Benin and Togo.
Is the Council aware of organized child trafficking practices in West Africa?
What action will the Council take to do something about this tragic situation?
Will the Council raise the issue of child trafficking with the Nigerian and Togolese government authorities?
The Council is not unaware of the fact that trafficking in children is a most unfortunate reality in a number of countries, and unfortunately not only in the countries that have been mentioned by the honourable Member. On 4 November, the political committee recommended that the question of kidnapping of children should be put on the agenda for political dialogue with the 27 countries concerned. On 31 October, seven Mauritanian nationals were arrested at the Bamako airport in Mauritania, when they were attempting to embark on a flight to the United Arab Emirates with nine children aged less than five years. The international combat against trafficking in children is conducted by the United Nations, who have designated a special rapporteur on the question of the sale of children.
The European Union will continue to work towards an end to this odious practice, cooperating with the governments concerned and with non-governmental organizations also concerned by this question. I would also like, in this context, to point out that every year the European Union actively participates in drafting a United Nations resolution condemning trafficking in children and child labour, and calls on Member States to put an end to such practices.
Finally, the European Union has made a commitment in favour of democracy and the protection of human rights. Indeed, article 5 of the first Lomé Convention explicitly states that the policies of the European Union in the field of cooperation and development are closely bound up with the respect for and the exercise of fundamental human rights and liberties. As signatories of Lomé IV, all countries cited by the honourable Member have declared their profound attachment to human dignity and human rights. The European Union expects all signatories of the Lomé Convention to fulfil their obligations.
Thank you for your response. The labour camp in Lagos that I mention in the question was actually known by local residents as a slave dump or children market. People looking for cheap labour came to the camp and chose the children they wanted. Most went on to work as domestic workers, at market stalls or as shop assistants. Some washed vehicles or collected fares on minibuses. In addition, they faced physical abuses in the form of beatings from their employers or were at risk of sexual exploitation by the families employing them. A report by Anti-Slavery International found that 95 % of the child domestics were girls.
Because of these stark facts, President-in-Office, I wonder whether your answer, while I agree with it in total, is enough. What do you expect to be the outcome of the political dialogue on 4 November, which you have described?
Although we have article 5 in the Lomé Convention, what will you do specifically to enact it in response to the countries that I have referred to in the question? What more can Europe do?
First, the European Union would have an interest in giving Mrs Mary Robinson, the new High Commissioner for Human Rights, the responsibility of dealing with these very painful matters. I believe that she has the necessary authority to ensure that the voice of the United Nations is heard, and to remind the signatory countries of the various international conventions on human rights of their responsibilities, which I would say are elementary.
Furthermore, as regards signatory countries of the Lomé Convention, it is on the one hand absolutely necessary for the European Union as such to denounce these occurrences most vigorously, and that it should say so to the relevant Member States who are signatories to the Lomé Convention. On the other hand, I am of the personal opinion that this is likely to be not enough.
I shall nevertheless be free, during the Development Council which will be held a week on Friday in Brussels, under questions relating to the humanitarian situation in the Great Lakes region, to add an extra point to our discussions on child labour, which you have described in terms which cannot but make us profoundly sad. It shall then be the responsibility of the Commission to undertake further investigations and research, in close collaboration with the services of Mrs Robinson and the NGOs who are qualified in this field, so as to propose the appropriate measures which in my view are necessary, to the Council without unnecessary delay.
Mr Howitt is requesting the floor for a point of order.
I do not want to take up any more time except to genuinely thank the President-in-Office for what I regard as a very positive answer.
I felt that so strongly, Mr Howitt, that I thanked the President-in-Office several times. I believe that his answer has raised everyone's awareness of this problem enormously. Thank you, once again, therefore, Mr Wohlfart.
Question No 10 by Anna Karamanou (H-0809/97)
Subject: Council Recommendation of 2 December 1996 on the balanced participation of women and men in the decision-taking process
On 2 December 1996 the Council, recognizing the democratic deficit that exists as regards the representation of women, adopted a Recommendation for the Member States with a view to ensuring the balanced participation of women and men in the decision-taking process. The Recommendation calls on each Member State to adopt an integrated strategy and to take all the necessary legislative, regulatory, administrative and other measures with a view to increasing the participation of women at all levels. Approximately one year after this Recommendation was issued, will the Council say:
What specific measures and programmes are being promoted by the Member States of the EU with a view to achieving the balanced participation of women and men at the decision-taking centres?
What steps have been taken and what efforts made to alert public opinion and the various public and private bodies concerned to the need to facilitate the access of women to Community and national political and decision-taking bodies?
In response to this question I would like to say that the recommendation of the Council, which dates back to 2 December last year, and which applies to the balanced participation of men and women in decision-making processes, lays down that the Commission will submit a report, both to the Parliament and to the Economic and Social Committee, for the first time three years after the adoption of said recommendation, and then on an annual basis, using the information supplied by the Member States.
Consequently, given that the recommendation was adopted last year, the first report will be drafted only three years later, that is, at the end of 1999. In these circumstances, the Council is not in a position at this stage to make an inventory of measures and programmes in force in the Member States, as requested by the honourable Member.
Mr President, I am in a position to know very well what is written in the final paragraph of the recommendation with regard to the obligations of the European Commission. However, my question is addressed to the Council, which I consider should be in a position to inform the European Parliament on the reception suffered by this recommendation at the hands of the Member States and on the progress of this recommendation. I would like to ask the President-in-Office if he is satisfied with the representation of just half the population of Europe in the democratic institutions and in the centres of political decision-taking. Does he think that our democratic system works well when it indirectly excludes the equal and balanced participation of women in all decision-taking processes?
I must limit my assessment to the specific case of Luxembourg, because I know the interest that was raised by this initiative and by the recommendation of the Council, on 10 December last. Our government is conscious of the importance of the subject, given that, at the time of ministerial reshuffling, two years ago, we included as one of our political priorities the promotion of the role of women in Luxembourg society, by setting up a ministry for the advancement of women.
As regards other countries, political consciousness is increasingly being awakened, and advances are being made. No later than last week, a very encouraging and positive judgement was handed down by the European Court of Justice in a manner consistent, I believe, with the wishes of the honourable Member. As regards the role of women, I am personally convinced that here, in this House, there are many women Members who are highly dynamic and who will not restrict themselves to advocating promotion of the role of women in this House only, but in their member countries also.
As the time allotted to Question Time to the Council has elapsed, Questions Nos 11 to 23 will receive written answers.
Ladies and gentlemen, I cannot close the sitting without thanking Mr Wohlfart, once again, for being good enough to put with the inconvenience of Parliament's timetable changes for two months running. Today, I wish to thank him especially, because I know that personal circumstances made it particularly difficult for him to be here. Thank you, Mr Wohlfart.
Mr Posselt is requesting the floor for a point of order.
Mr President, it is not the usual problem with Question Time, instead I have something quite concrete today. For some time we have been receiving the Council's written replies relatively late. This is the fault of this House, however, because they are issued by the Council in good time as I understand it. I would therefore request that we get to receive the written replies this week in Strasbourg.
Mr Posselt, I take note of your remarks and I shall look into this matter with the services responsible to see if what you propose is possible.
(The sitting was suspended at 8.15 p.m. and resumed at 9 p.m.)
Action plan for the single market
The next item is the report (A4-356/97), by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission on the Action Plan for the Single Market (CSE(97)0001 - C4-0286/97).
Mr President, ladies and gentlemen, I should like to begin by saying how extremely pleased I am that Commissioner Monti has managed to get here and take part in the debate despite the difficulties, of which I am well aware. As the rapporteur to the European Parliament on this matter I really appreciate this.
With the action plan for the single market as proposed in Amsterdam the Commission intends to make a decisive improvement in the way the European single market operates by 1 January 1999. I welcome this action plan and consider it to be a step on the way to achieving the European national market, one market characterized by common external borders and open internal borders. Please excuse the terminology - the Commissioner would probably call it the single market - but I believe the thing that matters is the content of what we are talking about.
The way towards this European national market is being completed in three stages. The first stage was the creation of the customs union in 1968, the main feature of which was the common external customs tariff. The second stage started with the realization of the European single market in 1993. The realization of the European single market - as we saw it on 1 January 1993 - was first and foremost concerned with the removal of controls on goods and, to a large extent, on people as well, at internal borders between the member countries of the European Union. We envisage that the third and final stage - the creation of the European national market - will be achieved by July 2002, when the euro will be the sole legal tender in almost all the member countries of the European Union. That is our goal.
Today the European single market remains a jigsaw of 15 separate national markets. This is confirmed to me again and again by companies who are active in this area. A whole series of barriers is still preventing the four basic freedoms from actually being achieved. Only when these barriers are removed will we be able to talk about a genuine common European market.
Let me deal with a number of particularly important tasks that have to be addressed on the way. One of them is the final elimination of passport controls between the member countries by the year 2000. This is a major precondition for achieving the free movement of people. I know that - at least in a few member countries - this will not be an easy decision to take in political terms. We are facing particular difficulties with regard to taxation. Above all, I believe it is necessary to achieve a better balance between the taxation of labour and the tax burden on capital, energy and consumption.
It is beyond dispute that labour is taxed too heavily, with all the negative consequences that has for the labour market. Another task is the move from the current, wholly inadequate transitional system to a definitive value added tax system which must be based on the country-of-origin principle. I am quite confident that the course steered by the European Parliament, for example in the Randzio-Plath report, will also be pursued in this regard.
Apart from fiscal measures, the best way of combatting unemployment is to promote small and medium-sized enterprises. They require special attention to ensure that they are able to make their contribution to job creation. A properly functioning infrastructure in terms of transport, telecommunications and energy is a basic requirement for the European national market. Among our demands in the area of transport is the setting up of a European air safety agency and the conclusion of a new Eurocontrol convention. The main focus in the telecommunications sector must be satellite communications and I am of the opinion that we in the European Parliament ought to draw our own conclusions from this in terms of the budget.
In addition, the setting up of a European regulatory authority for the telecommunications industry should also be considered, as this is a demand that has been made repeatedly by the Economic Committee and the European Parliament but is gaining only gradual acceptance by the member countries. An essential instrument of industrial policy is the standardization of technical barriers to trade which are still impeding the free movement of goods. The procedure for referring to technical standards must therefore be applied in a consistent manner and the standardization process must be tightened up and improved. The existing legislative framework also has to be improved and simplified. The adoption of the European Company Statute is one of the must urgent tasks in this regard. The effective protection of intellectual property is particularly important for ensuring the competitiveness of European industry and there is a pressing need for it, especially in the field of biotechnology. Models of custom and taste are another focus for our work. As far as the environment is concerned, one of our demands is for the creation of a European agency for the approval of food additives and agrochemicals similar to the agency we created for the pharmaceuticals sector in London.
Another basic requirement for a national market is a common currency but that is outside the scope of this report. However, the move towards a single currency also calls for a common economic policy which should be formed in accordance with the guiding principle of any socially and environmentally-oriented market economy.
We still have many tasks to complete by the year 2000. The Commission's Action Plan is an important but far from adequate step in the right direction. I am however confident that over the next few years we shall achieve the European national market with common external borders and open internal borders and a common currency.
Mr President, Mr Commissioner, ladies and gentlemen, the Committee on Legal Affairs and Citizens' Rights has examined this report and has given a highly favourable opinion on the work carried out, both by the Committee and by the rapporteur, whom I congratulate. I would like to make a few partly critical, but constructively critical, comments which I will hasten to make.
The Committee, for example, noted with satisfaction how the Executive Commission intends to speed up investigations into the infringement of Community regulations and it is hoped that what has unfortunately happened several times in the past will not happen again, that is that reports have been dealt with after a long delay, or have not even received a reply. This also confirms the request made to the Commission on 11 December last year within the scope of the resolution on the Commission's programme of work for 1997, to take a decision whereby the Executive undertakes to apply to the Court of Justice for pecuniary sanctions to be imposed if a Member State has not taken the measures connected with the application of a Court judgment within a year, particularly in the sectors relating to the domestic market and the environment.
The Committee on Legal Affairs is also asking the Commission and the Council and Member States to eliminate once and for all, in accordance with the provisions of the treaty, the frontier controls that are still obstructing the freedom of movement of persons and also reinforce all the measures permitting a larger number of European citizens to make use of the freedom of movement.
It also pointed out the general nature of the actions relating to objective 4, particularly the protection of consumer rights, health and the environment and establishing a dialogue with citizens, and asks the Commission to develop more specific proposals in this connection.
Finally, it confirmed how the objects of a better environmental protection and a braver consumer protection require a more marked action at Community level, as established in the opinion of the Committee on Legal Affairs on the Commission's communication relating to the impact and efficacy of the single market.
With these comments, the Committee on Legal Affairs expresses a favourable opinion on this action plan for the domestic market. And so I congratulate both Commissioner Monti and the rapporteur, Mr von Wogau.
Mr President, ladies and gentlemen, as rapporteur for the Committee on Research, Technological Development and Energy, I would like to offer my congratulations to the rapporteur, Mr von Wogau. The internal market, ladies and gentlemen, does not exist in all areas yet, and that costs European business, large and small, year after year, a great deal of money. In particular the absence of an internal market for energy in which the right of free choice for business and the consumer is respected in the power and gas sector, is a significant obstacle. The gas market must be privatized as soon as possible and to a substantial extent. A tax on energy must be implemented throughout Europe, otherwise it will lead once more to market disruption.
A second topic I would like raise on behalf of the Committee on Research, Technological Development and Energy is the full exploitation of the opportunities for innovation and new technological developments. Often it is the small companies who are innovative, and who consequently are able to grow and therefore create more employment in Europe. That is what we have this summit for. An important requirement in all this is not only the completion of the market, but also the harmonization of legislation. The absence of European patent legislation, for instance, is a hindrance for small businesses in particular to make the most of the opportunities of the internal market. Small businesses do not have the necessary resources to register their new developments.
The last point I would like to draw to your attention is the importance of a European market for information services. The European Union will only be able to derive full benefit from the development in the worldwide electronics trade if this is based on multilateral instead of bilateral agreements. But to achieve this the Union will have to do a great deal of work; also in the internal market as well.
Mr President, ladies and gentlemen, as a supporter of a free market economy it is a rare pleasure for me to present the opinion of the Committee on Employment and Social Affairs for my colleague and committed supporter of social policy Thomas Mann.
In the opinion of the committee, the Commission has a key role to play in creating the social policy to develop a forward-looking economic and social community as a model for improving the European single market. The more clearly social aspects are built into it, the less room there is for doubt as to whether the model of success for the social market economy can actually be implemented at European level.
In the committee's opinion, there is a need for action. First, action on the different tax systems which are an obstacle to trade and above all action to resolve the issue of frontier workers engaged in cross-border transport and double taxation.
Second, in the committee's opinion the production factor in employment should be subject to tax relief while the environmental factor must be taxed in order to promote employment.
Third, the committee supports the liberalization of public services. However, it also believes that a minimum of universal services must be maintained and that each round of job cuts should be cushioned with job-creating measures to make it socially acceptable.
Fourth, European economic policy, which is based on the principles of a socially and environmentally-oriented market economy, needs to maintain qualified standards of protection which have grown up over the decades and which can be further developed at European level.
Fifth, the Committee is convinced that pan-European employment agency networks and agreements on the recognition of educational qualifications and degrees and increased incentives to gain job experience within Europe are major building blocks for the single market. Only then - according to the Committee - will workers be able to support the European single market, Europe's national market as Mr von Wogau calls it, and I think that is important, as well as the promotion of self-reliance, to ensure the success of this single market.
Mr President, I would like to thank Karl von Wogau for his balanced report, which very extensively deals with the issues of the single market in an analytical manner. The Commission also deserves thanks as the targets it has set to simplify single market regulations, bearing in mind the interests of the people, are worthy of our support.
For the individual, the two big drawbacks in the ongoing activity of the single market are the spread of crime and the lack of information on the countless opportunities there are for freedom of movement. The single markets can operate only when our citizens stop feeling unsafe and when the fragile borders of opportunity are at last opened up to them. The bars to the single market, especially those which spring from criminal activity, are not going to be remedied in any one single way. We need cooperation between customs officers and police, for which Europol would be a marvellous tool, and we need more effective hi-technology for the dissemination of real-time data among the authorities.
Because the Union's internal borders are disappearing, more standardized guarding procedures for our external borders need to be paid attention to. In preparing my statement on the report on single markets for the Committee on Civil Liberties and Internal Affairs I particularly stressed the importance of exploiting technology in border control and the relay of information in order to increase the effectiveness of the single market being, as it were, invisibly monitored.
I would like to approach the question of the exploitation of technology from the viewpoint of the individual also. For example, by listing vacant jobs on the Internet we might be able to ease the movement of a trained and qualified workforce within the Union. Research and innovation for Europe could also benefit greatly from the more fluid movement of a trained workforce. Besides, decisions made in the Union's institutions should be opened up to the people to a still greater extent via the information networks.
Mr President, I would like to concentrate on the issues related to tax in Mr von Wogau's report. On the eve of the employment summit I would like to point out what the biggest contribution in terms of tax might be in terms as a result of the shift of tax from labour to other sources, especially capital and energy.
The intention to so is not new, of course. We find it in the Delors White Paper. There is only one element in this White Paper which actually deserves a great deal more attention at present. But despite the intention in the Delors White Paper it is obvious that in reality no shift from tax on labour to other sources is taking place; quite the reverse. This trend was set in motion in 1985, and, as we can see, is still continuing.
But how can we adjust this trend? I think the only option is to achieve a degree of harmonization in the area which is the most mobile, namely capital. Capital is the most difficult thing to tax as it is mobile. Since that is the case, most governments can tax the least mobile factor, namely labour. Limiting the mobility of capital can effectively only be done jointly, and only really be done by means of a certain degree of harmonization.
The Commission has instigated this in the code of conduct which it recommends. It would be a good first step, I think. The Commission is being pragmatic by starting with taxation on interest, which will also apply to non-residents. In addition it is particularly urgent to discuss two elements from the Ruding Committee report, namely, firstly the harmonization of the corporation tax base, and a common minimum tariff for this corporation tax.
Furthermore it is also urgent to arrive at an increased duty on energy, or the introduction of duty on energy sources which up until now have not been taxed at all. The Commission's recommendation in this direction must indeed be supported, as the von Wogau report states. I find it incomprehensible that this Parliament has not even devoted a first reading to this proposal, even though it dates back to May this year. The revenue resulting from the increased on duty on energy and from making tax on capital more effective, could be used to lower labour costs for the low paid and for low and unskilled labour could be lowered. Real profit can be made here.
Mr President, Mr von Wogau, the rapporteur, has prepared a special resolution in which he points out what, in the opinion of Parliament, should be done to complete the internal market. After all, the fact that it does not operate very well yet, does not yet function as a true domestic market, is one of the major reasons why the European business community is lagging behind in its competitive position, and why economic growth in Europe is too slow. Of course, a great deal needs to happen at European level. My colleagues highlight all these issues. But I would also like to ask the Member States to pay attention to this problem. Often the Member States are the guilty party when it concerns late, wrong or divergent implementation of directives. Sometimes there is even a case of over regulation because Member States attach a host of extra national legislation onto EU directives.
In addition to necessary new regulation, the Commission should concentrate on the improvement of the implementation, enforcement and simplification of European regulation. The Commission and Member States will have to agree a new time schedule. We know that it works in the European Union. We need a new 1992. I know that the Commissioner aims to have this ready in 1999, but I think that is a bit of a fantasy when considering the fiscal dossier. Nonetheless I think we need to set a realistic date. A new challenge, a new zest, that is what we need. If we do not succeed in completing the internal market, further integration will automatically fail to materialize. The new entrants do not want to be members of merely a free market, they want to be members of closely knit club which offers quality in a host of areas. This can only be achieved if the Member States keep to their agreements, and if the Commission take its role as guardian of the treaty seriously, even with respect to large Member States.
Mr Commissioner, may I mention two sectors. I am thinking of the market for government contracts and of the insurance market for example, which are not by any means European markets yet, but are still very much national markets. A last remark. Large mergers in the field of accountancy seem to be occurring, very large accountancy firms which are sitting on top of the entire financial market. The concentration of power and the problems which arise out of this is one of the Commission's special responsibilities. What is the Commissioner's opinion on this?
Mr President, I wish to congratulate Karl von Wogau on his report. The Group of the European Liberal, Democrat and Reform Party supports him in his conclusions and, indeed, feels that he has carried out a very comprehensive assessment of the problems with the single market and the challenges which face us.
My Group will not support Amendment No 8, which we believe to be protectionism in disguise.
Clearly we are disappointed with the development of the single market. It seems that the Member States lack the political will to make it work properly. Indeed, they have even passed measures which detract from the acquis of the single market. It seems sometimes that the Commission lacks the courage of its convictions and its powers as guardian of the treaties to pursue cases of non-compliance with sufficient determination.
The single market is essential for prosperity. We know from surveys that before 1993 compliance with customs controls was costing traders some ECU 7.5 billion every year - that is based on 1992 trade levels but expressed in today's money. That is equivalent to 1 % of the total value of trade between Member States at the time. We know that since 1 January 1993 the abolition of routine customs controls has cut costs by two-thirds, saving traders some ECU 5 billion per annum. However, compliance with transitional VAT and Intrastat systems is costly. That costs traders some ECU 2.3 billion per annum. There are similar cost savings to road hauliers since 1992 but residual waiting times at borders are still costing some ECU 50 million every year. Much money could be saved if the Commission could push the Member States into completing the single market effectively.
The Member States bear the greatest brunt of the blame. Let me just give you one example from the United Kingdom, the state I represent: I have in my constituency a pensioner, called Mr Bill Smith. Bill Smith has just lost his fight to prevent 100 fine German cigars going up in smoke - not in his living room but in a UK Customs and Excise incinerator. UK officials have said they will destroy these cigars because Mr Smith has refused to pay £90 in duty.
I took up the case when these cigars were impounded. Customs were claiming that since they were not imported personally the duty had to be paid. In fact they had been ordered from a tobacconist in Germany and duty had been paid at the point of sale. The UK Government claims that this is a distance-selling transaction, like the man-in-black case. It is clearly not. There are some parallels but the Commissioner who helped me early on in this case, and my efforts, have been unable to persuade UK customs to act justly. Until we can get that kind of problem sorted out Europe's citizens will never believe in the single market.
Mr President, it is an indisputable fact that from 1993 to the Amsterdam summit last June, the construction of the single market has indeed made great strides. This is perhaps the reason why both the European Council and the European Commission, encouraged by the results of their policy, have moved towards setting up a very ambitious plan of action, with which they aspire to accelerate the pace and to deepen the content and operation of the European single market.
This same philosophy is expressed in the report under debate, which pinpoints the immediate and specific objectives on which, according to the rapporteur, the action programme should concentrate its attention.
However, the issue which does not preoccupy the European Council, the European Commission nor the report of the Committee on Economic and Monetary Affairs and Industrial Policy at all is the account of the consequences of the single market on the working people and citizens in the peripheral and weaker countries of the Union and on the economies of these countries.
If such a basic report existed, before moving to adopt a policy to speed up the further development of the internal market, we would discover that the single market and the economic policy that accompanies it are responsible to a very large extent for the tragic position to which the more than 20 million unemployed, the 21 million people with part-time work, the 14 million citizens of Europe who work with short-term contracts, the 10 million and more who do some form of atypical work, are reduced to.
The single market and the concomitant Union policies are responsible for the disintegration of the public sector of the economy and for the formation, by means of mergers, of gigantic private monopolies, which are replacing state monopolies. They are responsible for the takeover in the air-transport sector by American airline companies and the total downgrading of the European ship-repair industry, which, in just a few years, has seen its productive capacity reduced by 87 % and limited to a much smaller share of the world market than South Korea.
The single market and Union policies are responsible for the dramatic deterioration of the position of SMEs, who find support from the Union and from the Member States in words alone, and not in deeds.
The single market, in concert with economic and monetary policy, and the intensely monetarist policies, are responsible for the imminent and palpable danger of the wholesale disintegration of the European social model.
The answer to the question of who is to blame and who is to pay for the single market is, once again, in no doubt, Mr President. Big business is to blame, the workers will pay. Mr President, I very much fear that the insistence on speeding up this policy, the promotion of certain recommendations such as the acceleration of economic and monetary union, the strict adherence to the stability pact, the transfer of funding sources for social protection from work to taxes on the environment and energy, the application of VAT in the country of origin, will worsen the already well-known consequences of the single market and will add tens of millions of people to the ranks of the unemployed.
Mr President, our group have given their support for Commissioner Monti's attempts to achieve some degree of organization in the single market and we also support his endeavours in this plan of action for a unified market.
I would like to mention as an aside that this current struggle to end the duty free system is crucial. This is a situation where a certain practice is being subsidized to the tune of ECU two milliard a year. We cannot talk of a single market if we have to contend with this kind of thing. I hope we will be able to offer the Commissioner our support for this to be ended according to schedule.
We are also fairly satisfied with Karl von Wogau's report. This actually brings the realization that the European economic policy is based on the principle of an ecologically and socially sound market policy. I believe that the European Union must work from this basis in the global arena also.
Graham Watson, who represents the Liberal Democrat Party, said our Amendment No 8 is protectionism in disguise. I can assure you it is no such thing. We only wish to stress that a balance between the free movement of goods and considerations of health and safety is required. I hope the groups will support this motion.
With the Summit Conference on Employment coming up next week, it is vital to discuss taxation. I think the report is very balanced in this respect. It really shows how essential it is to reduce the tax burden to improve the employment situation. I am in agreement with the ideas expressed by Alman Metten of the Social Democratic Party.
Finally, I would like to turn your attention to the fact that the Court of Auditors yesterday said it was not at all satisfied with the way small and middle-sized companies are aided. The aid has not been gone to the right place. We must pay attention to this, because, quite rightly, these types of business must be aided by the internal markets.
Mr President, ladies and gentlemen, the action plan on the single market presented by the Commission according to the very appropriate formulation of your rapporteur, Mr von Wogau, prepares for the move from the single market to the internal market. As a factor contributing to the deepening of European construction, this will naturally be broadly approved by our group.
We nevertheless wish to emphasize here the urgency of a more determined momentum in one of the fields raised by the action plan, that of taxation. There is a general feeling that the substantial work called for in this whole field is being delayed, as if the unanimous voting rule exerted more influence here than elsewhere, limiting not only the progress of European construction in the taxation field, but even the way in which we conceive future steps towards this end. Hence the Commission is proposing a number of measures, all of which deserve approval, in so far as they tend towards eliminating tax-related distortions.
However, we would have preferred to have had at least some discussion about the fact that, while we continue to develop the internal market, relationships between the tax authorities of the various Member States are still governed by a complex interplay of bilateral agreements, which are, in symbolic terms, a sort of negation of the idea itself of the economic community. As this occurs, the current system is a determining factor in fiscal inequality in the trans-border investment field. In our view, the achievement of a true internal market would require replacement of these bilateral arrangements by a common system for the elimination of double taxation in trade and transfers between Member States, based on a multilateral tax convention. Alternatively, and even better, there might be an appropriate provision made under Community law. In either case, the Commission would do well in our view to study such a common approach for the reallocation of taxation powers among the Member States, so ensuring that there is complete tax neutrality in the field of trans-border investments.
The Commission, furthermore, insisted on the need to achieve a common system of VAT, based on the principle of goods of origin. We can but agree with this objective, but we have to note that this is nothing new, and that the mention of the 2002 deadline is an admission, if not of failure, at least of substantial delay with regard to the initial timetable. We understand the reasons for such a delay, but we also regret that the setting of a deadline further into the future has not been taken as an opportunity to set sights higher than at present.
Everyone agrees that there will be uncertainty in the future regarding the manner in which European economic affairs are conducted, at a time when the single monetary instrument will in principle be focussing on stability, when national budget instruments will be placed under strict authority, and at a time when the common budget instrument will not continue to be a significant factor. For our part, we are convinced that the Union should as soon as possible be endowed with additional instruments of macro-economic regulation, to supplement the monetary instrument. Appropriate instruments should be sought in the taxation field.
To avoid all misunderstanding, our ambition should be to achieve a Community-wide rate of VAT, which should be possible once the rule of origin is applied and interest and VAT rates are harmonized. Of course, VAT revenues should be distributed among the Member States themselves, on the basis of mechanisms already envisaged in the definitive regime. At the same time, specific (albeit marginal) powers should be reserved for the Union, in terms of setting VAT levels, for this would make it possible to bring into play timely corrections in VAT rates at the European level.
Of course, the treaty will need to be revised once again. But revision will also be needed to ensure that the enlarged Europe has the wherewithal to operate properly. In our view it is not too late to propose that tomorrow's Europe should not be simply a Europe made up of the single currency and market, but should, at least in part, also be a community of citizens bound to one another through a freely undertaken commitment to contributed to the first Europe-wide tax levy.
Mr President, the extensive action programme for the internal market is bound to have virtually everyone's agreement. It offers a choice of action points. Something for everyone. The programme is placed in the context of globalization of the economy, the eastward enlargement of the European Union and the fight against unemployment. There is a desire to address all of these developments with a series of measures.
The strength of this proposal is at the same time its weakness. The Commission has bitten off more than it can chew. A number of debatable parts, such as the unification of rates of tax and duty, and the abolition of all types of border control within the European Union, definitely cannot be implemented in the short term. I advocate that the programme focuses above all on the first action point: an improvement in regulation, fewer laws, transparent procedures and more effective enforcement. People, business and government institutions will benefit directly. In view of the enlargement of the Union and the globalization of the economy, a large number of European laws have to be scrutinized anyway. This way you can kill two birds with one stone.
I would like also to say something about to mention the slowness with which standards for products and processes are established. What ideas are being considered inside the European Commission to solve organizational problems in private standardization institutes?
Again on the subject of the action programme, it is better to tackle one thing well, than to deliver half measures on many issues. The original draft resolution by Mr von Wogau was very good and concise, but unfortunately it has been expanded by the Committee on Economic Affairs into a long wish-list which would leave even Santa Claus at a loss. I regret this.
Mr President, it is absolutely essential to dismantle swiftly the many and varied barriers to a properly functioning single market which still remain. In this regard I should like to give Mr von Wogau's report my wholehearted support in terms of most of its details, in its basic philosophy and also in its justified reasoning. As stated in Section 11 of the report particular emphasis should be placed on ensuring that small and medium-sized enterprises play a full part in the single market as there are fears that for various reasons this single market will for a time be an achievement from which big business gains most of the benefits.
However, I cannot subscribe to the opinion expressed in Section 12 - although it is outside the scope of the report, it is mentioned in it - that the single currency is an essential part of the European national market. In this case I think the wish is father to the thought.
When monetary union takes place on 1 January 1999, there will still be many areas, clearly illustrated in this report, where the single market will not have matured into a national market. I am rather of the opinion that to ensure a stable and healthy monetary union essential elements of the national market should be implemented before it begins and that the monetary union represents the culmination of the single market.
With regard to the whole matter of transparency and comparability the combination of a uniform currency and an incomplete single market gives rise to fears of distortion of competition. I am thinking in particular of taxation, standards and the underlying social and environmental situation. In certain cases I also have serious reservations about the desire to coordinate economic policy. These tensions could take on such gigantic proportions that instead of fostering integration the euro could contribute to serious political destabilization.
Mr President, the Delors 1992 programme for the single market was an inspiration for all Europe to embark upon Europe's big idea to get its people back to work. Commissioner Monti's recent analysis of the market provides evidence that the single market is working. Up to 900, 000 new jobs in the European Union are attributable to the functioning of the single European market. That is a real good news story. And now the Commission's action plan suggests how we can finish the job and move into the 'super league' of job creation.
It is not quite true to say, as recital (c) of the von Wogau report suggests, that Europe's single market remains a jigsaw of 15 separate national markets. As each day passes the market becomes a reality. I believe there is much that we can do to hasten its progress and thus provide jobs.
Thus, under taxation, the report calls for lower rates of VAT for labour-intensive SMEs. Codes of conduct to mitigate harmful cross-border competitive taxation should also be applied. Eliminating the frustrating incidences of the double taxation of frontier workers represents a tangible boost to the much misunderstood concept of labour mobility. In respect of providing a proper infrastructure for the single market to run on, it is indispensable for us to promote the laggardly implementation of the trans-European networks of transport, telecommunications and energy. Moving swiftly to secure a European air safety agency and concluding a new Eurocontrol convention are ready examples of what might be done to clear the clouds that obscure Europe's aerospace sector.
Reinforcing such revolutionary transborder investment in the TENs is to secure the principle of a comprehensive and universal service concept in respect of Europe's public services. Such public service provision is, of course, the groundwork upon which pride in industry can build, create, develop and flourish. Company law still needs to be made a pan-European fact of life. The swift adoption of the European Company Statute, naturally involving the workforce, would achieve that desideratum. Simplifying and clarifying the legislative framework should also be our holy grail, provided that such pruning exposes even better the underlying principles of strengthening the productive social and environmental framework in which Europe's businesses can thrive and prosper.
Future legislation should always pass the test of being easily understood and transparent in purpose and effect. Proper legislation frees and liberates; bad law cabins, cribs and confines. No-one is more guilty of passing bad laws or failing to monitor good ones than Member State governments. Still unable to grasp the concept of the single market, such national authorities should be put to the test of Commissioner Monti's single market scoreboard. Let us name and blame those countries that divert the flood of the market away from its natural channels by their use of the logjams of inconvenience.
Moreover, this market must be made for the people, and not the other way round. Delivering a single market for the benefit of all citizens is an excellent chapter in the action plan. Europe's 120 million children must be particularly protected when the four freedoms of movement - people, goods, capital and services - range across Europe, for they are the inheritors of this market which, fashioned to the needs of all our citizens, will carry Europe dynamic, prosperous and 'job-full' into the realms of the next century.
I congratulate Mr von Wogau on his report.
Mr President, the final stage for the completion of a European single market relates to the introduction of economic and monetary union within the European Union. Notwithstanding the fact that Britain will not be joining a single European currency at the first stage the benefits of economic and monetary union for Ireland far outweigh any negatives.
The principal benefit of a single European currency for Ireland is the prospect of a lower trend in interest rates. It also enhances the attractiveness of Ireland as a destination for foreign direct investment. Indeed, in Ireland recently we have created 130, 000 jobs by our participation in the European activity. A study carried out in Ireland recently came out with the fact that the impact of EMU on tourism, retailing, agriculture, manufacturing industry and financial services was excellent. It concluded that EMU participation by Ireland would yield a net benefit for the Irish economy in these sectors.
I might conclude by saying that I would have preferred it if the British entered EMU at the first opportunity. However at present Ireland meets all the convergence criteria laid down in the Maastricht Treaty, full qualification for EMU in terms of inflation and general government deficit etc. The Irish people have nothing to fear from joining up to the euro on 1 January 1999.
Mr President, colleagues, I also support the action programme for the internal market and the von Wogau report. I would like to use my one minute, Mr Commissioner, to raise one point, which I know is close to both our hearts, and that is the issue of pensions and supplementary pensions in Europe.
First of all there is the matter of pension funds which are not able to invest freely throughout in Europe, and in my opinion this means that an enormous job creation capacity is lost, because the restrictions for the pension funds and the insurers are too great. On the other hand there is the issue of portability of pensions, which is still a big problem for cross-border workers, but also a problem in connection with flexibilization of the labour market.
Mr President, Commissioner, because of the Green Paper I am not convinces that this matter arising will be sorted out satisfactorily in this House, as we are still seeing some resistance to any liberalization on this point, particularly on the part the socialists. I think that there is a job for this Parliament, to implement the internal market in this area, too.
Mr President, I would like to say that Mr von Wogau's report is interesting. It moves through the multiple layers that is the internal market and it is well-balanced. However, I would like to make the following four comments:
The first comment is that the single market, like the single currency, must be seen within the framework of a European Union which seeks to move at the same speed along the main roads that open up ahead of it. Success, the rush, the flight forward to a single market or to a single currency, when it is followed by delay and paralysis in other sectors such as, for example, the social sector, could only lead to distortions and to the self-entrapment of the European Union. But mainly, as is the case at least in certain areas of the European Union, it could undermine the morale and the support of the citizens of the European Union for the single internal market, which is the precondition par excellence of its success.
The second comment I would like to make is that the single market may be generally advantageous for the European Union, but is not of equal advantage for all countries or for all regions of the European Union. As a result, from the moment we apply a programme until 2002, we must at the same time adhere to the programme of cohesion and support for the less developed regions of the European Union until 2002 and not have hesitations and back-tracking in that area.
The third point I would like to stress is that the single market means the abolition of internal borders, but it also means the strengthening of the external borders of the European Union and I very much fear that such a charting of these borders does not exist bearing in mind the various problems that arise, at least in the eastern sector. As a result, a single market must move forward in parallel with the resolution of the political problems of the European Union.
The fourth and final point is the subject of taxation. I think that the questions of lightening the tax burden of working people and of instituting an environmental tax are also very important.
Mr President, Mr Commissioner, ladies and gentlemen, Mr von Wogau, our rapporteur, has produced an excellent report on the Union internal market. I would like to congratulate him, and say personally that I agree wholeheartedly with his work and with the spirit of the main objectives he has set himself.
Like him, I also believe that we need to do everything we can to ensure that, by 2002, we have a real, large-scale internal market. I also believe that, when the decision has been taken to bring this great market into being, anything which goes against the grain, and for which there is no good reason, will result in an accumulation of disadvantages in the field of border elimination, without any of the advantages. Hence I feel it is a must to harmonize both direct and indirect taxation, taxation on capital, and taxation on labour.
I also feel it is absolutely necessary to ensure free movement of persons, while making sure that the Community has the means to combat delinquency, trafficking, terrorism and organized crime. And I feel we must develop major communications and energy infrastructures throughout the Union, without levelling down and without sacrifice of public service, wherever it exists. Hence, there must be a definitive settlement of trans-border problems, of which there are too many. In my region, they disgruntle everyone who has to cross the border to get to work.
In conclusion, like the rapporteur, I agree with the completion of the great market and the single currency, and I want to emphasize that they are, in my view, an absolutely necessarily complement to a political Europe, a Europe endowed with solid institutions, a social Europe, a Europe resolutely combating unemployment, laisser-aller, speculative relocation of companies offshore, a Europe in favour of sustainable growth and of public services for the common good.
Without these urgent complements, the great market, no matter how necessary, will not extract our Europe from unemployment or deep anxiety of our citizens. It will be quite the opposite, as everyone knows. And as you know, dear colleague and rapporteur.
Mr President, I likewise congratulate the Commissioner on the initiative that has been taken and Mr von Wogau for his report. Now that everything has been said, may I put five questions in summary form.
The first and second are these. In this case, unlike that of the Single Act (or 1992 Single Market), there is no quantification and no quantified objectives. Might I ask the Commissioner whether there will not be a Cecchini Report, because having some quantified targets always provides a measure of motivation?
The second question is whether there will not be a promotion of the sort that took place last time, because I think the success of the Single Act and the 1992 Single Market was the motivation that was produced for that market. Can we have a promotional incentive of the same type now?
Thirdly, I should like to ask whether the primary concern will not be the means of achieving the single currency? And here, reverting very specifically to matters on which we have previously focused, whether there will not be a special effort to harmonize the taxation of capital, and deposits in particular? Because, with the single currency, I am afraid that any difference in taxation will cause distortions in the market which might penalize the objective to be attained.
Fourthly, also from the point of view of tax, Mr von Wogau talks about the need to do away with tax havens. I entirely agree: it is impossible to prevent distortions in competition with tax havens inside the European Union itself. And I would therefore ask the Commission whether there will be initiatives to abolish tax havens, and what they might be?
And, finally, with regard to the taxation of energy, although I recognize that this could have benefits, I would draw attention to the fact that it is a regressive form of taxation, it affects the poor more than the rich and it penalizes transport. I would ask whether these burdens will not be prejudicial to the internal market, since transport is essential to link the various areas of Europe together. To be specific, therefore, how can we reconcile a tax on energy, which is such a burden on transport, with the need to bring infrastructures and other resources closer together?
Mr President, it has been said this evening that the single market needs new impetus. Ladies and gentlemen, I can assure you, as many of you have understood, that this new impetus is here. The action plan proves it: it is a specific instrument which, unlike the Cecchini plan, does not propose quantitative objectives on final results but, more pragmatically, more incisively, objectives of timing on the implementation of means of actually establishing the single market - this is the very specific inspiration of the action plan - a single market which, as everyone has stressed, is an important condition for growth, employment and the proper functioning of economic and monetary union. I am happy to say that the rapporteur, Mr von Wogau, to whom I offer my congratulations, considers the action plan to be a significant step towards the objective formed by the Heimatmarkt which is dear to him, dear to me, and which we are all working towards.
Mr President, I would like to take the opportunity of this discussion on the von Wogau report to outline briefly this evening the steps taken forward so far, which the Commission will report to the European Council next month. You are aware that the action plan involves four strategic objectives, the first being the effective application of the Community regulations. I am pleased to say that the action plan is proving that it works: in fact, it established several deadlines, such as 1 October for the Member States to draw up a schedule for the transposition of Directives not yet transposed and a specific indication of the designated coordination centres, contact points, things that are apparently obscure but essential for the single market to work. Most of the Member States have given us their schedule for the transpositions and almost all of them have given us a list of coordination and contact centres.
Mr Watson and Mr Harrison referred to the need, with an ever greater transparency, to urge the Member States to comply fully with the commitments assumed. This is the meaning of the internal market scoreboard, which has been published for the first time today: it is provided for in the action plan and is supported by your report; it is a live instrument that exists today and that will be presented twice a year. I am sure that not all of you will like it, because it sets out, state by state, not only the percentage of transposition, but also, for example, the average delay, expressed in months, in the transposition of the directives, the average delay in responding to the notices issued by the Commission, and so on. So it is really a very specific report which, I am sure, will make its entire pressure felt. Alongside this, there are the statistics, country by country, of the infringement proceedings brought. Somebody nicknamed this device a "scareboard' , overdoing it in my opinion, but I think it has a certain effectiveness.
As we want to be ambitious in specific measures, not ambitious in the large number of objectives, we took another step towards the single market yesterday, when the Commission adopted a draft regulation, based on article 235 of the treaty which, if approved by the Council, and I hope that Parliament will not fail to support it, will provide the Commission with a clear means of facing the serious obstacles to the freedom of movement of goods. A similar mechanism will be applied to that used with regard to state aid, that is, a decision that will enable the Commission to direct an executive decision at the Member States in the space of a few days, in the event of actions or inactions resulting in obstacles to freedom of movement, a decision that will constitute a document of execution, on whose basis injured parties will be able to see the national courts recognize the right to compensation for losses sustained by the Member State responsible.
I will be very brief, Mr President, on the second and other strategic objectives. The second is that of eliminating the main distortions, and in this connection several MEPs (Mr Langen, Mr Metten and others) emphasized the subject of taxation. Someone mentioned the Delors White Paper, which remains a great inspiration for us as well. What is the difference? Here too, we are trying to construct the specific means of establishing that policy, just as we did in March this year, with the draft directive for the Community framework on the taxation of energy; just as we have been doing in recent weeks with the package against harmful tax competition, and with this logical package we hope, for the first time in the history of European integration, but I do not know whether we will succeed, to interest different States in making developments, thus overcoming the main difficulty deriving from the rule of unanimity.
Believe me, it is very easy to list objectives, but it is very difficult, in a political context you are familiar with, to achieve them: we are working precisely on the means of achieving these objectives.
One important objective is that of the common VAT system, which some of you pointed out. In this connection, with regard to Amendment No 4 on the VAT system, I would like to point out the importance of the report drawn up by Mr Randzio-Plath on this matter, a report adopted in May 1997 which I hope the Commission will consider to be Parliament's official position on the matter.
Among other things, I want to point out the position expressed with force by the Audit Office yesterday, on the fact that while the VAT system based on the principle of the country of destination and not of origin remains in force, there will be a considerable risk of fraud. In a survey conducted on companies, also published today (a lot is happening today with regard to the single market!), we see that, in classifying obstacles to a good life in the single market, small and medium-sized companies in particular put the complexity of the current VAT system first.
I will conclude on taxation by saying, Mr Theonas and Mr Castagnède, that I too am convinced that, if we manage to make a clear possibility for taxation in Europe, we will establish an absolutely essential condition for having a European social model and a European economic and not just a monetary policy.
With regard to the sectoral obstacles preventing integration into the market, I will state briefly that, with the efforts made by the Luxembourgian Presidency, three of the four legislative priorities (transparency for the services of the information society, legal protection of biotechnological inventions and liberalization of the gas market) have progressed rather well; with regard to the state of the European society, recalled by some, the Davignon Group has possibly offered a useful path for reintroducing the subject.
Finally, establishing a single market at the service of all citizens: this, as you know, is something I feel very strongly about, despite not being an MEP, and questions such as the transferability of supplementary pensions, pointed out by Mr Boogerd-Quaak, are important. Several weeks ago, the Commission drew up a draft directive to permit the transferability of supplementary pensions. It should be said, however, that there would not be a great deal of sense in not having high employment mobility precisely when the single currency is appearing on the scene.
Discussion with the citizens, Mr Florio, is certainly, by definition, always insufficient; however, the "Citizens of Europe' Citizens First operation, conducted with the support of this Parliament, is perhaps the first major specific experiment: as you know, over a million citizens have made contact with this operation, by telephone and via the Internet.
I will conclude by referring to the fact that the single market is expanding, and we need to prepare for expansion. Mr Peijs, we are working because the single market provides the initial basis for bringing the CEEC countries closer to the European Union and it has to be said that these countries are making considerable progress. Mr Alavanos, it is not true that we are overlooking the subject of present and future external frontiers of the Union: most of the assistance we are giving the CEECs is precisely for the development of their customs.
Mr President, this subject is very important and felt by all a great deal. It is very encouraging, for the Commission and for me personally, to hear how the European Parliament is maintaining and encouraging our action in a field in which we can never be entirely satisfied.
Mr President, I asked the Commissioner a question on the enormous mergers in the accountancy sector. One merger took place which provoked a counter merger with, I believe, extremely serious consequences for the internal market and monopolization. I wonder what the Commissioner's opinion on this is.
Mr Peijs, this is proof that the single market works: we will not see these great concentrations, these great public purchase offers in the accountancy field, in the insurance field, if companies do not reap the benefits of the single market. It is right for these phenomena to occur, but it is right for them to be subjected to the stringent regulations on the control of competition, regulations established by the treaty for some time, indeed by the Treaty of Rome, which, as I think we all know, the European Commission seeks to monitor very carefully, as its main task.
The debate is closed.
The vote will take place tomorrow 12 noon.
Construction products
The next item is the report (A4-0350/97) by Mr Langen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the Commission report on the construction-products directive (COM(96)0202 - C4-0636/96).
Mr President, Mr Commissioner, ladies and gentlemen, as we have just been discussing, since 1987 the single market has been one of the basic elements of European integration. In other words, competition and liberalization come before harmonization. However, there are many areas in which technical harmonization remains an important factor. In the construction sector this matter was dealt with in the constructionproducts directive of 21 December 1988. Having a particularly wide scope, this directive covers every product that can be distributed and marketed for permanent incorporation in building works for structural and civil engineering projects.
Unlike other sectors of industry and other product groups, trade in many construction products and construction projects is only sensible and economically viable over short and medium distances owing to the high transport costs involved. This is the main reason why much less progress has been made with the harmonization of standards and with the procedures and statutory provisions for construction products and construction techniques than is the case with products where technical trade barriers prevent the free circulation of goods. The construction-products directive is supposed to remove barriers to the free circulation of construction products which are mainly due to differences in standards, test methods and certification procedures. The directive lays down comprehensive requirements for construction work but not individual construction products, in respect of stability, fire protection, hygiene, safe occupancy, electrical safety, saving energy, all those things that are again documented in the Greens' motions. This means that according to this directive Member States may only permit those products the use of which enables the main requirements of the directive concerning the construction work to be adhered to. Harmonization in the construction industry is therefore necessary because it will ease the mobility of professionals, tradesmen and building contractors, making it possible for them to undertake projects in other Member States.
As experience in Europe since 1988 has shown, the drafting of standards is a long and complex process. That is why the final result is now unsatisfactory. Without the harmonization of standards and other technical specifications there will be no free circulation of construction products. We have just been discussing the single market. The competitiveness of the European construction industry is being severely prejudiced, especially as the building trade is by far the largest industrial sector in the European economy. With an annual turnover of almost ECU 700 billion and a 10 % share of the European Union's gross national product, the construction industry employs a total of 27 million people either directly or indirectly - 13 million directly and 14 million indirectly - in Europe. All of this takes place in small and medium-sized enterprises, 1.8 million enterprises in all, of which 97 % employ fewer than 20 workers. The main responsibility for the laggardly implementation of the construction-products directive does not lie with the Commission, and I should like to make this clear, but first and foremost with the Member States who thus far have not shown sufficient willingness to compromise and have wanted to implement their own regulations to an excessive degree. By mid-1997, 8 years after the directive was adopted, specifications had been laid down and standardization mandates worked out for only 17 product families.
The blocking tactics of the Member States in the Standing Committee on the Construction Industry and their lack of willingness to put national regulations to the test are the main reasons for this delay and I should like to criticize this explicitly.
Now three levels are required, as mentioned in the report. First the Commission itself, which should undertake to lay down and complete all standardization mandates as speedily as possible, in other words by mid-1988 at the latest. The progress which has been set in motion by these proceedings of Parliament is already perceptible, Mr Commissioner!
Second, the Member States who in future must stop insisting on a large number of detailed regulations in the implementing orders and recognize the procedure finally agreed upon.
And third, the European Committee on Standardization has been called upon to speed up its work. The Commission has pledged itself to improve the practical implementation of the construction-products directive and has therefore refrained from proposing any amendment to the directive at the present time. I wholeheartedly endorse the Commission's stance in this regard. However, it will be necessary not only to observe the development but actively to shape it. And, to this end, Mr Commissioner, I am sure we can count on your active support.
Mr President, it is my pleasure this evening to welcome this report on behalf of the Group of the Party of European Socialists. Mr Langen has produced an excellent document, and I was very pleased to work with him on it.
Essentially what we are saying here to everybody concerned with the construction-products Directive is that we need progress. Here we have one of the key building blocks, if you like, of our single market which simply is not functioning properly. It is not necessarily the Commission's fault but what we are clearly saying to the Commission here tonight - and again in the vote tomorrow - is that it has our support to push the Member States to make progress, because it is simply not acceptable that this directive has been in force for the best part of ten years and nothing has really been achieved.
I accept that it is a very difficult problem and - having followed the SLIM procedure, with the construction-products Directive having been one of the pilot projects for SLIM - it is clear that there will be difficulties, because in the SLIM project this was one of the areas in which progress was difficult to achieve.
We must try to make the effort. An example is a brick manufacturer in my area which makes, surprise, surprise, an awful lot of bricks and wants to sell them freely around the European marketplace, but finds that instead of having one set of red tape to understand and one set of standards to come to terms with it has 13, 14, 15 different sets of standards to apply before it can sell its products. Often it finds it has a product ready to go into a new market and then the market changes and a new national standard is introduced. I accept that is not necessarily one hundred percent relevant to what we are doing here today but I can tell you that if that company had the opportunities to export freely around the single market, then it might get an awful lot bigger and employ a lot more people in my part of the industrial West Midlands, which would be very good for our local economy and for the people working for that company. So there is a real impetus for us to do something.
I very much agree with Mr Langen that the Commission must get on and complete the standardization mandates. That would be an important boost for progress in the area.
Really, as I say, this is a report we here in Parliament can all get behind; we are here to give the Commission support and encouragement to tackle the Member State governments, because, ultimately, if we have that progress then we will move a lot closer to having a completed single market and the sort of action plan we talked about earlier on will get that much closer to being fulfilled.
Mr President, a period of almost ten years has passed before we have genuinely started trying to implement a construction- products directive. Exactly a year ago the SLIM report was published. It should be obvious that the Construction Products Directive was dealt with in this report for good reason. Up until then national Member States had not been prepared to submit their existing regulations. According to the famous maxim: he who has the standard has the market. Every Member State wanted to elevate its standard to the level of the European standard. The SLIM report concluded that there is some life left in the directive, but that harmonized European standards should be looked at seriously, as these do not exist.
As is so often the case, the delay is not to be found at an European level, but at national level. As a result of increased pressure, there has been a certain degree acceleration since then. It is expected that during the middle of 1998 all commissions given to CEN for harmonization of the 40 product families will have been completed. Unfortunately this does not mean that the business community knows exactly what its position is.
Some crucial questions remain unanswered. For example: will EC marking become compulsory in all European Union Member States? Countries like the United Kingdom and Portugal think they can allowed themselves an optout. How does the Commissioner think he will be able to enforce the unity of the market?
A second crucial and relevant question from the business community: what are actually going to harmonize? It is clear that testing methods need to be harmonized. What exactly is the value of this? Will it also be obligatory to accept the test results of a renowned Dutch testing agency for example in Germany as well? We all know that at present this presents a big difficulty and a large obstacle to the internal market. Harmonization of the limit value will only be partly possible because of regional differences. Please think of the difference in the climate between Lapland and Sicily.
I think the aim for harmonization is that there should also be an internal market for construction products. That means that in establishing whether a product is satisfactory national test institutes, national requirements and national test methods will no longer be allowed to monopolize. This will be painful in the Member States, but, Mr Commissioner, please emphasize this clearly to the Member States. The construction industry has a right to clarity and simplicity after all those years.
Mr President, the Green Group would like to emphasize that construction materials have a major effect on the environment and, for this reason, we have submitted a whole list of amendments. We think we need a high-level risk assessment process for all new materials.
We have all recently heard of scandals caused by relatively new materials, and their combined effects can be shown to have disastrous consequences. Let me take just one example from this building here. A certain construction engineer told me once that above that splendid wooden ceiling there is fibreglass and rock wool. It is in fact demonstrably very unhealthy material; we therefore really need European standards and a decent form of risk assessment. At the same time we must also be able to reject any materials which harm the environment and people's health.
One of our amendments concerns our opinion that the re-use and recycling of builder's waste should be promoted. Builder's waste accounts for a very large proportion of total waste in society.
I should also like to put my question right away as I believe it is too important to be left to one side. When we talk about standardization we should generally be thinking about the type of reorganization of the standards system we in Europe are striving for. Time is getting short and if we consider that EUROCODES gave way to CEN in 1989, progress in this area has not exactly been setting the heather on fire. What we should all be asking ourselves is whether it would be possible to set new standards on a voluntary basis and considering what new standardization options are available to us in any case. It is also urgently necessary for us to get the EC mark because - as Mr Langen has quite rightly said already - many small and medium-sized enterprises are active in this sector. If we want to do away with borders, if we want to promote public procurement, then we simply need to operate these principles of product approval, labelling, purchasing, liability and insurance.
Mr President, I can be fairly brief on this matter, not because it is not worth dwelling on it, as the subject is very important for the completion of the single market, but because Mr Langen's report is extremely clear and exhaustive. In fact, I must congratulate him, on behalf of the Commission, because the content of the report confirms the analysis made by the Commission in this sector.
Previously, the Commission had reached the conclusion that the implementation of this Directive comes up against considerable difficulties at a practical level. The report reinforces the Commission's opinion, as it contains an analysis, which we share, of the work still be to undertaken in the field of standardization of construction products. Within the scope of the SLIM initiative, the Commission examined the possibilities of improvement and simplification thoroughly. Following the work carried out by all the parties concerned, by the Commission in the SLIM context, by the Member States and by the standardization authorities, the preparation of the harmonized standards is coming along well and tangible results are expected in 1998. The Commission is up-to-date on several points raised by Mr Peijs in particular: some points have already been dealt with, while others are present in the Commission's programme.
The thirteen amendments proposed by the Greens can be summarized as an effort to increase environmental awareness at European level. The spirit is certainly positive, but some of them have to be considered in a critical light: for example, Amendment No 4 rightly emphasizes the complexity of the standardization procedure and confirms that consequences will necessarily arise. In emphasizing this fact, only the environment is mentioned in the amendment, however. Although it is certainly true, it does not take into account the fact that the standardization process will have considerable repercussions on many other sectors as well as on the environment: social policy, economic policy, safety and competition. Consequently, the Commission will only have to accept the suggestion contained in this amendment if it takes into account the possible repercussions in all fields.
With regard to Amendments Nos 7 and 9, I wish to draw attention to the fact that the Commission is already following an active policy of financing the consumer and environmental associations, so as to enable them to take part in the standardization work. These amendments do not seem appropriate to us in this context, however, as they do not relate directly to the directive on construction products, which is the object of Mr Langen's report.
To conclude, Mr President, I can say that the Commission will be able to accept the suggestions contained in Amendments Nos 1, 2, 12 and 13.
Mr Commissioner, I only wanted to repeat the question: is a reorganization of the standards system in Europe being considered?
Mr Rübig, could you clarify your question a little further?
With regard to the single market we have seen the problem - and this is what Mr von Wogau was saying - that standardization in Europe is lagging behind. Deadlines are too long and we quite simply have to ensure that our standardization systems are more market-oriented and operate with shorter deadlines. The national systems are producing too much resistance. What we need is a new style of coordination and a new type of organization at European level. My question is whether the Commission intends to introduce reforms in this area.
This subject has not been discussed in the perspective outlined by you, Mr Rübig. It seems to be an important subject and a good idea: I will certainly bring this consideration to the attention of the Commissioner responsible, Mr Bangemann.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Indirect taxation systems (Fiscalis)
The next item is the report (A4-0344/97) by Mr Secchi, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy on the proposal for a European Parliament and Council Decision establishing a programme of Community action to reinforce the functioning of the indirect taxation systems of the internal market (Fiscalis programme(COM(97)0175 - C4-0222/97-97/0128(COD)).
Mr President, in stating the title of this report, you have already partly explained the content, or rather the object, of the Fiscalis programme. The content relates in particular to training, exchange of experience and development of information materials to provide a better knowledge, a better compatibility and a gradual common path towards harmonization in the field of indirect taxation and therefore, in particular, VAT and excise duties, by means of coordination by the national tax authorities.
The object is naturally to enable the different systems to operate better and to co-exist better by means of this knowledge and, therefore, to allow the market to operate in a more satisfactory manner and the taxation systems to produce a more balanced and more satisfactory revenue for the States, contributing towards the battle against fraud and evasion. In the previous debate, we heard how, for example, the current VAT system is one of the aspects of greatest concern from this point of view.
The fact that these objects are fixed beforehand also has very significant implications from the point of view of employment. Tomorrow, as already mentioned, the Extraordinary Summit opens in Luxembourg on the subject of employment: to be able to handle the revenue from other sources better will, ceteris paribus, allow us to reduce taxation on employment and therefore to support employment, from this point of view.
The object of the Fiscalis programme (the Committee on Economic Affairs has pointed out some similarities, for example with the previous "Customs 2000' programme) is to make better use of existing actions and introduce new ones to achieve the objects dealt with briefly in my introduction. The Committee on Economic Affairs and the Committee on Budgets, which expressed an opinion, appreciated the Commission's proposal a great deal and, interacting with it, considered (the Committee on Economic Affairs in particular) that several improvements or amendments to the wording submitted for our examination should be proposed. I would briefly like to draw your attention to these amendments. The possibility of bringing academic experts and also consultants and representatives of taxpayers, particularly small and medium-sized businesses, into the seminar activities to be implemented by Fiscalis has been provided for, for example.
The seminars have been better defined, from a technical point of view as well. The problem of language training the participants will necessarily have to have has been dealt with; the concept of exchange and training has been better explained; in particular, several suggestions have been put forward which in some way extend the scope of the programme, favourably in our opinion. It has been suggested, for example, that the experience drawn by the participants from this training and exchange can also be used by the European Commission to provide teaching aimed at further improving its action in favour of ever closer forms of coordination with a view to the harmonization of the taxation systems.
It has also been suggested that a permanent network be set up between the national training institutions so that the practice of exchanging experience, of taking common measures, leads these institutions to know each other better and therefore to operate better on a market which, as previously stated when commenting on Mr von Wogau's report, is becoming more and more of a real internal market for the Union.
The programme should enter into force on 1 January 1998. In view of the very tight deadlines, the Committee on Economic Affairs and its rapporteur have already made informal contact with the European Commission and with representatives of Council so as to ensure reciprocal approval of the amendments.
We for our part have tried to put everything into it. We hope that not only the Commission present here but also the Council will do as much. The Committee on Economic Affairs has approved fifteen amendments which are more or less of the same type as I mentioned in my speech. In addition, tomorrow I will put three verbal amendments which have been agreed with the Committee on Budgets to the vote: the first seeks formal clarification, for example, of the rules that have to be followed in the case of recourse to subcontractors; the second relates to the fact that, if the CEEC or Cyprus are involved, the allocation will have to be increased accordingly; finally, the last one points out that, since it is a five-year programme, we are half-way between the current financial budget that expires in 1999 and the subsequent one, which we should remember.
Mr President, I think the extension of the Fiscalis programme, and particularly most of the amendments suggested by Mr Secchi, deserve our support.
Among those amendments, I would like to emphasize those which are intended to increase the number of active and passive participants in the actions to be taken. Thus Amendment No 5 (to article 2(d)), in which the 'exchange' is not confined to another administration but can also be effected with 'a training institution of another Member State' , is commendable; and so is Amendment No 10 (to article 5 (2)), accepting that the seminars to be held should be attended not only by officials but also by 'other experts in the field, such as academics, taxable persons or their representatives and advisers' , as has now been emphasized.
Furthermore, the effectiveness of the actions is also improved, with better use of existing resources, such as that proposed for article 6 (Amendment No 12), not confined to 'a common core of training for officials' with the establishment of 'a cooperation network of the national organizations, academies or schools, and the officials responsible for training' . If there were no specific proposal to amend the existing wording, I would have some reservations about the suggestion in Recital 10 (Amendment No 3), concerning the need for 'a Community academy for indirect taxation officials' , because I fear that a single structure of that kind might lower the profile of that cooperation which is possible and desirable at national level.
In the fourth proposal, the exchange of ideas referred to in new Recital 9 (and also in Amendment No 2) should in fact be provided for and commended, since it may lead to the improvement of existing legal instruments and the extension of exchanges of information in general, which is restricted to VAT in Recital 7 (Amendment No 1).
It is especially necessary to involve ourselves in the training of a wide range of economic agents when moving from VAT to taxation in the country of origin, with a reduction in interventions by government officials at the cost of a higher degree of participation by citizens and greater responsibility being placed on them.
This, furthermore, is a commendable trend in modern tax law, which also has implications for other forms of tax.
Mr President, I trespassed on your goodwill for speaking time in an earlier debate. I will be brief.
This is an excellent report. The Liberal Group supports it and we support the broad sweep of the Budget Committee's amendments. I would like to speak in particular to Mr Secchi's Amendment Nos 2, 3 and 10. We know that although the Sixth Directive has a single set of rules, there are in fact numerous differences in practice across the European Union. We know that to be workable the proposed origin system requires much closer cooperation and coordination between authorities of Member States.
We welcome the Commission's proposals. We suspect that its timetable is very optimistic and that the full implementation of the work programme may need longer. But we are convinced that the imminence of substantial change to the definitive system must not obscure the need for reforms to the existing transitional system, which can then be carried forward into the new definitive system.
The interpretation of the Sixth Directive by Member States, often to the benefit of their national treasuries, is no less than scandalous. This is certainly the case in the UK. I have published a pamphlet called 'Billion pound bungling: how the taxman stings British business and consumers' . This shows how in cases of hire purchase agreements, consumer credit arrangements, the VAT treatment of housing and health provision and the problems of differential VAT registration thresholds for some small businesses, Britannia is waiving the rules.
This pamphlet calls for an indirect taxation forum. That call is repeated tonight in Mr Secchi's report and was repeated in Mrs Randzio-Plath's report to which the Commissioner referred earlier. The Commission must involve practitioners and academic specialists in helping to sort out the current problems, irrespective of the move to a new system.
Under my rapporteurship on the Economic Committee we have provided funds for this in the European Union's budget for next year and I hope the Commission will heed our calls.
Mr President, the Fiscalis programme and colleague Secchi's report have my approval. The Member States and the Union have an interest in a well-organized exchange of information to improve fraud control. The opportunity for participation by the associate countries in central and eastern Europe is positive with the emphasis has to be on the countries which are serious candidates for entry such as Poland, Hungary and the Czech Republic.
One criticism is the obscure relationship between pain and gain. The Commission is financing the lion's share of the cost of this programme. It is clear that it has an interest in this. It is the Member States, however, who will collect the main share of indirect taxation and duty. My question is whether the advantages and disadvantages are equally shared. Can Commissioner Monti tell us a little bit more about this?
More than half of the large sum for this programme has been earmarked for communication and information exchange systems. Through workshops, civil servants v, guides and handbooks, civil servants are urged to use these systems. It is difficult to measure the effectiveness of these efforts, however. Can the Commissioner promise that specific attention will be paid to this aspect in the evaluation report, and that it will be made clear which results have been achieved?
The programme is strongly directed towards the new VAT system. Although I do not deny that it is sensible to be as well prepared for this as possible, I note that the final system is a long time off. The Member States are very divided about the clearing methods. In addition the switch to the original principle requires considerable effort from companies who have only just got used to the interim system. This seems in conflict with the aim that this programme should lead to tax reductions. For the time being I think it would be better to direct the programme towards improving the current interim system. I would like to hear the Commissioner's opinion on this.
Efficiency through education, that is the motto for the tax system in the single market. If the single market is to function properly we need qualified civil servants who can also give out the right information. It is a question of establishing an obligation to provide information and, at the end of the day, a certain degree of liability for the information provided as well. We know, for example, that various double taxation procedures are causing enormous problems in the European Union. In this case a good training course for civil servants may be a major prerequisite for the smooth functioning of the single market. If civil servants had sufficient technical knowledge of the tax system this would be another firm foundation on which to build the harmonization of taxation. In particular, the improvement of language knowledge and also the training schemes available in this area, for instance Mattheus, is extremely important in order to have an efficient tax administration system in future.
I believe that in future we should concentrate on creating a situation where the people working in this field also act in an advisory capacity and do not just regard businesses as victims but as the basis for the existence of our system.
Mr President, ladies and gentlemen, I first wish to express my appreciation of the work Parliament has carried out on the Fiscalis programme, and in particular on the undertaking carried out by the Committee on Economic and Monetary Affairs and Industrial Policy and its rapporteur, Mr Secchi. I believe Parliament's amendments, including those presented verbally on budgetary issues, increase the level of quality of the programme significantly. I am therefore pleased to say that the Commission can accept all of them, apart from a minor exception relating to Amendment No 12, specifically with regard to the words "within the committee foreseen by article 11' .
I should like to take the opportunity to remind you and the Council representatives of the importance of the Fiscalis programme for the internal market. The regular operation of the VAT and excise systems depends to an ever greater extent on intense cooperation between the national tax authorities. These authorities encounter ever greater difficulties in facing the challenges raised by the complex business of the multinationals and by the intricate international frauds committed by the extensive organized crime racket individually. The need for profound and firmly-established cooperation between tax officials to be able to face these challenges receives general consent. But this cooperation cannot be imposed by diktat: Cooperation should stem from the creation of a relationship of trust between the national authorities by giving officials the right attitude and giving them the most appropriate means.
Fiscalis constitutes the Community contribution to this committing but necessary task. It provides for it in three ways: firstly, exchanges, seminars and multilateral controls that will give national officials the opportunity to work side by side and study their respective working methods reciprocally. This exchange of ideas is fundamental to building the trust I mentioned. Secondly, the information systems will provide the technical means for cooperation. Finally, the coordinated training actions of the Member States, which are essential for creating the necessary attitude for cooperation in the national officials.
The Commission will have to take all possible measures to ensure that the Council takes the Parliamentary amendments into consideration in full in reaching its common position. As it is broadly recognized that the Fiscalis programme should be adopted quickly, I hope the Council will reach a common position that is acceptable to Parliament.
Thanking all those who have supported the programme, firstly Mr Secchi and all the others, I only wish to add, Mr Blokland, that, with regard to the points you raised, greater attention will be paid to the assessment of the efficacy of the programme and the cofinancing between the Community and Member States is deeply rooted in the preparation of the Fiscalis programme. Apart from the communication and the information exchange system, whose outline is very precise, cofinancing is rooted more deeply in the Fiscalis programme; I think we can guarantee it from this point of view.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Personal data and privacy in telecommunications
The next item is the report (A4-0361/97) by Mr Medina Ortega, on behalf of Parliament 's delegation to the Conciliation Committee on the joint text, approved by the Conciliation Committee, for a European Parliament and Council Directive concerning the processing of personal data and the protection of privacy in the telecommunications sector (C4-0571/97-00/0288(COD)).
Mr President, given that, as an eminent lawyer and a Member of the Committee on Legal Affairs and Citizens' Rights, this is a subject with which you are familiar, I hope that you at least will be able to follow me.
This draft directive reminds me of the "Metamorphoses' - not Kafka's "Metamorphosis' , but the more pleasant "Metamorphoses' by the Roman poet Ovid - because it began with one title and is ending with another. And it began with one content and is ending with another.
The directive was proposed seven years ago. Perhaps this is not a long time in the history of a nation, but it is a long time in the history of a legislative process. However, it seems as if twenty years has gone by since the Commission first submitted the draft directive. It was called something else then. It was called the proposal for a European Parliament and Council Directive concerning the processing of personal data and the protection of privacy in the telecommunications sector, in particular in the integrated services digital network (ISDN) and in the public digital mobile networks.
As rapporteur, it was difficult for me to explain what I was doing, because nobody knew what that was. And I believe that even the Commission did not know what it was, because we were entering unknown territory.
As time went by, the mists gradually cleared, and the Council finally accepted - wisely, I believe - an amendment changing the title to the slightly simpler "Directive concerning the processing of personal data and the protection of privacy in the telecommunications sector' . I believe that the references to the integrated services digital network (ISDN) and the public digital mobile networks were a sort of magical incantation, which added nothing to the content of the directive. So now we have a title which is slightly simpler, but still a mystery to the general public.
The directive was presented as a sort of annex to the general directive on the protection of individuals with regard to the processing of personal data, which was adopted without problems: the procedure ended in agreement between the Council and Parliament, without the need for conciliation.
With regard to the directive on data protection in the telecommunications sector, however, there was such an enormous difference between the proposal submitted by the Commission in 1990 and that submitted six years later by the Council and the Commission, that I raised the possibility in the Committee on Legal Affairs of asking to be consulted again. The Council and the Commission then explained to us that the changes were not that great, that what had been done was to adapt the proposal to the general directive on data protection, that certain new developments had been taken into account - and, so as not to delay the procedure any further, the Committee on Legal Affairs and Parliament finally approved the proposal.
Thus, in the framework of a new and different procedure, progress was made, the dossier was taken forward. Parliament placed particular emphasis on a few issues. For me, the most important - from the point of view of principles - was that of subsidiarity. Subsidiarity is one of those words that people like to come out with without knowing what it means. More specifically, I believe that talking about subsidiarity in relation to the telecommunications sector is utter nonsense, for if there is a field in which there is no place for subsidiarity, it is the field of telecommunications - almost by definition. The Council accepted Parliament's amendments in this regard, so that the word subsidiarity no longer appears in the directive. Parliament and the Council agreed, moreover, that it is not the purpose of a directive to lay down detailed regulations. That is the function of a regulation.
Consequently, I believe that we have struck a good balance. The reference to subsidiarity has been deleted. It is not a question of subsidiarity here. This a Community directive, which is binding, as to the result to be achieved, but which leaves to the Member States the choice of form and methods; and Parliament and the Council will therefore leave it up to the competent national authorities to apply it. That is something quite different from subsidiarity.
There were a number of other issues of technical and economic importance, such the question of being able to record business communications for the purpose of providing evidence of commercial transactions. Another matter which proved to be extremely complicated concerned the possibility of charging subscribers for not appearing in a telephone directory. This appears to be the reverse of what should be the case. You would think that a person should have to pay to appear in a telephone directory, and should be entitled to be omitted free-of-charge. However, it seems that things are so complicated in the telecommunications field that the reverse is actually the case.
All in all, I believe that we have collaborated successfully. The Council and Parliament have demonstrated the best possible will, the Commission has worked with us, and together we have reached an agreement - after a reasonable period of discussion. This new European Parliament and Council directive therefore provides a good example of collaboration and the successful implementation of the codecision procedure.
Mr President, ladies and gentlemen, I can only agree with the rapporteur. In the application of new technologies it is not the technology that should be centre stage but always the people. Their individual rights and needs have priority and must be protected at all times. As obvious as this observation sounds, it is often difficult to put it into practice. The history of the Directive concerning the protection of personal data and privacy in the context of telecommunications has shown this once more. It was a long and rocky road which only had a happy ending in the conciliation procedure.
The Directive supplements the general data protection directive as regards the protection of privacy in view of the technical facilities available to the latest telecommunications networks. It gives data protection in the context of telecommunications a similar importance to the protection of health for which the European Parliament has set particularly tough standards in many areas of our lives. This high standard is an absolute necessity to protect personal data and safeguard people's private lives against third parties.
On the other hand, there is a danger that we are sacrificing people's individuality on the altar of the opportunities offered by a technology which is absolutely necessary and welcome and delivering them up without protection to the financial greed of those who run the telecommunications industry.
In other words, we have to arrive at an individual protection scheme which leaves the decision to each person as to how much access to him or her modern telecommunications should have. Let me quote you the example of direct selling by fax or telephone. Who has not been annoyed by an unsolicited call from an insurance sales person at an inconvenient moment? This will be a thing of the past when the directive comes into force as this and similar applications of telecommunications technology will require the consent of the person affected. I support the result of the conciliation procedure because while maintaining a high level of protection it has managed not to lose sight of the second main goal: the free transfer of data must be guaranteed.
Let me conclude by pointing out a particularly strange example of the way the unrestricted exchange of data had been put at risk. Faced with data networks that span the globe, someone actually had the idea that, under the heading of subsidiarity in the European Union, telecommunications should be regulated differently in each country. They must have got communications and commerce mixed up. We have succeeded in preventing this, and a good thing too!
Mr President, it is worth being here tonight, at this late hour, to bear witness to the fact that the directive concerning the processing of personal data and the protection of privacy in the telecommunications sector has - as the rapporteur rightly said - reached a safe port. And it has reached a safe port after a voyage that - to put it bluntly - was long and complicated. Of the thirteen amendments debated at second reading, eleven were the subject of the final stage of the codecision procedure, and the Conciliation Committee agreed a satisfactory joint text on them all.
The EPP Group will therefore be voting in favour of this joint text, and I have not the slightest doubt that tomorrow, in approving what has been agreed, Parliament will demonstrate its ability to achieve realistic compromises, whilst firmly maintaining its positions of principle regarding the protection of individual privacy and the legitimate interests of legal persons in the stormy sea of new technologies and telecommunications.
I said that a long process was ending today, and it is appropriate to underline, on behalf of my group and speaking personally, Mr Medina Ortega's excellent management, which we have witnessed on other occasions, but which assumed particular importance during this extremely complex and delicate conciliation procedure.
Indeed, as the rapporteur said, the initial proposal dates from 1990, but the process of adopting it has been taking place over the last two years. And, in this frontier territory, in which the speed of technological change - in particular, the introduction of the integrated services digital network, interactive television and video-on-demand - is creating enormous tensions in society, the extent to which building a genuine European society depends on our ability to resolve such problems is made clear. For it is possible to create an economic and monetary union with bankers and traders, but it is not possible to create a European Union without the citizens. And whilst the citizens are undoubtedly interested in the single currency and the free movement of goods, they are giving increasing signals that they are concerned - and exceedingly concerned - about the protection of their personal rights, and especially their right to privacy.
As I said, eleven amendments were debated, and, amongst the disputed issues, a satisfactory result was achieved - as the rapporteur said - for Parliament's request that the legal authorization of phone-tapping should conform to the requirements of article 14(1) of the general directive on data protection. That was secured. And it was secured by means of a flexible and intelligent solution which meets the legitimate concerns of the financial services sector regarding the recording of conversations for reasons of business security, to which the rapporteur also referred.
I should like to draw attention to a number of other matters which I believe are important, notably Parliament's amendment to recital 25 concerning the stormy sea of the commitology procedure. Parliament voted that this procedure should not be used out of context, and should not be used to make substantial changes; and I believe that the result achieved in the conciliation procedure delimiting the Commission's commitology powers sets a useful precedent for future legislative acts.
The result secured for Parliament's demand that the legitimate right to privacy of legal persons should be guaranteed also deserves mention. Parliament considered at second reading that, for example, small businesses should be protected from the avalanche of unsolicited advertising material which can place an intolerable burden on their effective management. This concern has also been met.
I am coming to end, Mr President. As the rapporteur said, a result was also obtained for Parliament's Amendment No 9 concerning the possibility of not appearing in a telephone directory; and, at this late hour, I shall simply conclude by welcoming the collaboration between the institutions which enabled us to achieve a solution to this undoubtedly thorny problem.
Mr President, as has previously been said here, it is almost seven years since the Commission presented this proposal on the protection of personal details and private lives in public digital telephone networks, i.e. the GSM and ISDN networks. The aim was that the proposal should guarantee protection for all EU citizens with regard to information found in these various public and private lists.
On the second reading Parliament approved the proposal with 13 amendments, including an amendment saying it should cost nothing to have an ex-directory telephone number. The Council was unable to accept all these amendments, especially not the proposal about ex-directory telephone numbers, which is why the question was referred to the Conciliation Committee. I do not think the question about the extent to which a charge should be made for ex-directory telephone numbers has really been answered; i.e. where this kind of listing of citizens is concerned, whether people should have the right to remain outside such a list at no charge. That also applies to people who are at special risk.
I certainly think that Parliament has drifted a little away from its original standpoint. When the European Parliament's delegation reached agreement on this compromise proposal only four people were actually present, where there should in fact be fifteen people. I also think it is debatable whether this is a question which requires an EU directive to set binding standards for the Member States at all, since the consumers' interests are not quite satisfied and not fully protected. My group is therefore actually considering voting no to the proposal.
Mr President, Mr Commissioner, ladies and gentlemen, many conflicting interests had to be reconciled here. On the one hand, a compromise had to be reached between the need to afford Europe's citizens the greatest possible degree of protection of their privacy and the concern of the operators of public telecommunications networks to provide a comprehensive and efficient service. There had to be harmonization at European level while on the other hand the differing interests of the Member States also had to be taken into account. An arrangement had to be found which was mainly geared to the standards in the proposal for a directive on the protection of personal data but at the same time was open to future developments.
The solutions arrived at in the conciliation process took satisfactory account of these concerns. Let me pick out three points. First, the conditions under which telephone conversations can be recorded have now been stipulated unambiguously. The wording of the common position in this respect, which was very vague and would have resulted in inconsistent practice throughout the European Union, has been improved. At the same time, however, the justified interest of the Member States in protecting public security and order has been taken into account in the new derogation.
Second, although the European Parliament was unable to implement its demand that non-inclusion in a telephone directory should be completely free of charge, it was able to reach an acceptable compromise on this point as the actual costs incurred which are to be included have been clearly set out and they will be low.
Third, going beyond protecting the basic rights of natural persons, the compromise now also takes better care of the justified interests of legal entities. On the one hand this prevents inconsistent application of the Directive and on the other, SMEs in particular, will be protected in respect of their inclusion in public directories and in respect of unsolicited telephone calls.
It is to be welcomed that a simplified wording of the Directive which is easier to understand has been achieved at the end of the legislative procedure, that the terminology and the facts have been adapted to the proposal for a data protection directive, thereby avoiding differing interpretations, and that these two directives - at least in essence - will have to be jointly implemented by Member States by 24 October 1998 at the latest. The compromise reached places on record the Union's political will to create a uniform European standard for the processing of personal data and the protection of privacy in the context of telecommunications, in particular ISDN and digital mobile networks.
Mr President, I should like to congratulate the rapporteur, Mr Medina Ortega, on his, as usual, extremely diligent work. He seems to specialize in technical, difficult reports but always does it very well.
This report covers two main issues: (1) data protection and, (2) new technology. Data protection is an important principle for civil liberties. We have the right to know what information is held about us and to correct information that should not be held about us.
The second issue is new technology. Someone described the new technological devices to me as comparable to the change from sailing ships to steam ships in the last century. This means that all kinds of information is now much more quickly accessible and far more information can be held on computers than could have been kept in manual records and can be accessed much more quickly. This poses new problems. New solutions need to be found. In the report prepared by Mr Medina Ortega we have got some sensible conclusions.
I would like to support his report.
Mr President, MEPs, I wish to thank Mr Medina Ortega and the other members of the European Parliament Reconciliation Group, Mr Palacio, Mr Clercq and Mr Imbeni, for their efforts made to reach a favourable conclusion. The European Parliament has played an important role in all stages of the procedure, protecting the directive effectively. During the course of the reconciliation, the European Parliament made a considerable contribution towards ensuring citizens' rights, particularly with regard to the provisions on confidentiality of communications and public yearbooks.
As has been recalled, the history of the directive goes back more than seven years and the European Parliament has always played a crucial role in keeping it in the topics to be dealt with, even at times when others thought the subject could be left to subsidiarity. Parliament's point of view has proved correct. The technological progress and market developments have highlighted the need for a Community means of protecting personal data and protecting private life in the telecommunications sector, a need that is now broadly recognized. The directive represents a key issue in the legal framework for the liberalized internal telecommunications market; the minimum package of regulations for consumer protection will help create a climate of trust in the information society.
One further point I would like to make is the interest of the third countries in the Community approach to the treatment of personal data and the protection of private life. This interest of third countries is considerable; it will be important to ensure not only the correct national application of the directive as from October 1998 but also an adequate level of protection in the global telecommunications market.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Number portability and carrier pre-selection
The next item is the report (A4-346/97) by Mr van Velzen, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the proposal for a European Parliament and Council Directive amending Directive 97/33/CE with regard to operator number portability and carrier preselection (COM(97)0480 - C4-0515/97-97/0250(COD))
Mr President, Mr Commissioner, ladies and gentlemen, in a few more weeks liberalization of the telecommunications market will be a fact in most of the Member States of the European Union. After business has been the first able to benefit from the liberalization of the telecommunications sector I am pleased to hear that thanks to the proposal on number portability and carrier preselection, as it is laid out before us, the ordinary consumer will be able to reap the benefits of the liberalization process.
The Commission's proposal to amend the interconnection directive meets the European Parliament's position in the most important points, as expressed in its resolution of 17 July 1997, and of which I had the honour to be rapporteur. It is of extreme importance to the consumer that he will be actively able to experience the benefits of the liberalized telecommunications market. The proposal will not only lead to an improvement in the quality of service, it will also encourage competition in the market, which means prices will decrease.
Mr President, the first amendment of the interconnection directive deals with number portability. This means retaining your telephone number even when you change operator. This is a highly effective instrument for promoting competition, as the consumer who wants to choose a different telephone company will no longer be discouraged by all manner of awkward number changes. In time, number portability must also be introduced in the mobile sector, and I would like to ask the European Commission to develop proposals for this as soon as possible.
The second amendment, Mr President, concerns carrier preselection, which means that the consumer can choose which operator he or she uses, especially for long-distance calls. Carrier preselection is an excellent way for the consumer to benefit in the short term from the European liberalization policy. Considering the high expense resulting from long distance calls, the introduction of this regulation will be greatly to the advantage of the consumer, yielding hundreds of guilders a year.
The Committee for Economic and Monetary Affairs has adopted one amendment which offers Member States in which outdated analogues systems are still in being used the opportunity to request postponement of the introduction of carrier preselection, as long as they can demonstrate that the introduction of this would lead to an excessive burden on certain organizations or groups of organizations. I thank Mrs Read for her support on this amendment, and I am also pleased that she has decided against further amendments.
Mr President, whilst working on the Green Paper on Numbering it emerged that there is a need for pan-European numbers. This could for example include one European number for the road rescue services, or one universal service number for the loss of credit or bank or cheque guarantee cards. Once these numbers were introduced the user would no longer have to remember complicated country codes when abroad, but merely one European number. The ITU has recently assigned 3-8-8 for the European Union, and on 1 January 1999 the European Commission will start testing a series of numbers, and I would like to ask the Commission to inform the European Parliament about the results of these tests as soon as possible.
Following on, Mr President, I would like to say something about the emergency number 112. According to the Council's Decree the use of 1-1-2 or 112 in the European Union was, supposed to have been operational no later than 31 December 1996. During the past few months I have tried to check what has happened about this, and I notice that accessibility via the mobile network is still not optimal in certain Member States, and I notice that in Belgium the police are still driving around with the old emergency number.
Mr President, the parallel existence of two emergency numbers, namely one national and one European number is not in keeping with the intention to have one European emergency number. It would be good if the Commission started an investigation into the introduction of the essential 1-1-2 number.
Mr President, my group is delighted to agree with the Commission's proposal on number portability and carrier preselection, and the amendment agreed by the Committee on Economic and Monetary Affairs.
Mr President, my compliments as ever to the rapporteur, Mr van Velzen for the thoroughness of his work. I am grateful to him too for indicating his own support for the amendment carried by the Economic Committee which I drafted.
This proposal from the Commission and the principle of operator number portability and carrier preselection is one that my own political group very much supports as indeed do I. The reason that I was very keen for the particular amendment to go through was that there is at least a question mark over whether carrier preselection is going to deliver the benefits of liberalization to the ordinary domestic consumer, the one who very rarely makes even a longdistance call and almost never in his life makes an international call.
The fact that there is that question mark, at least in my view, is the reason for the amendment which allows derogations for individual Member States where an excessive burden would be imposed on certain organizations or classes of organizations or - and this is important - where there would be a detrimental impact on the development of competition and choice for consumers.
It is very important to recognize that derogation is not unconditional. Member States would have to demonstrate this excessive burden or detrimental impact on consumers before that derogation could apply. It in no way undermines the principle, particularly of carrier preselection, which Mr van Velzen so clearly articulated. Any of us who have had the experience of trying to dial a long international telephone number will remember that by the time you get near to the end, which is the time you almost always make a mistake, you have almost forgotten who you are ringing and why. Any simplification of that - and of course it is not only about simplification, it is giving real choice to consumers so that they can shop around so that the benefits of competition will come through - is extremely important.
This is not part of the text, Commissioner, but I would like to indicate that I as an individual Member would like to ask a question of the Commission perhaps twelve months from this day so that you could report to us the number of Member States who have asked for derogations, the reasons for those derogations. It would give this Parliament an opportunity to look and see whether my fears are misplaced - and I do not think that they are - and if they are soundly based then we certainly would want to look for an opportunity to look at number portability and carrier preselection again.
I commend the report to you and am particularly grateful to the rapporteur for his acceptance of the amendment drafted originally by me.
Mr President, 1 January 1998 will be another historic date in the European Community. Liberalization in this sector will bring with it considerable progress and my thanks go particularly to Mr van Velzen who has really worked hard on this issue and has contributed greatly to making this possible.
A few days ago I presented a book about telecommunications in Austria which represented the state of the art in Austria. The interest it generated was huge. Entirely new business opportunities are available in this sector and I believe this is of great significance for our future as well as for employment. As far as the numbers are concerned it is very important that the number should also be a trade mark. We can see this in the emergency number 112, and perhaps 388 will be the code for Europe. In future we should give much more consideration to what impetus for rationalization we could trigger using numbers like these, as well as considering the cost of change. I believe an analysis of the most frequently dialled numbers would be a giant step forward for us.
Mr President, firstly I would like to congratulate the rapporteur on his brief and clear statement. We do not always agree, but when we do, I believe it should be mentioned. Already during the discussion of the Green Paper on number policy for telecommunication services, I expressed my support for the introduction of number portability and carrier preselection. This is absolutely essential if the globalizing telecommunications market is to function properly. The introduction of carrier selection alone will give the consumer a free choice of telephone company for international calls; yet having to time and time key in an extra code again is very customer unfriendly, as the technology in most Member States is not up to date. But, colleagues and commissioner, legislation will have to be introduced carefully, and the markets will need to be opened up on the basis of reciprocality. The telecommunication sector is a big employer and has much to lose. The Commission must therefore see to it the Member States do not curb the simultaneous introduction of number portability and carrier selection out of protectionist considerations. I would like to ask the Commissioner how thinks he is going to implement this.
Ladies and gentlemen, when we discuss liberalization or the completion of the internal market, crucial to our business community, and therefore to employment, this House is usually divided into a left wing and a right wing block. I therefore join the rapporteur in welcoming the broad support for this directive in this Parliament, and the Council - membership of which is still, unfortunately, two-thirds socialist - is also unanimous in its acceptance. This means that our citizens will soon be able to benefit of the liberalization from the telecommunications market, and my group welcomes this.
Mr President, ladies and gentlemen, I wish to congratulate the rapporteur, Mr van Velzen, for the exceptional speed with which he submitted the report and the draft resolution. I would also like to thank Parliament for agreeing to deal with the draft directive as a matter of urgency.
The draft directive drawn up by the Commission in October 1987 answers Parliament's resolution adopted in July 1997, in which the Commission was asked to draw up a draft directive as soon as possible to introduce number portability and carrier pre-selection by 1 January 2000. The number portability of operators and carrier pre-selection with the possibility of change before any call are two essential tools for an effective consumer choice and for real competition. Large businesses already have the necessary means of obtaining good quality telecommunications services at competitive prices; for small businesses and residential users, however, it is more difficult to obtain the benefits of competition, even on the liberalized markets. For those categories of users, the directive will be a radical change.
The Commission is pleased to have the support of the European Parliament and can accept Amendment No 1 which permits a certain flexibility, in each individual case, and when there are objective difficulties on the date of introducing carrier pre-selection.
Mr President, I should like now to comment briefly on two points raised by Mr van Velzen in his introductory speech: firstly, on the European telephony numbering space - 388 - and, secondly, on the emergency number 112.
The Commission is actively involved in setting up the field trial for the European telephony numbering space on the basis of 388. Together with the European Telecommunications Office, the national regulators and the operators concerned, we will develop a plan for this pilot ISDN, which should be operational by 1 January 1999. We, of course, shall be happy to report to Parliament.
On the matter of the European emergency number 112, the Commission is closely monitoring progress of implementation in the Member States and will report as soon as this monitoring process has been terminated.
Finally, I will transmit Mrs Read's request for a review of Member States' applications for derogation to Commissioner Bangemann. I am confident that he will give full support to her request and that could enter into the scope of the general regulatory review scheduled for 1999.
I understand that you would like to go home, but I asked the Commissioner a question; namely how does the he think he will be able to check whether this number portability and carrier preselection on the basis of reciprocity is to be introduced simultaneously in all Member States.
Mrs Plooij-van Gorsel, I can answer you at least in part. Your concern is shared by the Commission. The Member States, however, have shown a certain preference for flexibility; and so I think that there is still some way to go to achieve the objective you indicated; at the moment, I am not able to answer more specifically.
I hope that reply satisfies you, Mrs Plooij-van Gorsel. I will now close the debate, and remind you that the vote will take place tomorrow at 12 noon .
(The sitting was closed at 11: 35 p.m.)